Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 1 of 169

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF CONNECTICUT

HUNTINGTON TECHNOLOGY | Case No. 3:18-cv-01708-VLB
FINANCE, INC. fikia MACQUARIE |
EQUIPMENT FINANCE, INC. HONORABLE VANESSA L. BRYANT

fikia MACQUARIE EQUIPMENT
FINANCE, LLC

Plaintiff,
vs.
GARETT ALAN NEFF a/k/a
GARY NEFF, JOHN MARK SCHMID,
and DAVID KARL SCHMID

Defendants.

APPENDIX TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT — PART 2

Deposition Transcript of John Mark Schmid...........ccccseceeseeeeeneeesseeeeneeees Exhibit L
Deposition Transcript of David Karl SCHMI...........:.ccceeerereeeesenteeeneeeneee Exhibit M
Affidavit of Edward Kitchen .iscccsssessciisistvnisscisicsssaninas ceocoussssancumenneninnsns Exhibit N
Field Activate Reportivsisssiispciscvssnecscsnasecives casvevebsverdesedsenielvetsscsstecvassaias Exhibit O
GMNY January 2012 letter to A2a Media.........cccccceseeneeeteeeeneeeesenssenenereeees Exhibit P
GMNY June 2012 letter to A2a Media..............:::c:cceeeeeeeeceeeeeereeenseeseneneees Exhibit Q
GMNY March 2014 letter to A2a Media..............cccceeenesereeenteeeereensenenereneees Exhibit R

Letter of Credit Demand dated January 23, 2019..........ccccseesseneesensneneeneees Exhibit S
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 2 of 169

EXHIBIT L
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 3 of 169

5/7/2019 John Mark Schmid Page:

 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF CONNECTICUT

HUNTINGTON TECHNOLOGY

FINANCE, INC., F/K/A MACQUARIE : CASE NO.
EQUIPMENT FINANCE, INC, :

F/K/A MACQUARIE EQUIPMENT : 3:18-CV-01708-VLB
FINANCE, LLC ;

VS.

GARETT ALAN NEFF A/K/A

GARY NEFF, JOHN MARK SCHMID,

and DAVID KARL SCHMID,
Defendants.

DEPOSITION OF: JOHN MARK SCHMID

DATE: MAY 07, 2019

TIME: 10:00 A.M.

HELD AT: CARMODY TORRANCE SANDAK & HENNESSEY, LLP
195 CHURCH STREET, 18TH FLOOR

NEW HAVEN, CONNECTICUT

Reporter: Margaret A. Bull, LSR 00023

CASSIAN REPORTING, LLC
21 OAK STREET, SUITE 307
HARTFORD, CT 06106
860-595-7462

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com

 
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19

5/7/2019 John Mark Schmid

Page 4 of 169

Page: 2 (2)

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

APPEARANCES

FOR THE PLAINTIFF

METZ LEWIS BRODMAN MUST O'KEEFE LLC
535 SMITHFIELD STREET, SUITE 800
PITTSBURGH, PA 15222

ATTORNEY: JOHN R. O'KEEFE, JR., ESQ

EMAIL: jokeefe@metzlewis.com

FOR THE DEFENDANT

ZEISLER & ZEISLER, P.C.

10 MIDDLE STREET, 15TH FLOOR
BRIDGEPORT, CT 06604
ATTORNEY: ERIC A. HENZY, ESQ

EMAIL: ehenzy@zeislaw.com

 

 

Cassian Reporting, LLC

(860) 595-7462 - scheduling@cassianreporting.com
 

Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 5 of 169
5/7/2019 John Mark Schmid Page: 3 (3)
i INDEX
2 PAGE
3 APPEARANCE. . 2. 2. 0. ee ee ee ee ee ee ee 02
STIPULATIONS. . . 2. ee ee ee ee ee ee (04
4 CERTIFICATE . 2... ee ee ee ee we ee ee 6 104
5
6 WITNESS: JOHN MARK SCHMID PAGE
7
8 DIRECT EXAMINATION BY MR. O'KEEFE ..... . 05
9
10 PLAINTIFF'S EXHIBIT
11 Exhibit 1, Lease no. 001, 233-243 2... eee eee ee eee 21
Exhibit 2, Guarantee, 247-251 2... eee eee eee 22
12 Exhibit 3, Amendment 1, 1 of 3 and 257-261.......+55++-- 25
Exhibit 4, Presentation 8-4-10, 1148-1160............+.-.. 27
13 Exhibit 5, Garage-Media presentation...........seeeeeees 31
Exhibit 6, Display agreement, 58-88 ......... esse eee eeee 37
14 Exhibit 11, A2aMedia presentation, 743-760......-2+.0+4:
Exhibit 13, January 10, 2012 letter, 1235-1236.......... 46
15 Exhibit 14, June 26, 2012 letter, ...... 2. eee ee ee eee 47
Exhibit 19, Field Activate report 1022-1052............. 65
16 Exhibit 21, RFP status update, 12/10, 741-742......5 25a 75
Exhibit 24, E-mail chain, four pages,......-..+-+++2+065 78
17 Exhibit 26, March 18, 2014, letter, 663-665......-..-... 89
Exhibit 30, Answer and affirmative defense doc.......... 91
18
19
20
21 (Note: All exhibits were kept by reporter and attached to
22 the original.)
23
24
25

 

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 6 of 169

 

5/7/2019 John Mark Schmid Page: 4 (4)
1 STIPULATIONS
2
3
4 It is stipulated by the Attorneys for the Plaintiff

5 and the Defendant that all objections are reserved until the

6 time of trial, except those objections as are directed to the

7 form of the question.
8
9 It is stipulated and agreed between counsel for the

10 parties that the proof of the authority of the Commissioner

11 before whom this deposition is taken is waived.

12

13 Tt is further stipulated and agreed that any

14 defects in the notice are waived.

15

16 It is further stipulated that the reading and signing

17 of the deposition transcript by the witness is not waived.
18
19
20
21
22
23
24

25

 

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/7/2019

Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 7 of 169

John Mark Schmid

Page: 5 (5 - 8)

 

 

 

 

 

 

Page 5 Page 7
1 (Deposition commences at 10:00 a.m.) 1] wait until I finish with a question before you give the
2 2| answer. I will try to do the same thing when you give an
3 JOHN MARK SCHMID, having first been duly sworn, was 3| answer, I will wait until you finish before I move on to the
4| examined and testified as follows: 4| next question. Are those rules acceptable?
5 5 A Yes.
6| DIRECT EXAMINATION BY MR. O'KEEFE: 6| Q See how! said ] said um-hum, that's a bad thing.
7 7| Are you aware of anything which would impede your ability to
8 Q > Can you state your name and spell your last name 8| listen, understand, and to answer questions asked today, such
9] for the record? 9| as a medical condition or medications or some other reason?
10 A John Schmid, S-C-H-M-I-D. 10 A No.
11| Q Mr. Schmid, my name is John O'Keefe. As you 11}! Q Okay, Would you tell me what your address is?
12| probably know, I'm counsel for the plaintiff in an action 12 A Yes. 167 Fern Avenue in Litchfield, Connecticut.
13) brought in the District Court of Connecticut here by 13 Q_ And could you briefly recite your educational
14| Huntington Technology Finances, successor to Macquarie. 1 14| background?
15| don't remember the whole name. 15] A Dropped -- high school, dropped out of college
16 In any event, you, your brother, and Mr. Neff are 16 | second year.
17| represented by Mr. Henzy. We are here today to take your 17 Q_ Where did you attend?
18] deposition in connection with knowledge of facts and 18} A Eastern Connecticut State College.
19] information relevant to that case. Have you ever had your 19| Q And when did you graduate from high school?
20| deposition taken before? 20| A_ 1976.
21| A No, never. 21| Q. And did you -- strike that.
22 Q_ So Mr. Henzy has probably already given you the 22 Tell me something about your employment from at or
23| short version, but a deposition is a series of questions and 23| around the time you dropped out of college?
24] answers. Task the questions; you give the answers. If you 24| A I went to work for a rent-a-car company, Dollar
25 | have a question or are concerned with a portion of the whole 25| Rent-a-car. I studied to be a stock broker and became a
Page 6 Page 8
1] of my question, you don't understand it, you want 1| stock broker in Hartford.
2| clarification, you should make that known. We want you to 2 Q_ Did you have to take any special tests or pass any
3| understand and answer the question that has been asked. 3| certifications?
4 If your counsel believes that there's something 4 A Yes.
5| inappropriate or he has a question about my question, he will 5 Q_ Did you obtain any certifications?
6| no doubt voice that on the record and either instruct you to 6| A My Series seven, Series eleven.
7) answer the question or request that I modify the question in 7 Q_ And you were able to do that without a college
8) some form or fashion. 8| degree?
9 You're free at any time to take a break, If you 9 A I passed.
10] want to speak with your counsel, you have the absolute right 10 MR. O'KEEFE: Off the record.
11| to do that at any time. If there is a question pending on 11 (Off-the-record discussion is held)
12| the record, we generally prefer to have that answered before 12| BY MR. O'KEEFE:
13] you break; but otherwise, you can do it at any time. If you 13 Q_ Series seven and eleven?
14| need fo go to restroom, stretch your legs, or take a longer 14 A Yeah.
15| view at the scenery behind me, you can take a break to do 15] Q And when did you pass those, ballpark?
16| that at any time. 16} A ‘83 maybe.
17 Are those rules acceptable to you? 17) Q And did you then begin to work as a stockbroker?
18| A Yes. 18] A Idid.
19] Q Okay. Onc of the other things is, the court 19 Q. For whom?
20] reporter is transcribing what is said on the record here. 20! A Supervised Financial Services.
21| When you respond to questions, you need to be audible. You = |21/ Q = And what was your capacity at Supervised Financial
22| need to use words. You can't shake your need or say un-hum, | 22 Services?
23) although she may get that. 23| A Iwas an agent that sold stocks, life insurance,
24) A Gotit. 24| that kind of thing.
25 Q It's easier if words are spoken, I would ask you to 25 Q. Was that located in Connecticut?

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/7/2019

Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 8 of 169

John Mark Schmid

Page: 6 (9 - 12)

 

 

 

 

 

Page 9 Page 11
1) A In Hartford, yeah. 1| A We leased parking lots.
2| Q And for how long were you employed at Supervised 2| Q And who is "we"?
3| Financial Services? 3} A My partner Joe Capolla.
4 A Probably a couple of year; two years maybe. 4| Q = And what was your capacity when that company -- is
5 Q Am correct you were employed and not an owner of | 5| ita company?
6 | that organization? 6| A_ Itis.
7 A That's correct. 7 Q_ -- when it started?
8 Q_ Where did you go from there? 8| <A Chief parking lot attendant.
9| A Started my own business. 9} Q So you parked cars?
10 Q_ And that was or is? 10| A Idid.
11 A It was called The Best of Hartford. It was a 11] Q On leased lots?
12] discount, you know, buy-one-get-one-free kind of thing. 12] A Idid.
13 Q_ Like a dollar store? 13| Q Who handled the business of Pro Park, if1
14 A I'msorry. 14 | understand?
15| Q Dollar store type of thing or discount? 15] A_ Idid.
16 A No. It was like a dining club. 16 Q_ Does that company still exist?
17| Q So people would buy the opportunity to go eat 17| A Itdoes.
18| somewhere and get one free, that type of thing? 18} Q Can you tell me how, since this is roughly what '86
19| A Yeah, yeah. 19] when you started?
20 Q For how long did that business last? 20| <A '84 was the official date, yeah.
21) A_ I believe four or five years. 21) Q How did that company evolve and change since '84
22| Q And what happened to it? 22] until today?
23| A I got into parking. 23 MR. HENZY: I'm going to object. I'm fine with
24 Q What happened to The Best of Hartford business? 24 | asking him about his employment background. Pro Park is not
25 A We just kind of walked away from it. 25| a party to this lawsuit.
Page 10 Page 12
1 Q_ Folded it up? 1 MR. O'KEEFE: Right.
2| A Yeah. 2 MR. HENZY: And I don't think it's relevant. I'm
3 Q. And by getting into parking, how do you mean? 3| going to object, and hopefully we stay away from questions of
4| A I gota job at night when I was a stock broker ina 4| Pro Park.
5| parking lot and realized there was opportunity. 5 MR. O'KEEFE: Okay.
6 Q > What was the job that you got at night? Was it 6 THE WITNESS: I'LL tell you over a drink.
7| parking cars? 7| BY MR. O'KEEFE:
8 A Yeah, I was a parking Jot attendant at night. 8| Q Let me just rephrase it to say: How did your
9} Q And do you recall for whom it was that you worked? 9| position and involvement with Pro Park evolve and change
10| A Yeah. Justin Dinino, Union Place Parking. 10| since '84? I want to get you up-to-date on your employment.
11 Q_ And for how long did you have that job? 11] A Yeah. I'm now the COO of Pro Park.
12 A Probably two years. 12| Q Has Pro Park been your primary form of employment
13 Q_ Sowe are up in the early '90s now? 13] since --
14] A No. This was at the same time I was a stockbroker 14) A’ Yes.
15| and doing that other business. '84, '85. 15 Q_--a date and time?
16| Q Okay. And so they ran parallel? 16) A Yes.
17 A Yeah. 17 Q When?
18] Q And what was the next job that you had or held? 18] A_ Since 1986.
19| A Istarted Professional Parking. 19] Q So were you involved in the business of Pro Park and
20 Q. And is that now known as Pro Park? 20| attending parking lots, and you're now COO. How has that
21| A Yes. 21] changed over the years?
22} Q_ Isit legally Professional Parking? 22} A A lot more parking lots.
23 A_ I think so, yeah. 23] Q So you're not parking or attending parking lots, are
24 Q_ Tell me about what that is -- what was it when you 24| you?
25] started? 25 A No, no.

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/7/2019

Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 9 of 169

John Mark Schmid

Page: 7 (13 - 16)

 

 

 

 

 

 

Page 13 Page 15
al MR. HENZY: Maybe just really busy times. 1 A Yes.
2| BY MR. O'KEEFE: 2 Q Andam|I correct that when you went up to meet with
3} Q Would be it fair to say that you as a COO supervise 3| representatives of A2a, there was no Garage-Media entity in
4| the business of Pro Park? 4| existence at that time?
5| A Yes. 5| A Correct.
6 Q > You're familiar with an entity by the name of 6 Q. Socan you tell me how after that meeting, and to
7| Garage-Media? 7| the extent it had an impact or effect on it, Garage-Media,
8} A  Garage-Media? g| the entity, and Garage-Media the parent were formed?
9} Q Yes. 9| A I'm just trying to think back here. Let's see. I
10| A Yes. 10] don't know. Just one thing lead to another. Saw the
11| Q Can you tell me your recollection and understanding 11] technology, we thought it was a cool, tried to figure out
12] of how that came to be? 12] where we could put it.
13 MR. HENZY: I'm just going to object to the form. 13 Q_ And when you saw the demonstration on the laptop, do
14] There's two Garage-Medias. 14| you know what it was that was being depicted on the laptop?
15 MR. O'KEEFE; Correct. 15| Was it an actual location where the technology was in place,
16 MR. HENZY: So if you know who he's referring to 16| or was it more of a prototype?
17] when he says, Garage-Mcdia. 17| A No. lt showed different installations. Most
18 THE WITNESS: Okay. 18| notably the Miami Heat location in Miami.
19| BY MR. O'KEEFE: 19 Q But there were others, aside from the Miami Heat
20| Q So there's two Garage-Medias. There's Garage-Media 20| installation?
21| New York and Garage-Media. Can you tell me what knowledge |21| A There was one in Europe somewhere.
22| you have of how either or both were started? 22) Q Just the two?
23 A. Yeah. We saw this cool technology that goes on the 23 A That I remember.
24] outside of parking garages and allows air and light to go 24 Q_ Were you, Gary, and your brother all present for
25| through the garage. So you can put this billboard up 25| that demonstration?
Page 14 Page 16
1] without -- where others -- where you couldn't put other 1 A Initially, no. It was just me.
2) billboards up, so it was pretty cool. 2) Q And who did you meet with at A2a, if you recall?
3] Q > And who is "we" when you say we? 3} A [don't. I remember Brian Stuvart, I think; and 1
4| A David and Gary. 4| forget the name of his partner.
5] Q And Gary would be Gary Neff, and David would be 5| Q  Butit was through the introduction of Phil
6| David Schmid. Did 1 pronounce that correctly? 6| Shoenberg, you said?
7 A Yes, you did. 7 A Yes.
8| Q Where did you see this technology? 8| Q And this was something -- strike that.
9| A Initially I saw it at A2a's office on Boston ona 9 Was his referral to you to A2a and this technology
10| laptop. 10| related to the fact that you were managing parking space?
11| Q And how is that you came to go to A2a and learn of 11} A Yes.
12| that technology? 12! Q And, perhaps, it would be a supplement to that
13| A 1--a friend of mine introduced me to A2a. 13] business?
14 Q_ And who was that friend? 14} A Yes.
15| A Phil Schoenberg. He passed away. 15] Q Okay. Tell me how after the meeting with A2a you,
16 Q. Sorry to hear that. 16| your brother, and Mr. Neff formulated a plan to install
17) A Good guy. 17| signage on the Port Authority bus terminal?
18| Q Do you know why he identified that as something for |18| A I'mnotsure. 1 know it was mostly Gary. Gary
19] you to look at? 19] somehow came across the fact that -- I don't how it happened
20! A Yeah, I mean, I'm in the sustainability world, and 20| but that the Port Authority was looking to have a display put
21| this is a very sustainable billboard that could go on parking 21] on the outside of the garage, but I'm not sure.
22] garages. 22) Q So that would have been something that he was more
23 Q And so you would agree that the introduction to A2a_|23| of a player in --
24| was by someone other than a representative of Macquarie 24| A Yeah.
25| Financial? 25 Q_ --in developing?

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/7/2019

Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 10 of 169

John Mark Schmid

Page: 8 (17 - 20)

 

 

 

 

 

 

Page 17 Page 19

1 A. Yeah. Just lo put it in context, I had a bunch of 1| A_ Inthe beginning.

2\| different start-ups going on at the time. 1 was mostly an 2 Q Can you tell me who it is, if you recall, that you

3] investor. I thought this was a cool product, but | was 3| met with?

4] mostly a passive investor in this. 4) A We met with -- 1 think it was Patty something.

5] Q You're aware that Garage-Media entered into a permit | 5| Q = Magrin?

6| agreement for use or sub-permit agreement for use of the 6| A. Yes. I think I had maybe one or two meetings with

7] space on the Port Authority parking garage? 7| her. I was brought in at the end. I didn't do negotiations

8| A Yes. 8| or anything. I just did a meet-and-greet with her.

9 Q Okay. And is that something that you were involved 9 Q Do you remember who at Garage-Media first spoke with
10| in, agreeing to? Disagreeing with? Discussing? 10] anyone from Macquarie regarding the prospect of financing or
11) A I was not involved in negotiations. 11| a lease?

12] Q When Garage-Media was started, did you have an 12| A_ I believe it was Gary.
13| active role in the organization in terms of a position? 13 Q_ Do you know how that introduction was made?
14 A No. 14 A IJdon't.
15 Q Would it be fair to say that you were not, when it 15 Q_ Did he have the first meeting alone with someone
16 | started, involved in the day-to-day operations of 16| from Macquarie?
17| Garage-Media? 17) A Yes -- I don't know.
18 A Yes. 18 Q_ And then would it be fair to say that he brought you
19 Q When I say, Garage-Media, I'm now talking about the | 19 and your brother in to meet with folks from Macquaric?
20| permitee. The one that actually put the sign on, and that 20| A_ It would be fair to say that | met with Patty.
21| Gary seemed to be the day-to-day guy for. 21| Q Okay. Do you recall ever having met with any other
22 A Yes. 22| people at the inception of the project and before you entered
23| Q Was Gary Neff the day-to-day guy for the business of | 23] into the lease?
24| Garage-Media? 24} A No.
25 A Hewas. 25 Q_ Do you recall ever having to participate in a
Page 18 Page 20

1] Q And how about your brother David, what was his 1| presentation of your idea or project to Macquarie?

2| role? 2 A No, 1 don't recall.

3} A Almost non-existent. 3} Q Do you know that that happened?

4 Q_ So would it be fair to characterize your position 4 A I did, yes.

5| and David's at the time, more in the capacity of a passive 5 Q Who do you understand participated in that from the

6| investor? 6 | Garage-Media side?

7| A’ Yes. 7| A Gary Neff.

8 Q Did that role for you ever change during the time 8] Q Do you know if he did that alone, or if he did it

9| period up to date? 9| with someone, for example, from A2a?
10| A Itdid. 10} A Idon't know,

11] Q Howso? 11 Q You are aware -- strike that.

12] A When it started going sideways, and | started 12 Did Garage-Media ultimately enter into a lease

13| putting a lot of money into it, personal money into it to 13] agreement with Macquarie for the signage?

14| keep it alive. 14| A Yes.

15 Q. And do you recall about when that was? 15 Q_ When I say "signage", just so the record is not

16 A Yeah. 2013, 2014. 16| unclear -- although this may not make it clearer -- ] mean
17 Q_ And we will come back to that; but broadly speaking, | 17 the installation, the parts, the construction. So that it

18| how did you become more involved at that time? 18| went from an idea to actually affixed on the parking garage
19] A I was involved in phone calls, | was writing checks, 19] and ready to operate. Is that a fair --

20] I was concerned. I went to a couple of meetings. 20] A Yes.

21| Q Something more than a passive investor? 21| Q_ -- way to describe the signage?

22} <A Atthat point, yes. 22| <A Yes.

23| Q Okay. Do you recall meeting with anyone from 23 MR. O'KEEFE: I'm going to show you document. I
24| Macquarie in connection with a financing or lease transaction | 24 | will ask that the court report mark it as Exhibit 1. Ask if

25) for the development of the sign? 25| you can take a look at that and tel] me when you are

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/7/2019

Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 11 of 169

John Mark Schmid

Page: 9 (21 - 24)

 

 

 

 

 

 

 

Page 21 Page 23
1| finished. 1 MR. HENZY: I think you have it in tab three.
2 (Plaintiff's Exhibit 1 is marked for identification) 2 MR. O'KEEFE: I do.
3) BY MR. O'KEEFE: 3 MR. HENZY: All set. Those three pages could come
4 Q_ Have you had a chance to take a look at that 4} off.
5| document? 5 MR. O'KEEFE: I took it off.
6 A Yes. 6 MR. HENZY: Okay.
7! Q  Lrealize you didn't sign that, but do you recognize 7| BY MR. O'KEEFE:
8| that document? 8] Q Having shown you that document, it is a three-page
9 A No. 9} document; is that correct?
10 Q Do you recall ever having seen the lease agreement 10| A Yes.
11| between Garage-Media NY, LLC, and Macquarie Equipment |11) Q And does that bear your signature on the last
12] Finance, LLC? 12]| page?
13} A Vaguely. 13] A_ Itdoes.
14 Q Okay. Do you know whether in connection with that 14 Q. Allright. Do you know what that document is?
15| transaction, Garage-Media New York was represented by 15] A Yes.
16] counsel? 16 Q_ What is it?
17| A Wewere. 17| A It's a guarantee.
18 Q_ And do you know whether a portion or all of the 18 Q_ And what is the date of that guarantee?
19] counsel fees for the negotiations and execution of the lease 19} A_ 10/26/10.
20| agreement and related documents, whether counsel fees were | 20 Q. And would you agree that it is a document by which,
21| paid as a part of that transaction? 21| among others, you guaranteed indebtedness due to Macquarie
22} A Idon'trecall. 22| Equipment Finance by Garage-Media New York?
23| Q Were you individually represented by counsel in that | 23 MR. HENZY: Objection to form. You can answer.
24| transaction? 24 THE WITNESS: What is that?
25| A No. 25 MR. HENZY: You can answer.
Page 22 Page 24
1] Q I'm going to show you a document marked Exhibit 2. 1 THE WITNESS: Yes.
2 (Plaintiff's Exhibit 2 is marked for identification) 2| BY MR. O'KEEFE:
3| BY MR. O'KEEFE: 3} Q And you see in paragraph two in the middle of that,
4) Q Do you know whether Garage-Media madc all of the 4| "Guarantor unconditionally guarantees to Macquarie the full
5 | payments that were required under the lease agreement to 5 | and prompt payment, observance and performance when due of
6 | Macquarie and/or its successor Huntington? 6| all obligations of Obligor arising under the agreements
7| A Dolknow? Yes, we did not. 7| (collectively, the "Guaranteed Obligations.") That language
8] Q Okay. And you're aware that the lease was -- strike §| appears in there’?
9| that. 9 A Yes.
10 You are aware that Macquarie was acquired at some 10 Q. Followed by, "This guarantee is absolute,
11] point by Huntington Technology? 11] continuing, unlimited and independent, and shall not be
12 A Yes. 12| atfected, diminished, or release for any reason whatsoever."
13 Q Okay. Did you get a chance to look at the document 13 | It then goes on to list a number of reasons, Do you sec
14| marked Exhibit 2? 14 | that?
15] A Yes. 15| A  Um-hun, yes.
16| Q Do you recognize that document? 16| Q And that is a true and correct copy of the document
17) A Yes. 17] that you executed and delivered to Macquarie Equipment
18| Q Let me see that for a second. I think there's a -- 18] Financing; is that correct?
19] there was a mistake made. This amendment one is attached at |19| A _ Yes.
20| both at the end of that, and I thought I took it out. Take 20| Q Were you represented by legal counsel in the
21| the beginning of three so you can dispose of one of those. 21] negotiation and execution of this document?
22 MR. HENZY: Just we're going to take amendment one 22| A No, not that | remember.
23| off? 23| Q. Did you have the opportunity to be individually
24 MR. O'KEEFE: Yes. It was a tabbing issue. I did 24| represented by counsel?
25] not realize, so I had a new one made. 25 A Did I have --

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/7/2019

Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 12 of 169

John Mark Schmid

Page: 10 (25 - 28)

 

Page 25

Page 27

 

 

 

 

a5 Q_ The opportunity to be individually represented by 1| A Iremember that, yes.
2| counsel in connection with that guarantee agreement? 2 Q Would that have been around the time that you became
3 MR. HENZY: Object to form. 3| more involved in --
4 THE WITNESS: Yeah, I guess. 4| A I don't remember.
5| BY MR. O'KEEFE: 5| Q_ -- the day-to-day operation of Garage-Media?
6 Q_ But in that transaction, Garage-Media was 6 A I don't remember.
7| represented by counsel; is that correct? 7 Q Okay. Do you remember -- what, if anything, do you
a| <A Yes, I believe so. 8 | remember about that circumstance that I just described?
9| Q_ I'm going to show you a collection of documents 9) A Which circumstance?
10| which will be marked Plaintiff's Schmid 3. J ask you, if you 10| Q That a portion of the security deposit was used for
11| will take a look at that and tell me when you are finished. 11] past due payments and sale taxes?
12 (Plaintiff's Exhibit 3 is marked for identification) 12] A’ That's what | remember. I don't have any
13| BY MR. O'KEEFE: 13] recollection.
14 Q Have you had a chance to take a look at those 14 Q Did you have anything to do with the request being
15| documents? 15| made of Garage-Media that it take that action? J'm sorry,
16| A _ Idid. 16| that Macquarie take that action or permit that action?
17 Q Your signature appears on one of those documents; is |17) A 1 don't think so.
18| that correct? The last title amendment, dated as of March 138 Q Would that have been Mr. Neff?
19] 31, 2013. In it's body -- strike that. 19) <A Yes, ! would imagine.
20 Amendment dated as of March 31, 2013. On the bottom | 20 Q_ I'm going to show you a document that I will ask to
21| the numbers is HTF, and letters HTF 000216 to 261. Do you | 21| be marked as Plaintiff's Schmid 4. Ask if you would take a
22| see that? 22| look at it and ask you to take a look at that.
23 A No. 23 (Plaintiff's Exhibit 4 is marked for identification)
24 Q_ The last amendment, does your signature appear on 24| BY MR. O'KEEFE:
25| the second page of the amendment dated as of March 31, 25 Q_ Have you seen that document before?
Page 26 Page 28
1| 2013? 1| A Idon't remember.
2 A. I don't see it. 2 Q For the record, I will identify Exhibit 4 as a
3 Q Okay. You are right. You didn't sign these 3| document titled, Presentation to Macquarie Equipment Finance,
4| documents? 4| dated August 4, 2010. Do you recall having participated in
5 A I don't know. 5 | (he preparation of that document?
6 Q_ Are you familiar with these documents? 6| A_ Ido not.
7 A I don't remember. 7| Q > Were you aware that a document was being prepared
8 Q Do you recall that there were amendments to the g| for presentation by Garage-Media to Macquarie with respect to
9| lease agreement between Macquarie and Garage-Media? 9| the signage project?
10 A Yes. 10] A Idon't remember.
121 Q Do you remember why there were amendments? 11 Q_ In this document there's reference to alliances with
12 A No. 12| Pro Park and A2aMedia. Would you agree thal Garage-Media had
13 Q Do you recall that the project was not installed in 13 | an alliance with Pro Park and A2aMedia at that time?
14| the time that was originally anticipated? 14) A Yes.
15 A I don't remember. 15 Q There's reference to Garage-Media Partners, in
16 Q Do you recall whether there were cost overruns in 16| addition to Pro Park GKD USA, as identificd. Do you agree
17| connection with the project? 17| that at the time GKD USA was a partner with Garage-Media in
18 A_ I don't remember. 18| the signage project?
19 Q Do you recall whether at any time someone on behalf 19| A No.
20| of Garage-Media sought some type of payment relief for 20 MR. HENZY: Objection to form.
21| payments that were past due by Garage-Media to Macquarie? |21| BY MR. O'KEEFE:
22 A I] don't remember. 22 Q. Pardon mc?
23 Q Do you know whether at some point in time 23) A No.
24| Garage-Media and Macquarie agrecd that a portion of the 24) Q > Why do you say that?
25| security deposit would be used for past duc rent and taxes? 25| A They weren't a partner.

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/7/2019

Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 13 of 169

John Mark Schmid

Page: 11 (29 - 32)

 

 

25

 

 

A Gary Neff.

Page 29 Page 31
1) Q  Soifit says that in this document, it is 1] Q Thank you. Do you know that there was a
2| inaccurate? 2| representation in this presentation to Macquarie that at
3) A Yes. 3| least thirty-five percent of the projected annual revenue
4 MR. HENZY: Object to form, But you can answer. 4| would be booked prior to deployment?
5| He's asking you: If it's in the document, is it inaccurate? 5 A No.
6 MR. O'KEEFE: He answered. 6| Q Do you know whether or not that happened?
7 MR. HENZY: Okay. 7| A No.
8| BY MR. O'KEEFE: 8| Q You know -- don't know, or you don't no --
9) Q = Are you aware that this presentation included a 9} A_ Idon't know.
10| statement that A2a had the exclusive license to distribute 10 Q. Thank you.
11] the Mediamesh product from GKD? 11 A I don't know what I don't know.
12 MR. HENZY: He asked you: Are you aware? He's not 12] Q_ I'm going to show you a document, which I will ask
13 asking you to look at the document. 13| that the court reporter mark Plaintiff Schmid 5. I ask if
14] BY MR. O'KEEFE: 14| you will take a look at that, and tell me when you are
15 Q_ You don't have to look at it. 15| finished.
16] A Yes, lam. 16 (Plaintiff's Exhibit 5 is marked for identification)
17! Q And did you know at the time that the exclusive 17| BY MR. O'KEEFE:
18| manufacturer or provider of the Mediamesh product was GKD|18) Q Have you had a chance to look at that document?
19] Products? 19) A Idid.
20| A Yes. 20| Q Do you recognize that document?
21| Q Okay. How did GKD come to be the product supplier 21 A Ido.
22| for Garage-Media for the signage project? 22 Q. What is that document?
23| A Through A2a. 23| A It's asale brochure for Garage-Media.
24|) Q So you would agree that in connection with the 24] Q And do you know for what purpose that was
25] selection of the product from GKD, that Macquarie Financial | 25| prepared?
Page 30 Page 32
1| had nothing to do with that choice? 1} A Idon't.
2 A Yes. 2 Q Do you know to what audience that was to be
3 Q. Are you aware that in this presentation, the target 3| delivered?
4| launch date was November 15, 2010, when presented to 4 A J don't.
5 | Macquarie? 5! Q Do you know who prepared it?
6 A I don't remember. 6 A I would guess Gary Neff.
7 Q But you do recall that there were delays in getting 7 Q Do you know if, in fact, it was presented to
8| the project completed? 8| anyone?
9| A Vagucly. 9| A Idon't.
10} Q Okay. Do you know how revenue projections which 10} Q Do you know that a copy of this was provided to --
11] were presented to Macquarie by Garage-Media in this 11] whether or not a copy of this was provided to Huntington
12] presentation were calculated? 12| Technology?
13 A. No. I know that we had hired a group Johnson and 13] A Idon't.
14 Fretty, and that they put the projections together. They're 14 Q Or Macquarie? I'm sorry.
15| a billboard consulting group. 15| A_ I don't know.
16 Q Would that have been in conjunction with discussions 16| Q Do you see on the tirst page of that where it says,
17| with A2ZaMedia? 17| Partnered with A2ZaMedia and GKD Metal Fabrics?
18 A I don't remember. 18 A Yes, 1 do.
19 Q Do you know who Johnson and Fretty would have spoken | 19 Q Would you agree that in this presentation
20| to in order to compile these projections? 20| Garage-Media was representing that AZaMedia and GKD Metal
21} A ldon't 21| Fabrics were partners?
22 Q Do you know who on behalf of Garage-Media, if 22 MR. HENZY: Object to form.
23] anyone, Johnson and Fretty would have spoken to in connection | 23 THE WITNESS: No.
24| with preparing those projections? 24| BY MR. O'KEEFE:

25

 

 

 

Q Howam] incorrect in stating that?

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/7/2019

Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 14 of 169

John Mark Schmid

Page: 12 (33 - 36)

 

 

 

 

 

Page 33 Page 35
a MR. HENZY: Objection to form. 1] exclusive supplicr of the GD Mediamesh technology?
2 THE WITNESS: I'm not -- not aware of that. 2 THE WITNESS: I think so, yes.
3| BY MR. O'KEEFE: 3| BY MR. O'KEEFE:
4 Q Turn to the next page. Would you agree that it 4 Q Okay. Just so the record is clear, I asked you a
5| says, Garage-Media -- in the third paragraph, "Garage-Media, 5| previous question in connection with a presentation that was
6 | together with our strategic partners, A2ZaMedia and GKD, will 6| made to Macquarie, so 1 may have mis-stated the last
7| work with you to understand the opportunity, design the 7| question. They were the -- had the exclusive license to
g| optimum display, and select the best media program at the 8 | distribute the Mediamesh product for GKD in the United
9| right cost and return." Do you see that? 9| States?
10) A Yes. 10} A That was my understanding.
11] Q And it's your testimony that that is incorrect, that 11 Q Was there anything that was unique about the
12| A2aMedia and GKD were not strategic partners? 12| Mediamesh product that you selected or chose it for that
13 MR. HENZY: Objection to form. 13] application?
14 THE WITNESS: I don't know. Strategic partners, 14]  A_ Itwas the product that A2a brought to the table.
15 depends on how you define that, right? 15| It was represented to us that because it was a third-
16| BY MR. O'KEEFE: 16] generation German company that made a lot of architectural
17| Q You agrec it says that? 17] mesh, that the precision of this product was what made it
18| A_ It says that, yep. 18] different than anything else.
19| Q And onthe next page it says in middle, the 19 Q And who made that representation, the company?
20| description of, "Mediamesh as the world's leading transparent 20 A. Yes, and A2a.
21] architectural video display. It transforms buildings into 21| Q Was ita unique application for structures like a
22) iconic locations, while providing a dynamic vehicle for 22| parking garage?
23] branding and advertising. Garage-Media and A2aMedia work as | 23 It was. Also for glass, like at the Miami Heat.
24| a team to sell advertising time, leveraging enormous revenue 24| They had -- they had the A2ZaMediamesh on -- J don't know if
25 | opportunities which are being presented by the industry's 25| it was A2a, but they had the Mediamesh outside of the Miami
Page 34 Page 36
1] major shift to high-impact outdoor marketing and away from 1| Heat, American Airlines --
2| traditional television, print, and radio mediums." Do you 2 MR. HENZY: Did you say glass?
3] see that? 3 THE WITNESS: Yes.
4| A Yes. That's good stuff. 4 MR. HENZY: On glass?
5| Q_ Isit your recollection that AZaMedia was a partner 5 THE WITNESS: Yes.
6| of Garage-Media in the signage project? 6 MR. HENZY: | didn't know that.
7 MR. HENZY: Objection to form. 7 THE WITNESS: It was light-weight, and it was a cool
8 THE WITNESS: We were not partners, but we were 8| product. Macquarie financed the Mediamesh at the Miami Heat
9| together. 9| which gave us a lot of comfort in the technology.
10| BY MR. O'KEEFE: 10] BY MR. O'KEEFE:
11] Q Working together on the project? 11} Q How did you connect those two? How did you know
12} A Yeah, 12| that?
13 Q Okay. And A2aMedia was your choice for the marketing {13} A _ 1 believe A2a told us.
14| aspect of the signage? 14 Q_ And that's how you got to Macquarie --
15 A Absolutely. They were motivated because they were 15| A_ I think so, yeah.
16| -- they had the exclusive rights. 16| Q  --for potential financing?
17| Q And GKD was the Mediamesh sign, was the material 17) A I think so. I'm not really sure.
18| that was picked for the media; is that correct? 18] Q And did anyone at Macquarie tell you that this is
19| A Yes. 19] the technology you have to use for your specific project?
20| Q And they were the exclusive -- "they" being A2ZaMedia_ |20| A They told us that they were comfortable with the
21) -- the exclusive supplier of the GKD signage; is that 21] technology, and they were comfortable with underwriting the
22) correct? 22| technology because they financed it at the Miami Heat.
23 MR. HENZY: Objection to form. 23) Q > Which was a successful project; am I correct?
24 THE WITNESS: That was my understanding. 24] A Itwas. And also the fact that Macquarie was
25 MR. HENZY: | think the question was: A2a was the 25 | comfortable was, as part of our due diligence, something, we

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/7/2019

Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 15 of 169

John Mark Schmid

Page: 13 (37 - 40)

 

 

 

 

 

Page 37 Page 39
1] became more comfortable with the product. 1| that or threatening to terminate the exclusive relationship
2) Q What other due diligence did you do in that regard, 2| for obtaining it?
3] if you recall? 3| A Ido remember that.
4 A We went and visited the GKD plant. 4 Q Do you remember any response to that?
S| Q In Germany? s5| A. Iremember that, in my recollection, John was --
6| A InGermany. We were on a convention in Europe and 6| that they weren't hitting the projected numbers, and that we
7| took a day and went and looked at it. 7) were concerned. Once again, there were times when I had to
8| Q Anything else? 8| write checks to cover -- to make sure I paid the bank,
9| A Went to Miami to look at it, and we talked to the 9| personal checks. I know that we -- our intent was to put
10| people that were running it. 1 know Gary did other duc 10] pressure, as much pressure as we could on A2a to be more
11] diligence. 11] successful.
12 Q_ Okay. I'm going to show you a document that 1 will 12 Q. Were they -- was their -- strike that.
13] ask be marked as Plaintiff's Schmid 6. 13 Was A2a retained both to obtain ad revenue and
14 (Plaintiff's Exhibit 6 is marked for identification) 14| investor investments?
15| BY MR. O'KEEFE: 15 MR. HENZY: Object to form.
16| Q Have you had a chance to look at that document? 16 THE WITNESS: I don't think so. I think just ad
17| A ldid. 17] revenue.
13 Q_ Do you recognize that document? 18] BY MR. O'KEEFE:
19} <A_ Idon't. 19] Q Do you recall Garage-Media reaching out to the Port
20| Q Are you aware that Garage-Media entered into a 20| Authority because of the delay in getting the sign up and
21| display agreement with what was then CBS Outdoor Group for | 21} running, and requesting that they modify the time of the
22| placing the sign on the Port Authority bus terminal? 22| permit?
23| A Yes. 23| A Idon'tremember that,
24 Q. And are you aware that in connection with the 24 Q Doyou recall them contacting the Port Authority
25| display agreement, Garage-Media represented to the Port 25| requesting that they extend the time of the permit?
Page 38 Page 40
1| Authority that the signage would be the Mediamesh signage? 1} A Idon't.
2 A I would assume, yes. 2} Q Do you recall them contacting the Port Authority to
3 Q> Were you involved at any discussions with either 3) adjust any of the payment obligations under the permit?
4| Outdoor -- CBS Outdoor Group at the time or Port Authority in | 4] A No.
5| connection with the display agreement? 5 Q Do you know whether Garage-Media has an extension of
6 A No. 6 | the permit with Port Authority today?
7| Q Who would have been the person to deal with that? 7| A If--I'msorry. I didn't hear that. Can you say
3] <A_ I believe Gary Neff. 8 | that again?
9 Q Do you recall there being issues respecting 9! Q Do you know whether or not Garage-Media obtained an
10] A2aMedia's performance in obtaining the ad revenues right out | 10/| extension of the permit beyond December 2018?
11] of the gates? 11| A Wedid not.
12! <A No. 12} Q Okay. Is the sign out right now?
13 Q Do you recall there being a point in time when there 13] A_ It's turned off; it's black,
14] was an issue with respect to A2aMedia's performance in 14| Q When did that happen?
15] generating ad revenues lor the sign? 15} A December 30, 2018.
16 A. Yes. 16 Q_ The end of 2018?
17| Q Do you recall in your mind about when that would 17| A End of the year, yeah.
18| have been? 18 Q_ So far as Garage-Media is concerned, is that now a
19] A_ I don't remember. 19] dead project or dead deal?
20 Q Are you aware that six months into the relationship, 20 MR. HENZY: Object to form.
21] Gary Neff, on behalf of Garage-Media, corresponded with 21 THE WITNESS: Yes.
22| A2aMedia to inform it they were under in the first six-month 22| BY MR. O'KEEFE:
23| period for ad revenues and -- 23| Q To beclear, there are no ongoing discussions
24 A 1 don't remember that. 24| between Garage-Media and either the Port Authority or
25] Q Do you recall him giving them an opportunity to cure 25| Outfront for either an extension of or a new permit for use

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/7/2019

Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 16 of 169

John Mark Schmid

Page: 14 (41 - 44)

 

 

 

 

 

 

 

Page 41 Page 43
1| of the signage? 1} Q = They have a section on that page, financing
2 A I think we are trying to figure that out. 2| partners. Garage Media, ten million raised. Twenty to
3| Q Okay. Who is "we" when you say, we're trying to 3| thirty million and more committed. Do you have any knowledge
4| figure that out? 4| of what they're referring to there?
5| A Gary Neff. 5| A No.
6| Q = And your help? 6| Q Did Garage-Media invest ten million dollars in
7 A Yes, 7| anything connected with A2a?
8| Q Okay. I'm going to show you a document marked as s| A No. Six million dollars.
9| Exhibit Plaintiff Schmid 11. 9} Q And that would be the transaction, whatever the
10 MR. HENZY: Which in the binder is that? 10] number is, for the signage on the Port Authority garage?
11 MR. O'KEEFE: Eleven. 11} A Yes.
12 MR. HENZY: Eleven in the binder. 12| Q Twenty to thirty million and more committed, did
13 (Plaintiff's Exhibit 11 is marked for identification) 13| Garage-Media commit to investing additional monies in
14] BY MR. O'KEEFE: 14| A2aMedia or its projects?
15| Q. Are you finished looking at that document? 15| A No, but we -- Gary Neff did invest in A2ZaMcdia.
16 A tam. 16| Q The entity itself?
17] QQ Have you ever seen that document before? 17| A Yes.
18) A I don't remember it. 18] Q Did he do that before this transaction? During this
19} Q Would you agree that it appears to be a document 19| transaction?
20] entitled, A2ZaMedia, Next generation, Urban Digital Media |20) A In the -- somewhere in the middle.
21] Investor Presentation? 21| Q How do you know that?
22| A Yes. 22| A  Hetold me.
23 Q In that document A2aMedia make as a statement that | 23 Q_ And when you say, in the middle, when do you mean?
24| they have the exclusive rights agreement? 24| A 1 would guess in 2012, 2013; but 1 don't really
25) A Okay. 25] remember.
Page 42 Page 44
1 Q Do you know what they're referring to in that? 1 Q_ Okay. They also, in a section titled strategic
2 MR. HENZY: Can you point to where that is? 2| partner, list Garage-Media, Garage Network. Was there an
3 MR. O'KEEFE: I'm sorry, second page. 3| entity formed by the name of Garage Network?
4 THE WITNESS: Sccond page, yes. 4| A No.
5 MR. HENZY: I mean, he asked -- he asked, do you 5| Q Was there a business operated by the name of Garage
6| know what they're referring to? He had a pending question: 6 | Network?
7| Do you know what they are referring to? 7| A Notto my knowledge.
8 THE WITNESS: Yes. 8) Q Do you have any knowledge of what A2aMedia is
9| BY MR. O'KEEFE: 9| referring to in that identification?
10| Q Is that the Mediamesh? 10] A I would imagine my relationships with garages.
11 A. itis. a1 QA few pages beyond that they talk about Mediamesh, a
12 Q. Okay. Is that what they represented to you that 12| game changer. Is that the sustainability concept you were
13| they identified it as a potential marketing opportunity in 13| referring to earlier?
14| the United States? 14} A Yes.
15| A Yes. 15| Q And the breathability is because you can put it on
16 Q. And that they had the exclusive rights to bring that 16| anything like a parking garage?
17| to parties that were interested in the United States? 17) A Yes.
18 A Yes. 18 Q Were you aware of any other technology at the time
19 Q_ The next page -- two pages later they say, Proof of 19| that allowed that opportunity?
20| concept U.S., Miami Heat installation. That's the 20| A No. I was aware that there was some Chinese
21| installation that you examined. What was the name of the 21] products out there in other cities, but | never saw it. I
22| facility? 22 heard it was inferior.
23| A American Airlines Arena. 23| Q And was it the application Mediamesh to garages
24; Q_ In Miami? 24| which made it attractive to Garage-Media?
25 A Yes. 25 A Yes.

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/7/2019

Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 17 of 169

John Mark Schmid

Page: 15 (45 - 48)

 

 

 

 

Page 45 Page 47
1} Q = A bunch of pages ahead, but if you look at the 1] Q Not having seen the letter, some of the content of
2| bottom it's DEF 753. 2| the letter goes to questions that I asked before: Do you
3 A Gotit. 3| have a recollection as you sit here today -- strike that.
4 Q Do you sec where A2aMedia is identifying top 4 You said that you didn't recall there being a
5| prospects? 5| problem with A2aMedia until the middle of '12 or '13.
6 A Yes. 6| A Yes.
7 Q The fourth one down, Port Authority NYC, annual 7 Q Does this in any way refresh your recollection as to
8| gross ad revenues appears to be 6.2 million dollars. Am I 8| whether or not there was a problem in the first six months in
9| reading that correctly? 9| the relationship after the sign went live?
10] A That's what it says. 10/ A No.
11 Q Is that something which you understood was the 11| Q Okay. Do you recall ever having been advised by
12] projection or target of A2ZaMedia with the Port Authority 12] Mr. Neff that he was putting A2aMedia on notice that he was
13] signage project? 13] going to withdraw their exclusivity?
14| A I'mnot aware. 14} A_ Yes.
15 Q Several pages beyond that, DEF 758. Again there's a 15} Q Do you remember approximately when that would have
16| reference to Garage-Media capital available, ten million to 16] been?
17| invest in Mediamesh. Twenty to thirty million and more 17) A No.
18] committed. Your answer to inquiries about those would be the | 18 Q_ Is that an action with which you agreed, disagreed,
19| same as they were before, that the most that Garage-Media put | 19| or didn't comment?
20| in was for the project with the Port Authority. The rest 20| A Don't remember.
21] were ideas and no promise of actual moncy? 21| Q Okay. I'm going to show you a document that I will
22 A Yes, 1 would assume. 22] ask to be marked as Plaintiff Schmid 14.
23 Q Aside from the trip that you look to Germany and the 23 (Plaintiff's Exhibit 14 is marked for identification)
24| due diligence that you described that you undertook, and 24| BY MR. O'KEEFE:
25| appreciating that Mr. Neff may have undertaken more due 25| Q Doyou recall -- have you looked at the document?
Page 46 Page 48
1] diligence, did you go to any other place where there was a 1 A I] don't.
2| installation of a product similar to Mediamesh, i.c., the 2 Q_ Have you looked at the document?
3| Chinese installations that you talked about? 3 A Yes.
4| A There was one other location, but I'm not sure if] 4 Q Do you recall ever having seen the document?
5] saw it before. It was on a hotel in time square. It was 5 A No, I don't recall.
6| small, but I don't really remember. 6| Q Do you recall there being a time within a year or so
7| Q Would it be fair to say that Mediamesh and the GKD 7| of the sign going live when Mr. Neff, on behalf of
8| product was the one that you set your sights on first, and 8| Garage-Media, advised A2aMedia that Garage-Media was
9| the one you concluded you would go with? 9| terminating its exclusive sales agency for the project?
10| A Yes. 10 A Yes.
11] Q_ I'm going to show you a document, I will ask to be 11! Q Do you recall it being within a year or so of the
12| marked, Plaintiff Schmid 12. 1 ask if you will take a look 12| sign going live?
13| at it. 13] A _ No.
14 (Plaintiff's Exhibit 13 is marked for identification) 14| Q Do you havea recollection in your mind of when that
15| BY MR. O'KEEFE: 15| was?
16} Q Have you finished looking at that document? 16] A Idon't.
17| A’ Yes. 17| Q_ Is that a decision with which you agree, disagree,
18] Q Have you ever seen that document before? 18] or didn't comment?
19| A Idon'tremember it. 19]! A [wasn't really involved.
20| Q Does it appear to be a true and correct copy of 20| Q Okay. Do you know the name Liquid Outdoor?
21] January 10, 2012, letter, from Garage-Media, specifically 21 A Yes.
22| Gary Neff, to Andrew Melton of A2aMedia which is unsigned? | 22 Q How do you know that name?
23 MR. HENZY: Objection to the form. 23| A I know they were selected to help with sales at some
24 THE WITNESS: Yes. 24| point.
25| BY MR. O'KEEFE: 25| Q By whom?

 

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/7/2019

Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 18 of 169

John Mark Schmid

Page: 16 (49 - 52)

 

 

 

 

 

 

Page 49 Page 51
1} A By Gary Neff. 1| remember.
2} Q And do you know the circumstances in which it came 2 Q Do you know whether on a periodic basis Gary Neff
3| to pass that he was looking for another party to help with 3] corresponded with Mr. Zimmeth and repeatedly advised him of
4| such efforts? 4| the fact that A2a was under-performing?
5| A I know that he was looking for other parties to help 5| A 1 know that on a regular basis Gary and John had
6| with those efforts, yes. 6| calls. [ was ona couple of them, and John was very
7| Q Do you recall when that was? 7| aggressive about paying him his money.
8 A Jdon't. 8 Q_ Not uncharacteristic for a lessor or banker?
9] Q Do you recall whether it was approximate in time to 9| A Fair.
10] the start of the sign? A year? Two years? 10| Q You mentioned that John Zimmeth -- and J don't want
11] A Couple years in. I don't really remember. 11| to misstate your testimony -- stated, suggested, or demanded
12 Q_ Do you know why Liquid Outdoor? 12| that Garage-Media get rid of A2aMedia, which was it?
13} A I[don't. 13| A He--John Zimmeth was very aggressive with us to
14 (Phone rings) 14| figure out how to manage the business so that we could pay
15 (Off-the-record) 15| the bank, yes.
16| BY MR. O'KEEFE: 16 Q_ Well, manage business, that seems broader than
17) Q Do you recall a time when Garage-Media and A2aMedia | 17| A2aMedia. What do you mean by that?
18| entered into a written letter agreement or otherwise to 18] A He was -- he was involved in quite a bit, actually,
19| change the terms of the relationship? 19] by the time when | got involved.
20} A_ I don't. 20| Q You went from manage business to involved in quite a
21| Q Did you participate in any discussions concerning 21| bit. I need you to give me some specifics.
22| how, if at all, the relationship between Garage-Media and 22 MR. HENZY: Objection to form. Maybe -- is there a
23| A2aMedia may be amended or modified from the outsct? 23] question pending?
24| A Ivaguely remember something. | knew that was 24| BY MR. O'KEEFE:
25| happening, but I wasn't really involved. 25} Q Yeah, I would like you to expand upon cither manage
Page 50 Page 52
1] Q Did you know that under the agreement with A2ZaMedia, | 1] business or getting involved. That doesn't tell me what it
2| Garage-Media either had to terminate the exclusivity or 2| was that he was doing. So the question is: What was John
3| A2aMedia had to agree to terminate the exclusivity to bring 3] Zimmeth doing which lead you to conclude that he was
4| in Liquid Outdoor? 4| aggressive with Garage-Media to manage the business?
5 A No. 5 A John Zimmeth was present in many different meetings
6| Q Doyou havea recollection of the manner in which 6 | between Garage-Media, Clear Channel. He had -- he was very
7| A2aMedia performed under its contract with Garage-Media? 7| involved in day-to-day operation of the business. He had
8} A Yes. | developed relationships with different people in the media
9} Q > What is your recollection? 9| world, including Harry Coghlan, the president of Clear
10 A Myrecollection is that they under-performed based 10| Channel. He had separate calls with Harry. He had calls and
11] on our projections. | know that -- | remember that one year 11] mectings with the Port Authority. He had separate calls
12] maybe 2013, we did -- they did about two and a half million 12| privately with the Port Authority. He had meetings with
13| dollars of business. We needed it lo be above three and 13| other investment groups that, for instance, Beekman Capital,
14| that's about it. 14| he had meetings with them. He had meetings with GKD, and he
15] Q Do you recall there coming a time when Garage-Media | 15] was very involved on a weekly basis with the management of
16| commissioned Field Activate -- are you familiar with the 16| the business.
17| name, Field Activate? 17 Q_ So, again, you used the word involved on a weekly
18| A Only because I saw it recently. 18] basis with the management of the business.
19] Q Do you recall there being a point in time when 19| A Yes.
20] Garage-Media commissioned Field Activate to study the 20} Q Ihaven't heard a particular from you -- unless I'm
21| performance and the future prospects for marketing for 21] misunderstanding what you said -- to demonstrate or to
22| Garage-Media? 22| illustrate what you are talking about. What did he do with
23 A Iremember that John Zimmeth at that time was very 23| the business to manage it?
24] unhappy and wanted us to find alternatives. As part of that, 24| A He was in meetings. He was telling us to make
25] 1 was aware that we had the study done, but 1 don't 25| changes. He was giving us his opinion about which way we

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com

 
5/7/2019

Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 19 of 169

John Mark Schmid

Page: 17 (53 - 56)

 

 

 

 

Page 53 Page 55
1] should go. He was having conversations with competitors, 1] Q > Do you know whether or not Gary Neff encouraged or
2) with our landlord, with investors. 2| specifically asked him to say those exact words to GKD?
3 Q. And do you know -- 3 A No.
4 A That's pretly involved. 4 Q You don't know?
5 Q Do you know whether the conversations that he had 5 A 1 don't know.
6| with the landlord, for example, were with Gary Neff or 6 Q Okay. Had Garage-Media threatened GKD at that
7| encouraged by Gary Neff? 7| point?
8 A 1 know that Gary Neff was a part of a lot of the 8| <A Idon't know. 1 know we were thinking of suing them
9| meetings. | know that at a certain point that we felt that 9| at one point for technology failure. I do know, to go back
10] we were working for John. 10] to the statement when John Zimmeth was going after Tom Polly,
11 Q_ When was that? 11] that when he finished saying, we're going to go after you and
12 A. I think for me -- well, you know, first we had the 12 we are going to go hard, he tumed and looked at me at the
13] threatening phone calls which, as you mentioned, 13] end; and I took it as a distinct threat. | did. I was
14] understandable. For me it was when we had the meeting with 14| terrified. He was a big guy. We were worried that we were
15] GKD, with the president of GKD that John Zimmeth called. 15] going to have to give the sign back to him. And 1 -- I'm
16 Q_ So going back for a minute: Do you know whether or 16 | sure if you talked to Tom Polly, that he felt very, very.
17| not the meetings with Harry Coghlan were with Gary Neff or at | 17] very threatened.
18| Gary Neff's request? 18] Q Wasn't that the intention of the presentation?
19| A [think that John Zimmeth and Gary Neff collaborated 19| A I would assume, sure.
20] with Harry to try to figure it out. 20| Q Have you ever threatened to sue somebody before?
21| Q And you said that he was having conversations with 21) A No.
22] your competitors. Who were they? 22] Q Never?
23 A They would be Clear Channel is a competitor, and I 23) A No.
24| believe other media companies. 24) Q. Ifyou did, it would be --
25 Q Why do you say that? 25 A I wouldn't yell it. 1 don't know.
Page 54 Page 56
1 A Because that's what I was told. 1] Q Allright. GM thought of a suing, who at GM thought
2 Q By? 2| of suing?
3| A Gary Neff. 3] A I'msorry?
4 Q_ So is this whole area of testimony that you just 4] Q  Garage-Media thought of suing GKD?
5 | offered based upon what you have been told by Gary Neff? 5] A Wedid.
6 A No. [ was in meetings and on calls. 6] Q > Why didn't you?
7 Q_ And the meetings and calls were calls in which John 7| A Because at that point, the bank was in charge.
8| Zimmeth was invited to participate? 8] Q = And how did you come to that conclusion?
9} A John Zimmeth was on the calls. 9] A It was evident that John Zimmeth was calling the
10 Q__Do you know who scheduled the calls? 10 shots for us. He was telling us what to do. He handled it
11} A Idon't. 11] very well, but he was telling us what to do.
12 Q_ When you talk about a meeting with GKD, tell me 12] Q As you sit here today, notwithstanding the fact that
13] about that. 13] you can sue under the documents, you realize you can sue GKD
14) A Well, it was terrifying. Actually, John Zimmeth, 14| under your contract; is that right?
15| nice guy. He was in the meeting. We were having issues with 15 MR. HENZY: Objection to form,
16] the technology, and he was basically telling GKD -- oh, I 16 THE WITNESS: I don't know.
17] remember exactly what he said. He said, I represent 17] BY MR. O'KEEFE:
18] Macquarie Bank, and I can tell you that we are an Australian 18 Q John Zimmeth --
19| company. We are not litigious by nature, but we come from a 19] A Ican tell you something, though: When John made
20] penal island. When we do take you to court or when we do go 20| that threat, it seemed it was implicit that he was the one
21] after you, we go after you really hard. I'm sure that you 21] that was going to sue them, and that it was his decision to
22] don't want us to go after you, so you better fix my sign. 22| make. That's how I took it.
23 Q So he was trying to help get the sign fixed that 23| Q But you realize that they're the lessor of the sign
24] wasn't working properly? 24| and have rights against GKD. You are lessee of the sign, you
25 A He was trying to help with that, yes. 25| have rights against GKD, or maybe you don't.

 

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/7/2019

Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 20 of 169

John Mark Schmid

Page: 18 (57 - 60)

 

 

 

 

 

Page 57 Page 59 |
1] A. At that point, I fell that we were following John's 1| Q_ Did there come a time when they didn't fix them as
2| lead. That if we didn't, that he would take the sign back 2} quickly or as well?
3| and call the note. 3 A I don't recall, but --
4| Q_ So right or wrong, you had an impression at that 4| Q Do you recall a time when part of the sign didn't
5 | moment in time that Macquarie was calling the shots; and that | 5] work properly, and parts had to be moved around and it
6| if you didn't, they might act upon your default, declare your 6| compressed the advertising space?
7| default, and take the sign back, as they're permitted under 7 A I was aware that that was the only way that we could
8| the lease agreement? 8| get parts for it. The LED lights inside the metal channels
9 MR. HENZY: Object to form. 9| were produced by a different company that went out of
10 THE WITNESS: That's how I felt. That's how we all 10] business, and so we couldn't get replacements for that. So
11| felt. 11| we made the sign incrementally smaller, but it wasn't really
12] BY MR. O'KEEFE: 12] noticeable in my mind.
13| Q But there was no writing or specific communication 13 Q What was the outcome of the meeting with
14| to you by anyone at Macquarie, including John Zimmeth, that | 14 Mr. Polly?
15] you could not act on your own? 15| A Idon't genuinely -- ] think GKD was working faster
16 A Nothing in writing, no. John is too smart. 16| to get stuff done after that, but that was about it.
17] Q So let's back up for a minute. First of all, when 17| Q And by working faster to get stuff done, did you --
18] was the meeting with GKD that you are referring to? 18] do you mean to fix problems with the sign?
19 A. 1 don't remember. It had to be in 2014, ] would 19 A Yes.
20| guess. 20] Q Including the issue of the bulbs, or was that
21| Q And had there been problems with GKD before that? 21] accomplished simply by compressing the sign?
22| A Yes. 22| A Took the one piece out and moved it up.
23 Q_ When did the problems with GKD, and by that] mean | 23 Q. And was there ever a lawsuit filed against GKD?
24| the product and its service of the product, when did they 24 A No.
25| start? 25) Q Neither by Garage-Media nor Macquarie?
Page 58 Page 60
1| A. They were problems with the board from the 1} A No.
2| beginning. 2| Q And did GKD also offer options for upgrading or
3 Q_ And did they get worse? Did they get better? 3| fixing the sign so that the problems that were then existing
4| A There was continuous problems. 4| would either be less frequent or wouldn't happen at all?
5| Q Were there a number of problems in 2013? 5| A Replacement of the sign, yes.
6 A. I'msure there was, yes. 6 Q_ And did that happen proximate in time to that
7| Q You don't know? 7| meetings?
8] A 1know that there were problems throughout the whole 8 MR. HENZY: Object to form.
9| time. 9| BY MR. O'KEEFE:
10 Q Was there a particular stretch of time when they 10 Q_ Proximate in time to the 2014 meeting?
11| were more significant than others? 11} A. We got pricing to replace the whole sign at some
12} A There was, but] don't remember. It was -- it was 12] point. [ don't remember when.
13] in -- when we had that really bad winter, probably 2014. 13} Q Going back to actions that Mr. Zimmeth took that you
14] Q Was it before the meeting with Polly or after? 14| described, meetings with Beekman. Were those meetings that
15 A_ lL would say some time around. | don't really 15| he attended alone, or were they with Mr. Neff?
16] remember. 16| A I believe he was with Mr. Neff for the Beekman
17| Q Was that the first meeting with you had with a 17| meetings, but I know he had private conversations with the
18| representative of GKD US about the problems? 18] Port Authority.
19 A It was the first time that I had a mecting with 19 Q_ And do you know whether or not the private
20| them. Gary had meetings on a regular basis. 20| conversations with the Port Authority were at the request or
21 Q_ And the meetings that he had with them on a regular 21| direction of Gary Neff?
22| basis, what was the outcome of those meetings? 22| A They were not, in my belief.
23 A GKD would fix the problems. 23 Q_ That's your belief?
24 Q. And did they always fix the problems? 24 A. I don't know. But I do know that as a result of one
25| A I think they did, yeah, 25]| of those calls, Mr. Zimmeth told the Port Authority that we

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/7/2019

Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 21 of 169

John Mark Schmid

Page: 19 (61 - 64)

 

 

 

 

 

 

Page 61 Page 63
1| weren't making payments to the sign, which caused us harm 1| was calling your landlord.
2| with our relationship with the Port Authority, which we were 2} Q Do you know whether or not Gary Neff asked him to
3| always current on. 3 | call the landlord and tell him what your physical
4 Q Andis that the only conversation in which you have 4| circumstance was -- let me finish the question.
S| a recollection that he had by himself? 5] A Go ahead.
6| A I believe he spoke with Harry Coghlan also, and ! 6| Q  --to encourage them to extend the lease, and that
7) think he had -- my general feeling was that he was very 7| the bank was working with Garage-Media to see it through to a
8 | active. 8| long-term resolution?
9| Q And do you know if that activity had to do with 9| A Idon'tknow.
10] trying to assist you in your project, whether it was to try 10 Q_ Do you know whether or not in that conversation John
11] to sell the lease, or what the purpose for those calls and 11] Zimmeth expressed to the Port Authority that if the lease
12| activity were? 12| were extended -- the permit were extended, that it would put
13} A [think he was motivated to try to sell the sign or 13] the bank in a better position to help Garage-Media?
14) help us get the extension. 14] A I believe that was probably true.
15] Q And with respect to the extension -- 15|  Q Do you know whether or not Gary Neff specifically
16 A Yes. 16| asked John Zimmeth to call the Port Authority and encourage
17 Q_ -- would that have provided an opportunity for 17| them to extend the permit?
18 | Garage-Media to market to investors either to invest in a 18] A Idon't know. I can tell you --
19] long-term and fixed project or to buy? 19 MR. HENZY: There's no question pending.
20| A Yes. 20| BY MR. O'KEEFE:
21 Q Was that not also the business plan at the time of 21| Q Do you know if there came a time when Garage-Media
22| Garage-Media? 22| terminated it's relationship with A2ZaMedia?
23 A It was. 23 A Yes,
24 Q_ And so those efforts that he undertook were to 24 Q Can you tell me your understanding of the
25| assist it with its business plan? 25 | circumstances under which that occurred?
Page 62 Page 64
1] A Assist with managing the business, yes. 1] A. Yes. We were under great pressure from John Zimmeth
2) Q That's not the question. 1 asked whether it was to 2| and the Macquarie to figure out how to make the project work.
3| assist with the business plan? 3] We were encouraged to go look at other media companies and
4 A Yeah. 4| try to see -- put an RFP out. We didn't really want to do it
5 Q The meeting was Beekman, did he not also meet with S| because al] the other media companies that were out there had
6| others that had expressed an interest in buying Garage-Media 6 | competitive billboards, and we thought that we didn't want to
7| or investing in fixing the project? 7| get involved with competitors that could then not put content
s| A Yes. 8 | on our sign.
9| Q And potentially buying it? 9 I know an RFP went out. I know that John Zimmeth
10| A _ Yes. 10] was very involved in the RFP process. ] know that -- and
11} Q Was that at the invitation or request of Gary 11] with not only putting it out but with what came in.
12| Neff? 12} Q  Solet me understand this. A2aMedia under-performed
13 A I'm not sure. 13| more or less from the outset. Would you agree with that?
14| Q Do you know who else he met with? You talked about 14 A Under-performed from the projections, yes.
15| Harry Coghlan at Clear Channel and Beekman. 15 Q_ And Gary Neff on Garage-Media's behalf corresponded
16 A. And the Port Authority, that's all 1 know of. 16| with them often, first to tell them that they were under-
17| Q The Port Authority, do you know if that was a 17] performing and giving them an opportunity to cure. Then
18| meeting or phone call? 18 | taking away their exclusive agency, and ultimately
19} A_ 1]don't. 19| terminating them. That was all done because of John
20 Q_ And how do you know about that? 20| Zimmeth?
21) A [know that from Gary Neff that his contact -- 1 21 MR. HENZY: Objection to form.
22| forget what his name was. | never met him -- called Gary and 22 THE WITNESS: No. We -- we were never a hundred
23 told him that he had conversations with John Zimmeth. He was 23] percent happy with A2a, but we thought they were the most
24 | questioning our financial capabilities because he was told 24] motivated company out there because if this project didn't
25| that we weren't making our payments to the bank. The bank 25 | work, they would go out of business. Gary was invested in

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/7/2019

Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 22 of 169

John Mark Schmid

Page: 20 (65 - 68)

 

 

 

 

 

 

Page 65 Page 67
1] A2a, wanted them to succeed. We knew that if we pulled the 1 Q_ Do you know whether as a result of this study,
2| project away from A2a, that they would go out of business. 2| Garage-Media determined to put out a request for proposals
3| We thought that they were, for a small shop, very effective 3| from other marketing companies?
4| and missing the mark -- missing the projections by enough but 4| A I know that there was an RFP put oul, yes.
5 | still producing on a regular basis. We were always looking 5} Q Do you know whether Field Activate participated in
6| to try to figure it out. We were trying to figure it out. 6| either the preparation or the follow-up of the requests for
7| BY MR. O'KEEFE: 7| proposals?
8 Q  Atsome point Garage-Media engaged Field Activate to 8) A I[don't.
9| doa study of the marketing effort. Do you recall that? 9] Q Do you know whether Field Activate recommended that
10| A Idon'trecall that. Well, I recall that we had 10| the relationships with A2a and Liquid Outdoor be
11] someone, but I don't recall that part of it. 11] terminated?
12 Q Do you know that Garage-Media engaged a party to 12| <A No.
13] conduct a study of the marketing effort by A2a? 13 Q_ Do you know whether or not Field Activate
14 A Yes. 14| recommended, in connection with a request for proposal, the
15] Q And the prospect others? 15] specific companies to which that proposal request should be
16 A Yes. 16 | sent?
17 Q_ Do you know what the results of that study were? 17| A No.
18] A_ Idon't. 18| Q You don't have to look at that. Do you know whether
19] Q I'm going to show you a document marked Exhibit 19, 19] asa result of the Field Activate study, that Garage-Media
20| and ask if will you take a look at that. Plaintiff Schmid 20) did, in fact, prepare a request for proposal assisted by
21] 19? 21] Field Activate, and send it to the specific parties to which
22 (Plaintiff's Exhibit 19 is marked for identification) 22| Field Activate recommended?
23] BY MR. O'KEEFE: 23| A No. I know there was an RFP put out.
24 Q Let me know when you are done. Have you had a 24 Q Do you know whether the RFP that was put out went to
25| chance to glance through that? 25 | A2aMedia to provide a further opportunity to participate in
Page 66 Page 68
1} A Idid. 1| marketing?
2 Q Would you agree that it appears to be titled, 2 A. I believe that's true.
3 | Garage-Media Brand Research Immersion Program. November 6, 3 Q > What's your understanding or recollection of the RFP
4| 2013, presented by Field Activate? 4| process?
5] A Yes. 5] A I wasn't involved in that. That was more Gary
6 Q Prior to it undertaking this program, did you have 6| working with John.
7| any familiarity with Field Activate? 7|  Q When you say, Gary working with John, why do you say
8] A No. 8| that?
9} Q Do you know whether anyone clse at Garage-Media 9 A Because Gary was working with John to put out the
10| did? 10] RFP.
11} A No. 11| @Q What specific participation do you recall -- strike
12 Q_ Do you know how Garage-Media got to Field 12| that.
13 Activate? 13 Do you have specific knowledge of John Zimmeth
14] A No. 14| participating in either the preparation of or the RFP
15 Q Do you know that Garage-Media did engage Field 15| process?
16| Activate (o conduct the program which is seemingly summarized 16 A_ | know that he and Gary were the ones talking about
17) in Exhibit 19? 17] it, and that Gary was doing it.
18| A  Idon't have recollection of that. 18 Q Do you know whether Gary went to John and said, hey,
19| Q  Doyou recall having heard anything about cither of 19] Field Activate recommended we do an RFP; and John says,
20| the studies or its conclusions? 20] sounds like a good idea?
21) A. No. I know at that point it was -- Gary was 21 A I'm not aware of that.
22 | handling that. 22 Q But you said he was working with John Zimmeth. Do
23| Q Doyou recall having been advised that Field 23| you mean he was keeping him advised of the process?
24| Activate concluded that A2aMedia should be replaced? 24 A He was -- John was -- Gary was keeping John
25] A Idon't. 25] appraised of the situation, yes.

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/7/2019

Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 23 of 169

John Mark Schmid

Page: 21 (69 - 72)

 

 

 

 

 

Page 69 Page 71
1 Q You keep saying he was working with him, and that 1] would have had to get investors, and it wouldn't have needed
2| John Zimmeth was behind it. I want to know exactly what John | 2] an extension of the permit from the Port Authority?
3| Zimmeth had to do with the Request For Proposal, in your 3 MR. HENZY: Object to the form. You can answer.
4| recollection? 4 THE WITNESS: We knew we needed an extension in
5 A Inmy recollection, my understanding of the whole 5 | order to get investors.
6] situation is that we were going out to bid because we wanted 6| BY MR. O'KEEFE:
7| to keep John Zimmeth happy. That we, while we weren't a 7| Q > Who was working on that?
g| hundred percent happy with A2a, we were invested in them. 8] A Gary Neff.
9| But we were also worried that John was going to take the 9 Q_ So the request for proposal goes out; presumably
10] board back and cal] the note. So we were trying to do 10] some submissions come in. What do you understand happened in
11] everything we could to have the project be more successful. 11] connection with those submissions?
12 Q_ Soas you sit here today, you don't think that it 12] A Could you repeat the question?
13| was a good idea to get rid of A2ZaMedia, which was under- 13] Q The RFP went out, people responded that were invited
14| performing from the outset of the contract? 14] todo so. What do you understand happened with those who
15 A Yes, I don't think it was a good idea. 15] responded? What was the process?
16| Q Eventhough as a result of its performance, the 16| <A Atthat time Gary was doing all of it. I was
17] company was under water, couldn't pay the lessor, and you had = | 17 involved in other -- | don't remember.
18] to invest more and more money in the company? 18 Q_ Do you know whether or not Gary met with the
19| A We invested once in them, but we were worried that a 19] perspective bidders?
20] larger competitor would take the board and under-perform for 20| A I think Gary and John met with perspective bidders,
21| their benefit. 21| yes.
22 Q And at the same time not paying the lessor? 22| Q Do you know if John participated in those
23| A Yes. 23) meetings?
24 Q And at one point you stopped paying the lessor? 24) A [know John was involved with meetings with Clear
25| A That's correct. 25] Channel and the Port Authority. I'm not sure who else.
Page 70 Page 72
1 Q During this time period around the RFP and the new 1 Q And in connection with his meetings with Clear
2| contract with Clear Channel, you're aware that ultimately you 2| Channel, do you know if it had to do with the request for
3| got rid of A2a and you contracted with Clear Channel; is that 3| proposal or something else?
4| correct? 4| A 1 think -- 1 don't know.
5] A Yes. 5] Q So you don't know whether John Zimmeth participated
6 Q_ Did you become aware of a new media sign in Time 6| in the meetings with the people who returned the proposals in
7| Square called the cube? 7\| response to the RFP?
8} <A I'maware of it, yes. 8| <A Idon'tknow.
9 Q_ Tell me something about your perception of impact or 9 Q_ And Garage-Media ultimately selected Clear
10| the effect the cube had on sign advertising in the Time 10| Channel?
11] Square area? 11 A Clear Channel was ultimately selected, yes.
12 A. Ithad aneffect. It was the latest technology, and 12 Q. By Garage-Mcdia?
13] it was sharper than our board. 13] A Yes.
14 Q. And cheaper to advertise on it? 14 Q_ Do you know whether or not Field Activate
15 A I don't know, 15] participated in the review of the submissions and in the
16 Q_ Serious competition, if not eclipsing your board 16| decision to pick a successor or new or even the same
17| from a technology standpoint? 17| marketing party?
18 A Yes. 18 A {don't know.
19 Q_ And would one of the things that might enable you to 19 Q_ Do you know whether or not Field Activate
20| compete be to upgrade your board in order to do so? 20| recommended that Garage-Media accept the bid of Clear
21} A_ Yes, 21| Channel?
22 Q Is that something that was contemplated by 22 A I don't know.
23| Garage-Media? 23 Q_ Do you know whether or not it called it a clear --
24 A Yes. 24 | clearly superior offer, --
25 Q_ And in order to do that, would you agree that it 25| A 1am not aware of that.

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/7/2019

Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 24 of 169

John Mark Schmid

Page: 22 (73 - 76)

 

 

 

 

 

Page 73 Page 75
1] Q = --or words to that effect? Do you know whether as 1] termination and for some time after termination?
2| a result of that process that A2a was, in fact, terminated 2 A I don't know.
3] as -- 3 Q_ I'm going to show you a document marked Exhibit
4) A Yes. 4| Plaintiff Schmid 21.
5] Q . --an agent for Garage-Media? 5 (Plaintiff's Exhibit 21 is marked for identification)
6| A Yes. 6| BY MR. O'KEEFE:
7| Q. Did they go out of business after that? 7| Q Ask you to take a look at it, and tell me when you
8} A_ I think they did. 8| are finished.
9| Q Asaresult of that? 9} A (Witness complies)
10] A {think that could be -- that was my impression, 10] Q Did you have a chance to look at that document?
11| yes. 11] A’ Yes.
12! Q Did Gary lose money as a result of that? 12] Q You would agree that it is a document entitled,
13} A Yes. 13) Garage-Media RFP status, update-financial meeting, 12/10?
14 Q. Did he tell you that? 14 A Yes.
15| A Yes. 15] Q Do you know who authored that document?
16| Q Did Garage-Media enter into a marketing agreement [16] A_ I don't.
17| with Clear Channel? 17] Q > Have you seen that document before?
18] A Yes. 18] A I don't remember.
19 Q. Did Garage-Media also ask and obtain financing from | 19 Q_ Do you see in the RFP overall considerations,
20| Clear Channel? 20| there's reference to the receipt of submissions from A2a,
21 A I believe so, yes. 21] Liquid Outdoor, Van Wagner, and Clear Channel?
22| Q Did Garage-Media also ask and from time to time 22| A _ Yes.
23| receive offers to buy from Garage-Media? 23] Q There's reference to the potential receipt of a
24] A Yes. 24] submission from City Outdoor. Do you see that? That's in
25| Q And do you know whether or not those are the 25| the second --
Page 74 Page 76
1| meetings and discussions in which Mr. Zimmeth participated? 1 A Yes.
2| A Yes. 2 Q_ Do you know whether or not that was ever received by
3 Q_ Are they the only ones that you're aware of? 3 | Garage-Media?
4| A 1|don'tknow. 4 A | don't.
5 Q What was Clear Channel's performance under its 5 Q. Under the A2a and Liquid Outdoor, middle of the
6| agreement with Garage-Media? 6| page, "Two sales agency incumbents - A2a and Liquid Outdoor
7| A Frommy recollection, we went from two-and-a-half 7| have been asked to make a presentation. Although it is
8| million dollars in 2013 with A2a, to half of that with Clear 3| highly unlikely that they'll retain the selling rights, we
9| Channel in 2014 and going onwards. 9| want to ensure that they continue to aggressively sell and
10 Q. And was the A2a marketing income still derived from 10] promote the board. The transition to a potential new selling
11] any of its accounts after termination? 11] team needs to be expedient and seamless." Do you see that?
12 MR. HENZY: Object to form. 12 A Yes.
13 THE WITNESS: | don't know. 13 Q_ Does that refresh your recollection on whether or
14| BY MR. O'KEEFE: 14] not they had continuing opportunities to sell and derive and
15 Q_ Do you know whether or not the difference between 15] generate income from Garage-Media alter termination?
16| the total sold by Clear Channel and the previous total by A2a 16 A No.
17] was in any way made up by tailing advertising that was 17 Q Okay. On the next page, "Clear Channel, Brings
18] derived from A2a? 18| considerate sales velocity - over 500 people." Do you know
19 A I don't know. 19] how many people work for A2aMedia?
20 Q_ Do you know whether in the separation of 20 A I don't.
21| Garage-Media and A2aMedia, that A2aMedia preserved accounts | 21 Q_ If I told you it was one or two, would that refresh
22| which it had brought to the relationship? 22| your recollection?
23} A Idon't know. 23 A | would think it was more than that, but they are a
24 Q. And 50 you don't know if income continued to be 24| small company for sure.
25| derived through advertising placed by A2ZaMedia even after 25 Q Do you know how many people worked at Liquid

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/7/2019

Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 25 of 169

John Mark Schmid

Page: 23 (77 - 80)

 

 

 

 

 

Page 77 Page 79
1] Outdoor? 1| are finished.
2 A I think there was two. 2 A Okay.
3 Q Do you know if either of those were based in New 3 Q_ Did you have a chance to look at that document?
4| York? 4) <A Ihave.
5]! A I don't -- 1 thought Liquid Outdoor was somewhere in 5] Q Atthe very last in the sequence of e-mail, which is
6| the area, New Jersey or something. I don't know. 6| the top of the first page, it appears that you are copied on
7| Q = And A2a was in Boston? 7| the e-mail from Gary N. along with Mr. Zimmeth; is that
8} A Yes. 8| correct?
9 Q. Did Clear Channel have a presence in New York? 9} A Yes, I'm on that c-mail.
10| A Yes. 10| Q_ So this appears to have started with an e-mail from
11 Q. This also says, "Highest level of revenue projection 11] Harry Coghlan at Clear Channel to Gary Neff with a
12| $4.9 million." Clear Channel, did they ever achieve that? 12| non-binding proposal. Do you agree with that?
13} A No, 13} A Yes.
14} Q Do you know what the highest level of income they 14] Q And that proposal appeared to be in the alternative
15| achieved was? 15] a future relationship in marketing or a buyout?
16| A Idon't. I think it was under 1.5 million. 16 A Yes.
17 Q. And did their timing also coincide with the material a7 Q. And it appears that in the e-mails which ensue from
18] problems with the signage that you talked about earlier? 18| that, that there's focus on the marketing aspect going
19] A The material problems with the sign were for the 19] forward.
20] whole time of the sign. 20 MR. HENZY: Objection to form.
21 Q_ I thought there were a point in time when it got 21| BY MR. O'KEEFE:
22| progressively worse. Am I wrong about that? 22 Q_ Revenue stream.
23| A There was atime where it got worse. | think it was 23 MR. HENZY: I'm not sure of the question. Is there
24| before we made the switch, though. 24| a question?
25| Q = Okay. 25| BY MR. O'KEEFE:
Page 78 Page 80
1 A That's my recollection, but I'm not sure. 1] Q > The question is: Would you agree that the next
2 Q. And did Garage-Media ever undertake any efforts 2| couple of e-mails before it was forwarded to you, appeared to
3| under its agreement with Clear Channel and the minimum 3| have to do with the clarifying the revenue stream that was
4| distribution that it promised, to terminate its marketing 4| set forth in the non-binding proposal?
5| rights? 5| A Yes.
6 A. No. J think Clear Channel was also negotiating with 6 Q Inthe proposal itself, in the middle paragraph,
7| Gary to buy the board if we got the extension. That was the 7| this would be the third page of the e-mail from the top.
8| plan. 8 MR. HENZY: Sorry, John, Can you say specifically
9 Q So throughout the relationship with Clear Channel, 9| where you are pointing to?
10] you used them as a marketing agent, they lent you money, they | 10 MR. O'KEEFE: Under the beginning of the non-binding
11] were interested in investing if you got an extension of the 11] proposal on the third page.
12| permit and/or buying if you got an extension of the permit? 12 MR. HENZY: Got it.
13| A Yes. 13] BY MR. O'KEEFE:
14 Q_ Andso they stayed on as a marketing partner for -- 14 Q_ In the middle of the paragraph, there's reference to
15| A They did. 15] Coghlan interpreting something that Gary Neff said to
16 Q_ -- Garage-Media? 16| characterize them as a partner, as opposed to 2 media
17| A They did. 17| representative. Do you see that?
18 MR. HENZY: Can we take a break? 18} A_ Ido.
19 MR. O'KEEFE: Sure. 19| Q Is that a sentiment with which you would agree?
20 (Recess: 12:05 p.m. through 12:10 p.m.) 20| A No.
21 MR. O'KEEFE: I'm going to show you a document 21| Q = Okay.
22| marked Plaintiff's Schmid 24. 22| <A J-- it depends on how you use partner.
23 (Plaintiff's Exhibit 24 is marked for identification) 23 Q On the first paragraph congratulations are extended
24| BY MR. O'KEEFE: 24| to Gary. Mr. Coghlan expresses his pleasure in knowing that
25 QJ ask you to take a Jook at it and tell me when you 25] the Mediamesh will continuc to have its place in Time Square,

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/7/2019

Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 26 of 169

John Mark Schmid

Page: 24 (81 - 84)

 

 

 

 

 

 

Page 81 Page 83
1| Port Authority area through 2028. Was he misinformed that 1] Q Okay. Do you have any writings like this where John
2| there had been an extension of the permit at that time? 2| Zimmceth tells you what to do?

3] A We were being told that there was. We had the 3} A No.
4| extension, we had the paperwork, we were waiting to get it 4 Q_ Do you have any writings like this where John
5| signed from the Port Authority. They just never did. 5 | Zimmeth prohibits you from doing anything?
6| Q Okay. So it fell on the vine? 6} A No.
7) A Itdid. 7| Q > Do you have any writings like this where he
8 Q Did you guys stand on them to try to get something 8| threatens to do something if you don't take certain action?
9| back and they refused ultimately? 9] A No.
10] A They never got back. They always had an excuse. 10] Q You would say that he was vigilant in pursuing
11 Q_ Sois it stil] outstanding from when it was 11] payment, would you not?
12| proposed, or have at they at some point in time said no? 12) A Yes.
13| <A_ It's all outstanding. The -- 13] Q Do you know why he was -- did not -- strike that.
14 Q And you actually received a proposed -- strike that. 14 Would you agree that you guys received default
15 You actually received a writing by which terms for 15| notices for payment on an almost regular basis?
16| an extension were set forth? 16 MR. HENZY: Object to form.
17| A Yes, and agreed upon. 17 THE WITNESS: No.
18 Q And did Garage-Media respond to that to the Port 18] BY MR. O'KEEFE:
19] Authority? 19] Q Do you ever recall having received it?
20| A Yes. 20| A No.
21} Q And is that what is outstanding? 21} Q Okay.
22 A Yes. 22| A. Atthe end, yes. I do remember getting it right
23 Q Okay. So you see in the middle of this Mr. Zimmeth 23) sometime towards the end of the year,
24| makes inquiry regarding where things stand with Coghlan and | 24 Q You don't remember getting notices from Andy
25| where things stand with the Port and Gary -- 25 | Feldstein saying your payment was past due. Make payment?

Page 82 Page 84

1 MR. HENZY: Where are you? 1 A. lremember getting notices to make payment, yes.
2 MR. O'KEEFE: Top of the first page. 2 Q. Okay. That's what I'm talking about. Do you recall
3] BY MR. O'KEEFE: 3| that those were frequent notices?
4| Q After the exchange of information regarding the 4 MR. HENZY: Object to form.
5 | revenue stream clarification — 5 THE WITNESS: No, | don't.
6| A First page. 6| BY MR. O'KEEFE:
7| Q —T guess Gary Neff forwarded this to you and to 7 Q Do you remember how many of those you got?
g| John Zimmeth. Do you sec that in the very middic of the page 8 A I don't.
9| with no comment whatsoever? Then John Zimmeth makes inquiry 9 Q Do you remember getting more than ten?
10| of him, to which Gary Neff responds that you were to counter, 10 A No.
11] You were working through the details, and that you were 11] Q The letter to which you referred, was that a letter
12] waiting on an update from the Port Authority. Do you see 12| to you as a guarantor or a copy to you as a guarantor by
13| that? 13} which the default and demand for payment was made?
14 A Yes. 14 A Yes.
15 Q Are those the type of communications that you were 15 Q For the full amount that was then due?
16| referring to earlier between Mr. Zimmeth and Mr. Neff 16 A Yes.
17| regarding the business of Garage-Media? 17 Q Do you recall if that came from me?
18 MR. HENZY: Objection to form. 18 A I think it was Ed Kitchen.
19 THE WITNESS: Well, it's a communication between 19| Q Do you know why Mr. Zimmeth never pulled the plug on
20| Gary and John, yes. 20| the sign and took it back and declared you in default and
21) BY MR. O'KEEFE: 21| demanded payment?
22| Q Are those the types of communications which were 22 A I think he wanted to see the project be a success.
23| shared back and forth between the two of them? Updates 23 Q He was trying to help make it a success rather than
24| regarding things such as Clear Channel and Port Authority? 24| putting an end to it?
25| A Yes. 25| A Yes.

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com

 
5/7/2019

Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 27 of 169

John Mark Schmid

Page: 25 (85 - 88)

 

Page 85

Page 87

 

 

 

 

1 Q. That was notwithstanding the fact that you were not 1 Do you know why Clear Channel -- why Garage-Media
2| making the payments? 2| never negotiated a transaction by which Clear Channel would
3 A Yes. 3] acquire the project?
4 Q. For years? 4| A Idon't. I know they were interested. At the last
5| A Yes. 5| minute, they had some internal corporate issues; but I'm not
6 Q_ Do you know Steve Fretty? 6| sure what those were.
7 A_ I mel Steve. 7| @Q Were there any ongoing discussions with Clear
8 Q Did you use Steve as some type of a broker when this 8| Channel regarding the prospect of a relationship going
9| deal was first done? 9| forward in connection with the sign?
10 A Yes. 10| A Now?
11] Q Did you also commission Mr. Fretty to look for 11] Q Yes.
12] buyers of the project after it got started? 12! A No.
13] A_ I believe Gary did, yes. 13] Q = Inconnection with the extension, the effort to
14 Q_ And do you know whether or not there were interested |14 extend the permit with the Port Authority, does Garage-Media
15] parties along the way? 15| have a marketing agent?
16] A There were interested parties along the way. 16| A No.
17| Q_ Did you participate in the meetings or discussions 17| Q. And it definitely is not Clear Channel?
18] with those parties? 18| A Yes.
19 A. No--1 met do -- I went to lunch with the Beekman 19| Q Were they terminated or --
20] guy. | think that's about it. 20| A They just.
21 Q Does Thayer ring a bell? 21 Q_ -- did the agreement expire?
22| A No. 22| A Itexpired, yeah.
23 Q_ Tell me what you know about the prospect of selling 23 Q. Are you aware of any meetings or discussions with
24| to Beekman? 24| Park Lift regarding the potential acquisition of the
25| A [know they were very interested in buying it. It 25| project?
Page 86 Page 88
1| was a hedge fund. There was a guy from, } think, CBS Radio. 1] A Who?
2) That was like the president of CBS Radio that was quitting 2| Q Park Lift.
3| and was going to join a hedge fund. They wanted to have 3] A No.
4| Digital media, and they were interested. 4 Q. Any others?
5| Q Did they ever make an offer to buy? s| A 1know that Gary was actively looking diligently
6 A There were negotiations to buy. I'm not sure if 6 | trying to find somebody.
7| there was ever a formal offer. 7| Q Do you know weather he had any help from Mr. Fretty
8 Q Do you know why those conversations fell apart or | in Jocating the prospective buyers?
9] terminated? 9 A. I think he did originally, but then I think Fretty
10} A Idon't. 10] exhausted his contacts.
11 Q You don't know of any reason why Beekman walked away | 11 Q. Okay. Do you recall at any time telling John
12| from the prospect of trying to do a deal? 12] Zimmeth and Gary that Clear Channel was the absolute best fit
13] A I think they were hedge fund, and they didn't want 13| for Garage-Media because of your prior dealings with it at
14| the risk. 1 don't know. 14| Park It?
15 Q_ What about Clear Channel, were you involved in any 15 A No.
16| discussions or meetings with them with the prospect of them 16] Q_ Isit your testimony that you never told that to
17] buying the project? 17| Gary Neff or John Zimmeth?
18] A I wasn't. It was Gary meeting with Harry and John; 18] A Idon'trecall. 1 know that John asked me if |] had
19| and as long as John was happy, | wasn't involved. 19] any other people I could go talk to. We had a relationship
20] Q Was he happy with the Beekman discussions? 20| or have a relationship with a group out of Canada called Park
21| A No, but that was -- that was before the Clear 21) It. We ran it up the flag pole with them, and they weren't
22] Channel discussions. 22| interested.
23] Q_ So this would have been later on? 23) Q  ButI'm talking about Park It had -- do you know
24| <A Yeah. 24 | whether Park It had a relationship with Clear Channel?
25|  Q Do you know whether -- strike that. 25| A I don't think they did.

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/7/2019

Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 28 of 169

John Mark Schmid

Page: 26 (89 - 92)

 

 

 

 

 

Page 89 Page 91
i Q Do you recall having been told by somebody at Park | 1 investment.
2\| It that the best fit for Garage-Media would be Clear 2 Q. So Gary did undertake from this point, 2014 forward,
3] Channel? 3| with your assistance, with John's assistance, with anyone's
4) A I don't recall that. 4| assistance to get an extension for the Port Authority permit;
5| Q And you don't recall telling either John Zimmeth or | 5| is that right?
6| Gary Neff specifically that? 6| A Yes,
7| A I don't remember. 7| Q And if that was obtained, the next step would be get
8 Q_ I'm going to show you a document which I will ask 8| an investor or buyer for the company; is that correct?
9| the court reporter to mark as Plaintiff Schmid 30 -- I'm 9} A Absolutely.
10| sorry -- 26. Ask if you will take a look at that, and tell 10} Q And that did not happen until the time we are
11| me when you are done. 11] speaking right now?
12 (Plaintiff's Exhibit 26 is marked for identification) 12] A No.
13] BY MR. O'KEEFE: 13| Q But you said there are some ongoing efforts to do
14] Q Did you have a chance to look at what has been 14| that as we speak?
15] marked as Exhibit 26? 15| A Well, it's -- yeah, we place a phone call once a
16 A Yes. 16| month and say, hey, when are you signing that?
17 Q_ Are you familiar with that document? 17 Q_ And who is behind that? Gary Neff?
1s} A No. 18} A Yes.
19} Q Do you recall ever having seen that document? 19} Q_ Is counsel involved in that process?
20) A No. 20| A Weare talking to counsel at this moment. We
21| Q Do you agrec it appears to be a letter from GKD 21] haven't engaged.
22) Metal Fabrics with Garage-Media setting outa course of |22| Q) I'm going to ask you to look at what I will mark as
23| options to replace -- well, enhance the sign, if not replace 23) Plaintiff Schmid 30.
24] the sign? 24 (Plaintiff's Exhibit 30 is marked for identification)
25| A Yes. 25| BY MR. O'KEEFE:
Page 90 Page 92
1 Q Do you recall ever having had any discussion with 1} Q = And ask you if can you take a look at that, and tell
2| Mr. Neff about these options proposed by GKD? 2] me when you are finished.
3} A I think I recall having conversations, yes. 3) A Okay.
4 Q And was any of the work which was recommended or 4] Q Have you had a chance to look at Exhibit 30?
5 | suggested here undertaken by Garage-Media? 5| A /have.
6 A No. 6| Q Do you recognize that document?
7 Q_ Do you know why? 7) A Ido.
8} A I think money. 8] Q Did you have an opportunity to review that document
9 Q_ Do you know whether or not this information was 9| approximate in time to when it was prepared and tiled?
10)| shared with either Macquarie or Huntington. I thinkitwas |10] A Yes.
11) still Macquarie at the time. 11] Q I'm going to ask you to turn to paragraph 36, if you
12] A Jassume it was. 12| would.
13] Q And do you know whether in connection with this 13] A (Witness complies)
14| proposal, Gary Neff developed a plan to try to extend the 14] Q_ It's on page seven.
15] permit and locate an investor so that these improvements 15| A Okay.
16| could be made? 16| QI will read -- and tell me if I am reading this
17 A Yes. 17| incorrectly -- "Beginning in or around April, 2013, and
18 Q_ And do you know whether he undertook to do that, 18| continuing through April, 2014, notwithstanding the GMNY had
19] both of those things? 19| paid all amounts due under the Lease Agreement and was thus
20 A Yes, I believe he did. 20| entitled to quiet enjoyment of its property and business,
21 Q And would it be fair to say that between '14 and the 21) Macquarie pressured GMNY to replace its then sales agent
22) expiration of the permit in December of '18, he was unable to | 22 A2aMedia, Inc."
23| locate an investor to allow this to go forward? 23 How did Macquarie pressure GMNY to replace
24| A Yes. But it was really -- everything hinged on the 24| A2aMedia?
25| extension. Nobody wanted to do it for a two-year return on 25| A. AsI went over before, they came to meetings, they

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/7/2019

Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 29 of 169

John Mark Schmid

Page: 27 (93 - 96)

 

Page 93

Page 95

 

 

 

 

1] told us that we had to do something different, they 1 A Yes.
2| participated in meetings, they just participated in meetings 2} Q “From late 2013 and into 2014..." at the end of
3] with Clear Channel, they participated in meetings with Port 3| that paragraph "...Macquarie participated extensively in the
4| Authority. John was very clear that we had to do something 4| search for a new sales agent, and in April 2014 GMNY
5| to make a change. S| terminated A2a and retained Clear Channel as its sales
6| Q Did Macquarie prepare the letter for Garage-Mcdia to 6| agent."
7| send to A2a, telling them after six months of performance 7 You offered testimony on what you perceived to be
| they were under-performing, and that they were on notice that | 8] John Zimmeth's efforts in connection with replacement of a
9| if they didn't cure, their exclusivity would be terminated? 9| new sales agent. Is there anything else that supports this
10 MR. HENZY: Objection to form. 10] allegation that you are aware of?
11 THE WITNESS: No. 11 MR. HENZY: Object to form.
12| BY MR. O'KEEFE: 12 THE WITNESS: |! think if we talked to Clear Channel,
13| Q That was Gary Neff and Garage-Media's effort? 13| they would agree with what we are saying.
14| A Yes. 14] BY MR. O'KEEFE:
15 Q_ Did Macquarie send a letter in June of 2012, and 15 Q. Which is what?
16| hereafter the sign went active, converting the exclusive 16] A That John Zimmeth participated extensively in that
17| agency to non-exclusive agency by A2aMedia because of 17| negotiation. When John was in the room, he was leading the
16| under-performance? 18| meeting, and it was very clear that he considered -- that he
19 MR. HENZY: Objection to form. 19] was trying to save the board.
20 THE WITNESS: I don't know. 20| Q He was trying to save the board for Garage-Media and
21| BY MR. O'KEEFE: 21| so that Macquarie got paid?
22 Q If that letter was sent by Gary Neff, it would have 22 A Yes.
23 been his letter, correct? 23 Q_ Okay. Now, you talked only about Clear Channel.
24 MR. HENZY: Objection to form. 24| They would agree that John Zimmeth participated in, if not
25 THE WITNESS: That would be yes. 25| lead meetings. Were those meetings that related to the
Page 94 Page 96
1| BY MR. O'KEEFE: 1| agreement that was negotiated with Clear Channel to market
2| Q Did Macquarie prepare and send a Garage-Media letter | 2) after the request for proposal?
3| in July of 2012 under the terms of which material terms of 3 A [I'm not sure.
4| the agreement with A2aMedia were amended and waived? 4 Q_ I'm just trying to understand what your knowledge or
5 MR. HENZY: Objection to form. S| understanding of John Zimmeth's role in the extensive search
6 THE WITNESS: No. 6| for a new -- participated extensively in the search for a new
7| BY MR. O'KEEFE: 7| sales agent.
3| Q That would have been Garage-Media and Gary Neff, 8| A He was part of it every step of the way.
9| right? 9} Q Soit's your belief that he participated in the
10| A Yes. 10| preparation for the request for proposal?
11 Q Did you participate in any of the discussions or 11 A Absolutely.
12] decisions to send those letters? 12 Q The actual document that went out to the parties
13] A Iwas aware that those letters were going to be 13] that made the proposals?
14 | sent. 14| A [think he -- I think yes. I think even the bank's
15| Q And you were aware of those different milestones by 15| attorney was involved somehow.
16| which the rights of A2ZaMedia were changed? 16 Q. Are you confusing that with Clear Channel having
17| A’ Yes. 17] sent a proposed agreement, and Gary Neff sending it to John
18| Q Did Macquarie prepare and send the March 2014 letter |18| Zimmeth asking that in-house lawyers look at that
19| to A2aMedia under the terms of which the relationship was 19| agreement?
20] terminated? 20 A. I could be on that one, yes.
21 MR. HENZY: Object to form. 21 Q. And do you know that in that circumstance, the
22 THE WITNESS: No. 22| in-house lawyer did not look at it and Clear Channel -- I'm
23) BY MR. O'KEEFE: 23] sorry. Strike that -- that Garage-Media retained outside
24 Q > That was a letter from Garage-Media and Gary Neff; 24| counsel to review and comment upon the Clear Channel
25] is that correct? 25) agreement?

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/7/2019

Case 3:18-cv-01708-VLB

John Mark Schmid

Document 38-4 Filed 07/26/19 Page 30 of 169

Page: 28 (97 - 100)

 

 

 

 

 

Page 97 Page 99
1 MR. HENZY: Object to fonn. 1 Q You would agree that Zimmeth's efforts were to
2 THE WITNESS: | don't know. 2| assist Garage-Media in propping up the business so that it
3| BY MR. O'KEEFE: 3| succeeded and/or be sold?
4 Q_ Do you know whether in connection with retention of 4 A Yes.
5 | Clear Channel, the proposed agreement from Clear Channel was 5 MR. HENZY: Object to form.
6| reviewed by outside counsel for Garage-Media? 6| BY MR, O'KEEFE:
7| A Idon't know. | don't think so. 7| Q In paragraph 37, second sentence -- well, I'll read
8 Q_ Do you know that Field Activate was the party which 8| it from the beginning. "In 2014 GMNY considered suing GKD
9| received — strike that. 9| due to the repeated failures with the Sign. In February,
10 Do you know whether Field Activate or Garage-Media 10] 2014, notwithstanding that as of 2014 GMNY had paid all
11]| was the party to receive the proposals in response to the 11] amounts due under the Lease Agreement and was thus entitled
12| RFP? 12] to quiet enjoyment of its property and business, Macquarie
13} A Idon'tknow. 13| proceeded as if it owned any claims against GKD and
14 Q_ Do you believe that Huntington or its predecessor, 1 14] threatened to take Iegal action against GKD if the problems
15] should say, Macquarie was the party to receive the proposals 15| with the Sign were not remedied. In light of Macquarie's
16] in response to the RFP? 16| control position through its security interest and pledges of
17\ A I think they got all of the responses, yes. 17] ownership interests, GMNY felt that it had no choice but to
18 Q Would that have been provided to them by 18} accede to Macquarie's exercise of control over any claims
19] Garage-Media? 19] against GKD, and acceded to the decision that no claims would
20] A_ Idon'tknow. | imagine. 20] be pursued against GKD."
21 Q_ Do you know -- you're not saying that the proposals 21 Again, was there any writing by which you were
22| went directly from the RFP and Clear Channel would send it to 22| advised not to sue GKD?
23| Macquarie? 23 A No, there's no writings.
24| A No,no,no. It went to Garage-Media. 24 Q_ Was there any writing by which you were prohibited
25 Q. How else did John Zimmeth or Macquarie participate 25]| to sue GKD?
Page 98 Page 100
1| in the search for a new sales agent? You've talked about the 1 A No.
2| Clear Channel meeting. What else? 2 Q Was there any writing by which Macquarie exercised
3 A. [know -- once again, this is something that was 3| any right it might have had to take the claim and sue GKD?
4| Gary Neff and John, 1] would get it secondhand from Gary. | 4} A No,
5 | was just happy that Gary was keeping John Zimmeth happy. 5 Q And is your testimony concerning this aspect, the
6 Q Meaning that if John Zimmeth was happy, then there 6 | suit against GKD, is that testimony that you've already
7| would be the prospect for life of the sign, rather than 7| offered regarding the meeting at which John Zimmeth
8| shutting the business down for default? 8| threatened a potential claim against GKD?
9| A Right, taking the sign away from us. 9| A Yes. At that point, I felt that John was -- it was
10/ Q And if that happened, the guarantors also would be 10| John's decision if he would sue or not sue.
11] subject to potential claims, right? 11} Q = And is it correct that neither you nor any other
12 A Yes, yes; terrifying. 12| representative of Garage-Media said, hey, John, we would like
13 Q_ Without identifying them, have you guaranteed any 13] to sue GKD; and we are going to go forward with that?
14| other obligations, bank obligations, lease obligations in 14 A_ I don't know.
15| your life? 15| Q_ Did you?
16 A Probably for cars or trucks or something; but 16) A No.
17] probably for real estate, probably for company debt, yeah. 17] Q = Have you identified in your testimony today all the
18 Q_ And the guarantee itself, is that terrifying? 18] ways in which you think Macquarie interfered with the
19 MR. HENZY: Object to form. 19] day-to-day business of Garage-Media?
20 THE WITNESS: No, because -- no. When things are 20 MR. HENZY: Object to form.
21] going sideways, it gets -- I've never had that happen before. 21 THE WITNESS: That's all that I'm aware of to my
22| BY MR. O'KEEFE: 22| recollection.
23| Q So the terrifying part is the prospect of someone 23| BY MR. O'KEEFE:
24| calling upon the guarantee obligation for payment? 24 Q_ Have you also identified each of the ways in which
25 A Yes. 25] you believe Macquarie exercised the high degrce of contro}

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/7/2019

Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 31 of 169

John Mark Schmid

Page: 29 (101 - 104)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 101 Page 103
1| over Garage-Media's day-to-day business? 1 CORRECTION SHEET
2 MR. HENZY: Object to form. 2
3 THE WITNESS: To the best of my recollection, yes. 3 I, John Mark Schmid, do hereby certify that the
4 MR. O'KEEFE: Let's take a five-minute break. 4| following corrections and additions are true and accurate to
5 MR. HENZY: Sure. 5| the best of my knowledge and belief.
6 (Recess: 12:47 p.m. and back on at 12:49 p.m.) 6
7 MR. O'KEEFE: I'm finished. Original and PDF. 7| CORRECTION PAGE LINE REASON
8 MR. HENZY: Same thing as last time. PDF copy. 8
9 (Deposition concludes at 12:50 p.m.) 9
10 10
11 11
12 12 | event tame
13 13
14 14
15 15
16 16 DATE:
17 17| At in said County of
18 18| this day of , 2019, personally appeared
19 19] John Mark Schmid, and he made oath to the truth of the
20 20| foregoing corrections by him subscribed.
21 21
22 22| Before me, . Notary Public.
23 23
24 24| My Notary Expires:
25 25
Page 102 Page 104
1 JURAT 1| STATE OF CONNECTICUT
2 2| COUNTY OF HARTFORD
3 1, John Mark Schmid, do hereby certify that the 3
4| foregoing testimony given by me on May 07, 2019, is true and 4 I, MARGARET A. BULL, a Commissioner duly commissioned
: . and qualified in and for the State of Connecticut, do hereby
5| accurate, including any corrections noted on the corrections 5 | certify that pursuant to notice there came before me on the
07h day of May, 2019, the following-named person, to wit:
6| page, to the best of my knowledge and behalf. 6| John Mark Schmid, who wax by me duly sworn to testify to the
truth and nothing but the truth; that he was thereupon
7 7) carefully examined upon his oath and his examination was
reduced to wrilthg under my supervision; that this deposition
8 g| isa true record of the testimony given by the witness:
a 9
10 10 | further certify that 1am neither attorney nor
- counsel for nor related to nor employed by any of the partics
11 John Mark Schmid 11| lo the action in which this deposition is taken, and
further, that Lam nota relative or employee of any attorney
12 12] or counsel employed by the parties hereto or financially
Interested in this action.
13 13
14 14 IN WITNESS THEREOF, I have hereunto set my hand and
. affixed my seal this 16th day of May, 2019.
15 Subscribed to and sworn before me on this 15
16| day of 2019. 16
17 17
18 18
19] My Notary Expires: 19
20 20
21 21 : — ———<—
MARGARET A, BULL, Commissioner
22 22
23 23
My Commission Expires: November 30, 2021
24 24
25 25

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 32 of 169

5/7/2019
WORD INDEX

<$>
$4.9 77:12

<Q>

000216 25:2]
00023 = 1:/
001 3://

02 3:3

04 3:3

05 3:8
06106 1:/
06604 2:/5
07 1:1 102:4
07th 104:5

<1>

1 3:17, 12, 12
20:24 21:2

1.5 77:16

10 2:14 3:14, 16
23:19, 19 46:21
75:13

10:00 1:7 5:1
1022-1052.65 3:75
104 3:4

11 3:14 41:9, 13
1148-116027 3:/2
12 3:16 46:12
47:5 75:13
12:05 78:20
12:10 78:20
12:47 101:6
12:49 101:6
12:50 101:9
1235-1236.46 3:/4
13. 3:14 46:14
47:5

14 3:15 47:22, 23
90:21

15 30:4

15222 2:8

15TH 2:/4

167 7:12

16th 104:/4

18 3:17 90:22
18TH 1:/

19 3:15 65:19, 21,
22 66:17

 

John Mark Schmid

195 lel
1976 7:20
1986 12:18

<2>

2 3:11 22:1,2,14
2010 28:4 30:4
2012 3:14, 75
43:24 46:2] 93:15
94:3

2013 18:76 25:19,
20 26:1 43:24
50:12 58:5 66:4
74:8 92:17 95:2
2014 3:17 18:16
57:19 58:13 60:10
74:9 91:2 92:18
94:18 95:2,4 99:8,
10, 10

2018 40:10, 15, 16
2019 1:/ 102:4,16
103:18 104:5, 1/4
2021 104:2/

2028 81:/

21 1:1 3:11, 16
75:4, 5

22 3:11

233-243 3:11

24 3:16 78:22, 23
247-251 3:11
257-26125 3:/2
26 3:15,17 23:19
89:10, 12, 15

261 25:2]

<3>
3 3:12,12 25:10,
12

3:18-CV-01708-VLB
1:/

30 3:17 40:15
89:9 91:23, 24
92:4 104:2/

307 Isl

31 25:19, 20, 25
36 92:11

37 3:13 99:7

<4>

 

4 3:12 27:21, 23
28:2, 4

<5>

5 3:13 31:13, 16
500 76:18

535 2:7

58-88 3:13

<6>

6 3:13 37:13, 14
66:3

6.2 45:8
663-665.89 3:17

<7>
7411-74275 3:16
743-760 3:14
753 45:2

758 45:15

<§8>

800 2:7

83 8:16

84 10:/5 11:20, 2/
12:10

8-4-10 3:12

85 10:15

86 11:18
860-595-7462 1:/

<9>
90s 10:13

<A>

A.M 1:1 5:

A2a 14:11, 13, 23
15:3 16:2, 9,15
20:9 29:10, 23
34:25 35:14, 20, 25
36:13 39:10, 13
43:7 51:4 64:23
65:1, 2, 13 67:10
69:8 70:3 73:2
74:8, 10, 16,18
75:20 76:5,6 77:7
93:7 95:5
A2aMedia 3:14
28:12, 13 30:17
32:17, 20 33:6, 12,
23 34:5, 13, 20

 

Page: 1

38:22 41:20, 23
43:14,15 44:8
45:4, 12 46:22
47:5, 12 48:8
49:17,23 50:1, 3,7
51:12, 17 63:22
64:12 66:24 67:25
69:13 74:21, 21,25
76:19 92:22, 24
93:17 94:4, 16, 19
A2aMediamesh
35:24

A2aMedia's 38:10,
14

A2a's 14:9
ability 7:7

able 8:7

absolute 6:/0
24:10 88:12
Absolutely 34:/5
91:9 96:11
accede 99:18
acceded 99:/9
accept 72:20
acceptable 6:17
7:4

accomplished 59:2/
accounts 74://, 21
accurate 102:5
103:4

achieve 77:/2
achieved 77:/5
acquire 87:3
acquired 22:/0
acquisition 87:24
act 57:6, /5
action 5:/2 27:15,
16,16 47:18 83:8
99:14 104:11, 12
actions 60:/3
Activate 3:/5
50:16, 17,20 65:8
66:4, 7, 13, 16, 24
67:5, 9, 13, 19, 21,
22 68:19 72:14, 19
97:8, 10

active 17:13 61:8
93:16

actively 88:5
activity 61:9, /2

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 33 of 169

 

5/7/2019 John Mark Schmid Page: 2
actual 15:/5 ahead 45:] 63:5 appraised 68:25 24 43:10 45:7, 12,
45:21 96:12 air 13:24 appreciating 45:25 20 52:11,12 60:18,
ad 38:10, 15, 23 Airlines 36:/ approximate 49:9 20,25 61:2 62:16,
39:13, 16 45:8 42:23 92:9 17 63:11,16 71:2,
addition 28:76 ALAN 1:1 approximately 25 81:1, 5, 19
additional 43:/3 alive 18:/4 47:15 82:12,24 87:14
additions 103:4 allegation 95:/0 April 92:17, 18 91:4 93:4

address 7:/1 alliance 28:13 95:4 available 45:/6
adjust 40:3 alliances 28:1] architectural 33:27 | Avenue 7:/2
advertise 70:/4 allow 90:23 35:16 aware 7:7 17:5
advertising 33:23, allowed 44:19 area 54:4 70:1] 20:11 22:8, 10

24 59:6 70:10 allows 13:24 77:6 81:1 28:7 29:9, 12 30:3
74:17, 25 alternative 79:14 Arena 42:23 33:2 37:20, 24

advised 47:11
48:8 51:3 66:23
68:23 99:22
affirmative 3:/7
affixed 20:/8
104:14

agency 48:9 64:18
76:6 93:17, 17
agent 8:23 73:5
78:10 87:15 92:21
95:4, 6,9 96:7
98:1

aggressive 51:7, /3
52:4

aggressively 76:9
agree 14:23 23:20
28:12,16 29:24
32:19 33:4, 17
41:19 48:17 50:3
64:13 66:2 70:25
75:12 79:12 80:1,
19 83:14 89:2]
95:13,24 99:1
agreed 4:9, 1/3
26:24 47:18 81:17
agreeing 17:10
agreement 3:/3
17:6,6 20:13
21:10, 20 22:5
25:2 26:9 37:21,
25 38:5 41:24
49:18 50:1 57:8
73:16 74:6 78:3
87:21 92:19 94:4
96:1, 17, 19, 25
97:5 99:1]
agreements 24:6

 

alternatives 50:24
amended 49:23
94:4

Amendment 3:/2
22:19, 22 25:18, 20,
24, 25
amendments 26:8,
il

American 36:/
42:23

amount 84:/5
amounts 92:]9
99:11

Andrew 46:22
Andy 83:24
annual 31:3 45:7
Answer 3:/7 6:3,
7 7:2,3,8 23:23,

25 29:4 45:18
71:3
answered 6:/2
29:6

answers 5:24, 24
anticipated 26:14
anyone's 91:3
apart 86:8
appear 25:24
46:20
APPEARANCE 3:3
appeared 79:14
80:2 103:/8
appears 24:8
25:17 41:19 45:8
66:2 79:6, 10,17
89:21

application 35:13,
21 44:23

 

arising 24:6

aside 15:19 45:23
asked 6:3 7:8
29:12 35:4 42:5,5
47:2 55:2 62:2
63:2, 16 76:7
88:18

asking 11:24 29:5,
13° 96:18

aspect 34:14
79:18 100:5
assist 61:/0, 25
62:1,3 99:2
assistance 91:3, 3,4
assisted 67:20
assume 38:2
45:22 55:19 90:12
attached 3:2]
22:19

attend 7:/7
attendant 10:8
11:8

attended 60:/5
attending 12:20, 23
ATTORNEY 2:9,
16 96:15 104:/0,
I]

Attorneys 4:4
attractive 44:24
audible 6:2/
audience 32:2
August 28:4
Australian 54:/8
authored 75:/5
authority 4:/0
16:17, 20 17:7
37:22 38:1,4
39:20, 24 40:2, 6,

 

38:20 44:18, 20
45:14 50:25 59:7
68:21 70:2, 6, 8
72:25 74:3 87:23
94:13, 15 95:10
100:21

<B>

back 15:9 18:17
53:16 55:9, 15
57:2, 7,17 60:13
69:10 81:9, 10
82:23 84:20 101:6
background 7:14
11:24

bad 7:6 58:13
ballpark 8:15
bank 39:8 51/5
54:18 56:7 62:25,
25 63:7, 13 98:14
banker 51:8
bank's 96:/4
based 50:10 54:5
77:3

basically 54:16
basis 51:2, 5
52:15, 18 58:20, 22
65:5 83:15

bear 23:11
Beekman 52:/3
60:14, 16 62:5, 15
85:19, 24 86:11, 20
beginning 19:
22:21 58:2 80:10
92:17 99:8
behalf 26:/9
30:22 38:21 48:7
64:15 102:6

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 34 of 169

 

5/7/2019 John Mark Schmid Page: 3
belief 60:22, 23 broker 7:25 8:1 capacity 8:2] 11:4 | 9

96:9 103:5 10:4 85:8 18:5 Chief 11:8
believe 9:27 19:J2 | brother 5:/6 capital 45:/6 Chinese 44:20
25:8 36:13 38:8 15:24 16:16 18:1 52:13 46:3

53:24 60:16 61:6 19:19 Capolla 11:3 choice 30:J 34:/3
63:14 68:2 73:2] brought 5:/3 19:7, | carefully 104:7 99:17

85:13 90:20 97:14 | 18 35:14 74:22 CARMODY 1:/ chose 35:/2
100:25 buildings 33:2] cars 10:7 11:9 CHURCH 1:1
believes 6:4 bulbs 59:20 98:16 circumstance 27:8,
bell 85:2/ Bull 1:2 104:4, 2 CASE 1:/ 5:19 9 63:4 96:21
benefit 69:2/ bunch 17:2 45:1 CASSIAN 1:/ circumstances 49:2
Best 9:11, 24 33:8 bus 16:17 37:22 caused 61:/ 63:25

88:12 89:2 101:3 business 9:9, 20,24 | CBS 37:2] 38:4 cities 44:2/

102:6 103:5 10:75 11:13 12:19 86:7, 2 City 75:24

better 54:22 58:3 13:4 16:13 17:23 certain 53:9 83:8 claim 100:3, 8
63:13 44:5 50:13 51:14, CERTIFICATE claims 98:1/
beyond 40:/0 16,20 52:1, 4, 7,16, | 3:4 99:73, 18, 19

44:]] 45:15

bid 69:6 72:20
bidders 71:/9, 20
big 55:14
billboard 13:25
14:2] 30:15
billboards 14:2
64:6

binder 41:/0, /2
bit 51:/8, 2/
black 40:/3
board 58:1 69:10,
20 70:13, 16, 20
76:10 78:7 95:19,
20

body 25:19
booked 31:4
Boston 14:9 77:7
bottom 25:20 45:2
Brand 66:3
branding 33:23
break 6:9, 13,15
78:18 101:4
breathability 44:75
Brian 16:3
BRIDGEPORT
2:15

briefly 7:/3
bring 42:76 50:3
Brings 76:17
broader 51:/6
broadly 18:]7
brochure 31:23
BRODMAN 2:6

 

18,23 59:10 61:21,
25 62:1,3 64:25
65:2 73:7 82:17
92:20 98:8 99:2,
12 100:19 101:2
busy 13:1

buy 9:17 61:19
73:23 78:7 86:5, 6
buyer 91:8
buyers 85:/2 88:8
buying 62:6,9
78:12 85:25 86:17

buy-one-get-one-free
9:12
buyout 79:15

<C>

calculated 30:/2
call 57:3 62:18
63:3, 16 69:10
91:15

called 9:J/ 53:15
62:22 70:7 72:23
88:20

calling 56:9 57:5
63:1 98:24

calls 18:19 51:6
52:10, 10, 11 53:13
54:6, 7, 7, 9, 10
60:25 61:11
Canada 88:20
capabilities 62:24

 

certifications 8:3, 5
certify 102:3
103:3 104:5, 10
chain 3:16
chance 21:4 22:/3
25:14 31:18 37:16
65:25 75:10 79:3
89:14 92:4
change 11:2] 12:9
18:8 49:19 93:5
changed 12:2]
94:16

changer 44:/2
changes 52:25
Channel 52:6, /0
53:23 62:15 70:2,
3 71:25 72:2, 10,
11,21 73:17, 20
74:9, 16 75:21
76:17 77:9, 12
78:3,6,9 79:11
82:24 86:15, 22
87:1, 2,8,17 88:12,
24 89:3 93:3 95:5,
12,23 96:1, 16, 22,
24 97:5,5,22 98:2
channels 59:8
Channel's 74:5
characterize 18:4
80:16

charge 56:7
cheaper 70:14
checks 18:19 39:8,

 

clarification 6:2
82:5

clarifying 80:3
clear 35:4 40:23
52:6,9 53:23
62:15 70:2, 3
71:24 72:1,9, 11,
20,23 73:17, 20
74:5,8,16 75:2]
76:17 77:9, 12
78:3,6,9 T7911
82:24 86:15, 2]
87:1, 2, 7,17 88:12,
24 89:2 93:3,4
95:5, 12, 18, 23
96:1, 16, 22, 24
97:5, 5,22 98:2
clearer 20:/6
clearly 72:24
club 9:16
Coghlan 52:9
53:17 61:6 62:15
79:11 80:15, 24
81:24

coincide 77:/7
collaborated 53:/9
collection 25:9
collectively 24:7
college 7:15, 18, 23
8:7

come 18:/7 23:3
29:21 54:19 56:8
59:] 71:10
comfort 36:9

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 35 of 169

5/7/2019

comfortable 36:20,
21,25 37:1
coming 50:15
commences 5:/
comment 47:19
48:18 82:9 96:24
commission 85://
104:21
commissioned
50:16, 20 104:4
Commissioner
4:10 104:4, 2]
commit 43:/3
committed 43:3, /2
45:18
communication
57:13 82:19
communications
82:15, 22
companies 53:24
64:3,5 67:3, 15
company 7:24
11:4, 5, 16, 2]
35:16, 19 54:19
59:9 64:24 69:17,
18 76:24 91:8
98:17

compete 70:20
competition 70:16
competitive 64:6
competitor 53:23
69:20
competitors 53:/,
22 64:7

compile 30:20
completed 30:8
complies 75:9
92:13
compressed 59:6
compressing 59:2/
concept 42:20
44:12

concerned 5:25
18:20 39:7 40:18
concerning 49:2]
100:5

conclude 52:3
concluded 46:9
66:24

concludes 101:9

 

John Mark Schmid

conclusion 56:8
conclusions 66:20
condition 7:9
conduct 65:/3
66:16

confusing 96:16
congratulations
80:23
conjunction 30:/6
connect 36://
connected 43:7
CONNECTICUT
lil, 2 5:13 7:12,
I8 8:25 104:1,4
connection 5:/8
18:24 21:14 25:2
26:17 29:24 30:23
35:5 37:24 38:5
67:14 7Tlill 72:1
87:9, 13 90:13
95:8 97:4
considerate 76:/8
considerations
75:19

considered 95:/8
99:8

construction 20:/7
consulting 30:15
contact 62:2]
contacting 39:24
40:2

contacts 88:/0
contemplated 70:22
content 47:] 64:7
context 17:/
continue 76:9
80:25

continued 74:24
continuing 24://
76:14 92:18
continuous 58:4
contract 50:7
56:14 69:14 70:2
contracted 70:3
control 99:/6, /&
100:25
convention 37:6
conversation 61:4
63:10

 

conversations 53:/,
5,21 60:17, 20
62:23 86:8 90:3
converting 93:/6
Coo 12:11, 20
13:3

cool 13:23 14:2
1S:J7 17:3 36:7
copied 79:6

copy 24:16 32:10,
Il 46:20 84:]2
101:8

corporate 87:5
correct 9:5, 7
13:15 15:2,5 23:9
24:16, 18 25:7, 18
34:18, 22 36:23
46:20 69:25 70:4
79:8 91:8 93:23
94:25 100://
CORRECTION
103:1, 7
corrections
5 103:4, 20
correctly 14:6 45:9
corresponded
38:2] 51:3 64:15
cost 26:16 33:9
counsel 4:9 5:/2
6:4,10 21:16, 19,
20,23 24:20, 24
25:2,7 91:19, 20
96:24 97:6 104:/0,
12

counter 82:/0
County 103:/7
104:2

couple 9:4 18:20
49:11 51:6 80:2
course 89:22
COURT 1:/ 5:/3
6:19 20:24 31:13
54:20 89:9

cover 39:8

CT i:/ 2:15
cube 70:7, /0

cure 38:25 64:/7
93:9

current 61:3

102:5,

<D>

 

Page: 4

DATE 1:/ 11:20
12:15 18:9 23:18
30:4 103:/6
dated 25:18, 20, 25
28:4

DAVID 1:/ 14:4,
5,6 18:1
David's 18:5
day 37:7 102:/6
103:18 104:5, 14
day-to-day 17:16,
21,23 27:5 52:7
100:19 101:/
dead 40:19, 19
deal 38:7 40:19
85:9 86:12
dealings 88:/3
debt 98:17
December 40:10,
15 90:22
decision 48:17
56:21 72:16 99:19
100:70

decisions 94:/2
declare 57:6
declared 84:20
DEF 45:2, 15
default 57:6, 7
83:14 84:13, 20
98:8

defects 4:/4
DEFENDANT
2:12 4:5
Defendants 1:/
defense 3:/7
define 33:/5
definitely 87:17
degree 8:8 100:25
delay 39:20
delays 30:7
delivered 24:/7
32:3

demand 84:/3
demanded 51://
84:2]
demonstrate 52:2/
demonstration
15:13, 25
depends 33:15
80:22

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 36 of 169

5/7/2019

depicted 15:14
deployment 31:4
deposit 26:25
27:10
DEPOSITION 1:1
4:11,17 5:1, 18, 20,
23 101:9 104:7, 11
derive 76:14
derived 74:10, 18,
25

describe 20:2]
described 27:8
45:24 60:14
description 33:20
design 33:7
details 82://
determined 67:2
developed 52:8
90:14

developing 16:25
development 18:25
difference 74:15
different 15:17
17:2 35:18 52:5, 8
59:9 93:1 94:15
Digital 41:20 86:4
diligence 36:25
37:2, 11 45:24
46:1

diligently 88:5
diminished 24:/2
dining 9:/6
Dinino 10:10
DIRECT 3:8 5:6
directed 4:6
direction 60:2]
directly 97:22
disagree 48:/7
disagreed 47:18
Disagreeing 17:/0
discount 9:/2, /5
Discussing 17:10
discussion 8:/1
90:1

discussions 30:/6
38:3 40:23 49:21
74:1 85:17 86:16,
20, 22 87:7, 23
94:11

 

John Mark Schmid

Display 3:/3
16:20 33:8, 21
37:21, 25 38:5
dispose 22:21
distinct 55:/3
distribute 29:/0
35:8

distribution 78:4
DISTRICT 1:/,/
5:13

doc.91 3:/7
document 20:23
21:5,8 22:1, 13,16
23:8, 9, 14, 20
24:16, 21 27:20, 25
28:3, 5,7, 11 29:1,
5,13 31:12, 18, 20,
22 37:12, 16, 18
41:8, 15, 17, 19, 23
46:11, 16,18 47:21,
25 48:2,4 65:19
75:3, 10, 12, 15,17
78:21 79:3 89:8,
17,19 92:6, 8
96:12

documents 21:20
25:9, 15,17 26:4, 6
56:13

doing 10:/5 52:2,
3 68:17 71:16
83:5

Dollar 7:24 9:13,
15

dollars 43:6, 8
45:8 50:13 74:8
doubt 6:6

drink 12:6
dropped 7:15, 15,
23

due 23:2] 24:5
26:21,25 27:11
36:25 37:2, 10
45:24, 25 83:25
84:15 92:19 99:9,
11°

duly 5:3 104:4,6
dynamic 33:22

<E>

earlier 44:/3

 

77:18 82:16
early 10:/3
easier 6:25
Eastern 7:/8

eat 9:/7
eclipsing 70:16
Ed 84:/8
educational 7:/3
effect 15:7 70:10,
12 73:1

effective 65:3
effort 65:9, 73
87:13 93:13
efforts 49:4, 6
61:24 78:2 91:13
95:8 99:1
ehenzy@zeislaw.co
m 2:17

either 6:6 13:22
38:3 40:24, 25
50:2 51:25 60:4
61:18 66:19 67:6
68:14 77:3 89:5
90:10

eleven 8:6, /3
41:11, 12
EMAIL 2:10, 17
E-mail 3:/6 79:5,
7,9,10 80:7
e-mails 79:17 80:2
employed 9:2, 5
104:/0, 12
employee 104://
employment 7:22
11:24 12:10, 12
enable 70:/9
encourage 63:6, 16
encouraged 53:7
55:1 64:3
engage 66:15
engaged 65:8, 12
91:2]

enhance 89:23
enjoyment 92:20
99:12

enormous 33:24
ensue 79:17
ensure 76:9
enter 20:/2 73:16
entered 17:5
19:22 37:20 49:18

 

Page: 5

entitled 41:20
75:12 92:20 99:11
entity 13:6 15:3,8
43:16 44:3
EQUIPMENT 1:/,
1 24:11 23:22
24:17 28:3

ERIC 2:/6

ESQ 2:9, 16
estate 98:/7
Europe 15:2] 37:6
event 5:/6
evident 56:9
evolve 11:2/ 12:9
exact 55:2

exactly 54:/7 69:2
EXAMINATION
3:8 5:6 104:7
examined 5:4
42:21 104:7
example 20:9 53:6
exchange 82:4
exclusive 29:10, 17
34:16, 20,21 35:1,
7 39:1 41:24
42:16 48:9 64:18
93:16

exclusivity 47:/3
50:2,3 93:9
excuse 81:/0
executed 24:/7
execution 21:19
24:21

exercise 99:78
exercised 100:2, 25
exhausted 88:/0
EXHIBIT 3:10, //,
11,12, 12, 13, 13, 14,
14,15, 15, 16, 16, 17,
17 20:24 21:2
22:1, 2,14 25:12
27:23 28:2 31:16
37:14 41:9, 13
46:14 47:23 65:19,
22 66:17 75:3,5
78:23 89:12, 15
91:24 92:4
exhibits 3:2/

exist 11:/6
existence 15:4

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 37 of 169

5/7/2019

existing 60:3
expand 51:25
expedient 76://
expiration 90:22
expire 87:21
expired 87:22
Expires 102:/9
103:24 104:2/
expressed 62:6
63:11

expresses 80:24
extend 39:25 63:6,
17 87:14 90:14
extended 63:/2, 12
80:23

extension 40:5, /0,
25 61:14,15 71:2,
4 78:7,11,12 81:2,
4,16 87:13 90:25
91:4

extensive 96:5
extensively 95:3,
16 96:6

extent 15:7

<Fo>

Fabrics 32:17, 21
89:22

facility 42:22
fact 16:10, 19 32:7
36:24 51:4 56:12
67:20 73:2 85:1
facts 5:18
failure 55:9
failures 99:9
fair 13:3 17:15
18:4 19:18, 20
20:19 46:7 51:9
90:21

familiar 13:6 26:6
50:16 89:17
familiarity 66:7
far 40:18
fashion 6:8
faster 59:/5,17
February 99:9
feeling 61:7

fees 21:19, 20
Feldstein 83:25
fell 81:6 86:8

 

John Mark Schmid

felt 53:9 55:16
57:1, 10, 11 99:17
100:9

Fern 7:12

Field 3:/5 50:6,
17,20 65:8 66:4, 7,
12,15,23 67:5, 9,
13,19, 21,22 68:19
72:14,19 97:8, 10
figure 15:/] 41:2,
4 51:14 53:20
64:2 65:6, 6

filed 59:23 92:9
FINANCE 1 1:/,/,/
21:12 23:22 28:3
financed 36:8, 22
Finances 5:/4
Financial 8:20, 2/
9:3 14:25 29:25
62:24

financially 104:/2
financing 18:24

19:10 24:18 36:16
43:] 73:19

find 50:24 88:6
fine 11:23

finish 7:/,3 63:4
finished 21:1
25:11 31:15 41:15
46:16 55:11 75:8
79:1 92:2 101:7
first 5:3 19:9, 75
32:16 38:22 46:8
47:8 53:12 57:17
58:17, 19 64:16
79:6 80:23 82:2,6
85:9

fit 88:/2 89:2
five 9:2]
five-minute 101:4
fix 54:22 58:23,
24 59:1, 18

fixed 54:23 61:19
fixing 60:3 62:7
flag 88:21
FLOOR 1:1 2:14
focus 79:18
Folded 10:/
folks 19:19
Followed 24:/0

 

following 57:1
103:4
following-named
104:5

follows 5:4
follow-up 67:6
foregoing 102:4
103:20

forget 16:4 62:22
form 4:7 6:8
12:12 13:73 23:23
25:3 28:20 29:4
32:22 33:1, 13
34:7, 23 39:15
40:20 46:23 51:22
56:15 57:9 60:8
64:21 71:3 74:12
79:20 82:18 83:16
84:4 93:10, 19, 24
94:5,21 95:11
97:1 98:19 99:5
100:20 101:2
formal 86:7
formed 15:8 44:3
formulated 16:/6
forth 80:4 81:16
82:23

forward 79:19
87:9 90:23 91:2
100:/3
forwarded
82:7
four 3:/6 9:2]
fourth 45:7

free 6:9 9:18
frequent 60:4 84:3
Fretty 30:14, 19,
23 85:6,11 88:7,9
friend 14:/3,/4
full 24:4 84:/5
fund 86:/, 3, 1/3
further 4:/3,/6
67:25 104:/0, 1]
future 50:2] 79:15

80:2

<G>

game 44:/2
garage 13:25
16:21 17:7 20:18
35:22 43:2, 10
44:2, 3, 5, 16

 

Page: 6

Garage-Media
3:13 13:7, 8, 17, 20,
21 15:3,7,8 17:5,
12,17,19,24 19:9
20:6, 12 21:11,15
22:4 23:22 25:6
26:9, 20, 21, 24
27:5, 15 28:8, 12,
15,17 29:22 30:11,
22 31:23 32:20
33:5, 5,23 34:6
37:20, 25 38:2]
39:19 40:5, 9, 18,
24 43:6,13 44:2,
24 45:16,19 46:2]
48:8, 8 49:17, 22
50:2, 7, 15, 20, 22
51:12 52:4,6 55:6
56:4 59:25 61:18,
22 62:6 63:7, 13,
21 65:8,12 66:3, 9,
12,15 67:2, 19
70:23 72:9, 12, 20
73:5, 16, 19, 22, 23
74:6, 21 75:13
76:3, 15 78:2, 16
81:18 82:17 87:1,
14 88:13 89:2, 22
90:5 93:6 94:2, 8,
24 95:20 96:23
97:6, 10, 19, 24

99:2 100:12, 19
Garage-Medias
13:14, 20
Garage-Media's
64:15 93:13 101:/
garages 13:24
14:22 44:10, 23
GARETT 1:1
GARY 1:/] 14:4, 5,
5 15:24 16:18, 18
17:21, 23 19:12
20:7 30:25 32:6
37:10 38:8, 2]
41:5 43:15 46:22
49:1 51:2,5 53:6,
7, 8,17, 18,19 54:3,
5 55:1 58:20
60:21 62:11, 21, 22
63:2,15 64:15, 25
66:21 68:5, 7, 9, 16,

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 38 of 169

5/7/2019

17, 18,24 71:8, 16,
18,20 73:12 78:7
79:7, 11 80:15, 24
81:25 82:7, 10, 20
85:13 86:18 88:5,
12,17 89:6 90:14
91:2,17 93:13, 22
94:8, 24 96:17
98:4, 4,5

gates 38://
general 61:7
generally 6:/2
generate 76:15
generating 38:/5
generation 35:16
41:20

genuinely 59:/5
German 35:16
Germany 37:5, 6
45:23

getting 10:3 30:7
39:20 52:1 83:22,
24 84:1,9

give 5:24 7:1,2
51:22 55:15
given 5:22 102:4
104:8

giving 38:25
52:25 64:17
GKD 28:16, 17
29:11, 18, 21, 25
32:17,20 33:6, 12
34:17, 21 35:1, 8
37:4 46:7 52:14
53:15,15 54:12, 16
55:2,6 56:4, 13, 24,
25 57:18, 21, 23
58:18, 23 59:15, 23
60:2 89:21 90:2
99:8, 13, 14, 19, 20,
22,25 100:3, 6, 8,
i

glance 65:25
glass 35:23 36:2, 4
GM_ 56:/, /
GMNY 92:18, 21,
23 95:4 99:8, 10,
17

go 6:14 9:8,17
13:24 14:11, 2]
46:1,9 53:1 54:20,

 

John Mark Schmid

21,22 55:9, 11,12
63:5 64:3,25 65:2
73:7 88:19 90:23
100:/3

goes 13:23 24:/3
47:2 71:9

going 11:23 12:3
13:13 17:2 18:12
20:23 22:1, 22
25:9 27:20 31:12
37:12 41:8 46:11
47:13,21 48:7, 12
53:16 55:10, 11, 12,
15 56:21 60:13
65:19 69:6,9 74:9
75:3 78:21 79:18
86:3 87:8 89:8
91:22 92:11 94:13
98:21 100:13
Good 14:17 34:4
68:20 69:13, 15
graduate 7:19
great 64:/

gross 45:8

group 30:/3, 15
37:21 38:4 88:20
groups 52:/3
Guarantee 3://
23:17, 18 24:10
25:2 98:18, 24
guaranteed 23:2/
24:7 98:13
guarantees 24:4
Guarantor 24:4
84:12, 12
guarantors 98:/0
guess 25:4 32:6
43:24 57:20 82:7
guy 14:77 17:21,
23 54:15 55:14
85:20 86:1

guys 81:8 83:14

<H>

half 50:/2 74:8
hand 104:/4
handled 11:/3
56:10

handling 66:22

 

happen 40:/4
60:4,6 91:10
98:2]

happened 9:22, 24
16:19 20:3 31:6
71:10, 14 98:10
happening 49:25
happy 64:23 69:7,
8 86:19, 20 98:5, 5,
6

hard 54:27 55:12
harm 61:1

Harry 52:9, 10
53:17, 20 61:6
62:15 79:11 86:18
HARTFORD 1:/
8:1 9:1, 11, 24
104:2

HAVEN 1:1

hear 14:16 40:7
heard 44:22 52:20
66:19

Heat 15:18, 19
35:23 36:1, 8, 22
42:20

hedge 86:1, 3, 13
HELD 1:/ 8:J1
10:18

help 41:6 48:23
49:3, 5 54:23, 25
61:14 63:13 84:23
88:7
HENNESSEY 1:1
HENZY 2:16 5:17,
22 11:23 12:2
13:1, 13,16 22:22
23:1, 3, 6, 23, 25
25:3 28:20 29:4, 7,
12 32:22 33:1, 13
34:7, 23,25 36:2, 4,
6 39:15 40:20
41:10, 12 42:2, 5
46:23 51:22 56:15
57:9 60:8 63:19
64:21 71:3 74:12
78:18 79:20, 23
80:8, 12 82:1, 18
83:16 84:4 93:10,
19,24 94:5, 21
95:11 97:1 98:19

 

Page: 7

99:5 100:20 101:2,
5,8

hereto 104:/2
hereunto 104:/4
hey 68:18 91:16
100:/2

high 7:15, 19
100:25

Highest 77:11, 14
high-impact 34:/
highly 76:8
hinged 90:24
hired 30:/3
hitting 39:6
hopefully 12:3
hotel 46:5

HTF 25:21, 21
hundred 64:22
69:8
HUNTINGTON
1:1 5:14 22:6, 11
32:11 90:10 97:14

<I>

ie 46:2

iconic 33:22
idea 20:1, 18
68:20 69:13, 15
ideas 45:2]
identification 21:2
22:2 25:12 27:23
31:16 37:14 41:13
44:9 46:14 47:23
65:22 75:5 78:23
89:12 91:24
identified 14:/8
28:16 42:13
100:17, 24
identify 28:2
identifying 45:4
98:13

illustrate 52:22
imagine 27:19
44:10 97:20
Immersion 66:3
impact 15:7 70:9
impede 7:7
implicit 56:20
impression 57:4
73:10

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 39 of 169

 

5/7/2019 John Mark Schmid Page: 8
improvements interpreting 80:/5 JOHN 1:/,/ 2:9 11,24 32:2, 5, 7, 10,
90:15 introduced 14:/3 3:6 5:3, 10, 11 15 33:14 35:24

inaccurate 29:2, 5
inappropriate 6:5
inception 19:22
included 29:9
including 52:9
57:14 59:20 102:5
income 74:10, 24
76:15 77:14
incorrect 32:25
33:11

incorrectly 92:/7
incrementally 59://
incumbents 76:6
indebtedness 23:21
independent 24:/1
INDEX 3:/
individually 21:23
24:23 25:1
industry's 33:25
inferior 44:22
inform 38:22
information 5:19
82:4 90:9
in-house 96:18, 22
Initially 14:9 16:/
inquiries 45:/8
inquiry 81:24 82:9
inside 59:8

install 16:/6
installation 15:20
20:17 42:20, 21
46:2
installations
46:3
installed 26:/3
instance 52:/3
instruct 6:6
insurance 8:23
intent 39:9
intention 55:/&
interest 62:6 99:16
interested 42:/7
78:11 85:14, 16, 25
86:4 87:4 88:22
104:/2

interests 99:17
interfered 100:/8
internal 87:5

15:17

 

introduction 14:23
16:5 19:73
invest 43:6, /5
45:17 61:18 69:18
invested 64:25
69:5, 19

investing 43:/3
62:7 78:11
investment 52:/3
91:/

investments 39:/4
investor 17:3, 4
18:6, 21 39:14
41:27 90:15, 23
91:8

investors 53:2
61:18 711,35
invitation 62://
invited 54:8 71:13
involved 12:/9
17:9, 11,16 18:18,
19 27:3 38:3
48:19 49:25 51:18,
19,20 52:1, 7,15,
17 53:4 64:7, 10
68:5 71:17, 24
86:15, 19 91:19
96:15
involvement 12:9
island 54:20
issue 22:24 38:14
59:20

issues 38:9 54:/5
87:5

its 22:6 43:14
48:9 50:7 57:24
61:25 66:20 69:16
74:5, 11 78:3,4
80:25 92:20, 21
95:5 97:14 99:12,
16

<J>

January 3:/4
46:2]

Jersey 77:6

job 10:4, 6, 17,18
Joe 11:3

 

39:5 50:23 51:5, 6,
10,13 52:2,5
53:10, 15,19 54:7,
9,14 55:10 56:9,
18,19 57:14, 16
62:23 63:10, 16
64:1,9,19 68:6, 7,
9, 13, 18, 19, 22, 24,
24 69:2, 2,7, 9
71:20, 22,24 72:5
80:8 82:8, 9, 20
83:1,4 86:18, 19
88:11, 17,18 89:5
93:4 95:8, 16, 17,
24 96:5,17 97:25
98:4, 5,6 100:7, 9,
12 102:3, 11 103:3,
19 104:6

John's 57:J 91:3
100:/0

Johnson 30:13, 19,
23

join 86:3
jokeefe@metzlewis.c
om 2:10

JR 2:9

July 94:3

June 3:75 93:15
JURAT 102:/
Justin 10:/0

<K>

KARL 1:/

keep 18:/4 69:1, 7
keeping 68:23, 24
98:5

kept 3:2]

kind 8:24 9:12, 25
Kitchen 84:/8
knew 49:24 65:1
71:4

know 5:/2 9:12
13:16 14:18 15:10,
14 16:18 19:13, 17
20:3, 8,/0 21:14,
18 22:4,7 23:14
26:5, 23 29:17
30:10, 13, 19, 22
31:1, 6, 8, 8, 9, 11,

 

36:6, 1/1 37:10
39:9 40:5,9 42:1,
6,7 43:21 48:20,
22,23 49:2, 5,12
50:1, 1/1 51:2,5
53:3, 5, 8,9, 12, 16
54:10 55:1, 4, 5, 8,
8,9,25 56:16 58:7,
& 60:17, 19, 24, 24
61:9 62:14, 16, 17,
20,21 63:2, 9, 10,
15, 18,21 64:9, 9,
10 65:12, 17, 24
66:9, 12, 15, 21
67:1, 4, 5, 9, 13, 18,
23,24 68:16, 18
69:2 7015 71:18,
22,24 72:2, 4,5, 8,
14, 18, 19, 22, 23
73:1, 25 74:4, 13,
15, 19, 20, 23, 24
75:2,15 76:2, 18,
25 77:3, 6, 14

83:13 84:19 85:6,
14, 23,25 86:8, 11,
14,25 87:1,4 88:5,
7,18,23 90:7, 9, 13,
18 93:20 96:21
97:2, 4, 7, 8, 10, 13,
20,21 98:3 100:/4
knowing 80:24
knowledge 5:/8
13:2] 43:3 44:7, 8
68:13 96:4 102:6
103:5

known 6:2 10:20

<L>
landlord 53:2, 6
63:1, 3
language 24:7
laptop 14:10
15:13, 14
larger 69:20
late 95:2
latest 70:12
launch 30:4
Jawsuit 11:25

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 40 of 169

5/7/2019

59:23

lawyer 96:22
lawyers 96:/8
lead 15:10 52:3
57:2 95:25
leading 33:20
95:17

learn 14://
Lease 3:/1 18:24
19:J7,23 20:12
21:10,19 22:5,8
26:9 57:8 61:11
63:6, 11 92:19
98:14 99:11
leased 11:/, //
LED 59:8

legal 24:20 99:14
legally 10:22
legs 6:14

lent 78:10

lessee 56:24
lessor 51:8 56:23
69:17, 22, 24
letter 3:/4, 17
46:21 47:1, 2
49:18 84:11, 11
89:21 93:6, 15, 22,
23 94:2, 18, 24
letter,47 3:15
letters 25:2]
94:12, 13

level 77:11, 14
leveraging 33:24
LEWIS 2:6
license 29:/0 35:7
life 8:23 98:7, 15
Lift 87:24 88:2
light 13:24 99:15
lights 59:8
light-weight 36:7
LINE 103:7
Liquid 48:20
49:12 50:4 67:10
75:21 76:5, 6,25
77:5

list 24:13 44:2
listen 7:8
Litchfield 7:/2
litigious 54:9
live 47:9 48:7, 12

 

John Mark Schmid

LLC 1:1,/] 2:6
21:1], 12

LLP 1:/

locate 90:15, 23
located 8:25
locating 88:8
location 15:15, 18
46:4

locations 33:22
Jong 9:2,20 10:/1
86:19

longer 6:14
long-term 61:19
63:8

look 14:/9 20:25
21:4 22:13 25:11,
14 27:22,22 29:13,
15 31:14, 18 37:9,
16 45:1,23 46:12
64:3 65:20 67:18
75:7, 10 78:25
79:3 85:11 89:10,
14 91:22 92:1, 4
96:18, 22

looked 37:7 47:25
48:2 55:12
looking 16:20
41:15 46:16 49:3,
5 65:5 88:5

lose 73:12

lot 10:5,8 11:8
12:22 18:13 35:16
36:9 53:8

lots l1:/,/1 12:20,
22, 23

LSR 1:/

lunch 85:19

<M>
MACQUARIE 1:/,
1 5:14 14:24
18:24 19:10, 16, 19
20:1, 1/3 21:11
22:6,10 23:21
24:4,17 26:9, 21,
24 27:16 28:3,8
29:25 30:5, 11
31:2 32:14 35:6
36:8, 14, 18, 24
54:18 57:5, 14
59:25 64:2 90:10,

 

11 92:21, 23 93:6,
15 94:2, 18 95:3,
21 97:15, 23, 25

99:12 100:2, 18, 25
Macquarie's 99:15,

18

Magrin 19:5
major 34:/
making 61:/
62:25 85:2
manage 51:14, 16,
20, 25 52:4, 23

management 52:15,
18

managing 16:10
62:1

manner 50:6
manufacturer
29:18

March 3:77 25:18,
20,25 94:18
Margaret 1:1
104:4, 21

MARK i:/,/ 3:6
5:3 20:24 31:13
65:4 89:9 91:22
102:3,/1 103:3, 19
104:6

marked 21:2 22:/,
2,14 25:10, 12
27:21,23 31:16
37:13, 14 41:8, 13
46:12, 14 47:22, 23
65:19, 22 75:3, 5
78:22, 23 89:12, 15
91:24

market 61:/8 96:1
marketing 34:/, /3
42:13 50:21 65:9,
13° 67:3 68:1
72:17 73:16 74:10
78:4, 10, 14 79:15,
I8 87:15

material 34:/7
77:17, 19 94:3
mean 10:3 14:20
20:16 42:5 43:23
51:17 57:23 59:18
68:23

Meaning 98:6

 

Page: 9

media 33:8 34:18
41:20 43:2 52:8
53:24 64:3,5 70:6
80:16 86:4
Mediamesh 29://,
18 33:20 34:17
35:1, 8, 12,25 36:8
38:1 42:10 44://,
23 45:17 46:2, 7
80:25

medical 7:9
medications 7:9
mediums 34:2
meet 15:2 16:2
19:19 62:5
meet-and-greet
19:8

meeting 15:6
16:15 18:23 19:15
53:14 54:12, 15
57:18 58:14, 17, 19
59:13 60:10 62:5,
18 75:13 86:18
95:18 98:2 100:7
meetings 18:20
19:6 52:5, 11, 12,
14,14,24 53:9, 17
54:6, 7 58:20, 21,
22 60:7, 14, 14, 17
71:23,24 72:1,6
74:1 85:17 86:16
87:23 92:25 93:2,
2,3 95:25, 25
Melton 46:22
mentioned 51:/0
53:13

mesh 35:17

met 19:3, 4, 20, 21
62:14,22 71:18, 20
85:7, 19

Metal 32:/7, 20
59:8 89:22
METZ 2:6
Miami 15:18, 8,
19 35:23,25 36:8,
22 37:9 42:20, 24
MIDDLE 2:/4
24:3 33:19 43:20,
23 47:5 76:5 80:6,
14 81:23 82:8
milestones 94:15

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 41 of 169

 

5/7/2019 John Mark Schmid Page: 10
million 43:2, 3,6,8, | 19 54:3,5 55:/ November 30:4 19:2] 21:14 22:8,
12 45:8, 16, 17 60:15, 16,21 62:12, | 66:3 104:2] 13° 23:6 26:3 27:7
50:12 74:8 77:12, 21 63:2,15 64:15 number 24:/3 29:7, 21 30:10
16 71:8 79:11 80:15 43:10 58:5 34:13 35:4 37:12
mind 38:17 48:14 82:7, 10,16 88:17 numbers 25:21 40:12 41:3, 8, 25
59:12 89:6 90:2, 14 39:6 42:12 44:1 47:11,
mine 14:/3 91:17 93:13, 22 NY 21:1] 21 48:20 55:6
minimum 78:3 94:8,24 96:17 NYC 45:7 76:17 77:25 79:2
minute 53:16 98:4 80:2] 81:6, 23
57:17 87:5 Neff's 53:78 <O> 83:1, 21 84:2
misinformed 81:/ negotiated 87:2 OAK 1:/ 88:11 92:3, 15
missing 65:4, 4 96:1 oath 103:/9 104:7 95:23

misstate 51://
mis-stated 35:6
mistake 22:/9
misunderstanding
52:21

modified 49:23
modify 6:7 39:2]
moment 57:5
91:20

money 18:13, 13
45:21 51:7 69:18
73:12 78:10 90:8
monies 43:/3
month 91:/6
months 38:20
47:8 93:7
motivated 34:/5
61:13 64:24
move 7:3

moved 59:5, 22

<N>

name 5:8, 8,/1,15
13:6 16:4 42:2]
44:3,5 48:20, 22
50:17 62:22
nature 54:/9
need 6:14, 2/, 22,
22 51:21

needed 50:13 71:/,
4

needs 76:1/
NEFF 1:/,/ 5:16
14:5 16:16 17:23
20:7 27:18 30:25
32:6 38:8, 22 41:5
43:15 45:25 46:22
47:12 48:7 49:1
51:2 53:6, 7, 8, 17,

 

negotiating 78:6
negotiation 24:2/
95:17

negotiations 17:J/
19:7 21:19 86:6
Neither 59:25
100:/7 104:10
Network 44:2, 3,6
never 5:2] 44:2]
55:22 62:22 64:22
81:5, 10 84:19
87:2 88:16 98:2]
NEW 1:/ 13:2/
21:15 22:25 23:22
40:25 70:1, 6
72:16 76:10 77:3,
6,9 95:4,9 96:6, 6
98:]

nice 54:/5

night 10:4, 6,8
non-binding 79:12
80:4, 10
non-exclusive 93:/7
non-existent 18:3
notably 15:18
Notary 102:/9
103:22, 24

Note 3:21 57:3
69:10

noted 102:5
notice 4:/4 47:12
93:8 104:5
noticeable 59:/2
notices 83:15, 24
84:1, 3
notwithstanding
56:12 85:1 92:18
99:10

 

object 11:23 12:3
13:13 25:3 29:4
32:22 39:15 40:20
57:9 60:8 71:3
74:12 83:16 84:4
94:21 95:11 97:1
98:19 99:5 100:20
101:2

Objection 23:23
28:20 33:1, 13
34:7, 23 46:23
51:22 56:15 64:21
79:20 82:18 93:10,
19,24 94:5
objections 4:5, 6
obligation 98:24
obligations 24:6, 7
40:3 98:14, 14, 14
Obligor 24:6
observance 24:5
obtain 8:5 39:13
73:19

obtained 40:9 91:7
obtaining 38:/0
39:2

occurred 63:25
offer 60:2 72:24
86:5, 7

offered 54:5 95:7
100:7

offers 73:23

office 14:9
official 11:20
Off-the-record
8:11 49:15

oh 54:16

Okay 6:19 7:1]
10:76 12:5 13:/8
16:15 17:9 18:23

 

O'KEEFE 2:6, 9
3:8 5:6,11 8:10,
12 12:1,5,7 13:2,
15,19 20:23 21:3
22:3, 24 23:2,5,7
24:2 25:5, 13
27:24 28:21 29:6,
8,14 31:17 32:24
33:3, 16 34:10
35:3 36:10 37:15
39:18 40:22 41:11,
14 42:3,9 46:15,
25 47:24 49:16
51:24 56:17 57:12
60:9 63:20 65:7,
23 71:6 74:14
75:6 78:19, 21, 24
79:21,25 80:10, 13
82:2,3, 21 83:18
84:6 89:13 91:25
93:12, 21 94:1, 7,
23 95:14 97:3
98:22 99:6 100:23
101:4, 7

Once 39:7 69:19
91:15 98:3

ones 68:16 74:3
ongoing 40:23
87:7 91:13
onwards 74:9
operate 20:19
operated 44:5
operation 27:5
52:7

operations 17:16
opinion 52:25
opportunities
33:25 76:14

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 42 of 169

5/7/2019

opportunity 9:17
10:5 24:23 25:1
33:7 38:25 42:13
44:19 61:17 64:17
67:25 92:8
opposed 80:16
optimum 33:8
options 60:2
89:23 90:2

order 30:20 70:20,
25 71:5
organization 9:6
17:13

original 3:22 101:7
originally 26:/4
88:9

outcome 58:22
59:13

outdoor 34:/
37:21 38:4, 4
48:20 49:12 50:4
67:10 75:21, 24
76:5,6 77:1, 35
Outfront 40:25
outset 49:23 64:13
69:14

outside 13:24
16:21 35:25 96:23
97:6

outstanding 81://,
13,21

overall 75:/9
overruns 26:/6
owned 99:13
owner 9:5
ownership 99:]7

<P>

P.C 2:13

p-m 78:20, 20
101:6, 6, 9

PA 2:8

PAGE 3:2,6
23:12 25:25 32:16
33:4,19 42:3, 4,19
43:1 76:6,17 79:6
80:7, 11 82:2, 6,8
92:14 102:6 103:7
pages 23:3 42:19
44:11 45:1, 15
pages,.78 3:16

 

John Mark Schmid

paid 21:2] 39:8
92:19 95:21 99:10
paperwork 81:4
paragraph 24:3
33:5 80:6, 14, 23
92:11 95:3 99:7
parallel 10:16
Pardon 28:22
parent 15:8

Park 10:20 11:/3,
24 12:4,9, 11, 12,
19 13:4 28:12, 13,
16 87:24 88:2, 14,
20, 23,24 89:1
parked 11:9
parking 9:23 10:3,
5,7, 8, 10, 19, 22
Llu, 8 12:20, 22,
23,23 13:24 14:2]
16:10 17:7 20:18
35:22 44:16

part 21:22 36:25
50:24 53:8 59:4
65:11 96:8 98:23
participate 19:25
49:21 54:8 67:25
85:17 94:21 97:25
participated 20:5
28:4 67:5 71:22
72:5,15 74:1 93:2,
2,3 95:3, 16, 24
96:6, 9
participating 68:/4
participation 68://
particular 52:20
58:10

parties 4:/0 42:17
49:5 67:21 85:15,
16,18 96:12
104:70, 12
partner 11:3 16:4
28:17,25 34:5
44:2 78:14 80:16,
22

Partnered 32:/7
Partners 28:/5
32:2] 33:6, 12, 14
34:8 43:2

parts 20:/7 59:5, 8

 

party 11:25 49:3
65:12 72:17 97:8,
11,15

pass 8:2, 15 49:3
passed 8:9 14:/5
passive 17:4 18:5,
21

Patty 19:4, 20
pay 51:14 69:17
paying 51:7 69:22,
24

payment 24:5
26:20 40:3 83:/1/,
15,25,25 84:1, 13,
21 98:24
payments 22:5
26:21 27:11 61:
62:25 85:2

PDF 101:7,8
penal 54:20
pending 6:/1 42:6
51:23 63:19
people 9:77 19:22
37:10 52:8 71:13
72:6 76:18, 19, 25
88:19

perceived 95:7
percent 31:3
64:23 69:8
perception 70:9
performance 24:5
38:10, 14 50:2]
69:16 74:5 93:7
performed 50:7
performing 64:/7
69:14

period 18:9 38:23
70:1

periodic 51:2
permit 17:5 27:16
39:22, 25 40:3, 6,
10,25 63:12, 17
71:2 78:12, 12
81:2 87:14 90:15,
22 91:4

permitee 17:20
permitted 57:7
person 38:7 104:5
personal 18:/3
39:9

personally 103:/8

 

Page: 11

perspective 71:19,
20

Phil 14:75 16:5
phone 18:/9
49:14 53:13 62:18
91:15

physical 63:3
pick 72:/6
picked 34:18
piece 59:22
PITTSBURGH 2:8
Place 10:70 15:15
46:1 80:25 91:15
placed 74:25
placing 37:22
PLAINTIFF 2:5
4:4 5:12 31:13
41:9 46:12 47:22
65:20 75:4 89:9
91:23
PLAINTIFF'S
3:10 21:2 22:2
25:10, 12 27:21, 23
31:16 37:13, 14
41:13 46:14 47:23
65:22 75:5 78:22,
23 89:12 91:24
plan 16:/6 61:2J,
25 62:3 78:8
90:14

plant 37:4

player 16:23
pleasure 80:24
pledges 99:16
plug 84:19

point 18:22 22:1]
26:23 38:13 42:2
48:24 50:19 53:9
55:7,9 56:7 57:1
60:12 65:8 66:2]
69:24 77:21 81:12
91:2 100:9
pointing 80:9
pole 88:2/

Polly 55:10, 16
58:14 59:14

Port 16:17, 20
17:7 37:22, 25
38:4 39:19, 24
40:2, 6,24 43:10
45:7,12,20 52:11,

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 43 of 169

5/7/2019

12 60:18, 20, 25
61:2 62:16, 17
63:11,16 71:2, 25
81:7, 5, 18, 25
82:12, 24 87:14
91:4 93:3

portion 5:25
21:18 26:24 27:10
position 12:9
17:13 18:4 63:13
99:16

potential 36:16
42:13 75:23 76:10
87:24 98:11 100:8
potentially 62:9
precision 35:17
predecessor 97:14
prefer 6:/2
preparation 28:5
67:6 68:14 96:10
prepare 67:20
93:6 94:2, 18
prepared 28:7
31:25 32:5 92:9
preparing 30:24
presence 77:9
present 15:24 52:5
Presentation 3:/2,
14 20:1 28:3, 8
29:9 30:3,12 31:2
32:19 35:5 41:21
55:18 76:7
presentation31 3:/3
presented 30:4, 1]
32:7 33:25 66:4
preserved 74:2]
president 52:9
53:15 86:2
pressure 39:10, 10
64:1 92:23
pressured 92:2]
presumably 71:9
pretty 14:2 53:4
previous 35:5
74:16

pricing 60://
primary 12:12
print 34:2

prior 31:4 66:6
88:13

 

John Mark Schmid

private 60:17, 19
privately 52:12
Pro 10:20 11:13,
24 12:4,9, 11,12,
19 13:4 28:12, 13,
16

probably 5:/2, 22
9:4 10:12 58:13
63:14 98:16, 17,17
problem 47:5, 8
problems 57:2/, 23
58:1, 4, 5, 8, 18, 23,
24 59:18 60:3
77:18, 19 99:14
proceeded 99:/3
process 64:10
68:4, 15,23 71:15
73:2 91:19
produced 59:9
producing 65:5
product 17:3
29:11, 18, 21, 25
35:8, 12, 14, 17
36:8 37:1 46:2, 8
57:24, 24
Products 29:19
44:2]
Professional 10:/9,
22

program 33:8
66:3, 6, 16
progressively 77:22
prohibited 99:24
prohibits 83:5
project 19:22 20:1
26:13, 17 28:9, 18
29:22 30:8 34:6,
11] 36:19,23 40:19
45:13, 20 48:9
61:10, 19 62:7
64:2, 24 65:2
69:11 84:22 85:12
86:17 87:3, 25
projected 31:3
39:6

projection 45:/2
77:11

projections 30:10,
14, 20,24 50:11
64:14 65:4

 

projects 43:14
promise 45:2]
promised 78:4
promote 76:10
prompt 24:5
pronounce 14:6
proof 4:10 42:19
properly 54:24
59:5

property 92:20
99:12

proposal 67:14, /5,
20 69:3 71:9 72:3
79:12, 14 80:4, 6,
11 90:14 96:2, 10
proposals 67:2, 7
72:6 96:13 97:11,
15,21

proposed 81:12, 14
90:2 96:17 97:5
propping 99:2
prospect 19:10
65:15 85:23 86:12,
16 87:8 98:7, 23
prospective 88:8
prospects 45:5
50:21

prototype 15:16
provide 67:25
provided 32:/0, 1
61:17 97:18
provider 29:/8
providing 33:22
proximate 60:6, /0
Public 103:22
pulled 65:/ 84:19
purpose 31:24
61:11

pursuant 104:5
pursued 99:20
pursuing 83:10
put 13:25 14:1
15:12 16:20 17:1,
20 30:14 39:9
44:15 45:19 63:12
64:4, 7 67:2, 4, 23,
24 68:9

putting 18:/3
47:12 64:1] 84:24

 

Page: 12

<Q>

qualified 104:4
question 4:7 5:25
6:1, 3,5, 5, 7,7, 11
7:1,4 34:25 35:5,
7 42:6 51:23 52:2
62:2 63:4, 19
71:12 79:23, 24
80:7

questioning 62:24
questions 5:23, 24
6:21 7:8 12:3
47:2

quickly 59:2
quiet 92:20 99:12
quite 51:/8, 20
quitting 86:2

<R>

radio 34:2 86:1,2
raised 43:2

ran 10:/6 88:2/
reaching 39:19
read 92:/6 99:7
reading 4:16 45:9
92:16

ready 20:19

real 98:/7

realize 21:7 22:25
56:13, 23

realized 10:5
really 13:] 36:17
43:24 46:6 48:19
49:11,25 54:21
58:13, 15 59:11
64:4 90:24
reason 7:9 24:]2
86:11 103:7
reasons 24:/3
recall 10:9 16:2
18:15, 23 19:2, 21,
25 20:2 21:10, 22
26:8, 13, 16, 19
28:4 30:7 37:3
38:9, 13, 17, 25
39:19, 24 40:2
47:4, 11,25 48:4, 5,
6,11 49:7, 9,17
50:15, 19 59:3,4
65:9, 10, 10, 11
66:19, 23 68:11

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 44 of 169

 

5/7/2019 John Mark Schmid Page: 13
83:19 84:2, 17 relationship 38:20 represented 5:/7 68:3, 10, 14, 19
88:J1,18 89:1,4,5, | 39:1 47:9 49:19, 21:15, 23 24:20, 24 70:1 71:13) 72:7
19 90:1, 3 22 61:2 63:22 25:1,7 35:15 75:13,19 97:12, 16,
receipt 75:20, 23 74:22 78:9 79:15 37:25 42:12 22

receive 73:23
97:11, 15

received 76:2
81:14, 15 83:14, 19

97:9
Recess 78:20 101:6
recite 7:13

recognize 21:7
22:16 31:20 37:18
92:6

recollection 13://
27:13 34:5 39:5
47:3,7 48:14 50:6,
9,10 61:5 66:18
68:3 69:4,5 74:7
76:13,22 78:1
100:22 101:3
recommended 67:9,
14,22 68:19 72:20

90:4
record 5:9 6:6, 1/2,
20 8:10 20:15

28:2 35:4 104:8
reduced 104:7
reference 28://, /5
45:16 75:20, 23

80:14

referral 16:9

referred 84:11
referring 13:16
42:1,6,7 43:4
44:9, 13 57:18
82:16

refresh 47:7 76:13,
21

refused 81:9
regard 37:2
regarding 19:10
81:24 82:4, 17, 24

87:8, 24 100:7
regular 51:5

58:20, 21 65:5
83:15

related 16:/0
21:20 95:25

104:10

 

87:8 88:19, 20, 24
94:19
relationships 44:10
52:8 67:10
relative 104:/1/
release 24:/2
relevant 5:/9 12:2
relief 26:20
remedied 99:/5
remember 5:]5
15:23 16:3 19:9
24:22 26:7, 11, 15,
18,22 27:1, 4, 6, 7,
8,12 28:1,10 30:6,
18 38:19, 24 39:3,
4,5,23 41:18
43:25 46:6, 19
47:15, 20 49:11, 24
50:11,23 51:1
54:17 57:19 58:12,
16 60:12 71:17
75:18 83:22, 24
84:1,7,9 89:7
rent 26:25
rent-a-car 7:24, 25
repeat 71:/2
repeated 99:9
repeatedly 51:3
rephrase 12:8
replace 60:1//
89:23, 23 92:21, 23
replaced 66:24
Replacement 60:5
95:8

replacements 59:/0
report 3:/5 20:24
Reporter 1:/ 3:21
6:20 31:13 89:9
REPORTING 1:/
represent 54:/7
representation
31:2 35:19
representative
14:24 58:18 80:17
100:/2
representatives
15:3

 

representing 32:20
request 6:7 27:14
53:18 60:20 62:11
67:2, 14, 15, 20
69:3 71:9 72:2
96:2, 10
requesting 39:21,
25

requests 67:6
required 22:5
Research 66:3
reserved 4:5
resolution 63:8
respect 28:8 38:14
61:15

respecting 38:9
respond 6:2]
81:78

responded 71:/3,
15

responds 82:10
response 39:4
72:7 97:11, 16
responses 97:17
rest 45:20
restroom 6:/4
result 60:24 67:1,
19 69:16 73:2, 9,
12

results 65:17
retain 76:8
retained 39:/3
95:5 96:23
retention 97:4
return 33:9 90:25
returned 72:6
revenue 30:/0
31:3 33:24 39:13,
17 77:11 79:22
80:3 82:5
revenues 38:/0, 15,
23 45:8

review 72:]5 92:8
96:24

reviewed 97:6
RFP 3:16 64:4, 9,
10 67:4, 23, 24

 

rid 51:72 69:13
70:3

right 6:J0 12:/
23:14 26:3 33:9,
15 38:10 40:12
56:1, 14 57:4
83:22 91:5, 11
94:9 98:9, I]
100:3

rights 34:/6 41:24
42:16 56:24, 25
76:8 78:5 94:16
ring 85:2]

rings 49:14

risk 86:14

role 17:/3 18:2, 8
96:5

room 95:17
roughly 11:/8
rules 6:17 7:4
running 37:10
39:21

<S>

sale 27:1] 31:23
sales 48:9, 23 76:6,
18 92:21 95:4,5,9
96:7 98:1
SANDAK  1:/
save 95:19, 20
saw 13:23 14:9
15:10, 13 44:2]
46:5 50:18
saying 55:1] 69:]
83:25 95:13 97:21
says 13:17 29:]
32:16 33:5, 17, 18,
19 45:10 68:19
T7Tll

scenery 6:15
scheduled 54:/0
SCHMID 1:/,/, 1
3:6 5:3, 10, 11
14:6 25:10 27:21
31:13 37:13 41:9
46:12 47:22 65:20
75:4 78:22 89:9

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 45 of 169

5/7/2019

John Mark Schmid

Page: 14

 

91:23 102:3, 11
103:3,19 104:6
S-C-H-M-I-D 5:10
Schoenberg 14:/5
school 7:/5, 19
seal 104:/4
seamless 76://
search 95:4 96:5,
6 98:1

second 7:16 22:18
25:25 42:3,4
75:25 99:7
secondhand 98:4
section 43:/ 44:]
security 26:25
27:10 99:16

See 7:6 14:8 15:9
22:18 24:3, 13
25:22 26:2 32:16
33:9 34:3 45:4
63:7 64:4 75:19,
24 76:11 80:17
81:23 82:8, 12
84:22

seemingly 66:16
seen 21:10 27:25
Al:17 46:18 47:1
48:4 75:17 89:19
select 33:8
selected 35:/2
48:23 72:9, 11
selection 29:25
sell 33:24 61://,
13 76:9, 14
selling 76:8, /0
85:23

send 67:21 93:7,
15 94:2, 12,18
97:22

sending 96:/7
sent 67:16 93:22
94:14 96:17
sentence 99:7
sentiment 80:/9
separate 52:10, 1/
separation 74:20
sequence 79:5
series 5:23 8:6, 6,
13

Serious 70:/6
service 57:24

 

Services 8:20, 22
9:3

set 23:3 46:8
80:4 81:16 104:/4
setting 89:22
seven 8:6,/3 92:14
shake 6:22
shared 82:23
90:10

sharper 70:/3
SHEET 103:/
shift 34:/
Shoenberg 16:6
shop 65:3

short 5:23

shots 56:/0 57:5
show 20:23 22:1
25:9 27:20 31:12
37:12 41:8 46:1]
47:21 65:19 75:3
78:21 89:8
showed 15:17
shown 23:8
shutting 98:8

side 20:6
sideways 18:/2
98:21

sights 46:8

sign 17:20 18:25
21:7 26:3 34:17
37:22 38:15 39:20
40:12 47:9 48:7,
12 49:10 54:22, 23
55:15 56:23, 24
57:2, 7 59:4, 11, 18,
21 60:3,5,1/7 61:/,
13 64:8 70:6, 10
77:19, 20 84:20
87:9 89:23, 24
93:16 98:7,9 99:9,
15

signage 16:17
20:73, 75,21 28:9,
18 29:22 34:6, 14,
21 38:1,1 41:1
43:10 45:13 77:18
signature 23://
25:17, 24

signed 81:5
significant 58://

 

signing 4:16 91:16
similar 46:2
simply 59:21
sit 47:3 56:12
69:12

situation 68:25
69:6

six 38:20 43:&
47:8 93:7
six-month 38:22
small 46:6 65:3

76:24
smaller 59://
smart 57:16

SMITHFIELD 2:7
sold 8:23 74:16
99:3

somebody 55:20
88:6 89:1

sorry 9:14 14:16
27:15 32:14 40:7
42:3 56:3 80:8
89:10 96:23
sought 26:20
sounds 68:20
space 16:J0 17:7
59:6

speak 6:10 91:14
speaking 18:]7
9111

special 8:2
specific 36:19
57:13 67:15, 21
68:11, 13
specifically 46:2]
55:2 63:15 80:8
89:6

specifics 51:2/
spell 5:8

spoke 19:9 61:6
spoken 6:25 30:19,
23

square 46:5 70:7,
11 80:25

stand 81:8, 24, 25
standpoint 70:/7
start 49:10 57:25
Started 9:9 10:19,
25 11:7,19 13:22
17:12,16 18:12, 12

 

79:10 85:12
start-ups 17:2
state 5:8 7:18
104:1, 4

stated 51://
statement 29:/0
41:23 55:10
STATES 1:/ 35:9
42:14, 17

stating 32:25
Status 3:/6 75:/3
stay 12:3

stayed 78:]4
step 91:7 96:8
Steve 85:6, 7,8
stipulated 4:4, 9,
13,16
STIPULATIONS
3:3

stock 7:25 &:1
10:4

stockbroker 8:17
10:14

stocks 8:23
stopped 69:24
store 9:13, 15
strategic 33:6, /2,
14 44:]
stream
82:5
STREET 1:/,/
2:7, 14

stretch 6:/4 58:10
strike 7:2] 16:8
20:11 22:8 25:19
39:12 47:3 68:11
81:14 83:13 86:25
96:23 97:9
structures 35:2/
studied 7:25
studies 66:20
study 50:20, 25
65:9, 13,17 67:1,
19

stuff 34:4 59:16,
17

Stuvart 16:3
subject 98:1/
submission 75:24
submissions 71:/0,

79:22 80:3

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 46 of 169

5/7/2019

1] 72:15 75:20
sub-permit 17:6
Subscribed 102:/5
103:20

succeed 65:/
succeeded 99:3
success 84:22, 23
successful 36:23
39:11 69:11
successor 5:/4
22:6 72:16

sue 55:20 56:13,
13,21 99:22, 25
100:3, 10, 10, 13
suggested 51://
90:5

suing 55:8 56:/, 2,
4 99:8

suit 100:6
SUITE 1:/ 2:7
summarized 66:16
superior 72:24
supervise 13:3
Supervised 8:20,
21 9:2
supervision 104:7
supplement 16:/2
supplier 29:21
34:21 35:1
supports 95:9
sure 16:18, 2/
36:17 39:8 46:4
54:21 55:16, 19
58:6 62:13 71:25
76:24 78:1, 19
79:23 86:6 87:6
96:3 101:5
sustainability
14:20 44:12
sustainable 14:2/
switch 77:24
sworn 5:3 102:/5
104:6

<T>

tab 23:/

tabbing 22:24
table 35:/4
tailing 74:17

take 5:/7 6:9, 14,
15 8:2 20:25 21:4

 

John Mark Schmid

22:20, 22 25:11, 14
27:15, 16, 21, 22
31:14 46:12 54:20
57:2,7 65:20 69:9,
20 75:7 78:18, 25
83:8 89:10 92:]
99:14 100:3 101:4
taken 4:// 5:20
104:/1

talk 44:/] 54:/2
88:19

talked 37:9 46:3
55:16 62:14 77:18
95:12, 23 98:1
talking 17:19
52:22 68:16 84:2
88:23 91:20
target 30:3 45:12
taxes 26:25 27:11
team 33:24 76:11
TECHNOLOGY
lil 5:14 13:23
14:8, 72 15:/1,15
16:9 22:11 32:12
35:1 36:9, 19, 21,
22 44:18 54:16
55:9 70:12, 17
television 34:2
tell 7://,22 10:24
11:18 12:6 13:11,
21 15:6 16:15
19:2 20:25 25:1]
31:14 36:18 52:]
54:12, 18 56:19
63:3, 18,24 64:16
70:9 73:14 75:7
78:25 85:23 89:10
92:1, 16

telling 52:24
54:16 56:10, 1]
88:11 89:5 93:7
tells 83:2

ten 43:2,6 45:16
84:9

terminal 16:/7
37:22

terminate 39:/
50:2, 3 78:4
terminated 63:22
67:11 73:2 86:9

 

87:19 93:9 94:20
95:5

terminating 48:9
64:19

termination 74://
75:1,1 76:15
terms 17:/3 49:19
81:15 94:3, 3, 19
terrified 55:/4
terrifying 54:/4
98:12, 18, 23
testified 5:4
testify 104:6
testimony 33://
51:11 54:4 88:16
95:7 100:5, 6, 17
102:4 104:8

tests 8:2

Thank 31:/, /0
Thayer 85:2/
THEREOF 104:/4
thing 7:2,6 8:24
9:12, 15,18 15:10
101:8

things 6:/9 70:19
81:24, 25 82:24
90:19 98:20
think 10:23 12:2
15:9 16:3 19:4,6
22:18 23:1 27:17
34:25 35:2 36:15,
17 39:16,16 41:2
53:12, 19 58:25
59:15 61:7, 13
69:12, 15 71:20
72:4 73:8, 10
76:23 77:2, 16, 23
78:6 84:18, 22
85:20 86:1, 13
88:9,9,25 90:3, 8,
10 95:12 96:14, 14,
14 97:7,17 100:/8
thinking 55:8
third 33:5 35:15
80:7, 11

thirty 43:3, /2
45:17

thirty-five 31:3
thought 15://
17:3 22:20 S6J, 1,

 

Page: 15

4 64:6, 23 65:3
77:5, 21

threat 55:/3 56:20
threatened 55:6, /7,
20 99:14 100:8
threatening 39:/
53:13

threatens 83:8
three 22:2] 23:/,
3 50:13
three-page 23:8
TIME 1:/ 4:6
6:9, 11, 13,16 7:23
10:44 12:/5 15:4
17:2 18:5, 8, 18
26:14, 19,23 27:2
28:13, 17 29:17
33:24 38:4, 13
39:21, 25 44:18
46:5 48:6 49:9, 17
50:15, 19,23 51:19
57:5 58:9, 10, 15,
19 59:1,4 60:6, 10
61:21 63:2] 69:22
70:1,6,/0 71:16
73:22,22 75:1
77:20, 21,23 80:25
81:2,/2 88:11
90:11 91:70 92:9
101:8

times 13:7 39:7
timing 77:17

title 25:/8

titled 28:3 44:/
66:2

today 5:17 7:8
11:22 40:6 47:3
56:12 69:12
100:17

told 36:/3, 20
43:22 54:1, 5
60:25 62:23, 24
76:2] 81:3 88:16
89:1 93:/

Tom 55:10, 16
top 45:4 79:6
80:7 82:2
TORRANCE 1:/
total 74:16, 16
traditional 34:2

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 47 of 169

5/7/2019

transaction 18:24
21:15, 21,24 25:6
43:9, 18,19 87:2
transcribing 6:20
transcript 4:/7
transforms 33:2/
transition 76:10
transparent 33:20
trial 4:6

tried 15://

trip 45:23
trucks 98:16
true 24:16 46:20
63:14 68:2 102:4
103:4 104:8
truth 103:/9
104:6, 6

try 7:2 53:20
61:10,13 64:4
65:6 81:8 90:14
trying 15:9 41:2,
3 54:23,25 61:10
65:6 69:10 84:23
86:12 88:6 95:19,
20 96:4

Turn 33:4 92:11
turned 40:/3
55:12

Twenty 43:2, 12
45:17

two 9:4 10:12
13:14, 20 15:22
19:6 24:3 36:1]
42:19 49:10 50:12
76:6, 21 77:2
82:23
two-and-a-half 74:7
two-year 90:25
type 9:15, 18
26:20 82:15 85:8
types 82:22

<U>

U.S 42:20
ultimately 20:/2
64:18 70:2 72:9,
II 81:9

um-hum 7:6 24:/5
unable 90:22
uncharacteristic

 

John Mark Schmid

51:8

unclear 20:/6
unconditionally
24:4
under-perform
69:20
under-performance
93:18
under-performed
50:10 64:12, 14
under-performing
51:4 93:8
understand 6:/, 3
7:8 11:14 20:5
33:7 64:12 71:10,
14 96:4
understandable
53:14
understanding
13:21 34:24 35:10
63:24 68:3 69:5
96:5

understood 45:11
undertake 78:2
91:2
undertaken
90:5
undertaking 66:6
undertook 45:24
61:24 90:18
underwriting 36:2/
unhappy 50:24
un-hum 6:22
Union 10:10
unique 35://, 2/
UNITED 1:/ 35:8
42:14, 17
unlimited 24://
unsigned 46:22
update 3:/6 82:12
update-financial
75:13

Updates 82:23
upgrade 70:20
upgrading 60:2
up-to-date 12:/0
Urban 41:20
USA 28:16, 17
use 6:22 17:6,6
36:19 40:25 80:22

45:25

 

85:8

<V>o
Vaguely 21:/3
30:9 49:24
Van 75:21
vehicle 33:22
velocity 76:18
version 5:23
video 33:2]
view 6:15
vigilant 83:/0
vine 81:6
visited 37:4
voice 6:6

VS 1:1

<W>

Wagener 75:2]
wait 7:/,3
waiting 81:4 82:12
waived 4://, 14,17
94:4

walked 9:25 86:1]
want 6:/, 2,10
12:30 51:10 54:22
64:4,6 69:2 76:9
86:13

wanted 50:24
65:1 69:6 84:22
86:3 90:25

water 69:/7

way 20:2] 47:7
52:25 59:7 74:17
85:15, 16 96:8
ways 100:/8, 24
weather 88:7
weekly 52:15, 17
Well 51:76 53:12
54:14 56:1] 59:2
65:10 82:19 89:23
91:15 99:7

went 7:24 15:2
18:20 20:18 37:4,
7,9 47:9 51:20
59:9 64:9 67:24
68:18 71:13 74:7
85:19 92:25 93:16
96:12 97:22, 24
we're 22:22 41:3
55:11

 

Page: 16

whatsoever 24:/2
82:9

winter 58:13

wit 104:5
withdraw 47:/3
WITNESS 3:6
4:17 12:6 13:18
23:24 24:1 25:4
32:23 33:2, 14
34:8, 24 35:2 36:3,
5,7 39:16 40:21
42:4,8 46:24
56:16 57:10 64:22
71:4 74:13 75:9
82:19 83:17 84:5
92:13 93:11, 20, 25
94:6, 22 95:12
97:2 98:20 100:21
101:3 104:8, /4
word 52:/7
words 6:22, 25
55:2 73:1

work 7:24 8:17
33:7, 23 59:5 64:2,
25 76:19 90:4
worked 10:9 76:25
Working 34://
53:10 54:24 59:15,
17 63:7 68:6, 7, 9,
22 69:1 71:7
82:1]

world 14:20 52:9
world's 33:20
worried 55:/4
69:9, 19

worse 58:3 77:22,
23

write 39:8
writing 18:/9
57:13,16 81:15
99:21, 24 100:2
104:7

writings 83:1, 4, 7
99:23

written 49:/8
wrong 57:4 77:22

<Y>

Yeah 8:14 9:1, 19,
19 10:2, 8, 10, 17,
23 11:20 12:/1

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 48 of 169

5/7/2019 John Mark Schmid Page: 17

13:23 14:20 16:24
17:1 18:16 25:4
34:12 36:15 40:17
51:25 58:25 62:4
86:24 87:22 91:15
98:17

year 7:16 9:4
40:17 48:6, 1]
49:10 50:11 83:23
years 9:4, 2]
10:72 12:21 49:10,
Il 85:4

yell 55:25

yep 33:18

York 13:2] 21:15
23:22 77:4,9

<Z>

ZEISLER 2:13, /3
Zimmeth 50:23
51:3, 10,13 52:3,5
53:15, 19 54:8, 9,
14 55:10 56:9, 18
57:14 60:13, 25
62:23 63:11, 16
64:1,9,20 68:13,
22 69:2,3,7 72:5
74:1 79:7 81:23
82:8,9,16 83:2, 5
84:19 88:12, 17
89:5 95:16, 24
96:18 97:25 98:5,
6 100:7
Zimmeth's 95:8
96:5 99:]

 

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 49 of 169

 

5/7/2019 John Mark Schmid Page: 102
1 JURAT
2
3 I, John Mark Schmid, do hereby certify that the

4

4 foregoing testimony given by me on May 07, 2019, is true and
5 accurate, including any corrections noted on the corrections

6 page, to the best of my knowledge and behalf.

10

 

11 John Mark Schmid
12
13

14

15 Subscribed to and sworn before me on this > $

16 day of Stuyr ; 2019. Ale Olena

a

\OR

 

o

 

 

 

 

18 ae: EILEEN M O'CONNOR s RS n “aly
§ Notary Public, State of Connecticut PS" » oO Ae
My Commission Expires July 31, 2022 °. a ; 4 +e
19 My Notary Expires: aP eM LG Lil
: os
2 Qhe. Ss
20 4 *, = ‘i Ss
MP # ow
21 “ini gd
ae
22
23
24
25

 

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 50 of 169

EXHIBIT M
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 51 of 169

5/15/2019 David Karl Schmid Page: 1 (1)

 

1 UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF CONNECTICUT

4 HUNTINGTON TECHNOLOGY
FINANCE, INC. F/K/A MACQUARIE
5 EQUIPMENT FINANCE, INC.

F/K/A MACQUARIE EQUIPMENT

6 FINANCE, LLC,

Plaintiff,

Civil Action No.
3:18-cv-01708-VLB

VS

GARETT ALAN NEFF A/K/A
10 GARY NEFF, JOHN MARK SCHMID,
AND DAVID KARL SCHMID,

eee ee ae es

11 Defendants.
12
13
14

DEPOSITION OF: DAVID KARL SCHMID
15 DATE: May 15, 2019

HELD AT: One Union Place
16 Hartford, Connecticut
17
18
19
20
21
22
23

Reporter: Tina Davis, LSR #00221
24 Cassian Reporting, LLC
21 Oak Street

25 Hartford, Connecticut 06106

860-595-7462

 

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 52 of 169

5/15/2019 David Karl Schmid

Page: 2 (2)

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

APPEARANCES :

Representing the Plaintiff:

METZ LEWIS BRODMAN MUST O'KEEFE, LLC

535 Smithfield Street

Suite 800

Pittsburgh, Pennsylvania 15222

TEL: (412) 918-1100

Fax: (412) 918-1199

By: JOHN R. O'KEEFE, JR., ESQ.
(via speakerphone)
jokeefe@metzlewis.com

Representing the Defendants:

ZEISLER & ZEISLER, P.C.

10 Middle Street

15th Floor

Bridgeport, Connecticut 06604

By: ERIC HENZY, ESQ.
ehenzy@zeislaw.com

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 53 of 169

 

5/15/2019 David Karl Schmid Page: 3 (3)
1 STIPULATIONS
2
3 It is stipulated by counsel for the parties

4 that all objections are reserved until the time of
5 trial, except those objections as are directed to the

6 form of the question.

8 It is stipulated and agreed between counsel
9 for the parties that the proof of the authority of the
10 Notary Public before whom this deposition is taken is

11 waived, and that any defects in the notice are waived.

12
13 It is further stipulated that the reading and
14 signing of the deposition transcript by the witness

15 may be signed before any Notary Public.
16
17
18
19
20
21
22
23
24

25

 

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 54 of 169

5/15/2019 David Karl Schmid Page: 4 (4)

 

1 INDEX

Page

4 Appearances  ---- 35 rr rrr nnn 2
5 Stipulations =$s8sse0s-sieeee See me 3

6 Certificate =s<sssssus -sHene eee e eee 65

8 WITNESS: DAVID KARL SCHMID

DIRECT EXAMINATION BY MR. O'KEEFE ----- 6
10

11

12
TRANSCRIPT LEGEND
13
(Sic) - Exactly as said.

14 (Phonetic) - Exact spelling not provided.

( -- ) - Break in speech continuity and/or
15 interrupted sentence.

(. . .) - Indicates omission or word[s]

16 when reading OR trailing off and
not finishing a sentence.

17

18
19
20
21
22
23
24

25

 

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 55 of 169

5/15/2019 David Karl Schmid Page: 5 (5)

 

1 Index of Exhibits
(Marked for identification)

3 Exhibit No. Description Page

(NO EXHIBITS WERE MARKED)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 56 of 169

 

 

 

 

 

 

5/15/2019 David Karl Schmid Page: 6 (6 - 9)
Page 6 Page 8
1| (Deposition commenced at 10:02 a.m.) 1] that acceptable to you?
2 2 A Yes.
3 DAVID KARL SCHMID, Deponent, having been 3 Q If you'd like to take a break at any time to
4 first duly sworn by Tina Davis, LSR, a 4] use the restroom, stretch your legs, talk to your
5 Notary Public in and for the State of 5] counsel, or for whatever other reason, I'm happy to
6 Connecticut, was examined and testified as 6| accommodate that. Just let me know that. If there's
7 follows: 7| a question on the table that has been asked, I would
8 THE COURT REPORTER: Usual stipulations? 8| ask that you respond to it before you take a break.
9 MR. HENZY: Yes. 9| But otherwise we'll accommodate your need to take a
10 MR. O'KEEFE: It's Federal. No stips. 10] break if you voice that need. Is that acceptable?
11 MR. HENZY: Weill read and sign. 11 A Yes.
12 12 Q Are you aware of anything that would affect
13 DIRECT EXAMINATION 13] your ability to listen, understand, and respond to
14| BY MR. O'KEEFE: (via speakerphone) 14] questions which may be asked today, a medical
15 Q Mr. Schmid, would you state your name for the 15| condition, medication, anything like that?
16] record, spell your last name? 16 A No. There's nothing.
17 A David Karl Schmid. Karl with a K. Last 17 Q Did you review any documents in preparation
18] name, S-c-h-m-i-d. 18| for your deposition today?
19 Q Mr. Schmid, as you may know, my name is 19 A. J reviewed the Complaint and our response.
20| John O'Keefe. ] am counsel to 20 Q Okay. Did you review the exhibit binder that
21| Huntington Technology Finance, which is a successor by | 21) Mr. Henzy has?
22| acquisition, I think, to Macquarie Equipment Finance 22 A I did not.
23] in a legal action brought in the 23 Q Okay. Did you talk either to your brother or
24| United States District Court for the 24| Mr. Neff about their depositions?
25| District of Connecticut against you, John Schmid, and 25 A Generally but not specifically.
Page 7 Page 9
1| Gary Neff -- or Garrett Neff. 1 Q Do you recall -- was the discussion about the
2 We're here today to take your deposition in 2| experience, or were there particular discussions or
3| connection with information you may be able to provide | 3} conversations?
4| concerning the facts and circumstances that are 4 MR. HENZY: I'm going to -- objection.
5| embodied in that Complaint and your response to that 5| To the extent the conversations involved me,
6| complaint and in the relationship among the parties 6| through e-mail communications or otherwise --
7| that is the subject of the complaint. 7 MR. O'KEEFE: Yes.
8 Although by phone -- you might imagine that 8| BY MR. O'KEEFE:
9| I'm sitting across the table from you -- I will ask 9 Q No. To be clear, I do not want you to tell
10} questions. And if you're lawyer, were it appropriate 10| me anything that you were provided by your counsel or
11] to interpose any objection, he will do so and then 11) if either of the two folks whom you may have spoken to
12| either allow you to answer the question and not. It 12] generally that testified shared with you comments that
13) is in the form of question and answer, and so, 13] your counsel made. This is strictly information, if
14| therefore, you must use verbal responses instead of 14| anything, that they shared with you about being
15] head shakes or colloquial expressions that may be 15| deposed?
16| difficult for the court reporter to transcribe. 16 MR. HENZY: In communications where 1
17 I'll ask that you allow me to finish the 17] was not involved.
18] question before you answer, and I will endeavor to try | 18 MR. O'KEEFE: That's correct.
19| to allow you to finish your answer before I ask the 19 A Sono, except for how long it went.
20| next question. 20| BY MR. O'KEEFE:
21 If any portion or the whole of a question 21 Q Okay. Without telling me anything that was
22| that I may ask is unclear to you or you want some 22) shared, did you meet with either or both of Mr. Neff
23| clarification or some context, you need to Iet me know 23) or Mr. Schmid and Mr. Henzy or Mr. Blau?
24| that, otherwise we will assume that if a question is 24 MR. HENZY: Objection to the form.
25| asked and answered you understood the question. Is 25 I don't -- ] don't understand the

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 57 of 169

 

 

5/15/2019 David Karl Schmid Page: 7 (10 - 13)
Page 10 Page 12
1) question. 1) 06084.
2| BY MR. O'KEEFE: 2 Q Can you briefly describe your educational
3 Q Did you meet with Mr. Henzy and/or 3| background, starting with the year in which and the
4| Mr. Blau and either Mr. Neff and/or Mr. Schmid 4| high school that you graduated from?
5| following their depositions? 5 A Sure.
6 MR. HENZY: I mean -- you can answer the 6 Cathedral High School in Springfield, Mass,
7) question. 7| 1987, and University of Connecticut, 1992.
8 A Yes. J work with Mr. Schmid on a daily 8 Q What was your degree from the
9| basis. And yes, I met with my attorney before this 9| University of Connecticut?
10) meeting and conversations after the deposition of both 10 A Chemical engineering.
11) Mr. Neff and Mr. Schmid. 11 Q Can you tell me your first gainful employment
12| BY MR. O'KEEFE: 12] after graduating from University of Connecticut?
13 Q Okay. Directing your attention to what in 13 A Yes. | worked for the
14| the binder has been marked as Plaintiff's Exhibit 1. 14) Better Business Bureau.
15] I ask you to take a Jook at that and tell me when 15 Q In what capacity?
16| you're finished. 16 A. Salesperson.
17 (The Witness reviews Exhibit No. 1.) 17 Q And for how long did you hold that position?
18 A Okay. Yes. This is part of the Complaint, I 18 A Six months.
19] believe. 19 Q Was that from the time that you graduated or
20] BY MR. O'KEEFE: 20| was it later than your graduation?
21 Q Are you familiar with the document itself? 21 A. It was after I graduated. I don't remember
22 A I'm familiar with -- I guess I'm familiar 22] the specific date.
23] with the document in that I read it. 23 Q What would your next employment have been?
24 Q Are you aware that, that is a copy of the 24 A. We're going back in time. 1 probably --
25| lease agreement between Garage Media NY and 25 Q No. We're moving forward. After the better
Page 11 Page 13
1| Macquarie Equipment Finance -- 1| business bureau, what was your next job?
2 A Yes. 2 A Yeah. I don't remember specifically. |
3 Q -- dated October 26, 2010? 3| believe it was an interim job working with Propark as
4 A Yes. 4\ a parking attendant.
5 Q Is that a document that you would have seen 5 Q Do you recall when that was?
6| near or around the time that it was executed? 6 A No, not specifically.
7 A Yes. 7 Q Did either you or any family member have an
8 Q And do you recall having seen that document 8| ownership interest in Propark at that time?
9| in or around the time that it was executed? 9 A Yes.
10 A. | don't remember specifically the time frame, 10 Q Who?
11] but I'm assuming that I -- I read it at the time. 11 A. John Schmid.
12 Q Do you recall if there was a person among 12 Q For how long did you have that job?
13] you, Mr. Schmid and/or Mr. Neff that would have been | 13 A I don't remember. Months.
14| the principal party having discussions concerning the 14 Q What came after Propark?
15| execution of that document? 15 A [hada job asa sales representative at
16 A Yes. Mr. Neff. 16] Witco.
17 Q With who? 17 Q Where was that?
18 A Mr. Neff. 18 A. That was based out of New York.
19 Q Okay. Let me go back for a minute. What's 19 Q What was the nature of Witco's business?
20| your address? 20 A Chemicals.
21 A Home -- 21 Q So you sold chemicals?
22 Q Your home address. 22 A Chemicals.
23 A Home address or business? 23 Q_ Did you sell anything other than chemicals in
24 Q That would be fine. Home is fine. 24) that job?
25 A 4Old Orchard Way, Tolland, Connecticut 25 A No. It was -- I sold a wide array of

 

 

 

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 58 of 169

 

 

5/15/2019 David Karl Schmid Page: 8 (14 - 17)
Page 14 Page 16
1| chemicals that they manufactured. 1] partner.
2 Q For how long did you hold that position? 2 Q And the John and Gary to whom you refer, when
3 A Roughly, | want to say, it was about a year. 3| you refer to them as John and Gary, are John Schmid
4 Q So are we now in the 1994 range, that you can 4| and Gary Neff; is that correct?
5] recall? 5 A Yes, sir.
6 A We're now -- yes. 6 Q What was your understanding of the reason for
7 Q What employment followed Witco? 7| its organization or formation? What was it to be?
8 A Icame back to work with Propark. 8 A. Digital display on garages.
9 Q In what capacity? 9 Q Do you know whose idea that was to pursue
10 A. A parking manager. 10| that type of business?
11 Q For how long did you hold that position? 11 A. I don't remember whose specific idea it was.
12 A Oh, boy. Probably a couple three years. 12 Q Do you know whether Gary came to John or John
13 Q > What was involved in being a parking manager? | 13) to Gary with the idea?
14 A. Scheduling employees, dealing with a client, 14 A. No, I don't.
15| doing payroll. 15 Q What was your first understanding of what the
16 Q So we're now up to about 1997; is that fair? 16] nature of the business would be?
17 A Yes. 17 A To try to monetize the side of garages,
18 Q And what employment followed parking manager | 18| digital displays on garages.
19] at Propark? 19 Q When that was shared with you, was there a
20 A_ I've been with Propark ever since then in 20| specific garage or were there specific garages that
21| different capacities. 21| they were pursuing or talking about?
22 Q Can you tell me the different capacities in 22 A | don't know what they were talking about.
23| which you have been with Propark? 23] Ultimately, the first and only one was the
24 A Sure. 24| Port Authority garage.
25 A general manager, a very brief stint as CFO 25 Q Do you recall participating in either putting
Page 15 Page 17
1] in between -- in between CFOs, and then the chief 1] together a business plan or discussing a business plan
2| operating officer, and then the chief investment 2| for that first installation?
3] officer. 3 A I was not specifically involved with that.
4 Q Is that what you are today? 4 Q What, if any, involvement did you have in
5 A Yes. 5| that -- the process leading up to there being a
6 Q For how long have you held that position? 6| determination that you would pursue the Port Authority
7 A_ Since around 2009. 7| for that opportunity?
8 Q During the time that you worked at Propark 8 A Can you repeat the question? I'm sorry.
9| since '97, have you worked elsewhere at the same time | 9 Q What participation did you have in the
10] or at any time. 10| process that included, at a minimum, John and Gary,
11 A. We have other companies, but my paycheck has 11] that ultimately led to them and/or you having
12] always come from Propark. 12] discussions with the Port Authority about that
13 Q Okay. 13| opportunity?
14 A Ora Propark related company. Right now my 14) A Jhad very limited involvement.
15| paycheck comes from Parking Real Estate, which is a 15 Q Would it be fair to say that your involvement
16| joint venture. It's a real estate acquisition 16] principally was as a passive either investor or
17) company. 17| participant?
18 Q Okay. Are you familiar with the entity own 18 A I was --
19| as Garage Media New York? 19 MR. HENZY: Object to form. You can
20 A Yes. 20/ answer.
21 Q Can you tell me when you first became 21 A Yes. I was mostly passive. 1 would be
22] familiar with it and under what circumstance? 22| included in some conversations around e-mails, but the
23 A Sure. I don't remember the specific dates. 23| decisions -- day-to-day decisions were made by,
24| It was something that John and Gary were working on 24| primarily, Gary.
25] and that Gary was leading. And I was included as a 25

 

 

 

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 59 of 169

 

 

 

 

 

 

5/15/2019 David Karl Schmid Page: 9 (18 - 21)
Page 18 Page 20
1) BY MR. O'KEEFE: 1| BY MR. O'KEEFE:
2 Q Do you recall participating in any visits, 2 Q No. I'm asking do you recall whether you met
3| either with John or Gary to see the signage in Miami, 3| with anyone from A2aMEDIA in connection with the
4| for example? 4| Port Authority opportunity?
5 A I did not go to Miami, no, with them. No. 5| A I believe I answered that before and said |
6 Q Did you go anywhere to see any type of a sign 6| do -- I do belicve I met with them, but I don't
7| on a garage or parking structure? 7| remember the specifics.
8 A. I'm in the parking business, so I may have 8 Q Okay. Did you participate in the decision to
9| seen garages with signs on them. But digital GAD 9| work with A2ZaMEDIA on the Port Authority opportunity?
10| displays, I did not see any. No. 10 A. | don't recall specifically. 1 probably was
11 Q_ Did you participate in a meeting with John or 11] involved in the conversation, but I was a minority
12| Gary and GKD in Europe? 12| partner.
13 A No. 13 Q Okay. Do you recall how Garage Media was
14 Q_ Did you participate in meeting with John or 14| introduced to Macquarie in connection with the
15| Gary and GKD in the United States before the 15| Port Authority opportunity?
16| implementation of the signage on the Port Authority 16 A. | belicve it was through a group in Stamford,
17| garage? 17| Connecticut that Gary had contact with.
18 A I don't remember. I don't believe I did, but 18 Q Do you remember the name of the group?
19) I don't remember. 19 A IJ don't.
20 Q Do you recall investing money in Garage Media | 20 Q Was it Johnson Fretty? Does that ring a
21] for the Port Authority project? 21) bell?
22 A. Yes, I invested money. 22 A It does ring a bell.
23 Q Do you recall how much? 23 Q Was that the group?
24 A. Not specifically, but somewhere around 24 A Yes, that was the group.
25] 700,000 over the course of time. 25 Q Do you recall having discussions with
Page 19 Page 21
1 Q Did you participate in any meetings with John 1| Johnson Fretty about the opportunity at that time?
2| and/or Gary and A2ZaMEDIA during the time that the | 2 A I don't remember. No.
3| Port Authority project was being discussed and before | 3 Q Do you recall ever having been presented with
4| it actually happened? 4| a business proposal that had been prepared by or for
5 A. Probably, but I don't remember specifically. 5| Garage Media about the Port Authority opportunity?
6 Q Do you know who the contact was in your group | A. Can you repeat the question one more time?
7| or contacts in your group with AZaMEDIJA? 7 Q Do you recall having been presented a
8 A Primarily Gary. 8| business proposal, whether it was from Gary, your
9 Q And do you know who brought A2ZaMEDIA to 9] brother, both of them, someone from Johnson Fretty, or
10| Garage Media to work with it in connection with the 10| somebody else a business proposal prepared for
11) Port Authority opportunity? 11] Garage Media, which laid out the opportunity with the
12 A_ I don't remember. 12] Port Authority?
13 Q Do you know whether it was a representative 13 A I vaguely remember it, but not specifically.
14| of Macquarie? 14 Q Would you have participated in the
15 A. I don't remember that either. 15| preparation of such a document?
16 Q_ Do you recall how, if at all, you were 16 A | would not have participated in the
17| introduced to A2ZaMEDIA in connection with the 17| preparation. I might have reviewed the document. But
18| opportunity? 18| I don't remember.
19 A I don't remember. 19 Q Do you recall ever meeting with any
20 Q Do you remember if you were introduced to the | 20 representatives of Macquarie regarding financing for
21| AZaMEDIA folks in connection with the opportunity? | 21] the Port Authority garage?
22 MR. HENZY: Object to the form. You can 22 A | met with Gary and John and Patty Magrin a
23 answer. 23] few times. And I may have met another time in
24 A I don't remember how -- how we -- how we met 24] New York. But very limited.
25] them. 25 Q Would all of those meetings have occurred in

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 60 of 169

 

 

 

 

 

 

5/15/2019 David Karl Schmid Page: 10 (22 - 25)
Page 22 Page 24
1] New York? 1 A No.
2 A No. Patty Magrin meetings could have been in 2 Q And did you guys have counsel -- you guys
3| Connecticut. 3| meaning you, Gary, John, Garage Media New York -- have
4 Q Did you ever travel to Michigan to meet with 4| counsel who participated in the closing of that
5| other representatives of Macquarie? 5| transaction?
6 A. I traveled once to Bloomington Hills. I 6 A Yes.
7| don't remember if it was before or after the board 7 Q And do you know whether that counsel also
8] went up. 8| represented you individually in connection with the
9 Q_ Do you recall why? 9| transaction?
10 A No. 10 A No, I don't know. Or I don't remember.
11 Q Do you recall who you met with? 11 Q Do you recall having a lawyer represent you
12 A. I believe -- not specifically. 1 believe 12| individually in connection with that transaction?
13| John Zimmeth was there. There was a gentleman from -- 13 A I donot remember that. No.
14] a younger gentleman from Australia there. And I 14 Q Okay. Directing your attention to Exhibit 2
15| believe Patty Magrin was there. But, again, | don't 15| fora moment. Take a look at that and tell me when
16| specifically remember. 16] you're finished,
17 Q And you don't recall what the purpose for 17 A Okay.
18] that meeting was? 18 (The Witness reviews Exhibit No. 2.)
19 A I don't. 19| BY MR. O'KEEFE:
20 Q Were Gary and John participants in that 20 Q Can you -- do you recognize that document?
21) meeting, as well? 21 A_Isee] signed it, but I don't remember it.
22 A. I believe Gary was a participant. I don't 22 Q Would you agree that it appears to be a true
23) believe John was. But I don't remember specifically. 23| and correct copy of the guarantee dated
24 Q Inconnection with the entity known as 24] October 26, 2010?
25| Garage Media New York and the Port Authority sign 25 A. It for sure is my signature on the -- on the
Page 23 Page 25
1| project, did you have any day-to-day role in 1| copy of the exhibit.
2| Garage Media in connection with that project? 2 Q So your signature appears on the third of
3 A No. 3| three pages of that exhibit; is that correct?
4 Q Ever? 4 A Yes.
5 A No. 5 Q Directing your attention to paragraph 2 of
6 Q How would you know the status of that project | 6| that on the first page toward the second sentence --
7| from day-to-day? 7| I'm sorry. I need my glasses here. The middle of the
8 A Only if I'm copied on e-mails. 8| first sentence says, "Guarantor unconditionally
9 Q And who would be the person that would 9| guarantees to Macquarie the full and prompt payment
10] provide that information? 10] observance and performance when due of all obligations
11 A Whoever sent the e-mail. 11] of obligor arising under the agreements (collectively
12 Q In terms of the day-to-day operation, was 12] the 'guaranteed's obligations')."
13] there a person that was in charge for Garage Media? | 13 Does that language appear in the middle of
14 A Right. As 1 previously said, Gary Neff was 14| that section?
15] our day-to-day person. 15 A Yes.
16 Q And aside from Mr. Neff, do you recall anyone |16 Q And then it goes on to say, "This guarantee
17| else keeping you apprised of what was going on with | 17 is absolutely continuing, unlimited, and independent
18] Garage Media from day-to-day? 18] and shall not be affected, diminished, or released for
159) A. From time to time John may have sent me an 19| any reason whatsoever, including the following," and
20| e-mail if Gary didn’t cc me on something. But 20] then it goes on to have a list after that. Do you
21| typically if 1 got anything on Garage Media, it was 21| agree that language appears in the guarantee?
22) from Gary. 22} <A Yes.
23 Q Allright. Turning back to Exhibit 1 fora 23 Q Asyou sit here today, you don't recall
24] minute. Do you recall having been involved in either | 24 having signed this guarantee back in 2010?
25| the review or negotiation of that document? 25 A No. But that is my signature.

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 61 of 169

 

 

 

 

 

 

5/15/2019 David Karl Schmid Page: 11 (26 - 29)
Page 26 Page 28

1 Q Okay. Were you involved in any amendments to 1| founded in 2009?
2| the lease in terms of acting as a representative of 2 A Yes. It says it right here.
3| Garage Media? 3 Q ButI'm asking if that's something that you
4 A I don't remember being involved, no. 4| recall --
5 Q Were you aware that there were some 5 A I don't remember the specific date it was
6| amendments to the lease? 6| founded.
7 A Yes, 7 Q Okay. And it talks about an alliance with
8 Q Do you recall, near in time to the 8| Propark America and A2ZaMEDIA. Do you recall that
9| amendments, that you had knowledge of the reason for 9| being the case?

10] the amendment? 10 MR. HENZY: Object to the form.

12 A I don't specifically recall each amendment 11 A Isee it written here, but I don't understand

12] and the reason for each amendment. 12] the question.

13 Q So would it be fair to say that the person 13| BY MR. O'KEEFE:

14| who would have dealt with Macquarie in connection with | 14 Q Do you have a recollection that Garage Media

15] those amendments would have been Mr. Neff? 15] had an alliance with Propark America and/or an

16 A Yes. 16| alliance with AZaMEDIA?

17 Q The principal contact; is that fair? 17 A. So two of the -- John and J are a part of

18 A Yes. 18] Propark. So there were people from Propark involved,

19 Q I direct your attention to Exhibit 4. If you 19] but Propark itself wasn't involved, to my

20| could take a look at that and tell me when you're 20| recollection.

21] finished. 21 Q Okay.

22 (The Witness reviews Exhibit No. 4.) 22 A. And A2aMEDIA, again, I wasn't involved in

23 A. Okay. 23| those specific discussions with them.

24| BY MR. O'KEEFE: 24 Q Okay. Next page, which is titled

25 Q Do you recall that document? 25| Garage Media partners, again identifies

Page 27 Page 29

1 A Not specifically, no. 1| Propark America and GKD USA. Do you recall GKD USA
2 Q Do you know whether or not such -- strike 2| being a partner with Garage Media?
3) that. 3 A I mean, they weren't -- they weren't partners
4 Do you know if a document like this was 4| ina sense of a financial partner. They're more like,
5| prepared by Garage Media or for Garage Media to 5| you know, we say we partner with our attorney. We're
6| present to Macquarie? 6| partnering with them. We're not partners.
7 A. I don't. I don't know. 7 Q So it's a business affiliation or relation?
8 Q Do you recall having participated in the 8 A Right. Not an investment relation or a
9| preparation or review of a document to be presented to | 9 membership relation.

10| Macquarie? 10 Q Allright. Turning two pages ahead on the

11 A I don't remember. 11] bottom right. It's 1153. Garage Media partners.

12 Q I believe you already testified that you did 12| There's a presentation for AZaMEDIA; do you see that?

13] not. But do you recall having gone to Michigan to 13 A Yes.

14| make a presentation to Macquarie in connection with | 14 Q Do you recall how it was that Garage Media

15] efforts to obtain financing? 15] chose GKD as the provider for the signage?

16 A I definitely made a trip to Michigan. | 16] A No.

17| don't remember what the trip was for or when it was. 17 Q Do you see on this page, the second bullet

18 Q And you testified before that you weren't 18| from the bottom, A2a has security exclusive license to

19] certain that it was before or after the sign went up; 19| distribute the media mesh project from GKD? Do you

20] is that correct? 20] recall that A2a immediate had the exclusive license

21 A. That's correct. 21] for the media mesh sign from GKD?

22 Q Okay. Looking at the second page of this 22 A Not specifically, but vaguely.

23] document, it talks about Garage Media having been 23 Q Do you recall whether or not the

24) founded in 2009 and that you were one of the folks 24| Port Authority required the signage to have certain

25| identified in management. Do you recall that it was 25] specifications and that the only one that satisfied

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 62 of 169

 

 

5/15/2019 David Karl Schmid Page: 12 (30 - 33)
Page 30 Page 32

1| that was GKD media mesh sign? 1] basis?

2 A. That was my understanding. 2 A. Gary Neff.

3 Q Do you recall that A2ZaMEDIA worked with the | 3 Q And that's not something that you

4| folks in Miami on the signage that was utilized down 4| participated in on a daily basis; is that correct?

5| there? 5 A That is correct.

6 A I'msorry. You mentioned -- 6 Q Would the same be true with dealings between

7 Q_ Did you know that? 7) Garage Media and GKD?

8 A You mentioned that earlier, I believe. 8 A. The question is what specifically?

9 Q_ I'm asking whether or not you have a 9 Q Would Gary Neff be the principle contact from
10] recollection that, that was the case. 10] day-to-day with GKD and you would not have dealings
11 A I vaguely remember that was the case, yes. 11] with GKD?

12 Q And I didn't ask you this. Do you know how 12 A Yes.
13| GKD came to be selected as the provider for the 13 Q I direct your attention to Exhibit 6. Tell
14] signage? 14] me when you've had a chance to look at that.
15 A Not -- not specifically. I wasn't involved 15 (The Witness reviews Exhibit No. 6.)
16| in that whole part of the decision. 16; A Okay.
17 Q Okay. Directing your attention to Exhibit 5. 17| BY MR. O'KEEFE:
18| If you'd take a look at that and tell me when you're 18 Q Do you recognize that document?
19| finished. 19 A No.
20 A Okay. | have it open. 20 Q For the record, would you agree that it's
21 Q Pardon me? 21| titled Display Agreement Between CBS Outdoor Group,
22 A. [have it -- I have it open, and I see what's 22| Inc., Garage Media New York, and the Port Authority of
23] there. 23| New York and New Jersey?
24 Q Do you recognize that document? 24 A Yes.
25 A_ It looks like a media piece. 25 Q Who on behalf of Garage Media, if anyone,
Page 31 Page 33

1 Q_ Do you know who prepared that document? 1] would have been the principle contact with CBS Outdoor

2 A I don't know specifically, no. 2] and the Port Authority in connection with this type of

3 Q_ Do you recall what it was prepared for? 3| document?

4 A No, not specifically. 4 A I would assume it was Gary Neff. It looks

5 Q Do you see on the front page partnered with 5] like Gary was the signator on this document.

6| A2ZaMEDIA, GKD, Metal Fabrics? Do you recall them 6 Q Fair to say that you played little or no role

7| being partners -- perhaps not legally, but in the 7| in connection with either the negotiation or execution

8| business transaction -- with Garage Media? 8| of this document?

9 A Again, it was an affiliation. It wasn'ta 9 A Yes.
10| partnership and membership interest situation. 10 Q_ Do you recall there being some delays in the
11 Q Do you know what arrangement Garage Media had |11| time it took to get the sign up and running?
12| with A2ZaMEDIA in connection with the transaction? 12 A | don't remember that.

13 MR. HENZY: Objcct to the form of the 13 Q Do you have any recollection today about when
14] question. 14| the sign did begin to operate?

15 You can answer. 15 A No. I don't remember the dates.

16 A My rccollection is that they got commission 16 Q Do you remember Garage Media talking to

17] on sales, but I don't remember what the specific 17| anyone other than Macquarie for financing of the

18] commissions were. 18] project?

19| BY MR. O'KEEFE: 19 A 1--I don't remember that. Johnson Fretty

20 Q Okay. Do you recall that they were at one 20| may have. But 1 don't remember that.

21| time the exclusive sales agent for Garage Media in 21 Q Do you know whether or not Garage Media did
22] connection with the signage? 22| talk to anyone other than Macquarie to consider

23 A Yes. 23] financing for the sign?

24 Q Who would have been the person at 24 A_ J] don't remember.

25| Garage Media to interact with AZaMEDIA on a daily 25 Q Is that something which you believe was

 

 

 

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 63 of 169

 

 

5/15/2019 David Karl Schmid Page: 13 (34 - 37)
Page 34 Page 36
1] entrusted to Johnson Fretty? 1) BY MR. O'KEEFE:
2 A In part, not necessarily in full. But | 2 Q Okay. Turning several pages, on the bottom
3] don't -- I don't remember. 3| right it says 746.
4 Q Okay. Do you know what Johnson Fretty was 4 A Okay.
5| retained to do in connection with the sign project? 5 Q In the middle of that page it talks about --
6 A I don't remember specifically, no. 6| or there's a heading Financing Partners, and beneath
7 Q And would the principle person from 7| that, Garage Media, 10 million raised,
8| Garage Media dealing with Johnson Fretty have been | 8 20 to 30 million more committed." Do you see that
9| Mr. Neff? 9| there?
10 A Yes. 10 A Yes.
11 Q I'm going to direct your attention for a 11 Q Do you recall that being the case?
12| moment to Exhibit 10. I'll ask if you take a look at 12 MR. HENZY: Object to the form. You can
13) that and tell me when you're finished. 13] answer.
14 (The Witness reviews Exhibit No. 10.) 14 A I don't remember.
15| BY MR. O'KEEFE: 15| BY MR. O'KEEFE:
16 Q Okay. Do you recognize that letter? 16 Q Do you recall Garage Media investing
17 A No. 17| $10 million in a project or projects with AZaMEDIA?
18 Q Would it have been Mr. Neff's practice, when [18 A. The only project we ever did was the project
19| corresponding with parties related to the sign 19| at the port, and whatever that amount was would have
20) project, to have copied you on such correspondence? | 20] been the amount. So J don't -- I mean, no, I don't
21 A Sometimes yes, sometimes no. 21] remember that specifically. But we only did one
22 Q Do you recall, near in time to the sign going 22] project.
23| live, Mr. Neff, on behalf of Garage Media, soliciting | 23 Q Okay. And so the part 20 to 30 million more
24| the Port Authority for an extension of the permit? 24| committed may have been a concept, but it wasn't a
25 A I don't -- 1 don't remember that. 25| fact?
Page 35 Page 37
1 Q Okay. I direct your attention to Exhibit 11. 1 A. I didn't say that. I don't know what Gary
2| Tell me when you've had an opportunity to go look at 2| had necessarily, conversations or who was committing
3| that. 3| that. I don't know what that's referring to.
4 (The Witness reviews Exhibit No. 11.) 4 Q Okay. And the next heading,
5 A Okay. S| Strategic Partners, the second bullet,
6| BY MR. O'KEEFE: 6| "Garage Media-Garage Network." Do you know what was
7 Q Do you recognize that document? 7| meant by Garage Network?
8 A No. 8 A No.
9 Q Do you recall ever having seen the document? 9 Q Was there or is there an entity by that name?
10 A | don't recall specifically seeing this 10 A_ Not that I know of.
11) document. 11 Q Okay. To the best of your knowledge, aside
12 Q And you would agree that it appears to be 12| from the Miami Heat application of the same
13) titled AZaMEDIA Next Generation Urban Digital Media | 13] technology, were you aware of any other prior use of
14] Investor Presentation? 14| the technology before the Port Authority project?
15 A. That's the front page, yes. 15 A_ I believe there was one in Europe, but I
16 Q Okay. Do you see on the second page it says 16| don't -- I don't specifically remember where. I
17| Exclusive Rights Agreement? 17] think -- that's all I remember. But I don't -- there
18 A Yes. I see a sub bullet point. Yes. 18] could have been. | don't know.
19 Q And I think I asked you before, and you said 19 Q Okay. Would it be fair to say that in
20| you don't recall whether or not they had an exclusive 20| selecting that technology for application on the
21| right to distribute the media mesh sign for GKD? 21] Port Authority that you relied upon AZaMEDIA in its --
22 MR. HENZY: Object to the form of the 22| in that choice?
23] question. 23 A_ | don't know if that's true or not.
24 You can answer. 24 Q Would that have been somebody else's
25 A Yeah. I don't -- | don't remember. 25| decision, not yours?

 

 

 

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/15/2019

Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 64 of 169

David Karl Schmid

Page: 14 (38 - 41)

 

 

 

 

 

Page 38 Page 40
ij A. It wasn't my decision. But] don't -- I 1 Q And fair to say that all of your knowledge on
2] don't know who made that decision specifically. It 2| that subject comes either from Gary Neff or
3| was -- it was the technology that was chosen. I don't 3] from John Schmid and not directly from communications
4| know. 4| that you may have had, if any, with Macquaric?
5 Q Do you have a recollection of how AZaMEDIA 5 A Yes.
6| performed in connection with its efforts to procure 6 Q Do you recall separate and apart from them --
7| customers for the board? 7| either or both of them sharing those thoughts, do you
8 MR. HENZY: Objection to the form. 8| recall cither or both of them independently sharing
9 You can answer. 9| their own view that A2ZaMEDIA was not performing up to
10 A. They general -- can generally answer the 10] expectations?
11] question. I know they didn't perform as we all had 11 A Repcat the question, please.
12| hoped or expected. 12 Q Aside from either Gary or John sharing the
13] BY MR. O'KEEFE: 13| thoughts that you describe from somebody at Macquarie,
14 Q Okay. Directing your attention for a moment 14| do you remember either Gary or John sharing their own
15| to exhibit 13. If you'll take a look at that and tell 15| thoughts, independent of Macquarie, that they were
16] me when you're finished. 16| disappointed with the performance and/or that A2a was
17 (The Witness reviews Exhibit No. 13.) 17| underperforming?
18 A Okay. 18 MR. HENZY: Object to the form.
19| BY MR. O'KEEFE: 19 THE WITNESS (SCHMID): Answer?
20 Q Do you recognize this document? 20 MR. HENZY: Yes.
21 A Not specifically, no. 21 A Soycah. We were all putting moncy in, so we
22 Q Do you recall, on behalf of Garage Media, 22| all were -- and I don't remember the specific time
23| that Mr. Neff corresponded with A2ZaMEDIA, roughly six | 23| frames of that. So the board wasn't performing for
24| months after the sign went live, expressing 24| sure. And we were gctting a lot of pressure to
25| dissatisfaction with their sales efforts? 25| change. And if we didn't change, there was the threat
Page 39 Page 41
1 A I don't remember the specific time frame. | 1| of default. So yes, we had those conversations among
2| do know that he expressed dissatisfaction. 2| ourselves. But 1 don't remember them specifically.
3 Q And is that something which he shared with 3] Just gencrally that was the sense.
4| you? And that is to say within, approximately, six 4| BY MR. O'KEEFE:
5| months the sign going live that he was disappointed 5 Q Okay. When you said that there will be a
6| with the performance of AZaMEDIA? 6| default, how would there be a default?
7 A. 1 don't remember that conversation within six il MR. HENZY: Object to the form.
8] months. J don't remember the time frame. 8 A. If payments weren't able to be made. So we
9 Q Do you remember hearing from him from time to | 9 madc payments, in part, utilizing our own moncys.
10| time that he was disappointed with the performance of |10| BY MR. O'KEEFE:
11) AZaMEDIA? 11 Q So when you used the expression the threat of
12 A Vagucly, but not specifically. 12| default, you meant the inability of Garage Media to
13 Q Do you recall having any discussion with him 13| kindly pay under the lease; is that right?
14| where he expressed his intention to terminate the 14 A Correct. My understanding was that
15] exclusive agency for AZaMEDIA? 15] John Zimmeth was very involved and was getting reports
16 A Wewere getting -- I do know -- not 16| on the board and knew the board wasn't performing.
17] specifically. I do know we were getting a lot of 17| And, you know, there was pressure to make sure we made
18] pressure from Macquarie to change out the sales agent. 18] payments. And we did. And we contributed -- John,
19 Q Tell me more about what you recall of that. 19| Gary, and mysclf contributed moneys to make sure that
20 A SoI wasn't directly involved in any of those 20| we didn't cnd up in that position.
21] discussions or meetings. But both Gary and John were, 21 Q Atsome point do you recall that Garage Media
22] and I would hear from time to time from them about 22| stopped paying?
23| mectings they had or e-mails they had with respect to 23 A Atsome point. I don't remember the date.
24] Macquarie, specifically John Zimmeth focusing on 24 Q Okay. But before that happened, you recall
25| changing out the sales, the sales team, 25] there being performance issues with the board you just

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 65 of 169

 

 

5/15/2019 David Karl Schmid Page: 15 (42 - 45)
Page 42 Page 44
1) described; right? 1] BY MR. O'KEEFE:
2 A Yes. And they got worse after -- after the 2 Q Do you recall, within the first six months
3| change of sales agents from A2a. 3| after the sign went live, Mr. Neff, on behalf of
4 Q Okay. Let's back up a minute, though. 4| Garage Media, advising AZaMEDIA of his disappointment
5 Do you have a recollection that A2a did not 5 | with their performance and that he was considering
6| perform up to either expectations or what was 6| terminating the exclusive agency relationship?
7| necessary for Garage Media to meet its financial 7 MR. HENZY: Objection to the form and
8| obligations? 8| also asked and answered.
9 A Yes. Generally. 9 You can answer.
10 Q Do you recall, independent of any complaints 10 A No, I don't recall.
11] that Macquarie may have had and that you've 11| BY MR. O'KEEFE:
12| articulated, that Gary Neff also expressed 12 Q Do you recall -- did you have any discussion
13| dissatisfaction with AZaMEDIA's performance? 13| with Mr. Neff about actually terminating the exclusive
14 MR. HENZY: Objection to the form and 14| agency of A2a?
15 also asked and answered. 15 A | don't specifically remember that.
16 You can answer again. 16 Q Do you recall whether or not Mr. Neff ever
17 A. Again, we had general conversations. We were 17| acted on behalf of Garage Media to terminate the
18] contributing money. And so to that extent, yes. I 18] exclusive agency of AZaMEDIA?
19] mean, during that time Gary also invested money into 19 A. I don't specifically remember that. I know
20| A2a so that we could have, you know, more leverage 20] it was donc because of pressure from Macquaric. That
21) with them to try to get more pressure, to get more 21) was my recollection.
22] sales. So we -- you know, Gary specifically invested 22 Q Again, that recollection stems from what you
23] into them. 23| were told either by Mr. Neff or your brother?
24 So it wasn't a desire necessarily to change. 24, <A Yes.
25| But we didn't think we had a choice. It wasn't 25 Q Okay. Do you recall Garage Media having
Page 43 Page 45
1] performing, and we were getting a lot of pressure. 1] terminated the nonexclusive -- I'm sorry, the
2| BY MR. O'KEEFE: 2| exclusive agency and hiring Liquid Outdoor?
3 Q Do you remember Gary independently writing to | 3 A No, I don't remember that.
4| A2ZaMEDIA a number of times, first advising that they 4 Q Do you have any knowledge whether at any time
5| were underperforming and that he was considering 5| during its relationship with Garage Media AZaMEDIA met
6| terminating the nonexclusive agency; do you remember | 6|a sales goal?
7| that? 7 A_ I don't remember,
8 A Not -- not specifically. I mean, other 8|  Q Doyou recall a time when Garage Media hired
9| than -- I'm looking at some -- I don't know if you're 9| Field Activate to do a study regarding AZaMEDIA's
10] referring to Exhibit 13. But I don't remember 10] performance and Garage Media's experience both with
11] specifically. 11] marketing and with the signage?
12 Q Well, 1 directed your attention to it just to 12 A Vaguely. Vaguely remember that now that
13| ask generally if you have a recollection near in time 13] you're mentioning it.
14] to when the sign went live that A2aMEDIA was 14 Q Do you recall the circumstances under which
15| underperforming and Mr. Neff, on behalf of 15| that study was commissioned by Garage Media?
16| Garage Media, so advised them. 16 A No.
17 MR. HENZY: I'm sorry. Is that a 17 MR. HENZY: Objection to form.
18 question? 18 THE WITNESS (SCHMID): Sorry.
19 MR. O'KEEFE: Yes. 19 MR. HENZY: That's okay. That's fine.
20 MR. HENZY: Object to the form. 20 THE WITNESS (SCHMID): Sorry.
21) BY MR. O'KEEFE: 21 A No, I don't remember.
22 Q Do you recall -- 22| BY MR. O'KEEFE:
23 MR. O'KEEFE: I'll reformulate the 23 Q_ Is that something -- a decision in which you
24] question. 24| participated; do you recall?
25 MR. HENZY: Okay. 25 A I don't recall.

 

 

 

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 66 of 169

 

 

5/15/2019 David Karl Schmid Page: 16 (46 - 49)
Page 46 Page 48
1 Q Do you remember such a study being 1] before, which was we were putting moncy in to make
2| undertaken? 2| payments, We were getting pressure from John Zimmcth
3 A. AsI mentioned before, vaguely, now that you 3] to make a change. And so we madc a change because
4| mentioned it, but 1 don't remember the specifics of 4| there was the threat of default if -- if we didn't
5| it, 5| make a change. And we were worried about that.
6 Q And I take it that you, without refreshing 6| BY MR. O'KEEFE:
7| your recollection in some way, if at all, don't have 7 Q So did you have an understanding yourself or
8| any recollection of the outcome of that study, any 8| through what you were advised by Gary Neff or your
9| recommendations that were made as a result of that 9| brother that, separate and apart from a payment
10] study? 10| default, Macquarie had the ability to declare a
eal A. No, I don't. 11] default having to do with AZaMEDIA?
12 Q Do you recall that it was undertaken by 12 A No.
13| Field Activate? 13 MR. HENZY: Objection.
14 A No. 14 THE WITNESS (SCHMID): Sorry.
15 Q And do you know whether or not the notion of 15| BY MR. O'KEEFE:
16| having that study undertaken was done by Gary Neff of | 16 Q Soif you elected not to replace AZaMEDIA and
17] his own volition? 17| you paid your bills, you would agree that there would
18 A No. 18] be no default?
19 Q Do you recall Mr. Neff ever telling you that 19 MR. HENZY: Objection to the form of the
20| Field Activate recommended that the relationship with 20] question.
21) A2a be terminated? 21 A Yeah. If bills were paid, there would be no
22 A No. 22| default.
23 Q Do you recall being advised that 23| BY MR. O'KEEFE:
24| Field Activate recommended that Garage Media send out | 24 Q And so I'm trying to understand the
25] an RFP for sales agents? 25| connection between A2ZaMEDIA and a default.
Page 47 Page 49
1 A No. 1 MR. HENZY: Objection to the form of the
2 Q Do you remember Garage Media putting 2| question.
3| together, itself or with the assistance of 3| BY MR. O'KEEFE:
4| Field Activate, an RFP looking for a new sales agent? 4 Q You testified that because of pressure from
5 A_ I don't remember that. 5 | Macquarie to replace A2aMEDIA you were fearful of a
6 Q Do you recall at some point that AZaMEDIA's 6| default and so you took action based upon that
7| agency was terminated? 7| concern; is that a fair statement?
8 A Yes, but J don't remember when, 8 MR. HENZY: Objection to the form of the
9 Q Do you remember the circumstances under which 9 question.
10| it was terminated? 10 A. The board wasn't performing. Macquarie was
11 A My understanding was that we were receiving a 11] in the loop that the board wasn't performing,
12| lot of pressure from Macquarie to make a change, and 12] specifically John Zimmeth. There was pressure to
13| we were putting moncy into the board to make payments 13| change the sales agent to get to performance. We made
14| and there was the threat of potential nonpayment 14] up the difference by putting in money, our own
15| default. So that was my understanding of why we made 15] personal money. And because of that pressure, we made
16| a change. 16|achange. That was my understanding.
17 Q You made a change because you were fearful of 17| BY MR. O'KEEFE:
18| a payment default? 18 Q Again, that comes from Gary and/or John, your
19 MR. HENZY: Objection to the form of the 19) brother; right?
20] question. I think the -- 20 A Yes.
21| BY MR. O'KEEFE: 21 Q I'm just trying to understand how there is
22 Q I'm trying to understand the testimony that 22] any potential for default by not replacing AZaMEDIA,
23] you just gave. 23] and I don't -- I don't understand that based upon what
24 A Sure. 24| you told me. That's what I'm trying to understand.
25 ] think it goes back to what I testified 25 MR. HENZY: So --

 

 

 

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 67 of 169

 

 

5/15/2019 David Karl Schmid Page: 17 (50 - 53)
Page 50 Page 52
1] BY MR. O'KEEFE: 1] BY MR. O'KEEFE:
2 Q Can you explain that? 2 Q I'll finish the question.
3 MR. HENZY: Objection to the form of the 3 Do you recall who replaced A2ZaMEDIA as
4| question. 4| Garage Media's sales agent?
5 I think it was asked and answered, 5 MR. HENZY: Object to the form of the
6} John. 6| question.
7 MR. O'KEEFE: Well, it actually hasn't 7 You can answer it if you understand.
8| been answered. 8 A. Ifyou told me the name, I could confirm it,
9 MR. HENZY: Okay. Well -- okay. I 9| but I don't remember it off the top of my head.
10) mean -- 10| BY MR. O'KEEFE:
11 MR. O'KEEFE: I'll ask a different 11 Q Did you participate in the consideration of
12] question. 12) other potential sales agents to be hired by
13 MR. HENZY: I think he's given his 13| Garage Media upon A2ZaMEDIA's termination?
14] answer. But go ahead. 14 A Not directly, no.
15| BY MR. O'KEEFE: 15 Q What degree of participation or how did you
16 Q Is it your belief that a refusal to replace 16| participate?
17| A2ZaMEDIA would have caused or could have caused a | 17 A. I probably -- I don't remember specifically.
18| default under the lease? 18] J probably received e-mails.
19 MR. HENZY: Objection to the form of the 19 Q Do you recall actually participating in the
20] question. 20) selection?
21 A My understanding was that if we didn't change 21 A | don't recall actually participating in the
22| the sales people that Macquarie was going to start to 22| selection.
23) take action. 23 Q Do you recall someone having made a
24| BY MR. O'KEEFE: 24] recommendation to you with which you agreed?
25] Q And was it your understanding that, that 25 A I don't specifically remember the -- any
Page 51 Page 53
1| action would be taken as a direct consequence of not 1] recommendation.
2| replacing A2ZaMEDIA? 2 Q Does Clear Channel Outdoor ring a bell?
3 A. That is my understanding. 3 A Yes.
4 Q Okay. Do you recall A2ZaMEDIA having been 4 Q Do you recall that Clear Channel Outdoor
5| terminated? 5| entered into a management agreement at or about the
6 A Yes. I don't know when. 6| time that A2ZaMEDIA was terminated by Garage Media?
7 Q Okay. Is it your testimony that, that was 7 A. Yes, now that you mention the name.
8| not a decision that was made by Garage Media for its 8 Q And do you recall whether Garage Media had
9| own benefit? 9| any other relationship with Clear Channel Outdoor
10 MR. HENZY: Object to the form. Of the 10| other than as a sales agent for the board?
11} question. 11 MR. HENZY: Objection to the form of the
12 A. Can you repeat the question? 12] question.
13) BY MR. O'KEEFE: 13 A_ I don't remember that.
14 Q Is it your understanding that the decision to 14] BY MR. O'KEEFE:
15] terminate AZaMEDIA's sales agency with Garage Media | 15 Q Do you remember if Clear Channel Outdoor
16| was not a decision made by Garage Media for its own 16| lent -- ever lent money to Garage Media?
17| benefit? 17 A Idon't. I don't remember that. No.
18 MR. HENZY: Objection to the form of the 18 Q Do you recall whether or not Garage Media
19} question. 19| ever entered into discussions with Clear Channel for
20 A Yes. Yes, that's my understanding. 20] Clear Channel to buy Garage Media?
21) BY MR. O'KEEFE: 21 A. I vaguely remember that we were talking to at
22 Q Do you recall who replaced Garage Media -- 22 least -- at least one group to buy Garage Media, but I
23| I'm sorry. Who replaced A2ZaMEDIA? 23| don't remember who it was. I wasn't actively involved
24 MR. HENZY: Object to the form of the 24| in any of those conversations.
25] question. 25 Q Okay.

 

 

 

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 68 of 169

 

 

5/15/2019 David Karl Schmid Page: 18 (54 - 57)
Page 54 Page 56
1 (An off the record discussion was held.) 1 A Yes. | went to -- when I was in New York on
2 2| other business, | did stop to see the sign, and] saw
3 (A recess was taken from 3| some -- what would be referred to as light bars that
4 11:11 a.m, to 11:18 a.m.) 4| were out.
5 5 Q Do you know what efforts, if any, were
6 DIRECT EXAMINATION (cont.) 6| undertaken by Garage Media to correct those problems?
7) BY MR. O'KEEFE: 7 A_ Not directly.
8 Q Mr. Schmid, are you aware of any writing by 8 Q Do you recall whether or not Garage Media
9| anyone at Macquarie directing or instructing 9| ever considered suing GKD for problems with the
10] Garage Media to terminate A2ZaMEDIA's sales agency =| 10 technological performance of the sign?
11| agreement? 11 MR. HENZY: Objection to the form of the
12 A No. 12] question.
13 Q Are you aware of any e-mail from Macquariein | 13 A. It's my understanding that Garage Media
14| which a representative of Macquarie instructed or 14] wanted to sue GKD.
15| directed Garage Media to terminate AZaMEDIA's sales |15| BY MR. O'KEEFE:
16| agency agreement? 16 Q Where does that understanding come from?
17 A No. 17 A From both John and Gary.
18 Q Are you aware of any writing by a 18 Q So if I were to tell you that Gary testified
19] representative of Macquarie, whether a letter or an 19] that Garage Media never considered suing GKD, that
20| e-mail, in which it advised Garage Media that it would | 20] would be a surprise to you?
21| take or not take certain action if Garage Media did 21 MR. HENZY: Objection to the form of the
22| not terminate AZaMEDIA's sales agency agreement? 22] question. I think it mischaracterizes his
23 A No. 23| testimony. But objection to the form.
24 Q You talked before about problems with the 24| BY MR. O'KEEFE:
25] board. When you said that, were you referring to 25 Q You can answer.
Page 55 Page 57
1| performance problems with the actual board itself? 1 A I work with John. He's my brother. 1 know
2 A Iwas not. I was talking about -- about 2| he absolutely wanted to sue GKD.
3| sales goals. 3 Q My question is would it surprise you to learn
4 Q Do you know whether or not the board had 4| that Gary Neff testified that he did not consider
5| technological problems? 5| suing GKD?
6 A I'm -- I'm told that it had technological 6 MR. HENZY: Object to the form of the
7) problems. 7| question.
8 Q Are the technological problems that it had 8 A_ Yes, it would surprise me.
9| something with which you have familiarity, other than | 9) BY MR. O'KEEFE:
10] as you may have been told by others? 10 Q Do you know why Garage Media didn't sue GKD?
11 A No. 11 A Not directly, but my understanding is because
12 Q Independent knowledge. 12] John Zimmeth didn't want us to.
13 A No. 13 Q Where did that understanding come from?
14 Q So any information that you would provide 14 A John and Gary.
15] would be something that you were told by somebody 15 Q Soinconnection with any potential action
16| else, is that correct, on the topic of the 16| against GKD, your knowledge would come from either
17] technological performance of the sign? 17| Gary or John and not independently; is that correct?
18 A Repeat the question. 18 A Yes.
19 Q Any problems that you know about regarding 19 Q Okay. Are you aware that GKD made a proposal
20] the technological performance of the sign would be 20| to Garage Media to fix and/or replace elements of the
21] based upon information provided to you by others; is | 21| sign?
22| that correct? 22 MR. HENZY: Object to the form of the
23 A Yes. 23] question.
24 Q Did you ever witness any technological 24 A No.
25] problems with the sign? 25

 

 

 

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 69 of 169

 

 

5/15/2019 David Karl Schmid Page: 19 (58 - 61)
Page 58 Page 60
1] BY MR. O'KEEFE: 1| meetings with Beatman (phonetic) concerning its
2 Q Would you have been involved in discussions 2| interest in buying the business?
3| for replacement of the sign if that was considered by 3 A No, I don't remember meeting with Beatman.
4| Garage Media? 4 Q [think you mentioned that you had a faint
5 A Notdirectly. I may have received e-mails on 5| recollection that Clear Channel may have had an
6| it. 6| interest in buying the business. Did you participate
7 Q Do you recall ever having participated in 7| in any discussions or meetings with Clear Channel
8| such discussions? 8| regarding its interest in offering to buy the
9 A. No, I don't recall. 9| business?
10 Q Did you participate in discussions with Gary 10 A No, Ihave no memory of meeting with
11] or John regarding the prospect of extending the 11] Clear Channel.
12) Port Authority permit? 12 Q Do you have any recollection of any meeting
13 A. Yes. But I don't remember the details. 13| or discussion with any outside party that had
14 Q Do you recall for what period of time and why 14| expressed an interest in buying the business?
15] there was discussion about extending the Garage Media |15 A No, 1 don't. I don't recall having any
16| permit with the Port Authority? 16| meetings with anyone.
17 A No, I don't remember? 17 Q Do you recall Clear Channel's performance
18 Q Would that have been left up principally to 18] under its management agreement with Garage Media in
19| Gary Neff? 19| terms of meeting or not meeting sales goals?
20 A Yes. With input from John more than likely. 20 A So not specifically. I know they didn't
21 Q And the John you're referring to now is 21| perform as well as A2a.
22| John Schmid? 22 Q And do you recall there being any discussions
23 A. Sorry. Yes. John Schmid. 23| to terminate the sales agency agreement with or
24 Q_ Did you ever deal directly with any 24] management agreement with Clear Channel?
25| representative of the Port Authority in connection 25 A I don't remember specifically.
Page 59 Page 61
1| with either the existing permit or an extension of the 1 Q Do you know why Clear Channel was not
2| permit? 2| replaced by Garage Media?
3 A No. 3 A. Ihave no specific knowledge of that at all,
4 Q Do you recall Garage Media having an interest 4} no.
5| in selling itself, Garage Media? 5 MR. O'KEEFE: Give me a minute here and
6 MR. HENZY: Object to the form of the 6| I'll-- 1] think I may be done. Just give me
7] question. 7| another minute. Is that all right?
8 A I don't -- 8 MR. HENZY: Absolutely.
9| BY MR. O'KEEFE: 9 MR. O'KEEFE: All right.
10 Q The business. 10 (Off the record.)
11 A. I don't understand the question. il MR. O'KEEFE: I have no further
12 Q Are you aware of any discussions among 12] questions.
13| yourself and Gary and/or John about selling the 13 MR. HENZY: Okay.
14] business? 14 MR. O'KEEFE: So you're going to read
15 A Yes. I vaguely remember that we were open to 15| and sign?
16| selling the business. 16 MR. HENZY: Yes.
17 Q Do you know whether or not Johnson Fretty was | 17 MR. O'KEEFE: Mr. Schmid, | appreciate
18| retained to look for prospective buyers of the 18] your accommodating the change in the schedule.
19] business? 19 THE WITNESS (SCHMID): My pleasure.
20 A Not specifically, but they may have been. 20| Thank you for your time.
21 Q Did you participate in any meetings or 21 MR. O'KEEFE: Thank you.
22| discussion with Thayer in which they expressed an 22 MR. HENZY: Thanks, John.
23] interest in buying the business? 23 THE COURT REPORTER: Mr. Henzy, would
24 A I don't remember any meeting with Thayer. 24] you like to order a copy of the transcript?
25 Q Did you participate in any discussions or 25 MR. HENZY: Yes.

 

 

 

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 70 of 169

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5/15/2019 David Karl Schmid Page: 20 (62 - 65)
Page 62 Page 64
1) (Deposition concluded at 11:29 a.m.) 1 oATSee Ses
2 ; REPORTER: Tina Davis
3 3
4 4| CASE: HUNTINGTON TECHNOLOGY
; 5 EN ANGE CE pte F/KJA MACQUARIE EQUIPMENT
6 d peta MAC CQUARIE EQUIPMENT
7 7 MS err, ALAN NEFF a/k/a
GARY NEFF, JOHN MARK SCHMID,
8 8 and DAVID KARL SCHMID
° ‘| PAGELINE CORRECTION REASON
10 10
11 11 7
12 12
13 13
14 14
15 15
16 16
17 17
18 18
19 19
20 20 -
21 21
22 22
23 23 -
24 24
25 25
Page 63 Page 65
1 JURAT 1
2 2 NAME:
3 1, DAVID KARL SCHMID, do hereby certify that 3 DATE:
4| the foregoing testimony taken on May 15, 2019, is true 4
5 | and accurate, including any corrections noted on the 5
6| corrections page, to the best of my knowledge and 6
7| belief. 7
8 8
9 9
10 ~ DAVID KARL SCHMID 10
11 11
12 12
13 13
14 14
15 At insaidcountyof 15
16| this day of , 2019, personally 16
17| appeared DAVID KARL SCHMID, and he made oath to the 17
18| truth of the foregoing corrections by him subscribed. 18
19 19
20 20
21] Before me. , Notary Public 21
22| My commission expires: 22
23 23
24 24
25 25

 

 

 

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/15/2019

Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 71 of 169

David Karl Schmid

Page: 21 (66 - 66)

 

wo ow Dn UU FF WY NY HF

10
11
12
13
14
15
16
17
18
19
20
2i
22
23
24
25

 

Page 66

CERTIFICATE OF REPORTER
I, Tina Davis, Notary Public, duly commissioned
and qualified in and for the State of Connecticut, do
hereby certify there came before me, on the 15th day
of May, 2019, the following named person, to wit:

DAVID KARL SCHMID, who was by me duly sworn to testify

to the truth and nothing but the truth; that he was
thereupon carefully examined upon his oath and his
examination reduced to writing under my supervision;
that this deposition is a true record of the testimony
given by the witness.

J further certify that 1 am neither
counsel for, related to, nor employed by any of the
parties to the action in which this deposition is
taken; and further, that I am not a relative or
employee of any attorney or counsel employed by the
parties hereto, nor financially or otherwise
interested in the outcome of the action.

WITNESS my hand and affixed my seal this 28th day

of May, 2019.

Tina Davis, LSR

My commission expires: September 30, 2022

 

 

 

 

 

Cassian Reporting, LLC

(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 72 of 169

9/15/2019
WORD INDEX

<>
$10 36:17

<Q>

00221
06084
06106
06604

1:16
12:1
1:25
2:11

<l|>

1 10:/4,17 23:23
10 2:10 34:12, 14
36:7

10:02 6:J

11 35:/,4

11:11 54:4

11:18 54:4

11:29 62:1

1153 29:11

13. 38:15, 17 43:10
15 1:15 63:4
15222 2:5

Sth 2:11 66:4
1987 12:7

1992 12:7

1994 14:4

1997 14:16

<2>

2 4:4 24:14, 18
25:5

20 36:8, 23
2009 15:7 27:24
28:1

2010 11:3 24:24
25:24

2019 1:15 63:4, 16
66:5, 20

2022 66:25

21 1:24

26 11:3 24:24
28th 66:19

<3>

3 4:5
3:18-cv-01708-VLB
1:5

30 36:8,23 66:25

 

David Karl Schmid

<4>
4 11:25 26:19, 22
412 2:5,6

<5>
5 30:17
535 2:4

<6>
6 4:8 32:13, 15
65 4:6

<7>
700,000 18:25
746 36:3

<8>
800 2:4
860-595-7462 1:25

<9>
918-1100 2:5
918-1199 2:6
97 15:9

<A>

a.m 6:1 54:4, 4
62:1

A2a 29:18, 20
40:16 42:3, 5, 20
44:14 46:2] 60:21
A2aMEDIA 19:2,
7,9, 17,21 20:3, 9
28:8, 16,22 29:12
30:3 31:6, 12, 25
35:13 36:17 37:21
38:5, 23 39:6, 11,
15 40:9 43:4, 14
44:4,18 45:5
48:11, 16,25 49:5,
22 50:17 51:2, 4,
23 52:3 53:6
A2aMEDIA's
42:13 45:9 47:6
51:15 52:13 54:10,
15, 22

ability 8:/3 48:10
able 7:3 41:8
absolutely 25:/7

 

57:2 61:8
acceptable 8:/, /0
accommodate 8:6, 9
accommodating
61:18

accurate 63:5
acquisition 6:22
15:16

acted 44:17

acting 26:2

Action 1:4 6:23
49:6 50:23 S51:
54:21 57:15 66:14,
18

Activate 45:9
46:13, 20,24 47:4
actively 53:23

actual 55:/
address 11:20, 22,
23

advised 43:16
46:23 48:8 54:20
advising 43:4 44:4
affect 8:/2
affiliation 29:7
31:9

affixed 66:19
agency 39:15 43:6
44:6,14,18 45:2
47:7 51:15 54:10,
16,22 60:23

agent 31:2] 39:18
47:4 49:13 52:4
53:10

agents 42:3 46:25
52:12

agree 24:22 25:2]
32:20 35:12 48:17
agreed 3:8 52:24
agreement 10:25
32:21 35:17 53:5
54:11, 16,22 60:18,
23, 24

agreements 25://
ahead 29:/0 50:14
ALAN 1:9 64:7
alliance 28:7, 15, 16
allow 7:12, 17, 19
amendment 26:/0,
11,12

 

Page: 1

amendments 26:/,
6, 9,15

America 28:8, /5
29:1

amount 36:19, 20
answer 7:12, 13, 18,
19 10:6 17:20
19:23 31:15 35:24
36:13 38:9, 10
40:19 42:16 44:9
50:14 52:7 56:25
answered 7:25
20:5 42:15 44:8
50:5, &

apart 40:6 48:9
appear 25:13
APPEARANCES
2:1 4:4

appeared 63:17
appears 24:22
25:2, 21 35:12
application 37:12,
20

appreciate 61:17
apprised 23:]7
appropriate 7:10
approximately 39:4
arising 25:1]
arrangement 31://
array 13:25
articulated 42:/2
aside 23:16 37:11
40:12

asked 7:25 8:7, 14
35:19 42:15 44:8
50:5

asking 20:2 28:3
30:9

assistance 47:3
assume 7:24 33:4
assuming 11://
attendant 13:4
attention 10:/3
24:14 25:5 26:19
30:17 32:13 34:1]
35:1 38:14 43:12
attorney 10:9 29:5
66:16

Australia 22:14
authority 3:9
16:24 17:6, 12

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 73 of 169

5/15/2019

18:16, 21 19:3, 11
20:4,9,15 21:5, 12,
21 22:25 29:24
32:22 33:2 34:24
37:14, 21 58:12, 16,
25

aware 8:/2 10:24
26:5 37:13 54:8,
13,18 57:19 59:12

<B>

back 11:/9 12:24
14:8 23:23 25:24
42:4 47:25
background 12:3
bars 56:3

based 13:18 49:6,
23 55:21

basis 10:9 32:1, 4
Beatman 60:1, 3
behalf 32:25
34:23 38:22 43:15
44:3, 17

belief 50:76 63:7
believe 10:9 13:3
18:18 20:5, 6, 16
22:12, 12, 15, 22, 23
27:12 30:8 33:25
37:15

bell 20:27, 22 53:2
beneath 36:6
benefit 51:9, /7
best 37:/1 63:6
Better 12:/4, 25
bills 48:17, 21
binder 8:20 10:14
Blau 9:23 10:4
Bloomington 22:6
board 22:7 38:7
40:23 41:16, 16, 25
47:13 49:10, 11
53:10 54:25 55:/,
4

bottom 29://, 18
36:2

boy 14:12

Break 4:14 8:3, 8,
10

Bridgeport 2://
brief 14:25

 

David Karl Schmid

briefly 12:2
BRODMAN 2:/
brother 8:23 21:9
44:23 48:9 49:19
57:1

brought 6:23 19:9
bullet 29:77 35:18
37:5

Bureau 12:/4 13:]
business 11:23
12:14 13:1, 19
16:10, 16 17:1, 1
18:8 21:4, 8, 10
29:7 31:8 56:2
59:10, 14, 16, 19, 23
60:2, 6, 9, 14

buy 53:20,22 60:8
buyers 59:18
buying 59:23 60:2,
6, 14

<C>

capacities 14:21, 22
capacity 12:15
14:9

carefully 66:8
case 28:9 30:10,
11] 36:11 64:4
Cassian 1:24
Cathedral 12:6
caused 50:17, /7
CBS 32:2] 33:1
ce 23:20

certain 27:19
29:24 54:2]
Certificate 4:6
66:1

certify 63:3 66:4,
12

CFO 14:25
CFOs 15:/
chance 32:/4
change 39:18
40:25, 25 42:3, 24
47:12, 16,17 48:3,
3,5 49:13, 16
50:21 61:18
changing 39:25
Channel 53:2, 4, 9,
15,19, 20 60:5, 7,

 

11,24 61:1
Channel's 60:/7
charge 23:/3
Chemical 12:/0
Chemicals 13:20,
21,22,23 14:1
chief 15:/, 2
choice 37:22 42:25
chose 29:/5
chosen 38:3
circumstance 15:22
circumstances 7:4
45:14 47:9

Civil 1:4
clarification 7:23
clear 9:9 53:2, 4, 9,
15,19, 20 60:5, 7,
11,17,24 61:1
client 14:/4
closing 24:4
collectively 25://
colloquial 7:15
come 15:12 56:16
57:13, 16

comes 15:/5 40:2
49:18

commenced 6:/
comments 9:/2
commission 31:/6
63:22 66:25
commissioned
45:15 66:2
commissions 31:/8
committed 36:38, 24
committing 37:2
communications
9:6,16 40:3
companies 15://
company 15:14, /7
Complaint 7:5, 6,7
8:19 10:18
complaints 42:10
concept 36:24
concern 49:7
concerning 7:4
11:14 60:1
concluded 62:/
condition 8:/5
confirm 52:6
CONNECTICUT
1:1, 16,25 2:1]

 

Page: 2

6:6,25 11:25 12:7,
9,12 20:17 22:3
66:3

connection 7:3
19:10, 17,21 20:3,
14 22:24 23:2
24:8, 12 26:14
27:14 31:12, 22
33:2,7 34:5 38:6
48:25 57:15 58:25
consequence 51:/
consider 33:22
57:4

consideration 52:/1
considered 56:9, 19
58:3

considering 43:5
44:5

cont 54:6

contact 19:6 20:/7
26:17 32:9 33:1
contacts 19:7
context 7:23
continuing 25:/7
continuity 4:/4
contributed 41:78,
19

contributing 42:/8
conversation 20://
39:7
conversations 9:3,
5 10:10 17:22
37:2 41:1 42:17
53:24

copied 23:8 34:20
copy 10:24 24:23
25:1 61:24
correct 9:/8 16:4
24:23 25:3 27:20,
21 32:4,5 41:14
55:16, 22 56:6
57:17
CORRECTION
64:8

corrections 63:5, 6,
18 64:1
corresponded 38:23
correspondence
34:20
corresponding
34:19

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 74 of 169

5/15/2019

counsel 3:3, 8
6:20 8:5 9:10, 13
24:2, 4,7 66:13, 16
county 63:/5
couple 14:/2
course 18:25
COURT 1:1 6:8,
24 7:16 61:23
customers 38:7

<D>

daily 10:8 31:25
32:4

DATE 1:/5 12:22
28:5 41:23 65:3
dated 11:3 24:23
dates 15:23 33:/5
DAVID 1:10, 11
4:8 6:3,17 63:3,
10,17 64:8 66:6
Davis 1:16 6:4
64:1 66:2, 24
day 63:16 66:4, 19
day-to-day 17:23
23:1, 7, 12, 15, 18
32:10

deal 58:24
dealing 14:14 34:8
dealings 32:6, 10
dealt 26:14
decision 20:5
30:16 37:25 38:1,
2 45:23 51:8, 14,
16

decisions 17:23, 23
declare 48:/0
default 41:/, 6, 6,
12 47:15, 18 48:4,
10, 11, 18, 22, 25
49:6,22 50:18
defects 3://
Defendants 1://
2:9

definitely 27:16
degree 12:8 52:15
delays 33:10
Deponent 6:3
deposed 9:15
DEPOSITION
1:11 3:10,14 6:1

 

David Karl Schmid

7:2 8:18 10:10
62:1 66:10, 14
depositions 8:24
10:5

describe 12:2
40:13

described 42:]
Description 5:3
desire 42:24
details 58:/3
determination 17:6
difference 49:/4
different 14:2/, 22
50:11

difficult 7:/6
Digital 16:8, 18
18:9 35:13
diminished 25:/8
DIRECT 4:8 6:/3
26:19 32:13 34:/1
35:1 51:1 54:6
directed 3:5 43:12
54:15

Directing 10:/3
24:14 25:5 30:17
38:14 54:9
directly 39:20
40:3 52:14 56:7
57:11 58:5, 24
disappointed 39:5,
10 40:16
disappointment
44:4

discussed 19:3
discussing 17:/
discussion 9:/
39:13 44:12 54:]
58:15 59:22 60:13
discussions 9:2
11:24 17:12 20:25
28:23 39:2] 53:19
58:2, 8,10 59:12,
25 60:7, 22
display 16:8 32:21
displays 16:18
18:10
dissatisfaction
38:25 39:2 42:13
distribute 29:/9
35:2]

 

DISTRICT 1:/,/
6:24, 25
document 10:2/,
23 11:5, 8,75
21:15, 17 23:25
24:20 26:25 27:4,
9,23 30:24 31:]
32:18 33:3,5,8
35:7, 9,11 38:20
documents 8:/7
doing 14:/5
due 25:10

duly 6:4 66:2, 6

<E>

earlier 30:8
educational 12:2
efforts 27:/5 38:6,
25 56:5
ehenzy@zeislaw.co
m 2:/2

either 7:J/2 8:23
9:11,22 10:4 13:7
16:25 17:16 18:3
19:15 23:24 33:7
40:2, 7, 8, 12, 14
42:6 44:23 57:16
59:1

elected 48:/6
elements 57:20
else's 37:24
e-mail 9:6 23:11,
20 54:13, 20
e-mails 17:22 23:8
39:23 52:18 58:5
embodied 7:5
employed 66:/3, 16
employee 66:16

employees 14:/4
employment 12://,
23 14:7, 18

endeavor 7:/&
engineering 12:/0
entered 53:5, 19
entity 15:/8 22:24
37:9

entrusted 34:/
EQUIPMENT 1:5,
5 6:22 11:1 64:4,
5

 

Page: 3

ERIC 2:12

ESQ 2:6, 12
Estate 15:/5, 16
Europe 18:/2
37:15

Exact 4:/4
Exactly 4:8
EXAMINATION
4:8 6:13 54:6
66:9

examined 6:6 66:8
example 18:4
exclusive 29:/8, 20
31:21 35:17, 20
39:15 44:6, 13, 18
45:2

executed 11:6, 9
execution 11:/5
33:7

Exhibit 5:3 8:20
10:14, 127 23:23
24:14, 18 25:1, 3
26:19, 22 30:17
32:13, 15 34:12, 14
35:1,4 38:15, 17
43:10

Exhibits 5:/, 3
existing 59:/
expectations 40:0
42:6

expected 38:/2
experience 9:2
45:10

expires 63:22
66:25

explain 50:2
expressed 39:2, /4
42:12 59:22 60:14
expressing 38:24
expression 41://
expressions 7:15
extending 58://, 15
extension 34:24
59:1

extent 9:5 42:/8

<F>
Fabrics 31:6
fact 36:25
facts 7:4
faint 60:4

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 75 of 169

 

financially 66:/7
financing 21:20
27:15 33:17, 23
36:6

fine 11:24, 24
45:19

finish 7:17, 19
52:2

finished 10:/6
24:16 26:21 30:19
34:13 38:16
finishing 4:/6
first 6:4 12://
15:21 16:15, 23
17:2 25:6,8 43:4
44:2

fix 57:20

Floor 2:11
focusing 39:24
folks 9:/2 19:21
27:24 30:4
followed 14:7, 78
following 10:5
66:5

following, 25:19
follows 6:7
foregoing 63:4, 18
form 3:6 7:13
9:24 17:19 19:22
28:10 31:13 35:22
36:12 38:8 40:18
41:7 42:14 43:20
44:7 45:17 47:19
48:19 49:1,8 50:3,
19 51:10, 18, 24

 

66:12, 15

<G>

gainful 12://
Garage 10:25
15:19 16:20, 24
18:7, 17,20 19:10
20:13 21:5, 11, 21
22:25 23:2, 13, 18,
21 24:3 26:3 27:5,
5,23 28:14, 25
29:2, 11,14 31:8,
11, 21,25 32:7, 22,
25 33:16,21 34:8,
23 36:7,16 37:6, 7
38:22 41:12, 21
42:7 43:16 44:4,
17,25 45:5, 8, 10,
15 46:24 47:2
51:8, 15, 16, 22
52:4, 13 53:6, &, 16,
18, 20,22 54:10, 15,
20,21 56:6, 8, 13,
19 57:10, 20 58:4,
15 59:4,5 60:18
61:2

garages 16:8, 17,
18,20 18:9
GARETT 1:9 64:7
Garrett 7:/

GARY 1:10 7:1
15:24, 25 16:2, 3, 4,
12,13 17:10, 24
18:3, 12,15 19:2,8
20:17 21:8, 22

 

14

getting 39:/6, 17
40:24 41:15 43:1
48:2

Give 61:5, 6
given 50:13 66://
GKD 18:9, 12, 15
29:1, 1,15, 19, 21
30:1, 13 31:6 32:7,
10,11 35:21 56:9,
14,19 57:2, 5,10,
16,19

glasses 25:7

go 11:19 18:5,6
35:2 50:14

goal 45:6

goals 55:3 60:19
goes 25:16, 20
47:25

going 9:4 12:24
23:17 34:11, 22
39:5 50:22 61:14
graduated 12:4, /9,
21

graduating 12:/2
graduation 12:20
group 19:6, 7
20:16, 18, 23, 24
32:2] 53:22
guarantee 24:23
25:16, 21, 24
guaranteed's 25:/2
guarantees 25:9
Guarantor 25:8

 

5/15/2019 David Karl Schmid Page: 4
fair 14:76 17:15 52:5 53:11 56:12, 22:20, 22 23:14, 20, | guess 10:22
26:13, 17 33:6 21,23 57:6, 22 22 24:3 32:2,9 guys 24:2, 2
37:19 40:1 49:7 59:6 33:4,5 37:1 39:2]

familiar 10:2/, 22, formation 16:7 40:2, 12,14 41:19 <H>

22 15:18, 22 forward 12:25 42:12, 19,22 43:3 hand 66:19
familiarity 55:9 founded 27:24 46:16 48:8 49:18 happened 19:4
family 13:7 28:1, 6 56:17, 18 57:4, 14, 41:24

Fax 2:6 frame 11:/0 39:1, 17 58:10,19 59:13 | happy 8:5
fearful 47:77 49:5 & 64:7 Hartford 1:/6, 25
Federal 6:10 frames 40:23 general 14:25 head 7:/5 52:9
Field 45:9 46:13, Fretty 20:20 21:/, 38:10 42:17 heading 36:6 37:4
20,24 47:4 9 33:19 34:/,4,8 Generally 8:25 hear 39:22
FINANCE 1:4, 5,6 59:17 9:12 38:10 41:3 hearing 39:9
6:21,22 11:1 64:4, | front 31:5 35:15 42:9 43:13 Heat 37:/2

5,6 full 25:9 34:2 Generation 35:/3 HELD 1:/5 15:6
financial 29:4 42:7 | further 3:/3 61:// | gentleman 22:13, 54:1

HENZY 2:12 6:9,
Il 8:21 9:4, 16, 23,
24 10:3,6 17:19
19:22 28:10 31:13
35:22 36:12 38:8
40:18,20 41:7
42:14 43:17, 20, 25
44:7 45:17, 19
47:19 48:13,19
49:1,8,25 50:3, 9,
13,19 51:10, 18, 24
52:5 53:11 56:17,
21 57:6,22 59:6
61:8, 13, 16, 22, 23,
25

hereto 66:/7

high 12:4,6

Hills 22:6

hired 45:8 52:/2
hiring 45:2

hold 12:17 14:2,
Il

Home 11:2/, 22, 23,
24

hoped 38:/2
HUNTINGTON
1:4 6:21 64:4

<I>

idea 16:9, //, 13
identification 5:/
identified 27:25
identifies 28:25
imagine 7:8
immediate 29:20

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 76 of 169

 

5/15/2019 David Karl Schmid Page: 5
implementation its 16:7 37:2] 57:1, 10 59:17 LSR 1:/6 6:4
18:16 38:6 42:7 45:5 60:20 61:1 66:24
inability 41:/2 51:8, 16 60:/,8,18 | knowledge 26:9
included 15:25 37:11 40:1 45:4 <M>

17:10, 22
including 25:/9
63:5

independent 25:/7
40:15 42:10 55:12
independently 40:8
43:3 57:17
INDEX 4:] 5:1
Indicates 4:/5
individually 24:8,
12

information 7:3
9:13 23:10 55:14,
21

input 58:20
installation 17:2
instructed 54:/4
instructing 54:9
intention 39:/4
interact 31:25
interest 13:8
31:10 59:4, 23
60:2, 6, 8, 14
interested 66:/8
interim 13:3
interpose 7://
interrupted 4:/5
introduced 19:/7,
20 20:14

invested 18:22
42:19, 22
investing 18:20
36:16

investment 15:2
29:8

investor 17:/6
35:14

involved 9:5, 17
14:13 17:3 20:11
23:24 26:1,4
28:18, 19,22 30:15
39:20 41:15 53:23
58:2

involvement 17:4,
14,15

issues 41:25

 

<Jj>

Jersey 32:23

job 13:1, 3, 12, 15,
24

JOHN 1:10 2:6
6:20,25 13:11
15:24 16:2, 3, 3, 12,
12 17:10 18:3, 11,
14 19:7) 21:22
22:13, 20,23 23:19
24:3 28:17 39:22,
24 40:3, 12, 14
41:15, 18 48:2
49:12, 18 50:6
56:17 57:1, 12, 14,
17 58:11, 20, 21, 22,
23 59:13 61:22
64:7

Johnson 20:20
21:1,9 33:19 34:/,
4,8 59:17

joint 15:6
jokeefe@metzlewis.c
om 2:7
JR 2:6
JURAT 63:1
<K>

KARL 1:10, 1]
4:8 6:3, 17,17
63:3, 10,17 64:8
66:6

keeping 23:17
kindly 41:/3

knew 41:16

know 6:19 7:23
8:6 16:9, 12, 22
19:6,9, 73 23:6
24:7, 10 27:2,4,7
29:5 30:7,1/2 31:1,
2,11 33:21 34:4
37:1, 3, 6, 10, 18, 23
38:2, 4,11 39:2, 16,
17 41:17 42:20, 22
43:9 44:79 46:15
51:6 55:4,19 56:5

 

55:12 57:16 61:3
63:6
known 22:24

<L>

laid 21://
language 25:/3, 2]
lawyer 7:/0 24:11
Jeading 15:25 17:5
learn 57:3

lease 10:25 26:2,6
41:13 50:18

led 17:1]

left 58:18

legal 6:23

legally 31:7

legs 8:4

Jent 53:/6, 1/6
letter 34:16 54:19
leverage 42:20
LEWIS 2:/
license 29:18, 20
light 56:3

limited 17:/4
21:24

LINE 64:8
Liquid 45:2

list 25:20

listen 8:73

little 33:6

live 34:23 38:24
39:5 43:14 44:3
LLC 1:6,24 2:]
64:6

long 9:19 12:17
13:12 14:2, 71
15:6

look 10:75 24:15
26:20 30:18 32:]4
34:]2 35:2 38:15
59:18

Looking 27:22
43:9 47:4

looks 30:25 33:4
loop 49:11

lot 39:17 40:24
43:1 47:12

 

MACQUARIE 1:4,
5 6:22 \1:/ 19:14
20:14 21:20 22:5
25:9 26:14 27:6,
10,14 33:17, 22
39:18, 24 40:4, 13,
15 42:11 44:20
47:12 48:10 49:5,
10 50:22 54:9, 13,
14,19 64:4, 5
Magrin 21:22
22:2, 15
management 27:25
53:5 60:18, 24
manager 14:10, 13,
18, 25
manufactured 14:/
MARK 1:10 64:7
Marked 5:/, 3
10:14

marketing 45://
Mass 12:6

me, 63:2]

mean 10:6 29:3
36:20 42:19 43:8
50:10

meaning 24:3
meant 37:7 41:/2
Media 10:25
15:19 18:20 19:10
20:13 21:5, 11
22:25 23:2, 13, 18,
21 24:3 26:3 27:5,
5,23 28:14, 25
29:2, 11, 14, 19, 21
30:/,25 31:8, 11,
21,25 32:7, 22, 25
33:16, 21 34:8, 23
35:13, 21 36:7, 16
38:22 41:12, 21
42:7 43:16 44:4,
17,25 45:5, 8,15
46:24 47:2 51:8,
15, 16,22 52:13
53:6, 8, 16, 18, 20,
22 54:10, 15,20, 21
56:6, 8, 13, 19

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 77 of 169

5/15/2019

57:10, 20 58:4, 15
59:4,5 60:18 61:2
Media-Garage 37:6
Media's 45:/0
52:4

medical 8:/4
medication 8:/5
meet 9:22 10:3
22:4 42:7
meeting 10:/0
18:11, 14 21:19
22:18, 21 59:24
60:3, /0, 12, 19, 19
meetings 19:/
21:25 22:2 39:21,
23 59:21 60:1, 7,
16

member 13:7
membership 29:9
31:10

memory 60:/0
mention 53:7
mentioned 30:6, 8
46:3,4 60:4
mentioning 45:/3
mesh 29:19, 2]
30:1 35:2]

met 10:9 19:24
20:2, 6 21:22, 23
22:11 45:5
Metal 31:6
METZ 2:/
Miami 18:3, 5
30:4 37:12
Michigan 22:4
27:13, 16

Middle 2:/0 25:7,
13° 36:5

million 36:7, 8, 17,
23

minimum 17:/0
minority 20://
minute 11:/9
23:24 42:4 61:5, 7
mischaracterizes
56:22

moment 24:/5
34:12 38:14
monetize 16:17
money 18:20, 22
40:21 42:18, 19

 

David Karl Schmid

47:13 48:1 49:14,
15 53:16
moneys 41:9, 1/9
months 12:/8
13:13 38:24 39:5,
8 44:2
moving 12:25
<N>

name 6:15, 16, 18,
19 20:18 37:9
52:8 53:7 65:2
named 66:5
nature 13:19 16:16
near 11:6 26:8
34:22 43:13
necessarily 34:2
37:2 42:24
necessary 42:7
need 7:23 8:9, 10
25:7

NEFF 1:9,/0 7:1,
1 8:24 9:22 10:4,
11 11:13, 16, 18
16:4 23:14, 16
26:15 32:2,9 33:4
34:9, 23 38:23
40:2 42:12 43:15
44:3, 13, 16, 23
46:16, 19 48:8
57:4 58:19 64:7, 7
Neff's 34:/8
negotiation 23:25
33:7

neither 66:/2
Network 37:6, 7
never 56:19

New 13:/8 15:19
21:24 22:1, 25
24:3 32:22, 23, 23
47:4 56:1
nonexclusive 43:6
45:1

nonpayment 47:14
Notary 3:10, 15
6:5 63:21 66:2
noted 63:5

notice 3://

notion 46:15
number 43:4

 

NY 10:25

<O>

Oak 1:24

oath 63:17 66:8
Object 17:79
19:22 28:10 31:13
35:22 36:12 40:18
41:7 43:20 51:10,
24 52:5 57:6, 22
59:6

objection 7:/] 9:4,
24 38:8 42:14
44:7 45:17 47:19
48:13,19 49:1,8
50:3,19 51:18
53:11 56:11, 21, 23
objections 3:4, 5
obligations 25:10
42:8

obligations! 25:12
obligor 25://
observance 25:/0
obtain 27:15
occurred 21:25
October 11:3
24:24

offering 60:8
officer 15:2, 3

Oh 14:/2

Okay 8:20, 23
9:21 10:13, 18
11:79 15:13, 18
20:8, 13 24:14, 17
26:1, 23 27:22
28:7, 21,24 30:17,
20 31:20 32:16
34:4,16 35:1, 5,16
36:2,4,23 37:4, /1,
19 38:14, 18 41:5,
24 42:4 43:25
44:25 45:19 50:9,
9 51:4,7 53:25
57:19 61:13
O'KEEFE 2:1, 6
4:8 6:10, 14, 20
9:7, 8, 18,20 10:2,
12,20 18:1 20:1
24:19 26:24 28:13
31:19 32:17 34:15
35:6 36:1, 15

 

Page: 6

38:13, 19 41:4, 10
43:2, 19, 21, 23
44:1, 11 45:22
47:21 48:6, 15, 23
49:3,17 50:1, 7, 11,
15,24 51:13, 21
52:1,10 53:14
54:7 56:15, 24
57:9 58:1 59:9
61:5, 9, 11, 14, 17,
21

Old 11:25
omission 4:/5
once 22:6

open 30:20, 22
59:15

operate 33:14
operating 15:2
operation 23:/2
opportunity 17:7,
13° 19:11, 18, 21
20:4, 9,15 21:1, 5,
I] 35:2
Orchard 11:25
order 61:24
organization 16:7
outcome 46:8
66:18

Outdoor 32:21
33:1 45:2 53:2, 4,
9,15

outside 60:/3
ownership 13:8

<P>

P.C 2:10

Page 4:1 5:3 25:6
27:22 28:24 29:17
31:5 35:15, 16
36:5 63:6 64:8
pages 25:3 29:10
36:2

paid 48:17, 21
paragraph 25:5
Pardon 30:21
parking 13:4
14:10, 13,18 15:15
18:7, &

part 10:78 28:17
30:16 34:2 36:23
41:9

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 78 of 169

5/15/2019 David Karl Schmid Page: 7

participant 17:17
22:22

participants 22:20
participate 18://,
14 19:1 20:8
52:11, 16 58:10
59:21,25 60:6
participated 21:14,
16 24:4 27:8 32:4
45:24 58:7
participating 16:25
18:2 52:19, 21
participation 17:9
52:15

particular 9:2
parties 3:3,9 7:6
34:19 66:14, 17
partner 16:/
20:12 29:2, 4, 5
partnered 31:5
partnering 29:6
partners 28:25
29:3, 6,1] 31:7
36:6 37:5
partnership 31:/0
party 11:/4 60:13
passive 17:16, 21
Patty 21:22 22:2,
15

pay 41:13
paycheck 15://, 15
paying 41:22
payment 25:9
47:18 48:9
payments 41:8, 9,
18 47:13 48:2
payroll 14:/5
Pennsylvania 2:5
people 28:18 50:22
perform 38://
42:6 60:21
performance 25:10
39:6, 10 40:16
41:25 42:13 44:5
45:10 49:13 55:1,
17,20 56:10 60:17
performed 38:6
performing 40:9,
23 41:16 43:1
49:10, 11

period 58:14

 

permit 34:24
58:12, 16 59:1, 2
person 11:/2 23:9,
13,15 26:13 31:24
34:7 66:5
personal 49:15
personally 63:16
phone 7:8
Phonetic 4:/4 60:1
piece 30:25
Pittsburgh 2:5
Place 1:/5
Plaintiff 1:6 2:1
Plaintiff's 10:/4
plan 17:/,/
played 33:6
please 40://
pleasure 61:19
point 35:/8 41:2J,
23 47:6

Port 16:24 17:6,
12 18:16,22 19:3,
11 20:4,9,75 21:5,
12,21 22:25 29:24
32:22 33:2 34:24
36:19 37:14, 2]
58:12, 16, 25
portion 7:2]
position 12:17
14:2, /1 15:6
41:20

potential 47:/4
49:22 52:12 57:15
practice 34:18
preparation 8:/7
21:15,17 27:9
prepared 21:4, /0
27:5 31:1, 3
present 27:6
presentation 27:14
29:12 35:14
presented 21:3, 7
27:9

pressure 39:18
40:24 41:17 42:21
43:1 44:20 47:12
48:2 49:4, 12, 15
previously 23:14
primarily 17:24
19:8

 

principal 11:/4
26:17
principally 17:16
58:18

principle 32:9
33:1 34:7

prior 37:13
probably 12:24
14:12 19:5 20:10
52:17, 18
problems 54:24
55:1, 5, 7, 8, 19, 25
56:6, 9

process 17:5, 10
procure 38:6
project 18:2] 19:3
23:1,2,6 29:19
33:18 34:5, 20
36:17, 18, 18, 22
37:14

projects 36:/7
prompt 25:9
proof 3:9
Propark 13:3, 8, 14
14:8, 19, 20, 23
15:8, 12,14 28:8,
15,18, 18,19 29:1
proposal 21:4, 8,
10 57:19
prospect 58://
prospective 59:18
provide 7:3 23:10
55:14

provided 4:/4
9:10 55:21
provider 29:15
30:13

Public 3:/0, 15
6:5 63:21 66:2
purpose 22:/7
pursue 16:9 17:6
pursuing 16:21]
putting 16:25
40:21 47:2, 13
48:1 49:14

<Q>

qualified 66:3
question 3:6 7:12,
13, 18, 20, 21, 24, 25
8:7 10:1, 7 17:8

 

21:6 28:12 31:14
32:8 35:23 38:11
40:11 43:18, 24
47:20 48:20 49:2,
9 50:4, 12, 20
51:11, 12, 19, 25
52:2,6 53:12
55:18 56:12, 22
57:3, 7,23 59:7, 11
questions 7:10
8:14 61:12

<R>

raised 36:7

range 14:4

read 6:/] 10:23
ll://] 61:14
reading 3:13 4:16
Real 15:15, 16
reason 8:5 16:6
25:19 26:9, 12
64:8

recall 9:/ 11:8, /2
13:5 14:5 16:25
18:2, 20,23 19:16
20:2, 10, 13, 25
21:3, 7,19 22:9, 11,
17 23:16, 24 24:11
25:23 26:8, 11, 25
27:8, 13,25 28:4, 8
29:1, 14, 20, 23

30:3 31:3, 6, 20
33:10 34:22 35:9,
10,20 36:11, 16
38:22 39:13, 19
40:6,8 41:21, 24
42:10 43:22 44:2,
10,12, 16,25 45:8,
14, 24,25 46:12, 19,
23 47:6 51:4, 22
52:3, 19, 21, 23
53:4,8,18 56:8
58:7, 9, 14 59:4
60:15, 17, 22
received 52:18
58:5

receiving 47://
recess 54:3
recognize 24:20
30:24 32:18 34:16
35:7 38:20

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 79 of 169

5/15/2019

recollection 28:/4,
20 30:10 31:16
33:13 38:5 42:5
43:13 44:2], 22
46:7,8 60:5, 12
recommendation
§2:24 53:1
recommendations
46:9
recommended
46:20, 24

record 6:16 32:20
54:1 61:10 66:10
reduced 66:9
refer 16:2, 3
referred 56:3
referring 37:3
43:10 54:25 58:21
reformulate 43:23
refreshing 46:6
refusal 50:/6
regarding 21:20
45:9 55:19 58:11
60:8

related 15:/4
34:19 66:13
relation 29:7, 8, 9
relationship 7:6
44:6 45:5 46:20
53:9

relative 66:/5
released 25:/8
relied 37:21
remember 11:/0
12:27 13:2, 13
15:23 16:1] 18:18,
19 19:5, 12, 15, 19,
20,24 20:7, 18
21:2, 13,18 22:7,
16,23 24:10, 13, 21
26:4 27:11, 17
28:5 30:11 31:17
33:12, 15, 16, 19, 20,
24 34:3, 6,25
35:25 36:14, 21
37:16, 17 39:1, 7, 8,
9 40:14,22 41:2,
23 43:3, 6,10
44:15,19 45:3, 7,
12,21 46:1,4 47:2,
5,8,9 52:9, 17, 25

 

David Karl Schmid

53:13, 15, 17, 21, 23
58:13, 17 59:15, 24
60:3, 25

repeat 17:8 21:6
40:11 51:12 55:18
replace 48:/6 49:5
50:16 57:20
replaced 51:22, 23
52:3 61:2
replacement 58:3
replacing 49:22
51:2

Reporter 1:/6 6:8
7:16 61:23 64:1]
66:1

Reporting 1:24
reports 41:/5
represent 24:1]
representative
13:15 19:13 26:2
54:14, 19 58:25
representatives
21:20 22:5
represented 24:8
Representing 2:/,9
required 29:24
reserved 3:4
respect 39:23
respond 8:8, /3
response 7:5 8:19
responses 7:14
restroom 8:4
result 46:9
retained 34:5
59:18

review 8:17, 20
23:25 27:9
reviewed 8:19
21:17

reviews 10:/7
24:18 26:22 32:15
34:14 35:4 38:17
RFP 46:25 47:4
Right 15:/4 23:14,
23 28:2 29:8, 10,
11 35:21 36:3
41:13 42:1 49:19
61:7, 9

Rights 35:/7

ring 20:20, 22 53:2
role 23:] 33:6

 

Roughly 14:3
38:23
running 33://

<S>

sales 13:/5 31:/7,
21 38:25 39:18, 25,
25 42:3,22 45:6
46:25 47:4 49:13
50:22 51:15 52:4,
12 53:10 54:10, 15,
22 55:3 60:19, 23
Salesperson 12:16
satisfied 29:25
saw 56:2

says 25:8 28:2
35:16 36:3
schedule 61:18
Scheduling 14:/4
SCHMID 1:/0, /0,
Il 4:8 6:3, 15, 17,
19,25 9:23 10:4, 8,
71 11:13) 13:11
16:3 40:3, 19
45:18, 20 48:]4
54:8 58:22, 23
61:17, 19 63:3, 10,
17 64:7,8 66:6
S-c-h-m-i-d 6:/8
school 12:4, 6
seal 66:19

second 25:6 27:22
29:17 35:16 37:5
section 25:/4
security 29:/8
see 18:3, 6, 10
24:21 28:11 29:12,
17 30:22 31:5
35:16, 18 36:8
56:2

seeing 35:10

seen 11:5,8 18:9
35:9

selected 30:/3
selecting 37:20
selection 52:20, 22
sell 13:23

selling 59:5, 13,16
send 46:24

sense 29:4 41:3
sent 23:11, 19

 

Page: 8

sentence 4:/5,/6
25:6, 8

separate 40:6 48:9
September 66:25
shakes 7:/5
shared 9:12, 14, 22
16:19 39:3
sharing 40:7, 8, /2,
14

Sic 4:8

side 16:17

sign 6:1] 18:6
22:25 27:19 29:2]
30:1 33:11, 14, 23
34:5, 19,22 35:21
38:24 39:5 43:14
44:3 55:17, 20, 25
56:2, 10 57:2]
58:3 61:15
signage 18:3, 16
29:15, 24 30:4, 14
31:22 45:11
signator 33:5
signature 24:25
25:2, 25

signed 3:15 24:2]
25:24

signing 3:/4

signs 18:9

sir 16:5

sit 25:23

sitting 7:9
situation 31:/0
Six 12:J8 38:23
39:4,7 44:2
Smithfield 2:4
sold 13:2/, 25
soliciting 34:23
somebody 21:10
37:24 40:13 55:15
sorry 17:8 25:7
30:6 43:17 45:1,
18,20 48:14 51:23
58:23
speakerphone 2:7
6:14

specific 12:22
15:23 16:11, 20, 20
28:5,23 31:17
39:1 40:22 61:3

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 80 of 169

5/15/2019 David Karl Schmid Page: 9

specifically 8:25
11:0 13:2,6 17:3
18:24 19:5 20:10
21:13 22:12, 16, 23
26:11 27:1 29:22
30:15 31:2,4 32:8
34:6 35:10 36:2]
37:16 38:2, 21
39:12, 17,24 41:2
42:22 43:8, 11
44:15, 19 49:12
52:17,25 59:20
60:20, 25
specifications 29:25
specifics 20:7 46:4
speech 4:/4

spell 6:16
spelling 4:/4
spoken 9:11
Springfield 12:6
Stamford 20:/6
start 50:22
starting 12:3
State 6:5,15 66:3
statement 49:7
STATES 1:1 6:24
18:75

status 23:6

stems 44:22

stint 14:25

stips 6:10
stipulated 3:3, 8, 13
Stipulations 4:5
6:5

stop 56:2

stopped 41:22
Strategic 37:5
Street 1:24 2:4, 10
stretch 8:4
strictly 9:13
strike 27:2
structure 18:7
study 45:9, /5
46:1, 8, 10, 16

sub 35:18

subject 7:7 40:2
subscribed 63:/8
successor 6:2]
sue 56:14 57:2, 10
suing 56:9,19 57:5

 

Suite 2:4
supervision 66:9
Sure 12:5 14:24
15:23 24:25 40:24
41:17, 19 47:24
surprise 56:20
57:3, &

sworn 6:4 66:6

<T>

table 7:9 8:7
take 7:2 8:3, 8,9
10:75 24:15 26:20
30:18 34:12 38:15
46:6 50:23 54:21,
21

taken 3:0 51:/
54:3 63:4 66:15
talk 8:4, 23 33:22
talked 54:24
talking 16:2/, 22
33:16 53:21 55:2
talks 27:23 28:7
36:5

team 39:25
technological 55:5,
6, 8, 17, 20, 24
56:10
TECHNOLOGY
1:4 6:21 37:13, 14,
20 38:3 64:4
TEL 2:5

tell 9:9 10:/5
12:J2 14:22 15:2]
24:15 26:20 30:18
32:13 34:13 35:2
38:15 39:19 56:18
telling 9:2/ 46:19
terminate 39:/4
44:17 51:15 54:10,
15,22 60:23
terminated 45:/
46:21 47:7, 10
51:5 53:6
terminating 43:6
44:6, 13
termination 52:/3
terms 23:/2 26:2
60:19

 

testified 6:6 9:12
27:12, 18 47:25
49:4 56:18 57:4
testify 66:6
testimony 47:22
51:7 56:23 63:4
66:10

Thank 61:20, 2/
Thanks 61:22
Thayer 59:22, 24
think 6:22 35:19
37:17 42:25 47:20,
25 50:5, 13 56:22
60:4 61:6

third 25:2
thoughts 40:7, /3,
15

threat 40:25 41]://
47:14 48:4

three 14:J]2 25:3
time 3:4 8:3 11:6,
9,10, 11 12:19, 24
13:8 15:8, 9, 10
18:25 19:2 21:1, 6,
23 23:19,19 26:8
31:2] 33:11 34:22
39:1, 8,9, 10, 22, 22
40:22 42:19 43:13
45:4,8 53:6 58:14
61:20

times 21:23 43:4
Tina 1:16 6:4
64:] 66:2, 24
titled 28:24 32:2]
35:13

today 7:2 8:14, 18
15:4 25:23 33:13
told 44:23 49:24
52:8 55:6, 10, 15
Tolland 11:25

top 52:9

topic 55:16
trailing 4:/6
transaction 24:5, 9,
12 31:8, 12
transcribe 7:/6
transcript 3:/4
61:24 64:1

travel 22:4
traveled 22:6

 

trial 3:5

trip 27:16, 17
true 24:22 32:6
37:23 63:4 66:10
truth 63:18 66:7, 7
try 7:18 16:17
42:21

trying 47:22
48:24 49:21, 24
Turning 23:23
29:10 36:2

two 9:1] 28:17
29:10

type 16:/0 18:6
33:2

typically 23:21

<U>

Ultimately 16:23
Will

unclear 7:22
unconditionally
25:8
underperforming
40:17 43:5, 15
understand 8:/3
9:25 28:11 47:22
48:24 49:21, 23, 24
52:7 59:1]
understanding
16:6, 75 30:2
41:14 47:11, 15
48:7 49:16 50:21,
25 51:3, 14, 20
56:13, 16 57:11, 13
understood 7:25
undertaken 46:2,
12,16 56:6
Union 1:/5
UNITED 1:/ 6:24
18:15

University 12:7, 9,
12

unlimited 25:/7
Urban 35:/3
USA 29:1, 1

use 7:14 8:4
37:13

Usual 6:8
utilized 30:4

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 81 of 169

5/15/2019
utilizing 41:9

<V>
vaguely 21:/3
29:22 30:11 39:12
45:12, 12 46:3
53:21 59:15
venture 15:16
verbal 7:/4

view 40:9

visits 18:2

voice 8:/0
volition 46:/7

VS 1:7 64:6

<W>

waived 3://, //
want 7:22 9:9
14:3 57:12
wanted 56:14 57:2
Way 11:25 46:7
well 22:21 43:12
50:7,9 60:21
went 9:19 22:8
27:19 38:24 43:14
44:3 56:1

We're 7:2 12:24,
25 14:6,16 29:5, 6
whatsoever 25:19
wide 13:25

wit 66:5

Witco 13:/6 14:7
Witco's 13:/9
witness 3:/4 4:8
10:17 24:18 26:22
32:15 34:14 35:4
38:17 40:19 45:18,
20 48:14 55:24
61:19 66:11, 19
word 4:/5

work 10:8 14:8
19:10 20:9 57:1
worked 12:13
15:8,9 30:3
working 13:3
15:24

worried 48:5
worse 42:2
writing 43:3 54:8,
18 66:9

 

David Karl Schmid

written 28://

<Y>

Yeah 13:2 35:25
40:21 48:21

year 12:3 14:3
years 14:/2
York 13:78 15:19
21:24 22:1, 25
24:3 32:22, 23
56:1

younger 22:/4

<Z>

ZEISLER 2:/0, /0
Zimmeth 22:/3
39:24 41:15 48:2
49:12 57:12

 

 

Page: 10

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
 

Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 82 of 169

 

5/15/2019 David Karl Schmid Page: 63
1 JURAT
2
3 I, DAVID KARL SCHMID, do hereby certify that

4 the foregoing testimony taken on May 15, 2019, is true
5 and accurate, including any corrections noted on the
6 corrections page, to the best of my knowledge and

7 belief.

CBE =

10 DAVID KARL SCHMID
11
12
13
14

7 es Yorba) ae tfecd

16 | this 3 day of Dur , 2019, personally

in said county of

17 appeared DAVID KARL SCHMID, and he made oath to the
18 truth of the foregoing corrections by him subscribed.
19

20

/
21 Before me, C = A , Notary Public

 

22 My commission expires:

COURTNEY V. KEANY

   

 

  
     

23

Notary Public, State of Connecticut
24 My Commission Expires May 31, 9021
25

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com

 
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 83 of 169

EXHIBIT N
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 84 of 169

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF CONNECTICUT

HUNTINGTON TECHNOLOGY Case No. 3:18-cv-01708-VLB
FINANCE, INC. f/k/a MACQUARIE |
EQUIPMENT FINANCE, INC. HONORABLE VANESSA L. BRYANT

f/k/a MACQUARIE EQUIPMENT |
FINANCE, LLC
Plaintiff,
vs.
GARETT ALAN NEFF a/k/a
GARY NEFF, JOHN MARK SCHMID,
and DAVID KARL SCHMID

Defendants.

AFFIDAVIT OF EDWARD KITCHEN
COMMONWEALTH OF PENNSYLVANIA _ )
COUNTY OF ALLEGHENY
I, Edward Kitchen, sworn according to law, states of my own personal knowledge that:

1. My name is Edward Kitchen, and I am over 21 years of age. I am a Senior Vice

President and Special Assets Team Leader for The Huntington National Bank (“Huntington”)

 

resident in Huntington’s Pittsburgh, PA office, and I make this affidavit in that capacity.

An The facts and information contained in this affidavit are true and correct, and are
based on personal knowledge and upon my review of the biginess records of Huntington, which
records were made by, or from information transmitted by, a person with knowledge of the
events described therein, at or near the time of the event described, and kept in the ordinary
course of business. It is the regular business practice of Huntington to make such records, and the

aforementioned records are kept under my custody and control.
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 85 of 169

3. J am the individual primarily responsible for retaining and directing the activities
of counsel relative to the above-captioned matter. To that end, J retained the law firm of Metz
Lewis Brodman Must O’Keefe LLC (“Metz Lewis”) to represent Huntington Technology
Finance, Inc. (“HTE”) in connection with the enforcement of the lease agreement by and
between HTF and Garage Media NY, LLC (“GMNY”) and the guaranty obligations of Garett
Alan Neff a/k/a Gary Neff, John Mark Schmid, and David Karl Schmid (the “Guarantors”).

4. The primary individuals at Metz Lewis responsible for HTF’s representation are
John R. O’Keefe, Jr. and Justin M. Tuskan. Mr. O’Keefe is a Member at Metz Lewis and is Co-
Chair of the firm’s Banking Group. Mr. O’Keefe has over 35 years’ experience representing
financial institutions in complex loan and lease workout and enforcement matters. A complete
biography for Attorney O’Keefe can be accessed at https://www.metzlewis.com/attorney/john-
okeefe-jr/ (last accessed July 25, 2019). Mr. Tuskan is an Associate at Metz Lewis with eight
years’ experience representing financial institutions in mortgage foreclosure actions, collections,
and loan and lease workouts. Mr. Tuskan’s biography is accessible as follows:
https://www.metzlewis.com/attorney/justin-tuskan/ (last accessed July 25, 2019).

5. Attached hereto marked as Exhibit N-1 are copies of invoices sent by Metz Lewis
to Huntington for the work performed from inception of this matter through June 30, 2019. Each
of the invoices sets forth in detail the tasks performed by Mr. O’Keefe, Mr. Tuskan, and/or
paralegals or law clerks, as well as the time spent performing those tasks.

6. All attorneys, paralegals, and law clerks at Metz Lewis keep time and expense
records on a regular daily basis for professional services rendered to clients. Those records are

based on a minimum time unit of one-tenth of one hour.
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 86 of 169

7. Metz Lewis’ billing rates for attorneys currently range from $180 an hour to $425
an hour for its most senior attorneys. For work performed on behalf of HTF, Mr. O’Keefe’s
hourly rate is $270.00 and Mr. Tuskan’s rate is $190.00.

8. The tasks undertaken by Metz Lewis on behalf of HTF include: (a) review of
relevant lease documents; (b) preparation and negotiation of a proposed forbearance agreement;
(c) drafting a Complaint to enforce the guaranty obligations referenced above: (d) review and
analysis of pertinent legal issues; and (e) discovery, including preparing and responding to
interrogatories and requests for production of documents, and taking and defending depositions.

9. As of the date of this Affidavit, HTF has incurred $73,346.00 in attorneys’ fees
and $18,937.32 in expenses.

10. Huntington will continue to incur legal fees from and after June 30, 2019 to and
including the date GMNY’s and Guarantors’ obligations are satisfied.

FURTHER AFFIANT SAYETH NOT

  

SK llr

Date: july ZL, 2019 Z
Edwatd Kitchen, Senior Vics Pfesident
The Huntington NationalBank

 

SWORN TO and subscribed before me
this #67 day of July, 2019

MA ndreasé, Suattoas)

Notary Public

 

~COMMONWEALTH OF PENNSYLVANIA
NOTARIAL SEAL
Andrea L. Quattrone. Notary Public
Forward Twp.. Allegheny County
My Commission Expires Oct. 13, 2024

   
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 879

  

EXHIBIT

METZ LEWIS BRODMAN MUST O'KEEFE LLC i \-

535 Smithfield Street

Suite 800
Pittsburgh, PA 15222

412-918-1100

April 26, 2018

Huntington National Bank Invoice #: 178370
EBILLED to Passport Client #: 000017

EIN XX-XXXXXXX

 

STATEMENT FOR SERVICES RENDERED:

Matter: 00267

Garage Media NY, LLC

02/01/18 O'KEEFE JR., JOHN R. P300 A106
Meeting with E. Kitchen (Re: Default and Demand) 0.30 hours
02/06/18 O'KEEFE JR., JOHN R. P300 A106
Phone call from E. Kitchen (Re: Lease Termination Issues) 0.30 hours
02/06/18 O'KEEFE JR., JOHN R. P300 A104
Assemble and review loan lease and related documents 1.80 hours
02/08/18 O'KEEFE JR., JOHN R. P300 A104
Review and comment upon Letter of Credit Documents 0.60 hours
02/08/18 O'KEEFE JR., JOHN R. P300 A106
Phone call E. Kitchen (Re: Lease Expiration and Letter of 0.20 hours
Credit)
02/09/18 O'KEEFE JR., JOHN R. P300 A104
Assemble and review lease and related documents 1.20 hours
02/12/18 O'KEEFE JR., JOHN R. P300 A104
Assemble and review lease, permit, collateral and related 3.30 hours
documents
02/12/18 O'KEEFE JR., JOHN R. B300 A104
Review Letter of Credit Documents 0.60 hours
02/12/18 O'KEEFE JR., JOHN R. B300 A106
Phone calls E. Kitchen (Re: Abandonment of Property 0.30 hours
Issue)
02/13/18 O'KEEFE JR., JOHN R. P300 A106
Phone call E. Kitchen (Re: Abandonment of Collateral and 0.30 hours
Letter of Credit)
02/13/18 O'KEEFE JR., JOHN R. P300 A104
Review additional lease documents recently furnished by 2.30 hours
Huntington
03/20/18 O'KEEFE JR., JOHN R. P300 A106
Phone calls and email exchange with E. Kitchen (Re: 0.20 hours
Payoff)
03/29/18 O'KEEFE JR., JOHN R. P300 A104
Review lease and collateral documents (Re: Default 2.50 hours

Remedies)
000017 Huntington National Bank

03/29/18

03/30/18

03/30/18

03/30/18

Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 88 of 169

Invoice 178370
O'KEEFE JR., JOHN R. P300 A106

Phone call and email exchange with E. Kitchen (Re:
Forbearance and Payoff)

O'KEEFE JR., JOHN R. P300 A106
Phone call E. Kitchen (Re: Default Notices and
Forbearance Terms)

O'KEEFE JR., JOHN R. P300 A104

Review lease, amendment and collateral documents (Re:
Forbearance)

O'KEEFE JR., JOHN R. P300 A104
Review Default and Reservation of Rights Notices (Re:
Same)

Fees

Total Current Charges

Total Balance Due

Hours billed
16.00

Time Summary
O'KEEFE JR., JOHN R.

Total

Hourly rate
270.00

Page 2

0.30 hours

0.20 hours

1.00 hours

0.60 hours

Fees billed
$4,320.00

$4,320.00
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 89 of 169

METZ LEWIS BRODMAN MUST O'KEEFE LLC

535 Smithfield Street

Pittsburgh, PA 15222

Huntington National Bank
EBILLED to Passport

Suite 800

412-918-1100

May 17, 2018
Invoice #: 178581
Client #: 000017

EIN XX-XXXXXXX

 

STATEMENT FOR SERVICES RENDERED:

Matter: 00267

Garage Media NY, LLC

04/20/18 O'KEEFE JR., JOHN R. P300
Assemble and review lease, collateral and related
documents to prepare Forbearance Agreement)

04/23/18 O'KEEFE JR., JOHN R. P300
Phone call E. Kitchen (Re: Forbearance Agreement)

04/26/18 O'KEEFE JR., JOHN R. P400
Prepare proposed Forbearance Agreement

04/27/18 O'KEEFE JR., JOHN R. P400
Prepare proposed Forbearance Agreement

04/27/18 O'KEEFE JR., JOHN R. P400

Phone call and email E. Kitchen (Re: Same)

Total Current Charges

Time Summary
O'KEEFE JR., JOHN R.

Total

Total Balance Due

Hours billed

A104

2.20 hours

A106

0.20 hours

A103

2.40 hours

A103

4.10 hours

Al06

0.20 hours

$2,457.00

Hourly rate Fees billed
270.00 $2,457.00

$2,457.00
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 90 of 169

METZ LEWIS BRODMAN MUST O'KEEFE LLC
535 Smithfield Street

Suite 800
Pittsburgh, PA 15222

412-918-1100

June 15, 2018

Huntington National Bank Invoice #: 179371
EBILLED to Passport Client #: 000017

EIN XX-XXXXXXX

 

STATEMENT FOR SERVICES RENDERED:

Matter: 00267

Garage Media NY, LLC

05/03/18 O'KEEFE JR., JOHN R. P300 A106
Phone call and email exchange with E. Kitchen, A. 0.30
Feldstein (Re: Lessor’s Return)
05/04/18 O'KEEFE JR., JOHN R. P300 A106
Phone call A. Feldstein (Re: Payment History) 0.20
05/04/18 O'KEEFE JR., JOHN R. P300 A104
Review payment history and Lessor’s Return spreadsheet 0.80
05/04/18 O'KEEFE JR., JOHN R. P300 A108
Letter Garage Media NY (Re: Same) 0.20
05/04/18 O'KEEFE JR., JOHN R. P300 A103
Modify Forbearance Agreement 0.60
05/04/18 O'KEEFE JR., JOHN R. P300 A106
Phone calls and email E. Kitchen (Re: Same) 0.30
05/15/18 O'KEEFE JR., JOHN R. P300 A106
Phone call E. Kitchen (Re: Forbearance Status and 0.10
Reminder Letter)
05/16/18 O'KEEFE JR., JOHN R. P300 A108
Letter to Lessee and Guarantors (Re: Forbearance 0.20
Agreement)
05/17/18 O'KEEFE JR., JOHN R. P300 A106
Phone call from E. Kitchen (Re: Forbearance Agreement and 0.20
Compromise Payment)
05/18/18 O'KEEFE JR., JOHN R. P300 A108
Phone calls E. Henzy, Esq., E. Kitchen, A. Feldstein (Re: 0.60
Forbearance Agreement and Lessor’s Return)
05/18/18 O'KEEFE JR., JOHN R. P300 A106
Phone calls and email exchange with A. Feldstein (Re: 0.30
Same)
05/18/18 O'KEEFE JUR., JOHN R. P300 A106
Email exchange with E. Henzy, Esq. (Re: Lessor’s Return) 0.10
05/18/18 O'KEEFE JR., JOHN R. P300 A106
Email E. Kitchen (Re: Same) 0.10

05/21/18 O'KEEFE JR., JOHN R. P500 A107

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours
000017 Huntington National Bank

05/21/18

05/21/18

05/29/18

05/31/18

05/31/18

05/31/18

Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 91 of 169

Invoice 179371
Email E. Henzy, Esq. (Re: Same)

O'KEEFE JR., JOHN R. P500 A103
Modify proposed Forbearance Agreement

O'KEEFE JR., JOHN R. P400 A106
Phone call E. Kitchen (Re: Contact from Counsel)
O'KEEFE JR., JOHN R. P300 A106
Phone call E. Kitchen (Re: J. Schmid)

O'KEEFE JR., JOHN R. P400 A106
Email E. Kitchen, A. Feldstein (Re: Schmid Address)
O'KEEFE JR., JOHN R. P400 A104
Review lease documentation

O'KEEFE JR., JOHN R. P400 A107

Phone call and letter E. Henzy, Esq. (Re: Forbearance
Agreement, Amount Due Calculation and Standby Letter of
Credit Invoice)

Fees

Total Current Charges

Total Balance Due

Page
0.20 hours

$1,674.00

0.80

0.20

0.10

0.10

0.60

0.20

2

hours

hours

hours

hours

hours

hours

 

 

Time Summary Hours billed Hourly rate Fees billed
O'KEEFE JR., JOHN R. 6.20 270.00 $1,674.00
Total $1,674.00
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 92 of 169

METZ LEWIS BRODMAN MUST O'KEEFE LLC
535 Smithfield Street

Suite 800
Pittsburgh, PA 15222

412-918-1100

July 27, 2018

Huntington National Bank Invoice #: 180516
EBILLED to Passport Client #: 000017

EIN XX-XXXXXXX

 

STATEMENT FOR SERVICES RENDERED:

Matter: 00267

Garage Media NY, LLC

06/11/18 O'KEEFE JR., JOHN R. P300 A106

Phone call E. Kitchen (Re: Forbearance Status) 0.20
06/12/18 O'KEEFE JR., JOHN R. P300 A106

Phone call E. Kitchen (Re: Forbearance Agreement Status) 0.10
06/13/18 O'KEEFE JR., JOHN R. P300 A107

Email E. Henzy, Esq. (Re: Forbearance Agreement) 0.10
06/18/18 O'KEEFE JR., JOHN R. P300 A106

Phone call E. Kitchen (Re: Standby Letter of Credit) 0.10
06/20/18 O'KEEFE JR., JOHN R. P300 A108

Phone calls and email exchange with E. Henzy, Esq., E. 0.30

Kitchen (Re: Forbearance and Letter of Credit Invoice

Status)
06/28/18 O'KEEFE JR., JOHN R. P400 A106

Phone call from E. Kitchen (Re: Debtors’ Response) 0.10

hours

hours

hours

hours

hours

hours
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 93 of 169

000017 Huntington National Bank Invoice 180516 Page 2

Fees

$243.00

 

 

Total Current Charges $243.00

Total Balance Due $243.00
Time Summary Hours billed Hourly rate Fees billed
O'KEEFE JR., JOHN R. 0.90 270.00 $243.00

Total

$243.00
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 94 of 169

METZ LEWIS BRODMAN MUST O'KEEFE LLC

535 Smithfield Street

Suite 800
Pittsburgh, PA 15222

412-918-1100

Huntington National Bank
EBILLED to Passport

August 23,
Invoice #:
Client #:

181166
000017

EIN XX-XXXXXXX

 

STATEMENT FOR SERVICES RENDERED:

Matter:

00267

Garage Media NY, LLC

07/02/18

07/02/18

07/10/18

07/12/18

07/13/18

07/13/18

07/16/18

07/16/18

07/17/18

07/19/18

07/19/18

07/20/18

07/23/18

O'KEEFE JR., JOHN R. P400 A106
Phone call from E. Kitchen (Re: Response to Forbearance
Proposal)

O'KEEFE JR., JOHN R. P400 A107
Email Cc. Blau, Esq. (Re: Same)

O'KEEFE JR., JOHN R. P400 A106
Phone call E. Kitchen (Re: Guarantor Demand)

O'KEEFE JR., JOHN R. P300 A106

Phone call E. Kitchen (Re: Demand of Lessee and
Guarantors)

O'KEEFE JR., JOHN R. P300 A104
Review correspondence from Lessee’s and Guarantors’
counsel

O'KEEFE JR., JOHN R. P300 A104
Review lease documentation (Re: Representations and
Certifications)

O'KEEFE JR., JOHN R. P300 A104
Review relevant lease and related documents
O'KEEFE JR., JOHN R. P300 A106

Letter E. Kitchen (Re: Pursuit of Guarantors and
Ownership of Billboard and Equipment)

O'KEEFE JR., JOHN R. P300 A106
Phone calls E. Kitchen (Re: Guarantor Status and
Strategy)

O'KEEFE JR., JOHN R. P300 A106

Finalize letter to E. Kitchen (Re: Guarantor Action
Equipment Ownership)

O'KEEFE JR., JOHN R. P300 A106
Phone call E. Kitchen (Re: Same)
O'KEEFE JR., JOHN R. P300 A104

Review and analyze Compromise Demand Response and related

documents and authority
O'KEEFE JR., JOHN R. P300 A107

and

.10

10

.20

.20

. 60

.80

. 80

.60

.20

-20

.10

.40

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours
000017 Huntington National Bank
Review Lessee’s and Guarantors’ counsel’s correspondence

07/23/18

07/25/18

07/25/18

07/25/18

07/26/18

07/27/18

07/27/18

Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 95 of 169

(Re: Claims and Settlement)

O'KEEFE JR., JOHN R. P300 A106
Phone call E. Kitchen (Re: Same)
O'KEEFE JR., JOHN R. P300 A106

Phone call E. Kitchen (Re: Lessee and Guarantor’s
Response to Forbearance Agreement)

O'KEEFE JR., JOHN R. P300 A106
Letter E. Kitchen (Re: Same)
O'KEEFE JR., JOHN R. P300 A104

Review Lease, Amendments to Lease and Acceptance
Certifications

O'KEEFE JR., JOHN R. P300 A106
Phone call and email exchange with E. Kitchen (Re:
Conference

O'KEEFE JR., JOHN R. P300 A104
Review correspondence from Lessee’s and Guarantors’
counsel and related documents

O'KEEFE JR., JOHN R. P300 A106

Prepare for and participate in conference call with R.
Mace, E. Kitchen (Re: Lessee’s and Guarantors’ Response)

Fees

Total Current Charges

Total Balance Due

Invoice 181166

Page

2

0.40 hours

0.20

$2,403.00

hours

hours

hours

hours

hours

hours

hours

 

 

Time Summary Hours billed Hourly rate Fees billed
O'KEEFE JR., JOHN R. 8.90 $2,403.00
TUSKAN, JUSTIN M 0.00 $0.00
Total $2,403.00
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 96 of 169

METZ LEWIS BRODMAN MUST O'KEEFE LLC
535 Smithfield Street

Suite 800
Pittsburgh, PA 15222

412-918-1100

September 21, 2018

Huntington National Bank Invoice #: 181755
EBILLED to Passport Client #: 000017

BIN XX-XXXXXXX

 

STATEMENT FOR SERVICES RENDERED:

Matter:

00267

Garage Media NY, LLC

08/09/18

08/10/18

08/13/18

08/14/18

08/14/18

08/14/18

08/15/18

08/15/18

08/15/18

08/15/18

08/15/18

08/16/18

08/17/18

O'KEEFE JR., JOHN R. P300 A107

Phone call and email C. Blau, Esq. (Re: Letter of Credit 0.60
Invoice and Display Agreement Status)

O'KEEFE JR., JOHN R. P300 A106

Phone call E. Kitchen (Re: Letter of Credit and 0.20
Compromise Payment)

O'KEEFE JR., JOHN R. P300 A106

Phone call E. Kitchen (Re: Response to Offer) 0.10
O'KEEFE JR., JOHN R. P300 A107

Email exchange with C. Blau, Esq. (Re: Conference Call) 0.20
O'KEEFE JR., JOHN R. P300 A103

Prepare response letter to C. Blau, Esq. (Re: Compromise 0.90
Payment)

O'KEEFE JR., JOHN R. P300 Al0o4

Review Display Agreement, Equipment Purchase Agreement, 1.30

GKD Warranty and Collateral Agreement, Services Purchase
Agreement, Lease Agreement, as amended, and Acceptance
Certificates

O'KEEFE JR., JOHN R. P300 A104

Review Lease Agreement, as amended, collateral and 1.50
related documents

O'KEEFE JR., JOHN R. P300 A107

Phone call and email exchange with C. Blau, Esq. (Re: 0.30
Settlement Conference)

O'KEEFE JR., JOHN R. P300 A103

Letter response to C. Blau, Esq. (Re: Guarantors’ 1.80
Settlement Offer)

O'KEEFE JR., JOHN R. P300 A106

Phone calls and email exchange with E. Kitchen (Re: Same) 0.20
O'KEEFE JR., JOHN R. P300 A103

Modifications to letter to C. Blau, Esq. 0.40
O'KEEFE JR., JOHN R. P300 A106

Phone call E. Kitchen (Re: Conference Call with Counsel) 0.10
O'KEEFE JR., JOHN R. P300 A106

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours
08/17/18

08/22/18

08/22/18

08/23/18

08/23/18

08/24/18

08/24/18

08/27/18

Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 97 of 169

 

 

000017 Huntington National Bank Invoice 181755 Page 2
Phone call E. Kitchen (Re: Same) 0.20 hours
O'KEEFE JR., JOHN R. P300 A107
Prepare for and participate in conference call with E. 0.80 hours
Henzy, Esq., C. Blau, Esq. (Re: Payment and Forbearance)

O'KEEFE JR., JOHN R. P300 A104
Review email proposal from Borrower’s and Guarantors’ 0.10 hours
counsel
O'KEEFE JR., JOHN R. P300 A106
Phone call and email E. Kitchen (Re: Same) 0.20 hours
O'KEEFE JR., JOHN R. P300 A106
Conference call with R. Mace, E. Kitchen (Re: Response to 0.80 hours
Borrower’s and Guarantors’ Counsel)
O'KEEFE JR., JOHN R. P300 A107?
Email C. Blau, Esq. (Re: Response and Letter of Credit 0.30 hours
Invoice)
O'KEEFE JR., JOHN R. P300 A106
Phone call E. Kitchen (Re: Same) 0.10 hours
O'KEEFE JR., JOHN R. P300 A108
Email exchange with C. Blau, Esq., R. Mace (Re: Payment 0.20 hours
of Standby Letter of Credit Invoice)
O'KEEFE JR., JOHN R. P300 A108
Email C. Blau, Esq., E. Kitchen (Re: Letter of Credit 0.20 hours
Renewal Payment)
Fees $2,835.00
Total Current Charges $2,835.00
Plus Previously Billed Charges $2,403.00
Total Balance Due $5,238.00
Time Summary Hours billed Hourly rate Fees billed
O'KEEFE JR., JOHN R. 10.50 270.00 $2,835.00
Total $2,835.00
Huntington National Bank
EBILLED to Passport

Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 98 of 169

METZ LEWIS BRODMAN MUST O'KEEFE LLC
535 Smithfield Street
Suite 800
Pittsburgh, PA 15222
412-918-1100

October 12,
Invoice #:
Client #:

182342
000017

EIN XX-XXXXXXX

 

STATEMENT FOR SERVICES RENDERED:

Matter:

00267

Garage Media NY, LLC

09/05/18

09/06/18

09/12/18

09/19/18

09/19/18

09/19/18

09/21/18

09/21/18

09/25/18

09/26/18

09/26/18

09/26/18

09/26/18

O'KEEFE JR., JOHN R. P300 A106
Phone call from E. Kitchen (Re: Borrower’s Documentation
and Information)

O'KEEFE JR., JOHN R. P300 A107

Phone call and email C. Blau, Esq. (Re: Documentation and
Proposal)

O'KEEFE JR., JOHN R. P300 A108

Email exchange with C. Blau, Esq., E. Kitchen (Re: Letter
of Credit Fee and Borrower’s Information Package)

O'KEEFE JR., JOHN R. P300 A104
Review Garage Media’s Informational Memorandum
O'KEEFE JR., JOHN R. P300 A106
Phone call and email E. Kitchen (Re: Same)

O'KEEFE JR., JOHN R. P300 A107
Phone call C. Blau, Esq. (Re: Same)

O'KEEFE JR., JOHN R. P300 A107

Letter C. Blau, Esq. (Re: Counter Compromise Payment
Offer)

TUSKAN, JUSTIN M L120 A105
Discussion with J. O'Keefe to discuss filing of guarantor
enforcement action

O'KEEFE JR., JOHN R. P300 A106
Phone call and email E. Kitchen (Re: Counter Offer)
O'KEEFE JR., JOHN R. P300 A106
Phone call and email E. Kitchen (Re: Same)

O'KEEFE JR., JOHN R. P300 A104

Review lease and guaranty documents (Re: Default and
Demand)

O'KEEFE JR., JOHN R. P300 A106
Phone call T. Sansone, Esq. (Re: Local Counsel)
O'KEEFE JR., JOHN R. P300 A106

Phone call and mail exchange with E. Kitchen, R. Mace
(Re: Settlement Offer)

.10

.30

. 30

.10

-10

10

.20

.20

-20

.10

.80

.10

.30

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 99 of 169

000017 Huntington National Bank Invoice 182342 Page 2
09/26/18 O'KEEFE JR., JOHN R. P300 A106
Email exchange with A. Feldstein (Re: Updated Payoff and 0.30 hours
Lessor’s Return)
09/26/18 O'KEEFE JR., JOHN R. P300 A104
Review Letter of Credit (Re: Notice Not to Renew or 0.20 hours
Maturity)
09/26/18 TUSKAN, JUSTIN M L120 A105
Discussion with J. O'Keefe regarding status/strategy 0.20 hours
09/27/18 O'KEEFE JR., JOHN R. P300 A106
Phone calls and email exchange with A. Feldstein (Re: 0.30 hours
Payment History and Payoff)
09/27/18 O'KEEFE JR., JOHN R. P300 Al04
Review Lease Agreement, as amended (Re: Default and 1.40 hours
Demand)
09/30/18 TUSKAN, JUSTIN M L210 A103
Prepare Complaint against guarnators 2.30 hours
Fees $2,106.00

 

 

Total Current Charges $2,106.00

Total Balance Due $2,106.00
Time Summary Hours billed Hourly rate Fees billed
O'KEEFE JR., JOHN R. 5.90 270.00 $1,593.00
TUSKAN, JUSTIN M 2.70 190.00 $513.00

Total

$2,106.00
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 100 of 169

METZ LEWIS BRODMAN MUST O'KEEFE LLC
535 Smithfield Street

Suite 800
Pittsburgh, PA 15222
412-918-1100

November 16,

Huntington National Bank Invoice #:
EBILLED to Passport Client #:

2018
183245
000017

EIN XX-XXXXXXX

 

STATEMENT FOR SERVICES RENDERED:

Matter: 00267

Garage Media NY, LLC

10/01/18 O'KEEFE JR., JOHN R. L210 A106
Phone call E. Kitchen (Re: Federal Court Litigation
Status)

10/01/18 O'KEEFE JR., JOHN R. L210 A104
Review federal civil docket (Re: Same)

10/02/18 O'KEEFE JR., JOHN R. P300 A103
Prepare Notice of Payment Default to Borrower and
Guarantors

10/02/18 O'KEEFE JR., JOHN R. P300 A107
Email C. Blau, Esq. (Re: Reject Offer)

10/02/18 O'KEEFE JR., JOHN R. L210 A103
Review and revise proposed Complaint

10/02/18 O'KEEFE JR., JOHN R. L210 A106
Email FE. Kitchen (Re: Same)

10/08/18 O'KEEFE JR., JOHN R. P300 Al07
Phone call and email exchange with C. Blau, Esq. (Re:
Same)

10/08/18 O'KEEFE JR., JOHN R. P300 A106
Phone call E. Kitchen (Re: Lessee/Guarantor Settlement
Communication)

10/08/18 TUSKAN, JUSTIN M L110 A104

Review email correspondence regarding Bank declining to
provide counter-offer to guarantors

10/10/18 O'KEEFE JR., JOHN R. P300 A106
Email exchange with E. Kitchen (Re: Complaint)
10/10/18 O'KEEFE JR., JOHN R. P300 A108

Several phone calls E. Henzy, Esq., E. Kitchen (Re:
Settlement and Complaint)

10/10/18 TUSKAN, JUSTIN M L120 A105
Discussion with J. O'Keefe regarding Bank's determination
to move forward with litigation, possible buy-out offer,
and related items

10/11/18 TUSKAN, JUSTIN M L210 A103

0.80

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 101 of 169

000017 Huntington National Bank Invoice 183245

10/11/18

10/12/18

10/15/18

10/15/18

10/15/18

10/15/18

10/15/18

10/16/18

10/16/18

10/17/18

10/17/18

10/17/18

10/17/18

10/18/18

10/18/18

10/25/18

10/29/18

10/30/18

10/30/18

10/30/18

10/30/18

Prepare Complaint for filing

TUSKAN, JUSTIN M L120 A107
Email correspondence and telephone discussion with local
counsel on the same

TUSKAN, JUSTIN M L210 A107
Email correspondence with local counsel regarding
Complaint revisions and filing

O'KEEFE JR., JOHN R. L140 A106
Email T. Sansone, Esq. (Re: Same)

O'KEEFE JR., JOHN R. L210 A106
Phone call E. Kitchen (Re: CN Counsel)

O'KEEFE JR., JOHN R. L140 Al0o4
Review and execute CN Engagement

TUSKAN, JUSTIN M L120 A107

Email correspondence with local counsel regarding FRCP
7.1 disclosures

TUSKAN, JUSTIN M L120 A106
Email correspondence with client regarding as-filed
Complaint

O'KEEFE JR., JOHN R. L210 A106
Phone call E. Kitchen (Re: Complaint Status)
TUSKAN, JUSTIN M L120 A107

Email correspondence with local counsel regarding status
of service and background on presiding judge

O'KEEFE JR., JOHN R. L140 A103
Review and revise proposed Motion and Affidavit
O'KEEFE JR., JOHN R. L140 A106
Email T. Sansone, Esq. (Re: Same)

TUSKAN, JUSTIN M L250 A103

Provide comment to and finalize Motion Affidavit in
Support thereof

TUSKAN, JUSTIN M L250 A104
Review Motion and Affidavit in Support thereof

O'KEEFE JR., JOHN R. L140 A106
Email exchange with T. Sansone, Esq. (Re: Affidavit)
TUSKAN, JUSTIN M L120 A107

Email correspondence with local counsel regarding pro hac
admission

TUSKAN, JUSTIN ™M L110 A104
Attention to matters regarding admission

O'KEEFE JR., JOHN R. L210 A105
Phone call E. Kitchen (Re: Complaint Status)
O'KEEFE JR., JOHN R. L210 A103
Revise Affidavit

O'KEEFE JR., JOHN R. L210 A106
Email exchange with T. Sansone, Esq. (Re: Same)
O'KEEFE JR., JOHN R. L210 A104
Review docket and filings

TUSKAN, JUSTIN M L110 A107

Email correspondence with local counsel and opposing
counsel regarding completion of Rule 26 requirements

Page

2

0.30 hours

0.50

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 102 of 169

000017 Huntington National Bank

Invoice 183245

 

 

Page 3
Fees $2,163.00
Total Current Charges $2,163.00
Total Balance Due $2,163.00
Time Summary Hours billed Hourly rate Fees billed
O'KEEFE JR., JOHN R. 5.90 270.00 $1,593.00
TUSKAN, JUSTIN ™M 3.00 190.00 $570.00

Total

$2,163.00
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 103 of 169

METZ LEWIS BRODMAN MUST O'KEEFE LLC
535 Smithfield Street

Suite 800
Pittsburgh, PA 15222

412-918-1100

December 12, 2018

Huntington National Bank Invoice #: 183885
EBILLED to Passport Client #: 000017

EIN XX-XXXXXXX

 

STATEMENT FOR SERVICES RENDERED:

Matter:

00267

Garage Media NY, LLC

11/06/18 TUSKAN, JUSTIN M L120 A106
Email correspondence with client regarding case status 0.10
11/19/18 TUSKAN, JUSTIN M L230 A109
Conduct Rule 26(£}) conference with local counsel and 0.40
counsel for Defendants
11/19/18 TUSKAN, JUSTIN M L230 A101
Prepare for Rule 26(f) conference with local counsel and 0.40
counsel for Defendants
11/20/18 TUSKAN, JUSTIN M L120 A105
Discussion with J. O'Keefe regarding outcome of Rule 0.10
26(f) conference
11/26/18 TUSKAN, JUSTIN M L210 A104
Review Rule 26 Report and ESI Protocol 0.40
11/26/18 TUSKAN, JUSTIN M L210 A103
Revise Rule 26 Report and ESI Protocol 0.30
11/26/18 TUSKAN, JUSTIN M L210 A103
Prepare Rule 26 Report and ESI Protocol 3.50
11/27/18 TUSKAN, JUSTIN M L110 Al07
Review local counsel's comments to draft Rule 26(f) 0.30
Report and email correspondence regarding the same
Disbursements:
11/13/18 Carmody Torrance Sandak Hennessey LLP; LOCAL $2,925.51

COUNSEL EXPENSE

hours

hours

hours

hours

hours

hours

hours

hours
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 104 of 169

 

 

000017 Huntington National Bank Invoice 183885 Page 2

Fees $1,045.00
Disbursements $2,925.51
Total Current Charges $3,970.51
Total Balance Due $3,970.51

Time Summary Hours billed Hourly rate Fees billed

TUSKAN, JUSTIN M 5.50 190.00 $1,045.00

Total $1,045.00
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 105 of 169

METZ LEWIS BRODMAN MUST O'KEEFE LLC
535 Smithfield Street

Suite 800
Pittsburgh, PA 15222

412-918-1100

January 15, 2019

Huntington National Bank Invoice #: 185182
EBILLED to Passport Client #: 000017

EIN XX-XXXXXXX

 

STATEMENT FOR SERVICES RENDERED:

Matter: 00267

Garage Media NY, LLC

12/03/18 TUSKAN, JUSTIN M L120 A106
Email correspondence with local counsel regarding FRCP 0.60 hours
Initital Disclosures
12/03/18 TUSKAN, JUSTIN M L110 A103
Prepare Rule 26(f) Report 0.50 hours
12/03/18 TUSKAN, JUSTIN M L210 A103
Prepare FRCP 26 Initial Disclosures 0.50 hours
12/04/18 TUSKAN, JUSTIN M L210 A103
Finalize Initial Disclosures 0.20 hours
12/11/18 TUSKAN, JUSTIN M L110 A104
Review Case Management Order 0.10 hours
12/11/18 TUSKAN, JUSTIN M L120 A106
Email correspondence with client and local counsel 0.20 hours
regarding review of Case Management Order
12/18/18 TUSKAN, JUSTIN M L210 A104
Review Answer and Affirmative Defenses to Complaint 0.30 hours
12/19/18 O'KEEFE JR., JOHN R. L210 A104
Review and analyze Defendants’ Answer and Affirmative 0.70 hours
Defenses to Complaint
12/19/18 O'KEEFE JR., JOHN R. L210 A106
Phone call E. Kitchen (Re: Same) 0.20 hours
12/31/18 O'KEEFE JR., JOHN R. P300 A106
Email exchange with E. Kitchen (Re: Payment of Letter of 0.20 hours
Credit Fee)
12/31/18 O'KEEFE JR., JOHN R. P300 A104
Review Standby Letter of Credit Application and 1.20 hours

Agreement, Terms and Conditions of Agreement and Outfront
Sight Draft on Standby Letter of Credit

12/31/18 O'KEEFE JR., JOHN R. P300 A106
Email exchange with E. Kitchen (Re: Same and Demand for 0.20 hours
Reimbursement)

Disbursements:

12/31/18 Carmody Torrance Sandak Hennessy; LOCAL COUNSEL $1,247.00
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 106 of 169

000017 Huntington National Bank Invoice 185182 Page 2
EXPENSE
Fees $1,131.00
Disbursements $1,247.00

 

 

Total Current Charges $2,378.00

Total Balance Due $2,378.00
Time Summary Hours billed Hourly rate Fees billed
O'KEEFE JR., JOHN R, 2.50 270.00 $675.00
TUSKAN, JUSTIN M ; 2.40 190.00 $456.00

Total

$1,131.00
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 107 of 169

METZ LEWIS BRODMAN MUST O'KEEFE LLC
535 Smithfield Street

Suite 800
Pittsburgh, PA 15222

412-918-1100

February 21, 2019

Huntington National Bank Invoice #: 185484
EBILLED to Serengeti Client #: 000017

EIN XX-XXXXXXX

 

STATEMENT FOR SERVICES RENDERED:

Matter:

00267

Garage Media NY, LLC

01/02/19

01/02/19

01/02/19

01/02/19

01/02/19

01/03/19

01/04/19

01/21/19

01/22/19

01/22/19

01/23/19

O'KEEFE JR., JOHN R. P300 A106
Conference calls with R. Mace, E. Kitchen (Re: Same) 0.40
O'KEEFE JR., JOHN R. P300 A104
Review Master Agreement, as Supplemented, Display 1.90

Agreement and Acknowledgement and Agreement (Re: Answer

and Affirmative Defenses to Complaint, Purpose for letter

of Credit and Signage Status)

O'KEEFE JR., JOHN R. P300 A104

Review Outfront Notice of Default, Huntington’s 1.40
Irrevocable letter of Credit, Outfront’s Sight Draft and

Outfront’s Draw Letter

O'KEEFE JR., JOHN R. P300 A106
Letter E. Kitchen, R. Mace (Re: Same) 0.30
O'KEEFE JR., JOHN R. P300 A106
Email exchange with E. Kitchen (Re: Same) 0.20
O'KEEFE JR., JOHN R. P300 A106
Letter R. Mace, E. Kitchen (Re: Answer and Affirmative 0.80

Defenses to Complaint, Purpose for letter of Credit and

Signage Status}

TUSKAN, JUSTIN M B100 A105

Discussion with J. O'Keefe re: case status and 0.20
preparation of demand as to Garage Media in connection

with letter of credit

TUSKAN, JUSTIN M L160 A104

Review letter of credit documentation and prepare letter 2.00
correspondence to lessee re: default and demand

O'KEEFE JR., JOHN R. P300 A104

Review and comment upon Reimbursement Demand Letter 0.20
TUSKAN, JUSTIN M B100 A104

Review/revise demand letter to Garage Media re: letter of 0.30

credit and email correspondence and discussion with

client and J. O'Keefe on the same

TUSKAN, JUSTIN M B100 A103

Finalize and send demand letter re: letter of credit 0.20

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 108 of 169

000017 Huntington National Bank Invoice 185484 Page 2
01/25/19 TUSKAN, JUSTIN M B100 A104
Review Orders of Court granting admission pro hac vice 0.10 hours
01/28/19 TUSKAN, JUSTIN M B100 Al03
Prepare Notice of Appearance and attention to matters re: 0.40 hours
filing/service of the same
Disbursements:
01/30/19 Carmody Torrance Sandak Hennessey; LOCAL COUNSEL $861.00
EXPENSE

 

 

Fees $2,012.00

Disbursements $861.00

Total Current Charges $2,873.00

Total Balance Due $2,873.00
Time Summary Hours billed Hourly rate Fees billed
O'KEEFE JR., JOHN R. 5.20 270.00 $1,404.00
TUSKAN, JUSTIN M 3.20 190.00 $608.00

Total $2,012.00
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 109 of 169

METZ LEWIS BRODMAN MUST O'KEEFE LLC
535 Smithfield Street

Suite 800
Pittsburgh, PA 15222

412-918-1100

March 15, 2019

Huntington National Bank Invoice #: 186127
EBILLED to Serengeti Client #: 000017

EIN XX-XXXXXXX

 

STATEMENT FOR SERVICES RENDERED:

Matter: 00267

Garage Media NY, LLC

02/11/19 TUSKAN, JUSTIN M L210 A103
Attention to matters re: entry of appearance subsequent 0.20 hours
to pro hac admission
02/27/19 O'KEEFE JR., JOHN R. L310 A104
Review discovery issues and strategy 0.50 hours
02/27/19 TUSKAN, JUSTIN M L310 A104
Review Guarantors' discovery requests and deposition 0.80 hours
notices
02/27/19 TUSKAN, JUSTIN M L120 A105
Conference with J. O'Keefe to discuss discovery status 0.50 hours
and strategy
02/27/19 TUSKAN, JUSTIN M L310 A103
Prepare interrogatories and requests for production 1.80 hours
directed to Guarantors
02/28/19 O'KEEFE JR., JOHN R. L310 A104
Review discovery plan and issues 0.50 hours
02/28/19 O'KEEFE JR., JOHN R. L310 A106
Phone calls E. Kitchen, L. Osborn, Esq. (Re: Discovery 0.30 hours
Plan)
02/28/19 TUSKAN, JUSTIN M L310 A103
Prepare and revise discovery requests directed to 1.80 hours
Defendants
02/28/19 TUSKAN, JUSTIN M L120 A106
Telephone conference with client to discuss discovery 0.50 hours
strategy
02/28/19 TUSKAN, JUSTIN M L310 A104
Review discovery requests directed to Defendants 0.20 hours
02/28/19 TUSKAN, JUSTIN M L330 A107?
Telephone conference with counsel for Defendants to 0.30 hours

discuss deposition schedule
Disbursements:
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 110 of 169

 

 

000017 Huntington National Bank Invoice 186127 Page 2
01/29/19 EXPEDITED MAIL-CARMODY TORRANCE SANDAK, NEW $19.26
HAVEN, CT

Fees $1,510.00
Disbursements $19.26
Total Current Charges $1,529.26
Total Balance Due $1,529.26

Time Summary Hours billed Hourly rate Fees billed

O'KEEFE JR., JOHN R. 1.30 270.00 $351.00

TUSKAN, JUSTIN M 6.10 190.00 $1,159.00

Total $1,510.00
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 111 of 169

METZ LEWIS BRODMAN MUST O'KEEFE LLC
535 Smithfield Street

Suite 800
Pittsburgh, PA 15222

412-918-1100

April 16, 2019

Huntington National Bank Invoice #: 187005
EBILLED to Serengeti Client #: 000017

EIN XX-XXXXXXX

 

STATEMENT FOR SERVICES RENDERED:

Matter: 00267

Garage Media NY, LLC

03/01/19 O'KEEFE JR., JOHN R. L330 A106
Phone call and email L. Osborn, Esq. (Re: Pleadings, 0.60
Scheduling Order and Discovery)
03/05/19 TUSKAN, JUSTIN M L120 A105
Discussion with J. O'Keefe regarding document production 0.20
status
03/06/19 TUSKAN, JUSTIN M L450 A103
Participate in discovery status conference with court 0.40
03/06/19 TUSKAN, JUSTIN M L440 A101
Prepare for discovery status conference with court 0.20
03/07/19 TUSKAN, JUSTIN M L120 A105
Discussions with J. O'Keefe regarding discovery-related 0.20
issues
03/08/19 O'KEEFE JR., JOHN R. L330 A106
Phone calls J. Zimmeth, P. Magrin, P. Leto, Esq. (Re: 1.20
Interviews and Depositions)
03/08/19 TUSKAN, JUSTIN M L330 A107
Email correspondence with counsel for Guarantors 0.20
regarding deposition schedule
03/11/19 O'KEEFE JR., JOHN R. L310 A104
Review and revise proposed First Set of Interrogatories 1.60
and Requests for Production of Documents Directed to
Defendants
03/11/19 O'KEEFE JR., JOHN R. L330 A106
Email exchange with L. Stenback, Esq., E. Kitchen, L. 0.80
Osborn, J. Zimmeth, P. Magrin (Re: Same)
03/11/19 O'KEEFE JR., JOHN R. L330 A106
Several phone calls E. Kitchen, L. Osborn, Esq., L. 1.10
Stenback, Esq., J. Zimmeth (Re: Complaint, Defenses and
Discovery)
03/11/19 O'KEEFE JR., JOHN R. L310 A104
Review Discovery Issues and Schedule 1.20
03/11/19 TUSKAN, JUSTIN M L120 A105

Conference with J. O'Keefe to discuss discovery requests 0.20

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours
000017 Huntington National Bank Invoice 187005
to be propounded to Defendants

03/11/19 TUSKAN, JUSTIN M L310 A103
Revise discovery requests

03/11/19 TUSKAN, JUSTIN M L120 A107
Telephone conference with J. Zimmeth regarding documents
responsive to Defendants' RFP, deposition topics, and
case status generally

03/11/19 TUSKAN, JUSTIN M L440 A101
Prepare for telephone status conference with court

03/11/19 TUSKAN, JUSTIN M L450 A109
Participate in telephone status conference with court

03/11/19 TUSKAN, JUSTIN M L330 Al07
Telephone call to counsel for Defendants regarding
deposition schedule and related items

03/11/19 TUSKAN, JUSTIN M L120 A106
Email correspondence to E. Kitchen and L. Osborn
regarding collection of emails related to Garage Media

03/12/19 O'KEEFE JR., JOHN R. L330 A106
Phone call and email exchange with E. Kitchen (Re:
Depositions)

03/12/19 O'KEEFE JR., JOHN R. L330 A106
Phone call and email exchange with P. Magrin (Re:
Deposition)

03/12/19 TUSKAN, JUSTIN M L330 A106
Email correspondence with client regarding deposition
schedule and custodians for email document search

03/12/19 TUSKAN, JUSTIN M L330 A107
Email correspondence with opposing counsel regarding
deposition schedule and related matters concerning
discovery

03/13/19 SMOLIN, SUZANNE L. L320 A104
Review client documents with Attorney Tuskan in
preparation for production of same

03/13/19 O'KEEFE JR., JOHN R. L330 A106
Phone call and email P. Magrin (Re: Complaint and
Deposition Schedule)

03/13/19 O'KEEFE JR., JOHN R. L330 A104
Review deposition and other discovery issues

03/13/19 TUSKAN, JUSTIN M L320 A108
Email correspondence with L. Osborn regarding document
production and retrieval of emails

03/13/19 TUSKAN, JUSTIN M L330 A108
Email correspondence with J. Zimmeth regarding Rule
30(b) (6) deposition

03/13/19 TUSKAN, JUSTIN M L330 A107
Email correspondence and telephone discussion with
opposing counsel regarding deposition schedule and timing

03/13/19 TUSKAN, JUSTIN M L320 A104
Review documents provided by client in preparation for
production in response to Defendants' RFP

03/14/19 SMOLIN, SUZANNE L. L320 A104
Review documents for confidential information to be
redacted, per Attorney Tuskan

03/14/19 O'KEEFE JR., JOHN R. L330 A104

Review discovery issues and deposition schedule

Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 112 of 169

Page

2

0.20 hours

0.50

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours
000017 Huntington National Bank

03/14/19

03/14/19

03/14/13

03/14/19

03/14/19

03/14/19

03/14/19

03/14/19

03/15/19

03/15/19

03/15/19

03/15/19

03/15/19

03/18/19

03/18/19

03/18/19

03/19/19

03/20/19

03/20/19

Invoice 187005

O'KEEFE JR., JOHN R. L330 A106
Phone call L. Osborn, Esq. (Re: 30(b) (6) Deponent(s) )
TUSKAN, JUSTIN M L330 A108
Telephone conference with J. Zimmeth regarding 30(b) (6)
deposition

TUSKAN, JUSTIN M L120 A106

Email correspondence with client regarding designation of
confidential documentation

TUSKAN, JUSTIN M L160 A107
Email correspondence with Defendants! counsel on
confidentiality agreement

TUSKAN, JUSTIN M L310 A103
Prepare and revise responses to Defendants'
interrogatories and RFP

TUSKAN, JUSTIN M L310 A104
Review responses to Defendants! interrogatories and RFP

TUSKAN, JUSTIN M L160 A103
Prepare confidentiality agreement
TUSKAN, JUSTIN M L320 A104

Review documents to be produced to determine
confidentiality

SMOLIN, SUZANNE L. L320 All1l
Begin to prepare documents for production to opposing
counsel

SMOLIN, SUZANNE L. L320 A104
Continue to review documents for confidential information
to be redacted, per Attorney Tuskan

O'KEEFE JR., JOHN R. L310 A106
Review discovery issues and plan with E. Kitchen
TUSKAN, JUSTIN M L310 A107

Email correspondence with opposing counsel regarding
agreed protective order and related items pertaining to
discovery

TUSKAN, JUSTIN M L310 A106
Email correspondence with client regarding agreed
protective order and related items pertaining to
discovery

SMOLIN, SUZANNE L. L320 Alll
Prepare documents for production

TUSKAN, JUSTIN M L310 A103
Finalize responses/objections to Defendants'
interrogatories and RFP and attention to matters
regarding filing/service of the same

TUSKAN, JUSTIN ™M L330 A107
Email correspondence with opposing counsel regarding
deposition schedule

TUSKAN, JUSTIN M L320 Al04
Attention to various discovery-related matters, including
deposition scheduling, production of certain ESI, and
related items

SWEENY, DAWN K. P100 A110
Organization of data room, Provide invitations to users
TUSKAN, JUSTIN M L320 A106

Email correspondence with client regarding ESI responsive
to Defendants’ document production requests

Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 113 of 169

Page

QO.

20

.10

.10

.10

.50

-10

.90

. 80

.20

.70

.20

.20

-40

.80

.00

.30

.20

.70

.30

3

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 114 of 169

000017 Huntington National Bank Invoice 187005 Page 4
03/27/19 O'KEEFE JR., JOHN R. L320 A106
Phone call L. Osborn (Re: E-Discovery) 0.10 hours
03/29/19 O'KEEFE JR., JOHN R. L320 A106
Phone call and email L. Osborn, Esq. (Re: E-Discovery) 0.20 hours
03/29/19 O'KEEFE JR., JOHN R. L330 A106
Phone call E. Kitchen (Re: Deposition Schedule) 0.10 hours
Disbursements:
03/18/19 EXPEDITED MAIL-ERIC A. HENZY, BRIDGEPORT, CT $19.53
03/29/19 Carmody Torrance Sandak Hennessey; LOCAL COUNSEL $510.00
EXPENSE
Fees $6,637.00
Disbursements $529.53
Total Current Charges $7,166.53
Total Balance Due $7,166.53

Time Summary

Hours

Hourly rate

Fees billed

 

 

O'KEEFE JR., JOHN R
SMOLIN, SUZANNE L.
SWEENY, DAWN K.
TUSKAN, JUSTIN M

Total

billed
9.80 270.
10.10 125.
0.70 125.
13.90 190.

00 $2,646.00
00 $1,262.50
00 $87.50
00 $2,641.00

$6,637.00
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 115 of 169

METZ LEWIS BRODMAN MUST O'KEEFE LLC

Huntington National Bank
EBILLED to Serengeti

535 Smithfield Street

Suite 800
Pittsburgh, PA 15222

412-918-1100

May 23, 2019
Invoice #: 187975
Client #: 000017

EIN XX-XXXXXXX

 

STATEMENT FOR SERVICES RENDERED:

Matter: 00267

Garage Media NY, LLC

04/01/19 O'KEEFE JR., JOHN R. L330 A106
Email exchange with J. Zimmeth (Re: Deposition Schedule) 0.20
04/01/19 O'KEEFE JR., JOHN R. L320 A106
Phone calls and email L. Osborn, Morgan Davis (Re: ESI 0.20
Review)
04/03/19 O'KEEFE JR., JOHN R. L310 A104
Review document production and discovery issues 0.60
04/03/19 TUSKAN, JUSTIN M L310 A107
Fmail correspondence and telephone conference with 0.50
counsel for Defendants regarding discovery-related
issues, including status of document production
04/04/19 O'KEEFE JR., JOHN R. L310 A106
Phone call E. Kitchen (Re: Depositions and Document 0.20
Production)
04/04/19 O'KEEFE JR., JOHN R. L310 A104
Review e-discovery issues and status 0.60
04/04/19 TUSKAN, JUSTIN M L120 A106
Email correspondence and discussion with client regarding 0.80
review of ESI and procedure in connection with the same
04/05/19 O'KEEFE JR., JOHN R. L320 A106
Email exchange with L. Osborn, Esq. (Re: ESI Review) 0.40
04/05/13 O'KEEFE JR., JOHN R. L320 A106
Phone call E. Kitchen (Re: Same) 0.20
04/05/19 TUSKAN, JUSTIN M L110 A104
Attention to matters regarding ESI document review 0.60
04/08/19 O'KEEFE JR., JOHN R. L320 A106
Phone call and email exchange with L. Osborn, Esq. (Re: 0.40
ESI Discovery)
04/08/19 O'KEEFE JR., JOHN R. L330 A106
Phone call and email exchange with E. Kitchen (Re: 0.20
Deposition Schedule)
04/08/19 TUSKAN, JUSTIN M L110 A104

Attention to matters regarding ESI review 0.40

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours
000017 Huntington National Bank Invoice 187975

04/09/19

04/09/19

04/10/19

04/11/19

04/11/19

04/11/19

04/11/19

04/11/19

04/11/19

04/11/19

04/12/19

04/12/19

04/12/19

04/12/19

04/14/19

04/14/19

04/14/19

04/15/19

TUSKAN, JUSTIN M L320 A108
Email correspondence and telephone conference with ESI
service provider regarding document review logistics
TUSKAN, JUSTIN M L120 A106
Telephone conference with John Zimmeth regarding case
status and current analysis regarding claims and defenses

TUSKAN, JUSTIN M L110 A104
Address ESI document review issues.
SMOLIN, SUZANNE L. L320 A105

Meeting with Attorney Tuskan regarding protocol and
process for document review

O'KEEFE JR., JOHN R. L330 A106
Phone call E. Kitchen (Re: Depositions)
ROSENBERG, ERIC D L320 A105

Conference with J. Tuskan, Esq. re: review of pleadings,
facts of case and review of and production of documents
responsive to Defendants' requests

TUSKAN, JUSTIN M L110 A108
Conference with document review team regarding case
background and review process

TUSKAN, JUSTIN M L110 A104
Attention to email correspondence regarding ESI
REGAN, JOHN PAUL L320 A105

Discovery - document review project meeting, including
review of case background.

BERKEBILE, TIMOTHY D L320 A104
Initial Meeting re document review including Review of
Pleadings and case background

SWEENY, DAWN K. P100 A110
Establish document data room

O'KEEFE JR., JOHN R. L320 A106
Phone call E. Kitchen (Re: Document Production and
Depositions)

TUSKAN, JUSTIN M L110 A104
Attention to matters regarding ESI document review
TUSKAN, JUSTIN M L110 A107

Email correspondence with opposing counsel regarding
discovery-related issues

FELTON, RACHEL D L320 A104
Review Complaint and discovery requests to prepare for
document review

FELTON, RACHEL D L320 A104
Review emails, attachments, and related documentation,
and tag for privilege, relevance, and responsiveness to
Defendants' requests for production of documents [P.
Morgan Doc 1882-1957]

TUSKAN, JUSTIN M L110 A104
Review emails, attachments, and related documentation,
and tag for privilege, relevance, and responsiveness to
Defendants' requests for production of documents [J.
Zimmeth Docs 1-495]

ROSENBERG, ERIC D L320 A104
Review emails, attachments, and related documentation,
and tag for privilege, relevance, and responsiveness to
Defendants' requests for production of documents [E.

Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 116 of 169

Page 2
0.60 hours
0.50 hours
0.40 hours
0.60 hours
0.20 hours
0.60 hours
0.60 hours
0.20 hours
0.60 hours
0.60 hours
0.20 hours
0.20 hours
0.50 hours
0.30 hours
0.60 hours
0.50 hours
3.30 hours
0.80 hours
000017 Huntington National Bank Invoice 187975

04/15/19

04/15/19

04/15/19

04/16/19

04/16/13

04/16/19

04/16/19

04/16/19

04/16/19

04/17/19

04/17/19

04/17/19

04/17/19

04/17/19

Kitchen Docs 1-130]

FELTON, RACHEL D L320 Al0o4
Review emails, attachments, and related documentation,
and tag for privilege, relevance, and responsiveness to
Defendants' requests for production of documents [P.
Magrin Docs 1958-2068]

TUSKAN, JUSTIN M L110 A104
Review emails, attachments, and related documentation,
and tag for privilege, relevance, and responsiveness to
Defendants' requests for production of documents [J.
Zimmeth Docs 496-816]

REGAN, JOHN PAUL L320 A104
Review emails, attachments, and related documentation,
and tag for privilege, relevance, and responsiveness to
Defendants' requests for production of documents [P.
Magrin Docs 1-200]

O'KEEFE JR., JOHN R. L330 A106
Phone call E. Kitchen (Re: Deposition Schedule)
ROSENBERG, ERIC D L320 A104

Review emails, attachments, and related documentation,
and tag for privilege, relevance, and responsiveness to
Defendants’ requests for production of documents [E.
Kitchen Docs 131-431]

FELTON, RACHEL D L320 A104
Review emails, attachments, and related documentation,
and tag for privilege, relevance, and responsiveness to
Defendants' requests for production of documents [P.
Magrin Docs 2268-2718]

TUSKAN, JUSTIN M L330 A107
Email correspondence with Defendants' counsel regarding
deposition schedule and demand for supplement to
interrogatory answers under Rule 33(d)

TUSKAN, JUSTIN M L320 Al04
Review emails, attachments, and related documentation,
and tag for privilege, relevance, and responsiveness to
Defendants' requests for production of documents [J.
Zimmeth Docs 816-976]

REGAN, JOHN PAUL L320 A104
Review emails, attachments, and related documentation,
and tag for privilege, relevance, and responsiveness to
Defendants' requests for production of documents [P.
Magrin Docs 201-530]

O'KEEFE JR., JOHN R. L330 A106
Phone call E. Kitchen (Re: Deposition Schedule)
FELTON, RACHEL D L320 A104

Review documents for purpose of responding to Defendants'
Requests for Production of Documents [P. Magrin Docs
2718-2822)

TUSKAN, JUSTIN M L320 A104
Review emails, attachments, and related documentation,
and tag for privilege, relevance, and responsiveness to
Defendants' requests for production of documents [J.
Zimmeth Docs 977-1427]

TUSKAN, JUSTIN M L320 A107
Email correspondence with counsel for Defendants
regarding ESI production-related issues

BERKEBILE, TIMOTHY D L320 A104

Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 117 of 169

Page 3
2.10 hours
2.20 hours
1.50 hours
0.20 hours
1.90 hours
3.20 hours
0.20 hours
1.10 hours
2.20 hours
0.10 hours
1.60 hours
3.30 hours
0.30 hours
000017 Huntington National Bank Invoice 187975

04/18/19

04/18/19

04/18/19

04/18/19

04/18/19

04/18/19

04/18/19

04/19/19

04/19/19

04/22/19

04/22/19

04/22/19

04/22/19

Review emails, attachments, and related documentation,
and tag for privilege, relevance, and responsiveness to
Defendants' requests for production of documents [P.
Magrin Docs 941-1251]

SMOLIN, SUZANNE L. L320 A104
Review emails, attachments, and related documentation,
and tag for privilege, relevance, and responsiveness to
Defendants' requests for production of documents [J.
Zimmeth Docs 1666-2416

ROSENBERG, ERIC D L320 A104
Review emails, attachments, and related documentation,
and tag for privilege, relevance, and responsiveness to
Defendants' requests for production of documents [E.
Kitchen Docs 432-582]

BARRON, JUSTIN T L320 A104
Review Complaint and Answer in preparation of review of
John Zimmeth emails in response to Defendants' discovery
requests.

BARRON, JUSTIN T L320 A104
Review emails, attachments, and related documentation,
and tag for privilege, relevance, and responsiveness to
Defendants' requests for production of documents [J.
Zimmeth Docs 2711- 3310]

TUSKAN, JUSTIN M L110 A104
Review emails, attachments, and related documentation,
and tag for privilege, relevance, and responsiveness to
Defendants' requests for production of documents [J.
Zimmeth Docs 1428-1655]

REGAN, JOHN PAUL L320 A104
Review emails, attachments, and related documentation,
and tag for privilege, relevance, and responsiveness to
Defendants’ requests for production of documents [P.
Magrin Docs 531-940

BERKEBILE, TIMOTHY D L320 A104
Review emails, attachments, and related documentation,
and tag for privilege, relevance, and responsiveness to
Defendants' requests for production of documents [P.
Magrin Docs 1252-1552]

ROSENBERG, ERIC D L320 A104
Review emails, attachments, and related documentation,
and tag for privilege, relevance, and responsiveness to
Defendants' requests for production of documents [E.
Kitchen Docs 583-733

TUSKAN, JUSTIN M L310 A104

Quality control review of, and attention to matters
regarding production of first batch of ESI responsive to
Defendants' RFP

O'KEEFE JR., JOHN R. L330 Al04
Review documentation in preparation for depositions
O'KEEFE JR., JOHN R. L330 A106
Phone call and email E. Kitchen, J. Zimmeth (Re: Same)
ROSENBERG, ERIC D L320 A104

Review emails, attachments, and related documentation,
and tag for privilege, relevance, and responsiveness to
Defendants’ requests for production of documents [E.
Kitchen Docs 734-884]

TUSKAN, JUSTIN M L330 A106

Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 118 of 169

Page 4
2.10 hours
5.80 hours
1.00 hours
0.60 hours
3.90 hours
2.00 hours
2.50 hours
2.00 hours
0.70 hours
2.30 hours
1.20 hours
0.60 hours
0.80 hours
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 119 of 169

000017 Huntington National Bank Invoice 187975
Email correspondence with client regarding deposition
schedule and preparation

04/22/19 BERKEBILE, TIMOTHY D L320 A104
Review emails, attachments, and related documentation,
and tag for privilege, relevance, and responsiveness to
Defendants' requests for production of documents [P/
Magrin Docs 1553-1881)

04/23/19 SMOLIN, SUZANNE L. L320 A104
Review emails, attachments, and related documentation,
and tag for privilege, relevance, and responsiveness to
Defendants!’ requests for production of documents [J.
Zimmeth Docs 2417-2710]

04/23/19 ROSENBERG, ERIC D L320 A104
Review documents produced by Bank responsive to discovery
requests

04/24/19 TUSKAN, JUSTIN M L110 A104

Quality control review of and attending to matters re:
production of second batch of responsive ESI

04/24/19 TUSKAN, JUSTIN M L320 A107
Email correspondence with opposing counsel regarding
discovery-related issues

04/26/19 O'KEEFE JR., JOHN R. L330 A106
Phone call E. Kitchen (Re: Deposition Preparation)
04/26/19 TUSKAN, JUSTIN M L330 A103

Prepare Notices of Deposition, Subpoena for 30(b) (6)
designee of Garage Media, and Motion to modify case
management deadlines

04/26/19 TUSKAN, JUSTIN M L330 A107
Email correspondence with opposing counsel regarding
deposition schedule, consent to Motion to modify
scheduling order, and related items

04/29/19 O'KEEFE JR., JOHN R. L330 A106
Phone call E. Kitchen (Re: Same)
04/29/19 O'KEEFE JR., JOHN R. L330 A108

Phone conference with E. Henzy, Esq., C. Blau, Esq., J.
Tuskan, Esq. (Re: Deposition and Discovery Issues)

04/29/19 TUSKAN, JUSTIN M L320 A107
Telephone conference with counsel for Defendants
regarding issues pertaining to production of documents
and interrogatory responses, as well as amendment of case
managment schedule

04/29/19 TUSKAN, JUSTIN M L110 A104
Review/analysis of documents produced by Defendants in
response to Request for Production

04/29/19 TUSKAN, JUSTIN M L330 A105
Conference with J. O'Keefe regarding upcoming depositions
04/30/19 O'KEEFE JR., JOHN R. L330 A108

Prepare for depositions of J. Zimmeth, P. Magrin, E.
Kitchen, G. Neff, J. Schmid, D. Schmid
04/30/19 TUSKAN, JUSTIN M L330 A101
Prepare for depositions of Defendants, including review
of relevant documents
Disbursements:
04/30/19 Carmody Torrance Sandak Hennessey; LOCAL COUNSEL $1,487
EXPENSE

Page
0.20 hours

.90

5

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 120 of 169

000017 Huntington National Bank

Fees

Disbursements

Total Current Charges

Invaice 187975

$17,992.00
$1,487.50

Page 6

 

 

Plus Previously Billed Charges $1,350.00

Total Balance Due $20,829.50
Time Summary Hours billed Hourly rate Fees billed
BARRON, JUSTIN T 4.50 190.00 $855.00
BERKEBILE, TIMOTHY D 10.00 270.00 $2,700.00
FELTON, RACHEL D 8.00 270.00 $2,160.00
O'KEEFE JR., JOHN R. 9.30 270.00 $2,511.00
REGAN, JOHN PAUL 6.80 190.00 $1,292.00
ROSENBERG, ERIC D 6.80 190.00 $1,292.00
SMOLIN, SUZANNE L. 10.60 95.00 $1,007.00
SWEENY, DAWN K. 0.20 95.00 $19.00
TUSKAN, JUSTIN M 32.40 190.00 $6,156.00
Total $17,992.00
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 121 of 169

METZ LEWIS BRODMAN MUST O'KEEFE LLC
535 Smithfield Street

Suite 800
Pittsburgh, PA 15222

412-918-1100

June 18, 2019

Huntington National Bank Invoice #: 188547
EBILLED to Serengeti Client #: 000017

EIN XX-XXXXXXX

 

STATEMENT FOR SERVICES RENDERED:

Matter: 00267

Garage Media NY, LLC

05/01/19 O'KEEFE JR., JOHN R. L330 A106
Phone conference with J. Zimmeth, L. Stenback, Esq., J. 0.80
Tuskan, Esq. (Re: Deposition Preparation)
05/01/19 O'KEEFE JR., JOHN R. L330 A104
Preparation for depositions of J. Zimmeth, P. Magrin, E. 2.80
Kitchen, G. Neff, J. Schmid & D. Schmid
05/01/19 TUSKAN, JUSTIN M L330 A101
Prepare for depositions, including telephone conference 6.20
with J. Zimmeth regarding his deposition
05/02/19 O'KEEFE JR., JOHN R. L330 A109
Meeting with E. Kitchen, J. Tuskan, Esq. (Re: Deposition 1.20
Preparation)
05/02/19 O'KEEFE JR., JOHN R. L330 A104
Phone conference with P. Magrin (Re: Deposition 0.80
Preparation)
05/02/19 O'KEEFE JR., JOHN R. L330 A104
Preparation for depositions of J. Zimmeth, P. Magrin, E. 2.80
Kitchen, G. Neff, J. Schmid & D. Schmid
05/02/19 TUSKAN, JUSTIN M L330 AlOl
Prepare for depositions, including telephone conference 4.60
with P. Magrin and meeting with E. Kitchen
05/03/19 O'KEEFE JR., JOHN R. L330 A104
Prepare for depositions of J. Zimmeth, J. Schmid, D. 3.40
Schmid, G. Neff, P. Magrin & E. Kitchen
05/05/19 O'KEEFE JR., JOHN R. L330 A109
Travel to New Haven, CT for depositions 7.50
05/05/19 O'KEEFE JR., JOHN R. L330 A104
Phone call J. Zimmeth (Re: Meeting before Deposition) 0.20
05/05/19 O'KEEFE JR., JOHN R. L330 A104
Prepare for Depositions of G. Neff, J. Schmid, J. 3.80
Zimmeth, P. Magrin & E. Kitchen
05/06/19 O'KEEFE JR., JOHN R. L330 A109
Meeting with J. Zimmeth (Re: Deposition) 1.50

05/06/19 O'KEEFE JR., JOHN R. L330 A104

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 122 of 169

000017 Huntington National Bank Invoice 188547

Prepare for depositions of J. Schmid, P. Magrin

05/06/19 O'KEEFE JR., JOHN R. L330 A109
Attend deposition of J. Zimmeth

05/06/19 TUSKAN, JUSTIN M L120 Al05
Discussion with J. O'Keefe regarding outcome of J.
Zimmeth deposition

05/07/19 O'KEEFE JR., JOHN R. L330 A104
Prepare for deposition of G. Neff

05/07/19 O'KEEFE JR., JOHN R. L330 A109
Attend deposition of P. Magrin

05/07/19 O'KEEFE JR., JOHN R. L330 A109
Prepare for and conduct deposition of J. Schmid

05/07/19 TUSKAN, JUSTIN M L250 A107
Email correspondence with opposing counsel on revision to
joint motion to modify CMO

05/07/19 TUSKAN, JUSTIN M L330 A103
Prepare amended notice of deposition of David Schmid for
service

05/07/19 TUSKAN, JUSTIN M L250 A103
Revise joint motion to modify Case Management Order

05/08/19 O'KEEFE JR., JOHN R. L330 A109
Prepare for and conduct deposition of G. Neff

05/08/19 O'KEEFE JR., JOHN R. L330 A104
Prepare for deposition of E. Kitchen

05/08/19 TUSKAN, JUSTIN M L330 A105
Discussion with J. O'Keefe regarding J. Schmid and P.
Magrin depositions

05/08/19 TUSKAN, JUSTIN M L250 A103
Finalize and file Consent Motion to Modify Case
Management Order

05/09/19 O'KEEFE JR., JOHN R. L330 A109
Return to Pittsburgh from depositions

05/09/19 O'KEEFE JR., JOHN R. L330 A109
Prepare for and attend deposition of E. Kitchen

05/09/19 O'KEEFE JR., JOHN R. L330 A109
Meeting with E. Kitchen (Re: Deposition Preparation)

05/10/19 O'KEEFE JR., JOHN R. L330 A104
Assemble and organize deposition notes and exhibits (5
Depositions)

05/10/19 TUSKAN, JUSTIN M L120 A106
Conference/strategy regarding outcome of depositions

05/13/19 O'KEEFE JR., JOHN R. L330 A106
Phone calls L. Osborn, Esq., E. Kitchen (Re: Deposition
Schedule)

05/13/19 TUSKAN, JUSTIN M L320 A104
Attention to matters regarding document discovery

05/14/19 O'KEEFE JR., JOHN R. L330 A109
Prepare for deposition of D. Schmid

05/14/19 TUSKAN, JUSTIN M L310 A107
Email correspondence with counsel for guarantors
regarding deposition of D. Schmid and supplemental
responses to RFP and interrogatories

05/15/19 O'KEEFE JR., JOHN R. L330 A109

Prepare for and take deposition of D. Schmid

Page
2.00

0.20

2

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours
000017 Huntington National Bank

Invoice 188547

05/15/19 TUSKAN, JUSTIN M L330 A104
Attention to matters regarding deposition of D. Schmid

05/16/19 TUSKAN, JUSTIN M L120 A104
Review/analysis of issues regarding possible motion to
compel if Plaintiffs fail to supplement discovery
responses

05/17/19 TUSKAN, JUSTIN M L310 A104
Preliminary review of supplemental discovery requests

05/17/19 TUSKAN, JUSTIN M L310 A106
Email correspondence with client providing update
regarding the review of supplemental discovery requests

05/20/19 TUSKAN, JUSTIN M L110 A104
Review revised case management order

05/22/19 TUSKAN, JUSTIN M L320 A104
Review discovery-related items

05/28/19 O'KEEFE JR., JOHN R. L330 A106
Phone call J. Zimmeth (Re: Deposition)

05/28/19 O'KEEFE JR., JOHN R. L330 A108
Phone call M. Carlson (Re: Deposition Transcripts)

05/28/19 TUSKAN, JUSTIN M L120 A106
Telephone conference with J. Zimmeth regarding case
status, analysis of depositions, and related items

05/29/19 O'KEEFE JR., JOHN R. L330 A106
Phone call J. Zimmeth (Re: Deposition Testimony)

05/29/19 O'KEEFE JR., JOHN R. L330 A106
Email J. Zimmeth, P. Magrin, E. Kitchen (Re: Review of
Deposition Transcripts)

05/29/19 TUSKAN, JUSTIN M L330 A107
Email correspondence with counsel for Defendants
regarding post-deposition discovery issues

05/30/19 TUSKAN, JUSTIN M L120 A106
Conference/strategy regarding finalization of discovery
and likely Motion for Summary Judgment

Disbursements:

05/20/19 Credit Card,; CAB FARE

05/20/19 Cassian Reporting, LLC; DEPOSITION TRANSCRIPT (S)

05/20/19 Cassian Reporting, LLC; DEPOSITION TRANSCRIPT (S)

05/21/19 John R. O'Keefe, Jr.; Airfare

05/21/19 John R. O'Keefe, Jr.; LODGING

05/28/19 Cassian Reporting, LLC; DEPOSITION TRANSCRIPT (S)

$21.

$179.

$553.

$913.

$1,025.

$905.

Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 123 of 169

Page

10

75

40

99

32

60

.30

.80

.20

.20

.10

.20

.20

.10

-20

-40

- 90

.10

.20

3

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours

hours
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 124 of 169

 

 

000017 Huntington National Bank Invoice 188547 Page 4
05/28/19 Cassian Reporting, LLC; DEPOSITION TRANSCRIPT (S) $383.25
05/30/19 Cassian Reporting, LLC; DEPOSITION TRANSCRIPT (S) $146.75
05/31/19 LogicForce Consulting, LLC $3,170.00
05/31/19 Carmody Torrance Sandak Hennessey; LOCAL COUNSEL $1,615.00
EXPENSE

Fees $23,063.00
Disbursements $8,914.16
Total Current Charges $31,977.16
Total Balance Due $31,977.16

Time Summary Hours billed Hourly rate Fees billed

O'KEEFE JR., JOHN R. 74.30 270.00 $20,061.00

TUSKAN, JUSTIN M 15.80 190.00 $3,002.00

Total $23,063.00
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 125 of 169

METZ LEWIS BRODMAN MUST O'KEEFE LLC
535 Smithfield Street

Suite 800
Pittsburgh, PA 15222

412-918-1100

July 19, 2019

Huntington National Bank Invoice #: 189272
EBILLED to Serengeti Client #: 000017

BIN XX-XXXXXXX

 

STATEMENT FOR SERVICES RENDERED:

Matter: 00267

Garage Media NY, LLC

06/05/19 TUSKAN, JUSTIN M L110 A104
Review of supplemental documents produced by Defendants 1.80 hours
06/13/19 TUSKAN, JUSTIN M L120 A106
Conference/strategy regarding finalization of discovery 0.20 hours
and intent to file Motion for Summary Judgment
06/17/19 TUSKAN, JUSTIN M L320 A104
Review supplemental documents produced by Defendants in 4.30 hours
response to Huntington discovery requests
06/19/19 O'KEEFE JR., JOHN R. L330 A106
Email J. Zimmeth, P. Magrin, E. Kitchen (Re: Errata and 0.20 hours
Jurat Sheets)
06/19/19 TUSKAN, JUSTIN M L320 A104
Review supplemental documents produced by Plainitfs 1.80 hours
06/20/19 O'KEEFE JR., JOHN R. L330 A108
Email exchange with J. Zimmeth, P. Magrin, E. Kitchen, E. 0.30 hours
Henzy, Esq., C. Blau, Esq. (Re: Deposition Errata & Jurat
Sheets)
06/20/19 O'KEEFE JR., JOHN R. L330 A106
Phone call E. Kitchen (Re: Same) 0.20 hours
06/24/19 O'KEEFE JR., JOHN R. L330 A107
Email exchange with C. Blau, Esq. (Re: Deposition Errata 0.10 hours
and Jurat Sheets)
Disbursements:
06/25/19 TRAVEL; NEW HAVEN CT $401.76
06/28/19 Carmody Torrance Sandak Hennessey; LOCAL COUNSEL $919.00

EXPENSE
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 126 of 169

 

 

000017 Huntington National Bank Invoice 189272 Page 2

06/30/19 Cassian Reporting, LLC; DEPOSITION TRANSCRIPT (S) $372.60
06/30/19 LogicForce Consulting, LLC; LOCAL COUNSEL EXPENSE $1,260.00
Fees $1,755.00
Disbursements $2,953.36
Total Current Charges $4,708.36
Plus Previously Billed Charges $31,977.16
Total Balance Due $36,685.52

Time Summary Hours billed Hourly rate Fees billed

O'KEEFE JR., JOHN R. 0.80 270.00 $216.00

TUSKAN, JUSTIN M 8.10 190.00 $1,539.00

Total $1,755.00
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 127 of 169

EXHIBIT O
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 128 of 169

 

J}BAIPOV/P) J\4 -Aq pajusseald

€L0Z ‘9 JAqUIBAON
WidjI6O1g UOISJaWILU] YDIDEeSay PUD

DIPeW ebpIDy

 

 

HTF001022
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 129 of 169

 

N

‘BupjOW-UOISIDEp 10} psyddpo
Bq UND SLUSWISINSOSLW SAHOLNUDND YDIYM |SUIDBO SIGNS JDDIISILOJS SIQOUOSOSI
D JO} SMOJ|O OZ JO SZIS S|IAWIDS Sul ‘SINJOU Ul SALOLIOND sOM YDIOSS9s SUL UBNOUL]Y

‘UOIJOSIOAUOD SUL JO UOILODSIID S9UL UOdN pesog Huluoysenb
OUD S8QOJA DILOSdS JO] DSMO}|D LOUL SPINE MEIAIOJUI UD PSAO|DdWAS SIODAHLOYpPIsl4
‘J9HUO} BUIYDLSILS SUUOS ULIM INOY JJOY-SUO LNOGD PalsDy AI|ONSN SMSIAJOLU]

‘POLS|ALIOD 3JBM SMASIAIBLUI

OZ JO JOJO] V “(SWUNG [NOY PUD AUBUS JOd) JOOPINO pPINbIT PUD (UOANUDS
UDUg) VIGGWOZY — SIaULOd sajos DIDeW SBNIOy JUSUND ULOG ULIM Psjs|dwuoD
SJBM SUOISSNDSID ULdap-u] "UOlsOg PUD OBDdIUD ‘sajeHbuy so7 ul SsoUSNul
DSPNIOUI OS|D INQ ‘SB8JDIID DIDSW DAN SU} UIUJIM SHoOJUSsDIEd YBIY 0 — UOISISASIp
DINUADIHBOSH SpIM D SOM SIOU] “SOAILNDOXS SBIDS DIDSW JOOPINO SD |j@M SO

‘apis Builuunjd pup BulAng eu} ULOG WO SJOUOCISSSJOJIA DIDSW ULIM SUOLLOSIQAUOD
UJASP-Ul SOL IOO}, Of SAIYSUOIIO]@J DUD sJam,UOD AlisnpUl peddp} sjpAyoyplely

"ISLE JOQGOJDO UBNOIU} ULZ JOGOLOO JO Sud
eu, Ou} BUUNP — J89J)§ PUZP PUD UJg — PIDOG AJLOUINY HOg s,DIPaw eBoI0D
UO Bulddpw sajps/PUDIG PUD YDIDES) SAISUBIXO PSLONMPUOD SIDAIOV PIS!

ABDO|OPOULSW

 

 

HTF001023
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 130 of 169

 

S,'d'A DIDSW/240H 8 ZLUIW
— AYULDD IW ayauAT/uDAcu0g YjegpiDS -

ABS{OYsS DIDaW
$O LOJDSAQ/SPIMPLOM SdN|l!g — pPaDMOH DuuPpior .

Joppelig DIDeW
JUNDDIY/JOOPINO DIBe}OUS — UasSNQUBA Ualsyy-

JUBPISOIg/JOOPING DIBsjouS — Jayjoey uosoe-

DIPOEW dAF/SISUUD”
PUD USS ‘SUIUS JaljNg — UOspupYydiy DpuA  -

JO{DAIIG DIPSW/2duJUSNig — UB@swWIOY] UYOF-
JSUMO/DIDaW SUDDIOW — SUDHyDW sual -

JOIDSIIG DIPEW/BHulsiIPeapy ASUJSI] — O|Weg UBIDY
DIPSW dA3/ACPIIIOH IIH — PIDWqeas

Jang |OYBIG/WD — UOPsOS YNIDg -

JOpOSJIIQ Buluupl,
Fg JBULDd/WODDIPay — DUepN> OpupUley -

JOJISUIG DIDEW dAF/GD4 OIG - ZWMINE uBsNS -

siauUuD|d/SI@ANg DIPSW

sjodiouud
[OCOPINO PINbr] — suupYyoNgG [NnDg/AuaUs ID_g_

BuySOW °g SEDs dA/VIGAWOZY — HDANYDS uDUg-

juapIsaig YOUDIG AN
OO0D/|euUDYD 1D9|D — uDjyBoD ADC.

SJUNODOW |OUCHON
JO JOJODIIG/|BUUDYD JD9|D — aUDIDQOW yHUDAZ Ce

S8IDS JUBPISJg SOIA/DIDOW JOJOSA —J@AIIS poYD-

JeBounyw sejps
|DUCILON/DIPSW J9AO ||\V — JOIBWIAN OOS .

OOPINO |OV61g
JO JOJOSJIG/|BUUDYD JD9|D — 18999qQ UDUg .

JBUMQ PUD
JUSPIS@1g/DOUSWUY SUIOH JO INO — Allag DYBIOT -

[Dy5iq pud 100pjnC/sa|ps DIPaw

:0} POIO} 9M OUM

HTF001024

 

 
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 131 of 169

4)
ey
=
3
c
=
hus
Ad
5
>

 
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 132 of 169

uy

"JOIJNO ONAL O SI |] SUD] WOUh

Ul SLi {| QIOUM MOU 4,UOP SIBANG — HUISq JO} YOSSI DIBS}O4s OU SOY PDO OU]

‘QOUDLdS9NNN IBANQ DIPSW PUD SOLS sajos YLog Huyoojo AjaseAas
S| LOUL ,ABOJOUYDASL JBPJO/ALOND MoO},, D SO UBAS S| ADO|OUYDS} gYUSSWOIDSW

‘LuUIodpUbIs ABO|OUYDa} © WWO1 UOSUDAWOD
Ul S8IDd PllDO0g DIPEW SHDINS Su] “JONPOId MSU JOU SU} $,1] “}sYODO
SQIDS DUD UOHUALD BANG DIDS dU} || HUB $1 ,,SQND,, JOOPINO Sad Sul

‘BUNIDO} S| ALOND |O}IBIP PsO0q ||OJBAO *4YHYADP
Ul ,|NO PSUSOM,, Bulag sO USS S| BHOW! “HuUIMAIA Stull} [UBIU JO} PSIINs {seg

“‘UOIJLIODO| JOOPINO ‘BNUSAY ULG PUD J9dd}$ PUTP ‘@yOud-YHIy out UI
DIOOG JUSUILWSSId SU} JSHUOG] OU UAASMOY, ,,,ONPOIC IO|NDOJDEdSs,, D SO PSMBSIA

{ONPOld SUL

OS Teg

HTF001026

 
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 133 of 169

 

DIDEW — dA SAIINDEXy
ZUMINE UDSNS —

gV4dLjVYd

JOJOSJIg BuruuD|g/aupog
DUSPDD OpUDUE, —

Synsau 13430q *1SAy apdoeg

WOIVIGSIN

,, SQUOBaDD PUD SjUdIO DyIOads JOY jOIDads 1 OYOW
‘“QUOAIBAS Of Burjjas Udy, YODosddbd Buyabuny sajos D JO
SIOW S,4/ JOJ {YBHu Si Ji {OUL SpUsIO Su Bulpul s! B@Buasjoyo
SUL IOINDOJOAaS IIS SILI ING ‘asONbS Soul {OU S,]],,

 QUOAISAD JOJ PIOOQ O JOU S,4] “fl 4OJ [YBu S10 JOY] SpUdHO
OU OOHsD} PUD SI ff JOYM JO} J! [JOS “@OO{C O soy IIS {I 1NQ
ADOJ[OUYDAJ {SOQ JO JS9MASU SU] 4, USI | ‘SQA “SJONPOIA

PUD S{UdI]D UID JI@D JO} {YBu S$,f] Pso0g JOeIH DSI],

 

 

HTF001027
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 134 of 169

 

‘IOM 1,U0M YODoIddD

HSulsexJOW JO UOILOJUSUO BOuUaIPND

,Pesog-Aesler,, YW “SeOUasIpND Assier

UDD2I O| SADM SAHOSJO BIOW PUD
JOdDSUD ID] SO SioU} HUIUL SIGANG -

"ONUBZA DUONbS soul] OD UDUL

JOULOI ,,CUDOg JO|NDOOedS,,

D sO DIDEG SU} HuluoKisod
DUSWILUODSJ SODUAaNIJUI Bulyjas -

"OSH ApUOUNY

Od OU} Splsul BuIpNI|OU! — SSOUSIPND SsouU} YODII Of SADM SAYOOYS

SJIOW PUD JAADSYD 91D SJOUL ,, SISPU SNA,, SNIODA DIDS MO] SO seduUaI|PND
ALUOUINY UOd SUL 885 (DAN JO SPIs~NO AjjOIDSdsa) spusIjD PUD sIgANG AUDW «+

 NUOUINY LOd,, BUIsq sd {I

S9ODDIC AJSJONDS ,,SUMOG,, BONDS SOLU] PE{AdBDOO DIPEeW aU} JO SpIs}NO
Bulag ‘suonbs seul Jo od Bulag so panisoied 4,US! AJUOUINY HOd Su] «

DIWUOUAG ALUOULNY Od — SIONDS saul]

HTF001028
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 135 of 169

 

JOJISIq DIDS;
UOSPJOYSIY DPU!] —

SUINLUVd 3

NYiIS

ANIHS
dain

1 OAISOAIBA S$! UOHAIDIBA SU] {OHIOWW DAN SU] JO {NO a1,NOKA
USYM “JUaN]JO Bulag {Ou so sIapu sng aponbe ‘siaAng
ADIDEASA ‘DAN JO BPIS{NO ajdosg ‘JOUILUa SN DS, 4],,

 

 

HTF001029
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 136 of 169

(‘sdUasSsId SalOsS PSsOSsIOU!

SADY Of PS9U SU} JO} SHDSdS)
“SOUUL [JO {O 1NO SUOISSUI JO S1O}

— BulAng oysiunuOddo yonuw ASA

 

“SWUUDIBOIJd JEG} OfUl AIOJUSAU! DIPSW SIONS soul sou Bulypunad
SOUUIL AUDWW JO (IAUBDM UDA JOOPINO SgD JOOPINO AlID “J@UUDYD JD9ID)} sajos -

‘ADUSAO PUDIG JOUO!LOWAU] JODO] UDUL JaUJOu Ang pudig
|OUO!JOU D SD fl MAIA — , SISQULUNU DIDS aIDNbS Suull,, QU} Of QUNLULUI SUD SIgANg -

‘SAISOAIOC SLIND S| FUDD BDI JO SIOW PUD ¥%Q¢s jo Huypunoosiq *BuyjnD eoud jo sjoq -

"HUIUL PINOM BUO SD |]9S D ASDS SD JON ‘AIOLUSAUI UDNW OO} JOG -

DIWLUDUAG DIDSYW — dONbS soul]
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 137 of 169

 

OL

 
 

JABDNUDW SdjDS JOUCHLON

JJOIOLUAN L109 —

jUSPIsSald

ET EDT Og «

AUag DjJo107 -

L

BYOO

« YBNO} {NO JOY SOM FI
"YINIE OYJ WOW JOULINJ UQBQ SADY {,UPJNOD JY “YUNP
LUDIS 0 8q PjNom aionbs seul Huryjas {yHnou] |,,

« UOA MAN ANG Of SADM BAHDALJE {SOD BJIOW
PUD JO{{9q JDJ SID SIBYL "SNOJNDIPUS,f{] PNOD SOs JJO
%OG BIO S9DUd ‘BuONbS saul Ul AIOJUBAU! YONW OO],

 

HTF001031
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 138 of 169

 

"QUO JOHOQ DS II
PUD BSDIOUD $,asOUt
"pipog AWWOUINY
HOd Su} UDU! JOUIOL
OQND SGD Suj 9sn Of

~

cel on

w a aa BuUYd9|8 OID SIASILIOADY

has

“SSOUISNG HUDSON St] «

‘QLONIDAS O} SIBANG JO} BIQODIOdWOd A\DaIIP Bulag Aq PuDog AJUOULNY Hog oul
JO SANss! ALIOND Su} SeLOqUeDOXe || "|Se}O9/6 PUD jseLO] SU si ABOJOUUDE} SUL «

"JO SYDOS MOU
Bupjoouy “SUDEY PUD sPHAEY JASILJOACO PUNDIG BuUILUNI $i J} ZZNG aut JO BuJed -

SND SdO eul

HTF001032
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 139 of 169

 

ai

BULOUDW °F SBIDS dA
UDANUDS UDG —

SADIWIES

jodiouud
SUUOYONG |NO” —

w UOYUSHO DIDS SU |JO BUYY@H SI DIDOG Mau au]
‘SJUSIID JO BIANOD D UO SgD Aq PaQqo!l Usaq 9A, aM,,

u ULM JOOP Of SN JO{
JOJID] SB/OS SIQOPIUUWO DO S,4] JE{JOQ PQDud S41 ‘sNig
"UOHSEND OU — SBQND Sy Of SSSUISNG JSC] 9A, 9M,

 

HTF001033
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 140 of 169

 

el
JUSPISald 4 O{OJBAS3pP JO
JOYS UOSOL — ADVIU BIOM ADU DI} 412] 1] “SA Buyjod dojs 4,upjnom Agu, dn
| psuado AjlunOddo udp uayM INg ‘OZV JO PJOSY JOABU PDH,,

MNADALVALS

"LIOLS SUL LUO DIDeYW SHolIoS PSwoop vIqIwozV
O} sjyuBU Buljes au} BuluBisso jou jJaj SPANDEX SalOS -

‘IO, MON [OU SI UOSOg “ALID SU] Ul
DPajodo| AjjOodIsAUC oq Oj HSSuU Sul JO S|siIxo UOIUIGO SAISOAUSG «

C "PSLDGUUOD 496 ASUL USUM
SIBANQG DIpDSW HulpuNnoy Jo ApSseu Bulsq sd Soul }|O UVES
"SDI Ul SCIUSUOILDIOJ IO SIDDJUOD ME4°DAN Ul POUSSaId ON -

wBOUM OZ, “ALIIIGISIA SL AISA»

VIGSAWOZV — DIlUDUAG SEOs

 

HTF001034
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 141 of 169

 

—- aco0.1n0

porezher

“FT

"JOOS OU} UO 199d} JUSIOWYNS
SADY },USBOP JOOPINO PINbN ‘ajdoed omy AjUO YIM JOU |@a; BwOs -

"BASIYOD O} Hulyjoo] si DIDaW SBdOsOd jou Aousnbei po/siaquunu
SU} SZID91 Of PIING MO|S HD OQ PUD SLU SHAD! |IIM JI ‘@|IQodood
SHAD SI JOOPING PINDI] YBNOU! USAS LOU} SUOHNDD QUOAIBAQ «

“JUBDLUBAJOAUI S ,OZY UOdN
Pasog AJIDOJBA Sa/Os JO YOKE] PUD SENssi BU} JO AUDLU QLUODIBAO
UDD JOOPINO PINbl JayueumM UONSENb UjOg sIa|]es PUD SIdANg

‘“IOOPINO Pinbl] Pud OZY UsEeMjEeq
LUOUM Of PUD JOUM Bullj9s $s} OUM O} SD SISIXO UOISNJUOD SWIOS -

‘AjJOUOSIEd B|dosd Saul Maur AIIDDaJ SIgANg
"QDI UI! SAIYSUOIJOjO1 DUD SJODJUOD POOB UILIM S|OUOISSAJOIC JOON
"SSQUISNG JOOPINE/|OUGIG au} Ul SadUSN\UI SB|OS DEe|DEdSal |IOM »

JOOPINO PINb!I] — DitubuUAG sajos

 

 

HTF001035
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 142 of 169

 

oil

juaplsold

JOAIIS PDUD — Wau, PEedjey 4,USDY AJUJOLI@D ssauIsng auy Buysyds pup
SWB aul Of Spo; Buleg ‘spuawjUulIoddbd ja6 UOD Ppud
A QUOAI@AS AQ UMOUY 3/,A9U{ “SOI SUD |NDY PUD I{Dd,,

YOLIZA

i

 

 

HTF001036
 

Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 143 of 169

9

JOOGIDULd
AUBUS 10d - « SYOISIW DO A|QOQOJd SOM JOU] “YyHispury uy “yOonw
pozzebeny OS f{ PEI] 9M BSNDDAg PIHOQ AJUOYINY Od Sys UJIM {,UPID 9M

‘PIDO D ULIM ALIAISN|OXE UO {sISU] SADMJD 8M JOOPING pnb! LV,

UOHLOHOBSu |OiJ!Ul Su; Ul YONW OO} dn sAnb Aout jou} soo}
DIDSW PINbI] “SUOOZIUDBHIO sajos ULOg Of BulLoAOWWEp PUD BuisnjuoD -

"B1GNOJ JO s|jauus 4] ‘pjos Bulaq senssi BulAny s| P1DOg SuUj JOU, UOODIPUI UD si
SUO!JOZIUDBHIO sajos OM) BulAdY JOU UOl|dSD198d 1 ailOUs SIGANG BWIOS -

"SOM ABJOI SSUOLWA SEDs [Ids BUIADY JOU] jae} SIAN
‘PIDOQ SU] JO] SIO SSAIJOJUSSSIdOI S9jOS SUL OYM O} SD S|sIK@ UOISNJUOD «

SDOOD psbowng = aunjonus sajos Bulsnjyuosa

 

 

HTF001037
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 144 of 169

 

fh

“(AJUOUINY Od SU! OL SSO|D SUOILODO}) SDIAUSS YOIND puD

SSBDISASG/JONDI ‘JUSWUIDLOJUSd /SSINJOID UOLLOLW ‘UOISIAS|@} BIQOD PUD WOMIoOU

‘WUSUNOI/UOILOUNSEP ‘SAILOLUOLND ~— SeUOHalDD OWIOEds JO} POOH Bulegq sp pipog
SUL PEZUOHEl0d Ajisoo ASU] “@dOdS UI! jOUOILOU SJOLU BUIdq SO PJDOG SUL MBIA «

‘AIBAIOP UOISSeldUI SOUSINND GBuodls ULIM {UBU Psoud aq Of SOY {Ng
‘ISQIOJUI DUD ALIAUCSD9I [OIOUSBH |JOJOAO SI BIOU ‘PIDOG OU] Of DOSOAXS USUM =

“ALLUNYOUAO J10-3U0 D SD US9S5 SI DIDO DIPEeW eHo0y eu ‘seBoxood Jo sajpunq
Ul sSolOOg BuiAng uodn pesog si Wbipp.iod BulAng JOOpINO paydd5D0np ou -

“SISONDSY UO!LOSU] G4N JOU} Ul PSPN|OUI IOASN *PIDOG Bu] JO BOMODUN SD AUDW +

SHPae|MOUY/SSSUSIOMY ON UOC Psesog paepioun
— PJNOg SU] JO SUOLLdaDI0q4 JAAN

 

 

HTF001038
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 145 of 169

 

JOJDAIIG DIDS
uasduuou] uYor —

ell JUSN

DIDEW dA SAlINDExXJ
DIJIOW Ges —

AVQITTOH THH

, DAID OY} Ul J9UUDYD JO9|D
WOd S—IDOG DIDS {yBNO | ‘“UBlodwino , WIOIS

Sy} UD JOHUOUS ABSEL,, QU} JOY 41 JYBNOG saoy
PINOM | ‘POY | ff ‘POSIX {1 JOY, SBHPajmouy Ou poy |,,

« MOU UBBID$S JOPDI AW UO S, ff “J |NOGOD MOUY Of
SP898U Sdodsid{sOYg WO AIJOH {Ou S, 1 ING auoNnbs
SOUL! S,4] “UOHODO} JOSIB D ul AUedoud {09/6 0 S,4y,,

 

 

HTF001039
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 146 of 169

6. Beem. WL

 

‘ADPO} BSOD Ou} {,US| PABIUN 9DuUO SOM LOUM “JOOPINO JOLIGIP

MSU O} SUNWULUI SID SIGANG AUDY ‘Aliop dn dod jou; seuo jouBip AyjolInedsa

~ PSDILOU {a6 Of} saledoud anbiun Jo} Japsoy AjBulsossou! Bulwuonaq SII

"SHIOM JOUM PUD MOU ASU} LOUM ULIM WOUS ABUL “AZD] US1LO6 soy ALiunuUUWWOD
BulAng Ou} JOU JOU! {LUD SIBANG MO} OD UBAS PUD S@ODUSENIJUI S9}OS QWOS -

‘SISADIC Biq aut UO BulA|as JO sIQANG JOOPINO YBNOIUI JOULIO — OIDSW
JOOPINO IOSD Of SOUNISISSI {SO9] JO UNA Sut Hurjol aud Asu| “Bulzisumop

PUD SEDO} |UNCDDN AADAaY UOdN pssoa Asng AjSlus4xXe Sud SIGANG DIDSW -

ABIOULS] PUD AjlOLUaw JeANg DIDSWw

HTF001040
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 147 of 169

 

OZ

ISOMpIW — JaAng (oLI6iq
UOPIOX AOU DY —-

 

« SLONPOIA MOU UIIM
WY {O JUDY Ul LOB Of SHJOY SAjOS 1OJ YONO] Affoss sf]

‘PEZISUMOP U8Eq SADY {OU sdoys Hurluupjd puo HulkAnq

Ul PAUSPINQUBAO PUD PaXIOMIBAO 310 AUDW “SxIOM
{OUM YJIM OB PUD JdUDNISISAI ISOS] JO YJOd ay oy
A2y] “ADPO} sIBANG AZ} JO {O] OD 89S] {NG ‘JOU WL I,,

 

HTF001041
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 148 of 169

 

i

Nees oe w ABS{Ous {yBu
EONS VET | OUf {OU SI JOUJ “AJO{DIPSLULUI SEjDS JUDM ADJ II
= SSSUISNG {O YOO SYf PING Of SW ax} PJNOM 4!

1NQ ‘ANB 1yBu aut pauy AU} 441 OP PjnoD AQUL,,

SJUNODIY JOUOHDN Jo IOLOSIIC
SUD([DIW 4UbI4 —

vr

@.,

“SOUS Buiyjas JOOpjNO
Big auf JO SUO WO Pe}DaUUOD |}9M SI }OUL SOUSNIU! SBjOS DSDUBLIEdxeE

UD SJIY O} DIDEW SHDN JO} 8q PINOM WOM PiNoD SIU} ADM AjUO SU

"PJOO SUO AJUO UJIM PUD|sI UD UO {NO

6uleq PUD DAN ul BOUEsaId JDDISAUC JO JOH] ‘SUOIDOUUOD JO SCIYSUOILOIOI OU

— VIGIWHZY Aq Pasndd senssi Sy! SLOQUaDOxXE AjUO PINOM |] “JOM | UPINOM
DIPEW SHON wo. Buljas ,O9EuI|p JOU, som asuodseas BulwjaUMIeAO SU, -

DIPEW SHOIOD — Hulllas JOSuG JOY jOUUSJOY Su]

 

 

HTF001042
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 149 of 169

 

CS

“UINL@I SOULS

DeAlso1Ed SU PUD ALON su} |NOGD sHE}} Pal dN spUss “SsSIUSAPD jpedal
JO JO] D UBE9q 4, UBADY JOU! AYM JO} SUOSDSI BU {NOD {sIxo SUOLSEND JO S{O7 -

‘UBIU AJQUUSIIXA SO UBS SOM ¥%OZ JO UOISSILULUOD SBIOS SUL *

‘pe}oeBBpxe Ayooi6 som any

UOIIIILU S$ UJ ‘PEZI|O91 Huleq S| JOU, SNUSASJ SUL PUD DEID aJONbs soul,
SUL Ul ULIOM aD spi00g }OUM jo eHpsjmouy pud HulpudjsiopuN uCdN psspg -

DIDOG Sut JO SUOIODI|dLU] SNUBAEY/ANIOA |OIOUDUIY SUL

 

 

HTF001043
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 150 of 169

~”
¢
oO
La
©
—
rer
E
Y
@))
iD
ame
oe)
-—
7 e)

 
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 151 of 169

 

v~

“SOIIUNLOAAO Bullies SUNY SpsIDOQ |OJIBIO BulpUNOUNS JOULO UJIM Pa|pUNgq
9q Of 31GD Buldq JON ‘SUOILISSUI DUD S,d4y ULIM JO J seuul| UBNOUS JON -

‘UOISNJUOD O} SODS| DUD YOM |,USSOP UOILOJUSsSaidaJ Huryjes }ONq «

UOdN pssog Ciusuolpojos Sy} HBUIUOUSONYS “SWIG Su} Of Sj] —JOOPJNO pinbr] -

"SUNY Al[O91 IO, MOEN
Ul OZV JO BDUdSAIC Hul|jes PODJ-OJ-9D0j JO YOO] ‘AL!OOJBA Sajos UBNOUS JON

SOILUDUAG Bulljas/Sajios

 

 

HTF001045
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 152 of 169

 

"$S8| YOE O} UN — AJOAUNOAWOD SIOW PSOUd -

‘psloog ALUOUINY HOd Su} Jo Ayonb
DaAIaDJEd SU} SOLDQIBDOXS JOBYULINJ BQND SgD SU] ‘UOSUDGWOD {[DdlIpD D WOly »

"UONUSILO JOSIUSAPD/WaANG
SNOUOS BULLIOB PUD UOILOSIGAUOD SU] BUILOUILUODP $1 SAND SqD MEU SUL

DIIUOSD SAHHOAWOD Sy]

 

 

HTF001046
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 153 of 169

 

9¢

“LE INOGD MOU SIBSILIBAPD/SI@ANG UBNOUD ION “SS8USIOMD JO 4DD7

"OM |, USSOP SAHLOSIO
DILOJS “SAILOBID PA@sOg UOILOW ULM PUD 1UBlU JD JO119g “SUIQDUOD ALOND$ -

4 GYUMO,, SIONOS SOU] SUL SPISINO aq O}| SUSddpdyY JOU! UOILODO} ApUOULNY
HOd SY} — D9IO DYJOU DAN BJOIA-YBly OD ul JO|NDDJDeds Bulag IIs SO POMSIA «

"SOLUS [OLIBID Mau Aq pebbo. dos} Bulag pun ABojouydds} JOpjo sil] -

AUedOld Sul

 

HTF001047
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 154 of 169

 

Le

"SSIUDGWOD JOOPINO JEaBHiD}
SU} YBNOIU DIPEW Jo sto] BuUDS|D PUD BulAng — adunjsisal |so9] Jo ULOd
SU} SAO} PUD AZD| Silo SI9ANQ JOU IsiKE SUOHASIIOd “WISU} JO} ASDO |i OYOW

"9Ul| Ul S{sOD Hug “BULSAI}Ep JOPUN PUD BUISIIOIGISAO JsUIDHD UOLLINDD

| ‘|PIUS{Od UOYOJJeUEd sajos |sow SUL BULaJJO souOBe10D
| A> SU} BJD Al YOMION PUD ‘JUaWUUIDLE\Uz ‘SOINIDIq UOHOW ‘sods .

| JOSS $O USES S} JO} JUHU LOU SILI LOUM
PUD JO} JYGu Si ti JOUM Buruoiisog ‘UOHOPUSLULUODSI WOU, st! ABSjO4s Burjas

LUNOD9ID {SHIDO} Y “S{USIID PUD SISSIOAPD UIOED JO , UBL, S| PIDOG DU} |@d4

‘(SSBUBIOMD OU ULIM BSOU}]) {1 O} PeonNpollu!
Useq BuUlADY Jaljo Al|oIDedse ‘aiqnoulsep DUD BIQONIDA SI PDoOg su, -

HUIYL PUD ADS ABU] JOUM — JaANg SUI JO BdIOA

HTFO01048°

 

 
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 155 of 169

—
AS
peas

oO
"Oo

i)

=

=

O

U

®
fa

 
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 156 of 169

 

&¢

(‘a|qooddo 9q jyBiw pou! q4y Us WOU

selbojopoyujelw ssou} dow soyopid |seg) ‘DIDSW eHOINd JO} suol-ojoSedxse

ABAl|OP S8IOS DIPOW PUD Hul|j9s Su} SSUIIINO PUD SSUEP JOU, Sd0Id Ul
ABOC|OPOUJSW SUCILOJOSAXS PUD ABSIDUIS SIDS JUBISISUOD PUD IOBID DING “F

“SUO!JOLUSSAIC |JONPIAIOUI! SAIB O}f S{siOUL Sosu JO

OM} Of JOBj9S UMOG (SI@ULO PUD DIDEW JOJD8A OOPINO AlID JEUBOM UDA

JOOPINO SAD “JEUUDYD JO9|D JO Sorl| SU} Of d4y SY} BSO9/Oy) “PDOG SU}

JO} selbojopoujew PUD saibejojs Bulyjas sOUL JUSSSI O} SLU JOUUDLO Jo
BULLDa/8s UMOP SU} Ul Ajay Of JUSUUNDOP g4y INO JUBNOUY] Jom OD dojeaaq ‘¢

“Aplunuuwod Buluuojd puo
BulAng DIPS JOOP{NO SU} Ul SUOOSUUOD JUsLUaHOHUS PUD diusuOHO}eL
BUOIIS SADY JOU, DOUSSSI SPIMUO!LOU D PUD S8DJIO} SOIDS SAISUQIXS

ULIM SUOIOZIUDBIO Hues jouuUsiod Meu Bulled uIBeg Aja}olpsuuy °Z

(WDIHOJG UODOUUOD JUSTO JOSIP LUSLU! WISI-LOUS O J@PISUOD) ‘DOUISd
UOHJOUILUS, ADP 06 O} 09 UOdN PadJHO UD ULM sJUaIID Buusixe ULIM INOT}O4
SUL SBOUDW “JOOPINO PINK! PUD OZV ULIM SAIysSUOLO|Os SUL SpOUILWIE] *{

SO|OS

 

 

HTFO01050
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 157 of 169

 

O€

[DIDUDUIY/BOUDINSU| <<

SAHOWOINY <

AL OMISN  <

WUSUNO|/UOHOUNsSEgq =<

SIJOSUL/SOINJDIG UOOW ss <

JUusWUIDYe|uq<

suods <

SSQOUSNI|JUI SBIDS SD ||9M SO SIQUUDIC/SIsANQ DIDS YLog

AQ PSYIUSP! 919M JOU SOU{SNPUI/AIOH9}0d |DWUajod YBIU UO ajOUSDUOD
“BADSASI9A {UNODON JSHJO} O WOd4 SUOJOS|UNWIWWODS Bulljes PUD BuyoxOUW

PIINg “WOIBOJd JUNODDN 49aHIO} PUuDIg/AYsSNpUI/AIOBaj02d D dojeasg Zz

(‘ULAN S| SJOUL JOU} BINSUS Of SIBULIDd SOjDS MAU UJIM UOYOUNIUOD asolo

Ul BUIUOIISOd SIU} JOM) “4! BUIANG Aq - Pubog aU O1 ,6u0}eq puD Ul sAatiag
Of UOSDS1,, MOU D SBDUSN|U! DIDS PUu_ SsIdANq SeAIB jOUl ,JOINDOJONdS,,
JO} fJIY4S WEIDOJDd JO UOISIOA MOU D — PIDOg AJUOUINYW Og aul UOYISOday *|

UONOWOI4/BuUlLaIOYW

 

HTF001051
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 158 of 169

 

ie

“SISSOUDING JUSIO/ADUeBO

fUBUND JO SHUNODDD J[UDWNOP YDD9I Of 9Q PINOM sjOUS}OW JOUOOWWOIJd

SS9U! JOJ SBSOdINd UlDW SU! “SI@ULIOd Bulljas MOU SUI JO SQJOS SU} SDIOjuIas

PUD {USWEND O} sedusnNiju! DIDeYW eBoINs) Ag pesn 9q UDD {OU} (PaIOSUOdSs
DIPEW SHD105) sjoue}ouU jOUdOWOId Bul)|as/sajos Buldojaasp ajo6yseaau] “cS

‘PIDOG SU} SSN O} JOU UBSOYD SADY JOU] SIGANG PUD

SOS|IUSAPD {SOU Of PIDOG Sul SONPOMUISy PIDOG SUL ULIM JOIIWUDJUN SIQANG

ULI SCIUSUOILO|a1 MEU BHI} djay oj; seBuDyUo su} asn "WUDS] SEDs PUD

Buluoiisod Mau 0 YBNOLU! d4]] MOU SIOUM D PJDOG Sul SAID “ABojopoujouw
Bullies Pud Huiuoiisod mau aul uedn pesog PiDOq SU} SONPOILUIeN “y+

‘(I8A9] OWD)

SPUDIG S{OPIPUDD 9}IJOId YBIY {OD PajdaIp sHOJe Burjos Jo aBOjUsoIEd

OD Hulyoudoiddd of ueai6 eq ysnu UOHOJOPISUOD HuOdls ‘UOILOJJUQDUOD

LUDIBOId JUNDDOD {@HJO) SUL UBAID "SJUSIID/SDUDIQ Ady [lO Pdloaiip
WOIBOJd Bulljes/Buyexiow JO AjaDyINs DUO AUlQisoo} SUL SUILIDJEq “¢

UOHOWOI4/Bulaxoy

Jf

HTF001052

 

 

 
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 159 of 169

EXHIBIT P
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 160 of 169

a

GARAGE & ©¢MEDIA’

January 10, 2012

Mr. Andrew Melton
President
A2aMedia Inc.

171 Milk Street
Boston, MA 02109

Re: Exclusivity of Port Authority of NY / NJ Bus Terminal Advertising Agreement

Dear Andy:

Pursuant to our Services Agreement, dated October 22, 2010, Garage-Media has an
option to terminate the exclusivity of sales with A2ZaMedia should sales fall short of the
goal listed in the agreement within each 6 month period, which began on July 1, 2011.

The minimum sales goal for the period was $1,710,000. Actual sales were $1,456,000,
Therefore sales for the first measurement period, July 1, 2011 through December 31,
2011 fell short of the goal. The options Garage-Media have are listed below and allow us
to provide notice of our intent to terminate and for A2aMedia to have the right to cure.

1. (b) If Contractor falls short of either or both Performance Goals for a Measurement
Period for the Media Facade, and Purchaser wishes to exercise its right to terminate
Contractor’s exclusive right to provide Management Services, then Purchaser must
provide written notice thereof to Contractor. Contractor will have 30 days, beginning
7 days from receipt of said written notice, to correct all deficiencies (“Notice
Period”). If during this 30-day Notice Period, Contractor meets or exceeds on average
the Performance Goals, then Contractor’s exclusive right to provide Management
Services will continue for the remainder of the current Measurement Period, and into
the next Measurement Period. If Contractor fails to meet either or both Performance
Goals for the Notice Period as aforesaid, then Contractor’s exclusive right to provide
Management Services will terminate.

At this point Garage-Media would like to provide an alternative solution to the above.

With this letter, we are expressing our dissatisfaction with the sales for the period
ending Dec 31, 2011 and urging you to take the appropriate measures to improve the
sales immediately.

Furthermore, we cannot wait for another 6 months to measure and address the issues
that have placed Garage-Media in jeopardy due to less than expected sales volume.

Therefore, we are willing to provide a modified measurement period beginning on
February 1, 2012, ending on April 30, 2012 known as Period 1.1. Garage-Media will

750 Main Street, Mezzanine Level, Hartford, CT 06103
DEF-001235
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 161 of 169

elect to allow AZaMedia to remain exclusive for this period and consider the issue cured
if sales for the period meet or exceed $997,500 for the three month 1.1 period. If
A2aMedia fails to meet the minimum sales, Garage-Media will have the right to exercise
its option to provide A2aMedia notice of its intent to terminate the exclusivity provision
in the Services Agreement. Period 1.1 is in addition to Period 2 with overlapping dates.
Period 2 will be measured for 6 months beginning in January 1, 2012 and ending June
30, 2012 as stated in the agreement.

We have a vested interest in your success and trust A2ZaMedia will take advantage of
this opportunity to bring the project in line with the agreements and your committed
sales volume to the GM / PABT project.

Sincerely,

Gary Neff
Garage-Media LLC

f

By signing below, A2aMedia accepts the offer to create a new measurement period, 1.1,
from February 1, 2012 to April 30, 2012 as detailed within this letter.

 

Name / Title Date

DEF-001236
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 162 of 169

EXHIBIT Q
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 163 of 169

 

 

Garage-Media LLC
TAG Main Sueet
Mezzanine Level

Hartiard, CY €6103

June 26. 20123

A2a Media, Ine.

171 Milk Street
Boston, MA 02109
Aun: Andrew Melton

RE: Port Authority Bus Terntinal Mediamesh Facade

Dear Andrew:

Based on the actual sales for Measurement Period 2, A2aMedia has significantly
underperformed the Ad Sales Goals.

Pursuant to the Services Purchase Agreement dated October 22, 2010 between A2aMedia
and Garage-Media NY LLC, Exhibit B, Sales of Advertising, this notice is provided to
confirm Garage-Media NY LLC is exercising its rights to convert A2aMedia to a non-
exclusive sales agent for the said project, effective immediately.

The current agreement provides A2ZaMedia several opportunities to cure, We believe that
A2aMedia will not be able to accomplish these as required, therefor request A2ZaMedia
acknowledge and waive its rights to cure and allow Garage-Media NY LLC to retain

other selling firms to co-sale the project.

Garage-Media NY LLC will honor the agreement of Exhibit B, section 5.b and separate
advertisers as detailed within.

Please sign below to both acknowledge receipt of notice and waive the cure rights.

 
  

Acknowledgement and Waiver Cure
Rights per agreement:

  

afy ae

Managin g Partner Andrew Melton, President 6/27/12

 

Copy:

Macquarie Equipment Finatice, LLC
2285 Franklin Road, Suite 100
Bloomfield Hills, MI 48302
Attention: John Zimmeth
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 164 of 169

EXHIBIT R
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 165 of 169

Garage-Media NY LLC
One Union Place
Suite 2 South
Hartford, CT 06103

March 23, 2014

Mr. Andrew Melton
President

A2a Media, Inc.

171 Milk Street
Boston, MA 02109

RE: Port Authority Bus Terminal Sales Agreement

Dear Andrew:

Garage-Media NY LLC is exercising its rights to terminate A2aMedia as a non-exclusive
sales agent for the Port Authority Bus Terminal Mediamesh project located on 42"! and
8" Ave, NYC, NY, effective immediately.

Nearly three years into the PABT project, A2aMedia has failed to build the sales team or
achieve the annual sales objectives both projected by A2aMedia and required to support
this project. As you are aware, we have worked for a long period of time and without
success, to provide A2aMedia with a pathway to meet at least the minimum objectives.

As a result of the RFP process, which A2aMedia participated in last quarter, Clear
Channel Outdoor has been selected as our exclusive sales agent. Effective Monday,
March 24", 2014, Clear Channel Outdoor (CCO) will become the lead sales and program
manager for the PABT Mediamesh. As a result all A2aMedia accounts have been

shifted to CCO.

Effective immediately, no additional proposals shall be issued by A2aMedia for the
PABT Mediamesh project.

Garage-Media is committed to making the transition as smooth as possible. Accordingly,
GM/CCO will:

1. Use A2aMedia’s content management services until June 30", 2014, and
compensate A2aMedia $6,000 per month per the current agreement.

2. Garage-Media will purchase the camera on the CBSO Cube on April 1“, 2014
as proposed by A2aMedia on March 7", 2014.

3. Garage-Media shall honor all existing sales agreements and compensate
A2aMedia for those sales per the existing commission schedules.
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 166 of 169

4. A2aMedia shall have until Wednesday, March 26", 2014 to provide a detailed
list and copies of outstanding proposals for protection. A2aMedia shall be
allowed to secure these specific projects and receive full compensation, providing
the proposals meet the following requirements and are closed on or before May
23, 2014. Proposals must be documented with an email to the buyer or RFP
submission to Agency and include Agency Name, Agency Contact, Advertiser,
SOV, Gross Value and Flight. Without these details, protection will not be
provided.

Furthermore, CCO has agreed to meet with you at the Clear Channel Outdoor office in
NYC to discuss opportunities. It will be up to both CCO and A2aMedia to decide if and
how you can work together. Our goal at Garage-Media is to provide the opportunity and
will support CCO’s direction. Your contact is Jesse London, Sales Manager,
JesseLondon@clearchannel.com or 212-812-0037. I suggest you contact Jesse this week.

While this outcome was not foreseen and is unfortunate, I can say, on behalf of Garage-
Media, we have enjoyed working with everyone at A2aMedia. Your entire team has been
most professional and I truly believe you have done the best you can with the resources
available to you.

Sincerely;

Gary Neff
Managing Partner

Copy:

Macquarie Equipment Finance, LLC
2285 Franklin Road, Suite 100
Bloomfield Hills, MI 48302
Attention: Andrew Feldstein

CONFIDENTIAL 2
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 167 of 169

EXHIBIT S
Case $:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 168 of 169

Metz Lewis BRODMAN MUST O'KEEFE LLC

535 Smithfield Street Suite 800 Pittsburgh, Pennsylvania 15222
1:412.918.1100 F:412.918.1199 www.metzlewis.com

January 23, 2019

  
 
 

Via Certified and First-Class U.S. Mail

 
 
 

‘rman Garage Media NY LLC
eS One Union Place
AA Hartford, CT 06103

aS

 

RRODMAN Re: Notice of Default and Demand for Payment

RAUST Dear Sir/Madam:

Oy Gare

 

ATTORNEYS AT LAW Reference is hereby made to: (a) that certain Lease Agreement dated
JUSTIN M, TUSKAN October 26, 2010 by and between Garage Media NY LLC (“Lessee”) and
Huntington Technology Finance, Inc., formerly known as Macquarie Equipment
Finance, Inc., formerly known as Macquarie Equipment Finance, LLC
(“Huntington”) (as amended, the “Lease Agreement”); and (b) that certain
Irrevocable Standby Letter of Credit No. OSB 009044 dated December 11, 2015
for the benefit of Outfront Media Group, LLC (“Outfront’’), as successor in interest
to CBS Outdoor Group, Inc. (the “Letter of Credit”). Capitalized terms used herein
shall have the same meaning as set forth in the Lease Agreement and the Letter of
Credit unless otherwise defined.

 

Pursuant to letter correspondence dated October 2, 2018, Lessee was
advised that rental payments, taxes, and other amounts due under the Lease
Agreement have not been paid since on or about May 8, 2015. That event of default
remains outstanding as of the date of this letter. In addition, Lessee is in default
under the Lease Agreement by virtue of Lessee’s failure to comply with the terms
and conditions of the Display Agreement. More specifically, by letter
correspondence dated December 5, 2018 and provided to Huntington on or about
December 17, 2018, Outfront advised Lessee of Lessee’s delinquency in paying
$652,166.59 in guaranteed revenue fees due to Outfront. As a consequence of
Lessee’s nonpayment, Outfront drew on the entire principal balance of the Letter
of Credit in the amount of $600,000.00.

In light of the foregoing, demand is hereby made upon Lessee to
immediately reimburse Huntington in the amount of $600,000.00 as a result of
Outfront’s draw on the Letter of Credit. Payment shall be made in available funds
at The Huntington National Bank, 310 Grant Street, 2"4 Floor, Pittsburgh, PA
15219, Attention: Edward J. Kitchen, Senior Vice President. In addition, Lessee
remains responsible for payment in full of all amounts due and owing to

Direct Dial: 412.918.1158 e-mail: jluskan@metzlewis.com
Case 3:18-cv-01708-VLB Document 38-4 Filed 07/26/19 Page 169 of 169

Garage Media NY LLC
January 23, 2019
Page 2

Huntington under the Lease Agreement, together with Huntington’s attorneys’ fees, collection
costs, and all additional interest, fees, and/or late charges which subsequently accrue in
accordance with the terms of the Lease Agreement. Unless timely and full payment is received
by Huntington, all remedies available to Huntington under the Lease Agreement, at law, and in
equity will be pursued without further notice to Lessee.

Huntington expressly reserves all of its rights and remedies with respect to the occurrence
and continuance of the events of default identified above and any other event of default which
may exist or may hereafter occur. This letter is not intended to be a waiver of any rights, remedies,
or recourse available to Huntington, nor an election of remedies arising as a result of the events
of default set forth herein or any other event of default which may exist or may hereafter occur.
No delay on the part of Huntington to take any action shall be construed to constitute a waiver of
Huntington’s rights under the Lease Agreement, or any and all documents executed and delivered
to Huntington in connection therewith, or to impair or otherwise prejudice the latter exercise of
any such rights or remedies. Nothing contained in this letter, in any prior or subsequent
communication among or between Huntington, its counsel, Lessee, other parties in interest,
and/or their counsel, or any action or inaction by Huntington, shall be construed to constitute or
shall be deemed as: (a) a course of dealing obligating Huntington to take or not take any action
at any time; (b) acommitment or an agreement to make a commitment with regard to any possible
restructure of the Lease Agreement; or (c) an agreement to forbear from exercising any rights or
remedies.

Please contact Mr. Kitchen or the undersigned to arrange for immediate payment.
Regards,

Lp Mf

Justin M. Tuskan

JMT/mm

cc (via email): John R. O’Keefe, Jr.
Christopher H. Blau
Eric A. Henzy
Edward J. Kitchen
